 

Exhibit 10.1

 

EXECUTION COPY

 

$760,000,000

 

CREDIT AGREEMENT

 

Dated as of July 21, 2006,

 

Among

 

CHASE ACQUISITION I, INC.,

 

CHASE MERGER SUB, INC. (to be merged with and into RBS Global, Inc.)
and
REXNORD CORPORATION,
as Borrowers,

 

THE LENDERS PARTY HERETO,

 

MERRILL LYNCH CAPITAL CORPORATION,
as Administrative Agent,

 

CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent,

 

and

 

BEAR, STEARNS & CO. INC.

and
LEHMAN BROTHERS INC.,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CREDIT SUISSE SECURITIES (USA) LLC,
BEAR, STEARNS & CO. INC.
and
LEHMAN BROTHERS INC.,
as Joint Bookrunners

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
CREDIT SUISSE SECURITIES (USA) LLC
as Co-Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

117

SECTION 1.03.

Effectuation of Transfers

118

SECTION 1.04.

Exchange Rates; Currency Equivalents

118

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01.

Commitments

119

SECTION 2.02.

Loans and Borrowings

120

SECTION 2.03.

Requests for Borrowings

122

SECTION 2.04.

Swingline Loans

124

SECTION 2.05.

Letters of Credit

127

SECTION 2.06.

Funding of Borrowings

140

SECTION 2.07.

Interest Elections

142

SECTION 2.08.

Termination and Reduction of Commitments

144

SECTION 2.09.

Repayment of Loans; Evidence of Debt

146

SECTION 2.10.

Repayment of Term Loans and Revolving Facility Loans

148

SECTION 2.11.

Prepayment of Loans

152

SECTION 2.12.

Fees

155

SECTION 2.13.

Interest

157

SECTION 2.14.

Alternate Rate of Interest

159

SECTION 2.15.

Increased Costs

160

SECTION 2.16.

Break Funding Payments

163

SECTION 2.17.

Taxes

164

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

167

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

172

SECTION 2.20.

Illegality

175

SECTION 2.21.

Incremental Commitments

176

 

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

181

SECTION 3.02.

Authorization

182

 

 

i

--------------------------------------------------------------------------------


 

SECTION 3.03.

Enforceability

183

SECTION 3.04.

Governmental Approvals

184

SECTION 3.05.

Financial Statements

184

SECTION 3.06.

No Material Adverse Effect

186

SECTION 3.07.

Title to Properties; Possession Under Leases

186

SECTION 3.08.

Subsidiaries

188

SECTION 3.09.

Litigation; Compliance with Laws

188

SECTION 3.10.

Federal Reserve Regulations

189

SECTION 3.11.

Investment Company Act

190

SECTION 3.12.

Use of Proceeds

190

SECTION 3.13.

Tax Returns

191

SECTION 3.14.

No Material Misstatements

192

SECTION 3.15.

Employee Benefit Plans

193

SECTION 3.16.

Environmental Matters

194

SECTION 3.17.

Security Documents

196

SECTION 3.18.

Location of Real Property and Leased Premises

199

SECTION 3.19.

Solvency

199

SECTION 3.20.

Labor Matters

200

SECTION 3.21.

Insurance

201

SECTION 3.22.

No Default

202

SECTION 3.23.

Intellectual Property; Licenses, Etc.

202

SECTION 3.24.

Senior Debt

202

 

 

ARTICLE IV

 

Conditions of Lending

 

SECTION 4.01.

All Credit Events

203

SECTION 4.02.

First Credit Event

205

 

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

Existence; Business and Properties

214

SECTION 5.02.

Insurance

215

SECTION 5.03.

Taxes

217

SECTION 5.04.

Financial Statements, Reports, etc.

217

SECTION 5.05.

Litigation and Other Notices

223

SECTION 5.06.

Compliance with Laws

224

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

224

SECTION 5.08.

Use of Proceeds

225

SECTION 5.09.

Compliance with Environmental Laws

225

SECTION 5.10.

Further Assurances; Additional Security

225

SECTION 5.11.

Rating

231

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

Indebtedness

232

SECTION 6.02.

Liens

241

SECTION 6.03.

Sale and Lease-Back Transactions

250

SECTION 6.04.

Investments, Loans and Advances

251

SECTION 6.05.

Mergers, Consolidations, Sales of Assets and Acquisitions

260

SECTION 6.06.

Dividends and Distributions

267

SECTION 6.07.

Transactions with Affiliates

271

SECTION 6.08.

Business of the Borrowers and the Subsidiaries

278

SECTION 6.09.

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.

279

SECTION 6.10.

Capital Expenditures

284

SECTION 6.11.

Total Senior Secured Bank Leverage Ratio

285

SECTION 6.12.

Swap Agreements

286

SECTION 6.13.

No Other “Designated Senior Debt”

286

SECTION 6.14.

Fiscal Year; Accounting

287

 

 

ARTICLE VIA  Holdings Negative Covenants

 

 

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.

Events of Default

288

SECTION 7.02.

Exclusion of Immaterial Subsidiaries

296

SECTION 7.03.

Right to Cure

297

 

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01.

Appointment

299

SECTION 8.02.

Delegation of Duties

303

SECTION 8.03.

Exculpatory Provisions

304

SECTION 8.04.

Reliance by Administrative Agent

306

SECTION 8.05.

Notice of Default

308

SECTION 8.06.

Non-Reliance on Agents and Other Lenders

308

SECTION 8.07.

Indemnification

309

SECTION 8.08.

Agent in Its Individual Capacity

311

SECTION 8.09.

Successor Administrative Agent

311

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 8.10.

Agents and Arrangers

312

SECTION 8.11.

Special Appointment of Collateral Agent (Germany)

313

SECTION 8.12.

Parallel Debt (The Netherlands and Germany)

314

 

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

Notices; Communications

316

SECTION 9.02.

Survival of Agreement

319

SECTION 9.03.

Binding Effect

320

SECTION 9.04.

Successors and Assigns

321

SECTION 9.05.

Expenses; Indemnity

332

SECTION 9.06.

Right of Set-off

336

SECTION 9.07.

Applicable Law

337

SECTION 9.08.

Waivers; Amendment

337

SECTION 9.09.

Interest Rate Limitation

343

SECTION 9.10.

No Liability of the Issuing Bank

343

SECTION 9.11.

Entire Agreement

344

SECTION 9.12.

WAIVER OF JURY TRIAL

345

SECTION 9.13.

Severability

346

SECTION 9.14.

Counterparts

346

SECTION 9.15.

Headings

346

SECTION 9.16.

Jurisdiction; Consent to Service of Process

347

SECTION 9.17.

Confidentiality

348

SECTION 9.18.

Platform; Borrowers Materials

350

SECTION 9.19.

Release of Liens and Guarantees

351

SECTION 9.20.

Judgment Currency

352

SECTION 9.21.

USA PATRIOT Act Notice

353

 

 

iv

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Administrative Questionnaire

Exhibit C

Form of Solvency Certificate

Exhibit D-1

Form of Borrowing Request

Exhibit D-2

Form of Swingline Borrowing Request

Exhibit E

Form of Interest Election Request

Exhibit F

Form of Mortgage

Exhibit G

Form of Collateral Agreement

 

 

Schedule 1.01A

Certain U.S. Subsidiaries

Schedule 1.01B

Mortgaged Properties

Schedule 1.01C

Immaterial Subsidiaries

Schedule 1.01D

Restructuring Transactions

Schedule 2.01

Commitments

Schedule 3.01

Organization and Good Standing

Schedule 3.04

Governmental Approvals

Schedule 3.07(b)

Possession under Leases

Schedule 3.07(c)

Intellectual Property

Schedule 3.08(a)

Subsidiaries

Schedule 3.08(b)

Subscriptions

Schedule 3.13

Taxes

Schedule 3.21

Insurance

Schedule 3.23

Intellectual Property

Schedule 4.02(b)

Local Counsel

Schedule 6.01

Indebtedness

Schedule 6.02(a)

Liens

Schedule 6.04

Investments

Schedule 6.07

Transactions with Affiliates

Schedule 9.01

Notice Information

Schedule 9.04

Processing and Recordation Fees

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of July 21, 2006 (this “Agreement”), among CHASE
ACQUISITION I, INC., a Delaware corporation (“Holdings”), CHASE MERGER SUB,
INC., a Delaware corporation (“Merger Sub”), to be merged with and into RBS
Global, Inc., a Delaware corporation (“Target”), REXNORD CORPORATION, a Delaware
corporation (“Rexnord” and, together with Merger Sub (prior to the Merger) and
Target (after the Merger), the “Borrowers”), the LENDERS party hereto from time
to time, MERRILL LYNCH CAPITAL CORPORATION, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders, CREDIT SUISSE SECURITIES
(USA) LLC, as syndication agent (in such capacity, the “Syndication Agent”), and
BEAR, STEARNS & CO. INC. and LEHMAN BROTHERS INC., as co-documentation agents
(in such capacities, the “Documentation Agents”).

WHEREAS, Apollo Management VI, L.P. and other affiliated co-investment
partnerships (collectively, the “Fund”) have indirectly formed Holdings and
Merger Sub for the purpose of entering into that certain Agreement and Plan of
Merger by and among Holdings, Merger Sub, Target and TC Group, L.L.C., dated as
of May 24, 2006 (as amended or supplemented as of the date hereof, the “Merger
Agreement”), pursuant to which (a) Merger Sub will merge (the “Merger”) with and
into Target, with (i) Target surviving as a Wholly Owned Subsidiary of Holdings
and (ii) Target assuming by operation of law all of the Obligations of Merger
Sub under this Agreement and the other Loan Documents; and

WHEREAS, in connection with the consummation of the Merger, the Borrowers have
requested the Lenders to extend credit in the form of (a) Term B Loans on the
Closing Date, in an aggregate principal amount not in excess of $610.0 million,
and (b) Revolving Facility Loans and Letters of Credit at any time and from time
to time prior to the Revolving Facility Maturity Date, in an aggregate principal
amount at any time outstanding not in excess of $150.0 million;

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
on the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:

 

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Effective Rate in effect for such day plus 1/2 of 1%
and (b) the Prime Rate in effect on such day.  Any change in such rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

 

--------------------------------------------------------------------------------


 

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acquired Capex Amount” shall mean, for any fiscal year, after the consummation
of a Permitted Business Acquisition, an amount equal to 110% of the average
annual capital expenditures made by the person or business so acquired, as shown
in the financial statements (audited or unaudited) of such person or business
(if available, and, if such financial statements are unavailable, as shown on a
certificate provided in good faith by a Responsible Officer estimating the
approximate annual capital expenditures), during the three fiscal years (or such
shorter period for which such financial statements are available) preceding such
acquisition.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal (rounded upwards, if
necessary, to the next 1/16 of 1%) to (a) the LIBO Rate in effect for such
Interest Period divided by (b) one minus the Statutory Reserves applicable to
such Eurocurrency Borrowing, if any.

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent and the Documentation Agents.

 

2

--------------------------------------------------------------------------------


 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Canadian
Dollars, Australian Dollars, Pounds Sterling, Brazilian Real, Mexican Pesos and
Euros and any other currency other than Dollars as may be acceptable to the
Administrative Agent and the Issuing Bank with respect thereto in their sole
discretion.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Applicable Commitment Fee” shall mean for any day 0.50% per annum; provided,
that on and after the first Adjustment Date occurring after delivery of the
financial statements and certificates required by Section 5.04 upon the
completion of one full fiscal quarter of the Borrowers after the Closing Date,
the Applicable Commitment Fee will be determined pursuant to the Pricing Grid.

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
2.50% per annum in the case of any Eurocurrency Loan and 1.50% per annum in the
case of any ABR Loan and (ii) with respect to any Revolving Facility Loan, 2.25%
per annum in the case of any Eurocurrency Loan and 1.25% per annum in the case
of any ABR Loan; provided, that on and after the first Adjustment Date occurring
after delivery of the financial statements and certificates required by
Section 5.04 upon the completion of one full fiscal quarter of the Borrowers
after the Closing Date, the Applicable Margin with respect to the Facilities
will be determined pursuant to the Pricing Grid.

“Applicable Period” means an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of Holdings, the Borrowers or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignee Group” shall mean two or more Assignees permitted hereunder that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrowers (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Facility Maturity Date and in the
case of each of the Revolving Facility Loans, Revolving Facility Borrowings,
Swingline Loans, Swingline Borrowings and Letters of Credit, the date of
termination of the Revolving Facility Commitments.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (a) the Revolving
Facility Commitment of such Revolving Facility Lender at such time exceeds
(b) the Revolving Facility Credit Exposure of such Revolving Facility Lender at
such time; provided, that with respect to any Swingline Lender, the Available
Unused Commitment at any time shall be reduced by the principal amount of any
Swingline Loans made by such Lender outstanding at such time.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrowers” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” shall mean $5.0 million, except in the case of Swingline
Loans, $1.0 million.

“Borrowing Multiple” shall mean $250,000.

“Borrowing Request” shall mean a request by the applicable Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit D-1.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for Holdings, the
Borrowers and the Subsidiaries shall not include:

 

4

--------------------------------------------------------------------------------


 

(A)           EXPENDITURES TO THE EXTENT THEY ARE MADE WITH PROCEEDS OF THE
ISSUANCE OF EQUITY INTERESTS OF HOLDINGS AFTER THE CLOSING DATE OR FUNDS THAT
WOULD HAVE CONSTITUTED ANY NET PROCEEDS UNDER CLAUSE (A) OF THE DEFINITION OF
THE TERM “NET PROCEEDS” (BUT FOR THE APPLICATION OF THE FIRST PROVISO TO SUCH
CLAUSE (A)),

(B)           EXPENDITURES WITH PROCEEDS OF INSURANCE SETTLEMENTS, CONDEMNATION
AWARDS AND OTHER SETTLEMENTS IN RESPECT OF LOST, DESTROYED, DAMAGED OR CONDEMNED
ASSETS, EQUIPMENT OR OTHER PROPERTY TO THE EXTENT SUCH EXPENDITURES ARE MADE TO
REPLACE OR REPAIR SUCH LOST, DESTROYED, DAMAGED OR CONDEMNED ASSETS, EQUIPMENT
OR OTHER PROPERTY OR OTHERWISE TO ACQUIRE, MAINTAIN, DEVELOP, CONSTRUCT,
IMPROVE, UPGRADE OR REPAIR ASSETS OR PROPERTIES USEFUL IN THE BUSINESS OF THE
BORROWERS AND THE SUBSIDIARIES WITHIN 15 MONTHS OF RECEIPT OF SUCH PROCEEDS (OR,
IF NOT MADE WITHIN SUCH PERIOD OF 15 MONTHS, ARE COMMITTED TO BE MADE DURING
SUCH PERIOD),

(C)           INTEREST CAPITALIZED DURING SUCH PERIOD,

(D)           EXPENDITURES THAT ARE ACCOUNTED FOR AS CAPITAL EXPENDITURES OF
SUCH PERSON AND THAT ACTUALLY ARE PAID FOR BY A THIRD PARTY (EXCLUDING HOLDINGS,
THE BORROWERS OR ANY SUBSIDIARY THEREOF) AND FOR WHICH NONE OF HOLDINGS, THE
BORROWERS OR ANY SUBSIDIARY HAS PROVIDED OR IS REQUIRED TO PROVIDE OR INCUR,
DIRECTLY OR INDIRECTLY, ANY CONSIDERATION OR OBLIGATION TO SUCH THIRD PARTY OR
ANY OTHER PERSON (WHETHER BEFORE, DURING OR AFTER SUCH PERIOD),

(E)           THE BOOK VALUE OF ANY ASSET OWNED BY SUCH PERSON PRIOR TO OR
DURING SUCH PERIOD TO THE EXTENT THAT SUCH BOOK VALUE IS INCLUDED AS A CAPITAL
EXPENDITURE DURING SUCH PERIOD AS A RESULT OF SUCH PERSON REUSING OR BEGINNING
TO REUSE SUCH ASSET DURING SUCH PERIOD WITHOUT A CORRESPONDING EXPENDITURE
ACTUALLY HAVING BEEN MADE IN SUCH PERIOD; PROVIDED, THAT (I) ANY EXPENDITURE
NECESSARY IN ORDER TO PERMIT SUCH ASSET TO BE REUSED SHALL BE INCLUDED AS A
CAPITAL EXPENDITURE DURING THE PERIOD THAT SUCH EXPENDITURE ACTUALLY IS MADE AND
(II) SUCH BOOK VALUE SHALL HAVE BEEN INCLUDED IN CAPITAL EXPENDITURES WHEN SUCH
ASSET WAS ORIGINALLY ACQUIRED,

(F)            THE PURCHASE PRICE OF EQUIPMENT PURCHASED DURING SUCH PERIOD TO
THE EXTENT THE CONSIDERATION THEREFOR CONSISTS OF ANY COMBINATION OF (I) USED OR
SURPLUS EQUIPMENT TRADED IN AT THE TIME OF SUCH PURCHASE AND (II) THE PROCEEDS
OF A CONCURRENT SALE OF USED OR SURPLUS EQUIPMENT, IN EACH CASE, IN THE ORDINARY
COURSE OF BUSINESS,

(G)           INVESTMENTS IN RESPECT OF A PERMITTED BUSINESS ACQUISITION,

(H)           THE MERGER, OR

(I)            THE PURCHASE OF PROPERTY, PLANT OR EQUIPMENT MADE WITHIN
15 MONTHS OF THE SALE OF ANY ASSET TO THE EXTENT PURCHASED WITH THE PROCEEDS OF
SUCH SALE (OR, IF NOT MADE WITHIN SUCH PERIOD OF 15 MONTHS, TO THE EXTENT
COMMITTED TO BE MADE DURING SUCH PERIOD).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right

 

5

--------------------------------------------------------------------------------


 

to use) real or personal property, or a combination thereof, which obligations
are required to be classified and accounted for as capital leases on a balance
sheet of such person under GAAP and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Borrowers and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrowers or
any Subsidiary, including such fees paid in connection with the Transactions or
upon entering into a Permitted Receivables Financing, (c) the amortization of
debt discounts, if any, or fees in respect of Swap Agreements and (d) cash
interest income of the Borrowers and their Subsidiaries for such period;
provided, that Cash Interest Expense shall exclude any one time financing fees,
including those paid in connection with the Transactions, or upon entering into
a Permitted Receivables Financing or any amendment of this Agreement.

A “Change in Control” shall be deemed to occur if:

(A)           AT ANY TIME, (I) HOLDINGS SHALL FAIL TO OWN, DIRECTLY OR
INDIRECTLY, BENEFICIALLY AND OF RECORD, 100% OF THE ISSUED AND OUTSTANDING
EQUITY INTERESTS OF THE BORROWERS, (II) A MAJORITY OF THE SEATS (OTHER THAN
VACANT SEATS) ON THE BOARD OF DIRECTORS OF HOLDINGS SHALL AT ANY TIME BE
OCCUPIED BY PERSONS WHO WERE NEITHER (A) NOMINATED BY THE BOARD OF DIRECTORS OF
HOLDINGS OR A PERMITTED HOLDER, (B) APPOINTED BY DIRECTORS SO NOMINATED NOR
(C) APPOINTED BY A PERMITTED HOLDER OR (III) A “CHANGE OF CONTROL” (OR SIMILAR
EVENT) SHALL OCCUR UNDER THE SENIOR UNSECURED NOTES INDENTURE, SENIOR
SUBORDINATED NOTES INDENTURE, ANY PERMITTED RATIO DEBT OR ANY PERMITTED
REFINANCING INDEBTEDNESS IN RESPECT OF ANY OF THE FOREGOING OR ANY DISQUALIFIED
STOCK;

(B)           AT ANY TIME PRIOR TO A QUALIFIED IPO, ANY COMBINATION OF PERMITTED
HOLDERS SHALL FAIL TO OWN BENEFICIALLY (WITHIN THE MEANING OF RULE 13D-5 OF THE
EXCHANGE ACT AS IN EFFECT ON THE CLOSING DATE), DIRECTLY OR INDIRECTLY, IN THE
AGGREGATE EQUITY INTERESTS REPRESENTING AT LEAST A MAJORITY OF THE AGGREGATE
ORDINARY VOTING POWER REPRESENTED BY THE ISSUED AND OUTSTANDING EQUITY INTERESTS
OF HOLDINGS; OR

(C)           AT ANY TIME AFTER A QUALIFIED IPO, ANY PERSON OR “GROUP” (WITHIN
THE MEANING OF RULES 13D-3 AND 13D-5 UNDER THE EXCHANGE ACT AS IN EFFECT ON THE
CLOSING DATE), OTHER THAN ANY COMBINATION OF THE PERMITTED HOLDERS OR ANY
“GROUP” INCLUDING ANY PERMITTED HOLDERS, SHALL HAVE ACQUIRED BENEFICIAL
OWNERSHIP OF 35% OR MORE ON A FULLY DILUTED BASIS OF THE VOTING INTEREST IN
HOLDINGS’ EQUITY INTERESTS AND THE PERMITTED HOLDERS SHALL OWN, DIRECTLY OR
INDIRECTLY, LESS THAN SUCH PERSON OR “GROUP” ON A FULLY DILUTED BASIS OF THE
VOTING INTEREST IN HOLDINGS’ EQUITY INTERESTS.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by

 

6

--------------------------------------------------------------------------------


 

such Lender’s or Issuing Bank’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean July 21, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Co-Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Credit Suisse Securities (USA) LLC, in their capacities as
co-lead arrangers and joint bookrunners.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent, the Collateral Agent
or any Subagent for the benefit of the Lenders pursuant to any Security
Documents.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Lenders.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, as
amended, supplemented or otherwise modified from time to time, in the form of
Exhibit G, among Holdings, the Borrowers, each Subsidiary Loan Party and the
Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(A)           ON THE CLOSING DATE, THE COLLATERAL AGENT SHALL HAVE RECEIVED
(I) FROM HOLDINGS, THE BORROWERS AND EACH SUBSIDIARY LOAN PARTY, A COUNTERPART
OF THE COLLATERAL AGREEMENT DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH PERSON
AND (II) AN ACKNOWLEDGMENT AND CONSENT IN THE FORM ATTACHED TO THE COLLATERAL
AGREEMENT, EXECUTED AND DELIVERED BY EACH SUBSIDIARY THAT IS AN ISSUER OF
PLEDGED COLLATERAL (AS DEFINED IN THE COLLATERAL AGREEMENT), IF ANY, THAT IS NOT
A LOAN PARTY;

(B)           ON THE CLOSING DATE, (I) THE COLLATERAL AGENT SHALL HAVE RECEIVED
(A) A PLEDGE OF ALL THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF (X) THE
BORROWERS AND (Y) EACH DOMESTIC SUBSIDIARY (OTHER THAN SUBSIDIARIES LISTED ON
SCHEDULE 1.01A) OWNED ON THE CLOSING DATE DIRECTLY BY OR ON BEHALF OF THE
BORROWERS OR ANY SUBSIDIARY LOAN PARTY AND (B) A PLEDGE OF 65% OF THE
OUTSTANDING EQUITY INTERESTS OF EACH “FIRST TIER” FOREIGN SUBSIDIARY DIRECTLY
OWNED BY ANY LOAN PARTY AND (II) THE COLLATERAL AGENT SHALL HAVE RECEIVED ALL
CERTIFICATES OR OTHER INSTRUMENTS (IF ANY) REPRESENTING SUCH EQUITY INTERESTS,
TOGETHER WITH STOCK POWERS OR OTHER INSTRUMENTS OF TRANSFER WITH RESPECT THERETO
ENDORSED IN BLANK;

(C)           (I) ALL INDEBTEDNESS OF HOLDINGS, THE BORROWERS AND EACH
SUBSIDIARY HAVING, IN THE CASE OF EACH INSTANCE OF INDEBTEDNESS, AN AGGREGATE
PRINCIPAL AMOUNT IN

 

7

--------------------------------------------------------------------------------


 

EXCESS OF $5.0 MILLION (OTHER THAN (A) INTERCOMPANY CURRENT LIABILITIES INCURRED
IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH THE CASH MANAGEMENT
OPERATIONS OF HOLDINGS AND ITS SUBSIDIARIES OR (B) TO THE EXTENT THAT A PLEDGE
OF SUCH PROMISSORY NOTE OR INSTRUMENT WOULD VIOLATE APPLICABLE LAW) THAT IS
OWING TO ANY LOAN PARTY SHALL BE EVIDENCED BY A PROMISSORY NOTE OR AN INSTRUMENT
AND SHALL HAVE BEEN PLEDGED PURSUANT TO THE COLLATERAL AGREEMENT (OR OTHER
APPLICABLE SECURITY DOCUMENT AS REASONABLY REQUIRED BY THE COLLATERAL AGENT),
AND (II) THE COLLATERAL AGENT SHALL HAVE RECEIVED ALL SUCH PROMISSORY NOTES OR
INSTRUMENTS, TOGETHER WITH NOTE POWERS OR OTHER INSTRUMENTS OF TRANSFER WITH
RESPECT THERETO ENDORSED IN BLANK;

(D)           IN THE CASE OF ANY PERSON THAT BECOMES A SUBSIDIARY LOAN PARTY
AFTER THE CLOSING DATE, THE COLLATERAL AGENT SHALL HAVE RECEIVED A SUPPLEMENT TO
THE COLLATERAL AGREEMENT, IN THE FORM SPECIFIED THEREIN, DULY EXECUTED AND
DELIVERED ON BEHALF OF SUCH SUBSIDIARY LOAN PARTY;

(E)           IN THE CASE OF ANY PERSON THAT BECOMES A “FIRST TIER” FOREIGN
SUBSIDIARY DIRECTLY OWNED BY HOLDINGS, THE BORROWERS OR A SUBSIDIARY LOAN PARTY
AFTER THE CLOSING DATE, THE COLLATERAL AGENT SHALL HAVE RECEIVED, AS PROMPTLY AS
PRACTICABLE FOLLOWING A REQUEST BY THE COLLATERAL AGENT, A FOREIGN PLEDGE
AGREEMENT, DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH FOREIGN SUBSIDIARY AND
THE DIRECT PARENT COMPANY OF SUCH FOREIGN SUBSIDIARY;

(F)            AFTER THE CLOSING DATE, (I) ALL THE OUTSTANDING EQUITY INTERESTS
OF (A) ANY PERSON THAT BECOMES A SUBSIDIARY LOAN PARTY AFTER THE CLOSING DATE
AND (B) SUBJECT TO SECTION 5.10(G), ALL THE EQUITY INTERESTS THAT ARE ACQUIRED
BY A LOAN PARTY AFTER THE CLOSING DATE (INCLUDING, WITHOUT LIMITATION, THE
EQUITY INTERESTS OF ANY SPECIAL PURPOSE RECEIVABLES SUBSIDIARY ESTABLISHED AFTER
THE CLOSING DATE), SHALL HAVE BEEN PLEDGED PURSUANT TO THE COLLATERAL AGREEMENT;
PROVIDED, THAT IN NO EVENT SHALL MORE THAN 65% OF THE ISSUED AND OUTSTANDING
EQUITY INTERESTS OF ANY “FIRST TIER” FOREIGN SUBSIDIARY DIRECTLY OWNED BY SUCH
LOAN PARTY BE PLEDGED TO SECURE OBLIGATIONS OF THE BORROWERS, AND IN NO EVENT
SHALL ANY OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF ANY FOREIGN
SUBSIDIARY THAT IS NOT A “FIRST TIER” FOREIGN SUBSIDIARY OF A LOAN PARTY BE
PLEDGED TO SECURE OBLIGATIONS OF THE BORROWERS, AND (II) THE COLLATERAL AGENT
SHALL HAVE RECEIVED ALL CERTIFICATES OR OTHER INSTRUMENTS (IF ANY) REPRESENTING
SUCH EQUITY INTERESTS, TOGETHER WITH STOCK POWERS OR OTHER INSTRUMENTS OF
TRANSFER WITH RESPECT THERETO ENDORSED IN BLANK;

(G)           EXCEPT AS OTHERWISE CONTEMPLATED BY ANY SECURITY DOCUMENT, ALL
DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS, AND FILINGS WITH THE UNITED STATES COPYRIGHT OFFICE AND THE UNITED
STATES PATENT AND TRADEMARK OFFICE, AND ALL OTHER ACTIONS REQUIRED BY LAW OR
REASONABLY REQUESTED BY THE COLLATERAL AGENT TO BE FILED, REGISTERED OR RECORDED
TO CREATE THE LIENS INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS (IN EACH
CASE, INCLUDING ANY SUPPLEMENTS THERETO) AND PERFECT SUCH LIENS TO THE EXTENT
REQUIRED BY, AND WITH THE PRIORITY REQUIRED BY, THE SECURITY DOCUMENTS, SHALL
HAVE BEEN FILED, REGISTERED OR RECORDED OR DELIVERED TO THE COLLATERAL AGENT FOR
FILING, REGISTRATION OR THE RECORDING CONCURRENTLY WITH, OR PROMPTLY FOLLOWING,
THE EXECUTION AND DELIVERY OF EACH SUCH SECURITY DOCUMENT;

 

8

--------------------------------------------------------------------------------


 

(H)           ON THE CLOSING DATE, THE COLLATERAL AGENT SHALL HAVE RECEIVED
(I) COUNTERPARTS OF EACH MORTGAGE TO BE ENTERED INTO WITH RESPECT TO EACH
MORTGAGED PROPERTY SET FORTH ON SCHEDULE 1.01B DULY EXECUTED AND DELIVERED BY
THE RECORD OWNER OF SUCH MORTGAGED PROPERTY AND SUITABLE FOR RECORDING OR FILING
AND (II) SUCH OTHER DOCUMENTS INCLUDING, BUT NOT LIMITED TO, ANY CONSENTS,
AGREEMENTS AND CONFIRMATIONS OF THIRD PARTIES, AS THE COLLATERAL AGENT MAY
REASONABLY REQUEST WITH RESPECT TO ANY SUCH MORTGAGE OR MORTGAGED PROPERTY;

(I)            ON THE CLOSING DATE THE COLLATERAL AGENT SHALL HAVE RECEIVED
(I) A POLICY OR POLICIES OR MARKED-UP UNCONDITIONAL BINDER OF TITLE INSURANCE,
AS APPLICABLE, PAID FOR BY THE BORROWERS, ISSUED BY A NATIONALLY RECOGNIZED
TITLE INSURANCE COMPANY INSURING THE LIEN OF EACH MORTGAGE TO BE ENTERED INTO ON
THE CLOSING DATE AS A VALID FIRST LIEN ON THE MORTGAGED PROPERTY DESCRIBED
THEREIN, FREE OF ANY OTHER LIENS EXCEPT PERMITTED LIENS, TOGETHER WITH SUCH
CUSTOMARY ENDORSEMENTS (INCLUDING ZONING ENDORSEMENTS WHERE REASONABLY
APPROPRIATE AND AVAILABLE), COINSURANCE AND REINSURANCE AS THE COLLATERAL AGENT
MAY REASONABLY REQUEST, AND WITH RESPECT TO ANY SUCH PROPERTY LOCATED IN A STATE
IN WHICH A ZONING ENDORSEMENT IS NOT AVAILABLE, A ZONING COMPLIANCE LETTER FROM
THE APPLICABLE MUNICIPALITY IN A FORM REASONABLY ACCEPTABLE TO THE COLLATERAL
AGENT, AND (II) A SURVEY OF EACH MORTGAGED PROPERTY (INCLUDING ALL IMPROVEMENTS,
EASEMENTS AND OTHER CUSTOMARY MATTERS THEREON REASONABLY REQUIRED BY THE
COLLATERAL AGENT), AS APPLICABLE, FOR WHICH ALL NECESSARY FEES (WHERE
APPLICABLE) HAVE BEEN PAID, WHICH IS (A) DATED (OR REDATED) NOT EARLIER THAN SIX
MONTHS PRIOR TO THE DATE OF DELIVERY THEREOF UNLESS THERE SHALL HAVE OCCURRED
WITHIN SIX MONTHS PRIOR TO SUCH DATE OF DELIVERY ANY EXTERIOR CONSTRUCTION ON
THE SITE OF SUCH MORTGAGED PROPERTY, IN WHICH EVENT SUCH SURVEY SHALL BE DATED
(OR REDATED) AFTER THE COMPLETION OF SUCH CONSTRUCTION OR IF SUCH CONSTRUCTION
SHALL NOT HAVE BEEN COMPLETED AS OF SUCH DATE OF DELIVERY, NOT EARLIER THAN
20 DAYS PRIOR TO SUCH DATE OF DELIVERY, (B) CERTIFIED BY THE SURVEYOR (IN A
MANNER REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT) TO THE COLLATERAL AGENT
AND THE TITLE INSURANCE COMPANY INSURING THE MORTGAGE, (C) COMPLYING IN ALL
MATERIAL RESPECTS WITH THE MINIMUM DETAIL REQUIREMENTS OF THE AMERICAN LAND
TITLE ASSOCIATION AND AMERICAN CONGRESS OF SURVEYING AND MAPPING AS SUCH
REQUIREMENTS ARE IN EFFECT ON THE DATE OF PREPARATION OF SUCH SURVEY AND
(D) SUFFICIENT FOR SUCH TITLE INSURANCE COMPANY TO REMOVE ALL STANDARD SURVEY
EXCEPTIONS FROM THE TITLE INSURANCE POLICY RELATING TO SUCH MORTGAGED PROPERTY
OR OTHERWISE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT;

(J)            EVIDENCE OF THE INSURANCE REQUIRED BY THE TERMS OF THE MORTGAGES;

(K)           EXCEPT AS OTHERWISE CONTEMPLATED BY ANY SECURITY DOCUMENT, EACH
LOAN PARTY SHALL HAVE OBTAINED ALL CONSENTS AND APPROVALS REQUIRED TO BE
OBTAINED BY IT IN CONNECTION WITH (I) THE EXECUTION AND DELIVERY OF ALL SECURITY
DOCUMENTS (OR SUPPLEMENTS THERETO) TO WHICH IT IS A PARTY AND THE GRANTING BY IT
OF THE LIENS THEREUNDER AND (II) THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER;
AND

(L)            AFTER THE CLOSING DATE, THE COLLATERAL AGENT SHALL HAVE RECEIVED
(I) SUCH OTHER SECURITY DOCUMENTS AS MAY BE REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 5.10, AND (II) UPON REASONABLE REQUEST BY THE COLLATERAL AGENT, EVIDENCE
OF COMPLIANCE WITH ANY OTHER REQUIREMENTS OF SECTION 5.10.

 

9

--------------------------------------------------------------------------------


 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment (including any Incremental Revolving Facility Commitment),
Term B Loan Commitment and Incremental Term Loan Commitment and (b) with respect
to any Swingline Lender, its Swingline Commitment.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consent Solicitation” shall mean the solicitation by Target in connection with
the Debt Tender Offer of the consent of the holders of the Existing Senior
Subordinated Notes to an amendment of certain of the covenants of the Existing
Senior Subordinated Notes Indenture.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit, to the extent undrawn) consisting of
Capital Lease Obligations, Indebtedness for borrowed money, Disqualified Stock
and Indebtedness in respect of the deferred purchase price of property or
services of the Borrowers and the Subsidiaries determined on a consolidated
basis on such date in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(I)            ANY NET AFTER TAX EXTRAORDINARY, NONRECURRING OR UNUSUAL GAINS OR
LOSSES OR INCOME OR EXPENSE OR CHARGE (LESS ALL FEES AND EXPENSES RELATING
THERETO) INCLUDING, WITHOUT LIMITATION, ANY SEVERANCE, RELOCATION OR OTHER
RESTRUCTURING EXPENSES, AND FEES, EXPENSES OR CHARGES RELATED TO ANY OFFERING OF
EQUITY INTERESTS OF HOLDINGS, ANY INVESTMENT, ACQUISITION OR INDEBTEDNESS
PERMITTED TO BE INCURRED HEREUNDER (IN EACH CASE, WHETHER OR NOT SUCCESSFUL),
INCLUDING ANY SUCH FEES, EXPENSES, CHARGES OR CHANGE IN CONTROL PAYMENTS RELATED
TO THE TRANSACTIONS (INCLUDING ANY TRANSITION-RELATED EXPENSES INCURRED BEFORE,
ON OR AFTER THE CLOSING DATE), IN EACH CASE, SHALL BE EXCLUDED,

(II)           ANY NET AFTER-TAX INCOME OR LOSS FROM DISCONTINUED OPERATIONS AND
ANY NET AFTER-TAX GAIN OR LOSS ON DISPOSAL OF DISCONTINUED OPERATIONS SHALL BE
EXCLUDED,

(III)          ANY NET AFTER-TAX GAIN OR LOSS (LESS ALL FEES AND EXPENSES OR
CHARGES RELATING THERETO) ATTRIBUTABLE TO BUSINESS DISPOSITIONS OR ASSET
DISPOSITIONS OTHER THAN IN THE

 

10

--------------------------------------------------------------------------------


 

ORDINARY COURSE OF BUSINESS (AS DETERMINED IN GOOD FAITH BY THE BOARDS OF
DIRECTORS OF THE BORROWERS) SHALL BE EXCLUDED,

(IV)          ANY NET AFTER-TAX INCOME OR LOSS (LESS ALL FEES AND EXPENSES OR
CHARGES RELATING THERETO) ATTRIBUTABLE TO THE EARLY EXTINGUISHMENT OF
INDEBTEDNESS SHALL BE EXCLUDED,

(V)           (A) THE NET INCOME FOR SUCH PERIOD OF ANY PERSON THAT IS NOT A
SUBSIDIARY OF SUCH PERSON, OR IS AN UNRESTRICTED SUBSIDIARY, OR THAT IS
ACCOUNTED FOR BY THE EQUITY METHOD OF ACCOUNTING, SHALL BE INCLUDED ONLY TO THE
EXTENT OF THE AMOUNT OF DIVIDENDS OR DISTRIBUTIONS OR OTHER PAYMENTS PAID IN
CASH (OR TO THE EXTENT CONVERTED INTO CASH) TO THE REFERENT PERSON OR A
SUBSIDIARY THEREOF IN RESPECT OF SUCH PERIOD AND (B) THE NET INCOME FOR SUCH
PERIOD SHALL INCLUDE ANY ORDINARY COURSE DIVIDEND DISTRIBUTION OR OTHER PAYMENT
IN CASH RECEIVED FROM ANY PERSON IN EXCESS OF THE AMOUNTS INCLUDED IN
CLAUSE (A),

(VI)          CONSOLIDATED NET INCOME FOR SUCH PERIOD SHALL NOT INCLUDE THE
CUMULATIVE EFFECT OF A CHANGE IN ACCOUNTING PRINCIPLES DURING SUCH PERIOD,

(VII)         ANY INCREASE IN AMORTIZATION OR DEPRECIATION OR ANY NON-CASH
CHARGES OR INCREASES OR REDUCTIONS IN NET INCOME RESULTING FROM PURCHASE
ACCOUNTING IN CONNECTION WITH THE TRANSACTIONS OR ANY ACQUISITION THAT IS
CONSUMMATED AFTER THE CLOSING DATE SHALL BE EXCLUDED,

(VIII)        ANY NON-CASH IMPAIRMENT CHARGES RESULTING FROM THE APPLICATION OF
STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 142 AND 144, AND THE
AMORTIZATION OF INTANGIBLES AND OTHER FAIR VALUE ADJUSTMENTS ARISING PURSUANT TO
NO. 141, SHALL BE EXCLUDED,

(IX)           ANY NON-CASH EXPENSES REALIZED OR RESULTING FROM EMPLOYEE BENEFIT
PLANS OR POST-EMPLOYMENT BENEFIT PLANS, GRANTS OF STOCK APPRECIATION OR SIMILAR
RIGHTS, STOCK OPTIONS, RESTRICTED STOCK GRANTS OR OTHER RIGHTS TO OFFICERS,
DIRECTORS AND EMPLOYEES OF SUCH PERSON OR ANY OF ITS SUBSIDIARIES SHALL BE
EXCLUDED,

(X)            ACCRUALS AND RESERVES THAT ARE ESTABLISHED WITHIN TWELVE MONTHS
AFTER THE CLOSING DATE AND THAT ARE SO REQUIRED TO BE ESTABLISHED IN ACCORDANCE
WITH GAAP SHALL BE EXCLUDED,

(XI)           NON-CASH GAINS, LOSSES, INCOME AND EXPENSES RESULTING FROM FAIR
VALUE ACCOUNTING REQUIRED BY STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 133
SHALL BE EXCLUDED,

(XII)          ANY GAIN, LOSS, INCOME, EXPENSE OR CHARGE RESULTING FROM THE
APPLICATION OF LIFO SHALL BE EXCLUDED, AND

(XIII)         NON-CASH CHARGES FOR DEFERRED TAX ASSET VALUATION ALLOWANCES
SHALL BE EXCLUDED.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrowers and the consolidated Subsidiaries, determined on a consolidated basis
in accordance with GAAP, as set forth on the consolidated balance sheet of the
Borrowers as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Corresponding Debt” shall have the meaning assigned to such term in
Section 8.12.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) $50.0 million, plus:

(b) the Cumulative Retained Excess Cash Flow Amount at such time, plus

(c) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to clause (a) of
the definition thereof except for the operation of clause (x), (y) or (z) of the
second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

(d) the cumulative amount of proceeds (including cash and the fair market value
of property other than cash) from the sale of Equity Interests of Holdings or
any parent of Holdings after the Closing Date and on or prior to such time
(including  upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of the Borrowers and common Equity
Interests of the Borrowers issued upon conversion of Indebtedness (other than
Indebtedness that is contractually subordinated to the Obligations) of the
Borrowers or any Subsidiary owed to a person other than the Borrowers or a
Subsidiary not previously applied for a purpose other than use in the Cumulative
Credit; provided, that this clause (d) shall exclude Permitted Cure Securities
and the proceeds thereof, sales of Equity Interests financed as contemplated by
Section 6.04(e) and any amounts used to finance the payments or distributions in
respect of any Junior Financing pursuant to Section 6.09(b), plus

(e) 100% of the aggregate amount of contributions to the common capital of the
Borrowers received in cash (and the fair market value of property other than
cash) after the Closing Date (subject to the same exclusions as are applicable
to clause (d) above); provided, that the Borrowers and their Subsidiaries shall
be in Pro Forma Compliance, plus

(f) the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of the Borrowers or any Subsidiary thereof issued after the
Closing Date (other than Indebtedness issued to a Subsidiary), which has been
converted into or exchanged for Equity Interests (other than Disqualified Stock)
in Holdings or any parent of Holdings, plus

 

12

--------------------------------------------------------------------------------


 

(g) 100% of the aggregate amount received by the Borrowers or any Subsidiary in
cash (and the fair market value of property other than cash received by the
Borrowers or any Subsidiary) after the Closing Date from:

(A)          the sale (other than to the Borrowers or any Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary, or

(B)           any dividend or other distribution by an Unrestricted Subsidiary,
plus

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the
Borrowers or any Subsidiary, the fair market value of the Investments of
Holdings, the Borrowers or any Subsidiary in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), plus

(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrowers or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j), minus

(j) any amounts thereof used to make Investments pursuant to Section 6.04(b)(y)
after the Closing Date prior to such time, minus

(k) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
after the Closing Date prior to such time, minus

(l) the cumulative amount of dividends paid and distributions made pursuant to
Section 6.06(e) prior to such time, minus

(m) the cumulative amount of Capital Expenditures made pursuant to
Section 6.10(c) prior to such time, minus

(n) payments or distributions in respect of Junior Financings pursuant to
Section 6.09(b)(i) (other than payments made with proceeds from the issuance of
Equity Interests that were excluded from the calculation of the Cumulative
Credit pursuant to clause (d) above);

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, which shall not be not less than zero in the aggregate, determined on a
cumulative basis equal to:

(a)           the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Closing Date and
prior to such date, plus

 

13

--------------------------------------------------------------------------------


 

(b)           for each Excess Cash Flow Interim Period ended prior to such date
but as to which the corresponding Excess Cash Flow Period has not ended, an
amount equal to the Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Interim Period, minus

(c)           the cumulative amount of all Retained Excess Cash Flow
Overfundings as of such date.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03(b).

“Cure Right” shall have the meaning assigned to such term in Section 7.03(b).

“Current Assets” shall mean, with respect to the Borrowers and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Borrowers and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits, and (b) in the event that a Permitted Receivables Financing is
accounted for off balance sheet, (x) gross accounts receivable comprising part
of the Receivables Assets subject to such Permitted Receivables Financing less
(y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, with respect to the Borrowers and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrowers and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (e) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

“Dalong Acquisition” means that certain transaction contemplated by that certain
Equity Acquisition Agreement among Shanghai Electric (Group) Company, Shanghai
Dalong Machinery Co., Ltd, Shanghai General Machinery (Group) Company and RBS
China Holdings, L.L.C., dated December 16, 2005.

“Debt Service” shall mean, with respect to the Borrowers and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

“Debt Tender Offer” shall mean the offer to purchase the Existing Senior
Subordinated Notes made by Target on June 2, 2006.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

14

--------------------------------------------------------------------------------


 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
Term Facility Maturity Date; provided, however, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrowers or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrowers in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided
further, however, that, with respect to clause (d) above, Equity Interests
constituting Qualified Equity Interests when issued shall not cease to
constitute Qualified Equity Interests as a result of the subsequent incurrence
of Other Term Loans.

“Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to Borrowers and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrowers
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (vi) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

 

15

--------------------------------------------------------------------------------


 

(I)            PROVISION FOR TAXES BASED ON INCOME, PROFITS OR CAPITAL OF THE
BORROWERS AND THE SUBSIDIARIES FOR SUCH PERIOD, INCLUDING, WITHOUT LIMITATION,
STATE, FRANCHISE AND SIMILAR TAXES,

(II)           INTEREST EXPENSE OF THE BORROWERS AND THE SUBSIDIARIES FOR SUCH
PERIOD (NET OF INTEREST INCOME OF THE BORROWERS AND THEIR SUBSIDIARIES FOR SUCH
PERIOD),

(III)          DEPRECIATION AND AMORTIZATION EXPENSES OF THE BORROWERS AND THE
SUBSIDIARIES FOR SUCH PERIOD,

(IV)          BUSINESS OPTIMIZATION EXPENSES AND OTHER RESTRUCTURING CHARGES
(WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL INCLUDE, WITHOUT LIMITATION, THE
EFFECT OF INVENTORY OPTIMIZATION PROGRAMS, PLANT CLOSURES, RETENTION, SEVERANCE,
SYSTEMS ESTABLISHMENT COSTS AND EXCESS PENSION CHARGES); PROVIDED, THAT WITH
RESPECT TO EACH BUSINESS OPTIMIZATION EXPENSE OR OTHER RESTRUCTURING CHARGE, THE
BORROWERS SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AN OFFICERS’
CERTIFICATE SPECIFYING AND QUANTIFYING SUCH EXPENSE OR CHARGE,

(V)           ANY OTHER NON-CASH CHARGES; PROVIDED, THAT, FOR PURPOSES OF THIS
SUBCLAUSE (V) OF THIS CLAUSE (A), ANY NON-CASH CHARGES OR LOSSES SHALL BE
TREATED AS CASH CHARGES OR LOSSES IN ANY SUBSEQUENT PERIOD DURING WHICH CASH
DISBURSEMENTS ATTRIBUTABLE THERETO ARE MADE,

(VI)          THE AMOUNT OF MANAGEMENT, CONSULTING, MONITORING, TRANSACTION AND
ADVISORY FEES AND RELATED EXPENSES PAID TO THE FUND OR ANY FUND AFFILIATE (OR
ANY ACCRUALS RELATED TO SUCH FEES AND RELATED EXPENSES) DURING SUCH PERIOD;
PROVIDED, THAT SUCH AMOUNT SHALL NOT EXCEED IN ANY FOUR QUARTER PERIOD THE SUM
OF (I) THE GREATER OF $2.5 MILLION AND 1.5% OF EBITDA, PLUS (II) THE AMOUNT OF
DEFERRED FEES (TO THE EXTENT SUCH FEES WOULD OTHERWISE HAVE BEEN PERMITTED TO BE
INCLUDED IN CLAUSE (I) IF PAID, BUT WERE NOT INCLUDED IN SUCH CLAUSE (I)), PLUS
(III) 1.5% OF THE VALUE OF TRANSACTIONS PERMITTED HEREUNDER AND ENTERED INTO BY
THE BORROWERS OR ANY OF THE SUBSIDIARIES WITH RESPECT TO WHICH THE FUND OR ANY
FUND AFFILIATE PROVIDES ANY OF THE AFOREMENTIONED TYPES OF SERVICES, AND

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrowers and the Subsidiaries for
such period (but excluding any such items (A) in respect of which cash was
received in a prior period or will be received in a future period or (B) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period).

For purposes of determining EBITDA under this Agreement, EBITDA for the fiscal
quarter ended September 30, 2005 shall be deemed to be $50.2 million, EBITDA for
the fiscal quarter ended December 31, 2005 shall be deemed to be $51.0 million,
EBITDA for the fiscal quarter ended March 31, 2006 shall be deemed to be
$64.8 million, and EBITDA for the fiscal quarter ended June 30, 2006 shall be
deemed to be $52.1 million.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata,

 

16

--------------------------------------------------------------------------------


 

natural resources such as flora and fauna, the workplace or as otherwise defined
in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the generation, management, Release or threatened Release of, or
exposure to, any Hazardous Material or to occupational health and safety matters
(to the extent relating to the environment or Hazardous Materials).

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

“Equity Financing” shall mean, in connection with the consummation of the
Merger, the contribution by the Permitted Holders, directly or indirectly, of an
aggregate amount of not less than $475.0 million in cash, less the Rollover
Amount (as defined in the Merger Agreement), to Holdings in the form of common
equity or preferred equity having terms reasonably satisfactory to the Co-Lead
Arrangers, which cash amount shall be contributed by Holdings to the Borrowers
as cash common equity.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrowers or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by Holdings,
the Borrowers, a Subsidiary or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan or Multiemployer
Plan; (e) the receipt by Holdings, the Borrowers, a Subsidiary or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating

 

17

--------------------------------------------------------------------------------


 

to an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA; (f) the incurrence by Holdings, the Borrowers,
a Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by Holdings, the Borrowers, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrowers, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; or (i) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrowers and their
Subsidiaries on a consolidated basis for any Applicable Period, EBITDA of the
Borrowers and their Subsidiaries on a consolidated basis for such Applicable
Period, minus, without duplication,


(A)           DEBT SERVICE FOR SUCH APPLICABLE PERIOD,


(B)           THE AMOUNT OF ANY VOLUNTARY PREPAYMENT PERMITTED HEREUNDER OF TERM
INDEBTEDNESS DURING SUCH APPLICABLE PERIOD (OTHER THAN ANY VOLUNTARY PREPAYMENT
OF THE LOANS, WHICH SHALL BE THE SUBJECT OF SECTION 2.11(C)), SO LONG AS THE
AMOUNT OF SUCH PREPAYMENT IS NOT ALREADY REFLECTED IN DEBT SERVICE,


(C)           (I) CAPITAL EXPENDITURES BY THE BORROWERS AND THE SUBSIDIARIES ON
A CONSOLIDATED BASIS DURING SUCH APPLICABLE PERIOD THAT ARE PAID IN CASH (TO THE
EXTENT PERMITTED UNDER THIS AGREEMENT) AND (II) THE AGGREGATE CONSIDERATION PAID
IN CASH DURING THE APPLICABLE PERIOD IN RESPECT OF PERMITTED BUSINESS
ACQUISITIONS AND OTHER INVESTMENTS PERMITTED HEREUNDER LESS ANY AMOUNTS RECEIVED
IN RESPECT THEREOF AS A RETURN OF CAPITAL,

 

18

--------------------------------------------------------------------------------


 


(D)           CAPITAL EXPENDITURES THAT THE BORROWERS OR ANY SUBSIDIARY SHALL,
DURING SUCH APPLICABLE PERIOD, BECOME OBLIGATED TO MAKE BUT THAT ARE NOT MADE
DURING SUCH APPLICABLE PERIOD (TO THE EXTENT PERMITTED UNDER THIS AGREEMENT);
PROVIDED, THAT (I) HOLDINGS SHALL DELIVER A CERTIFICATE TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 90 DAYS AFTER THE END OF SUCH APPLICABLE PERIOD, SIGNED BY
A RESPONSIBLE OFFICER OF THE BORROWERS AND CERTIFYING THAT SUCH CAPITAL
EXPENDITURES AND THE DELIVERY OF THE RELATED EQUIPMENT WILL BE MADE IN THE
FOLLOWING APPLICABLE PERIOD, AND (II) ANY AMOUNT SO DEDUCTED SHALL NOT BE
DEDUCTED AGAIN IN A SUBSEQUENT APPLICABLE PERIOD,


(E)           TAXES PAID IN CASH BY HOLDINGS AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS DURING SUCH APPLICABLE PERIOD OR THAT WILL BE PAID WITHIN SIX
MONTHS AFTER THE CLOSE OF SUCH APPLICABLE PERIOD; PROVIDED, THAT WITH RESPECT TO
ANY SUCH AMOUNTS TO BE PAID AFTER THE CLOSE OF SUCH APPLICABLE PERIOD, (I) ANY
AMOUNT SO DEDUCTED SHALL NOT BE DEDUCTED AGAIN IN A SUBSEQUENT APPLICABLE
PERIOD, AND (II) APPROPRIATE RESERVES SHALL HAVE BEEN ESTABLISHED IN ACCORDANCE
WITH GAAP,


(F)            AN AMOUNT EQUAL TO ANY INCREASE IN WORKING CAPITAL OF THE
BORROWERS AND THEIR SUBSIDIARIES FOR SUCH APPLICABLE PERIOD,


(G)           CASH EXPENDITURES MADE IN RESPECT OF SWAP AGREEMENTS DURING SUCH
APPLICABLE PERIOD, TO THE EXTENT NOT REFLECTED IN THE COMPUTATION OF EBITDA OR
INTEREST EXPENSE,


(H)           PERMITTED DIVIDENDS OR DISTRIBUTIONS OR REPURCHASES OF ITS EQUITY
INTERESTS PAID IN CASH BY THE BORROWERS DURING SUCH APPLICABLE PERIOD AND
PERMITTED DIVIDENDS PAID BY ANY SUBSIDIARY TO ANY PERSON OTHER THAN HOLDINGS,
THE BORROWERS OR ANY OF THE SUBSIDIARIES DURING SUCH APPLICABLE PERIOD, IN EACH
CASE IN ACCORDANCE WITH SECTION 6.06 (OTHER THAN SECTION 6.06(E)),


(I)            AMOUNTS PAID IN CASH DURING SUCH APPLICABLE PERIOD ON ACCOUNT OF
(A) ITEMS THAT WERE ACCOUNTED FOR AS NON-CASH REDUCTIONS OF NET INCOME IN
DETERMINING CONSOLIDATED NET INCOME OR AS NON-CASH REDUCTIONS OF CONSOLIDATED
NET INCOME IN DETERMINING EBITDA OF THE BORROWERS AND THEIR SUBSIDIARIES IN A
PRIOR APPLICABLE PERIOD AND (B) RESERVES OR ACCRUALS ESTABLISHED IN PURCHASE
ACCOUNTING,


(J)            TO THE EXTENT NOT DEDUCTED IN THE COMPUTATION OF NET PROCEEDS IN
RESPECT OF ANY ASSET DISPOSITION OR CONDEMNATION GIVING RISE THERETO, THE AMOUNT
OF ANY MANDATORY PREPAYMENT OF INDEBTEDNESS (OTHER THAN INDEBTEDNESS CREATED
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT), TOGETHER WITH ANY INTEREST, PREMIUM
OR PENALTIES REQUIRED TO BE PAID (AND ACTUALLY PAID) IN CONNECTION THEREWITH,
AND


(K)           THE AMOUNT RELATED TO ITEMS THAT WERE ADDED TO OR NOT DEDUCTED
FROM NET INCOME IN CALCULATING CONSOLIDATED NET INCOME OR WERE ADDED TO OR NOT
DEDUCTED FROM CONSOLIDATED NET INCOME IN CALCULATING EBITDA TO THE EXTENT SUCH
ITEMS REPRESENTED A CASH PAYMENT (WHICH HAD NOT REDUCED EXCESS CASH FLOW UPON
THE ACCRUAL THEREOF IN A PRIOR APPLICABLE PERIOD), OR AN ACCRUAL FOR A CASH
PAYMENT, BY THE BORROWERS AND THEIR SUBSIDIARIES OR DID NOT REPRESENT CASH
RECEIVED BY THE BORROWERS AND THEIR

 

19

--------------------------------------------------------------------------------


 


SUBSIDIARIES, IN EACH CASE ON A CONSOLIDATED BASIS DURING SUCH APPLICABLE
PERIOD,

plus, without duplication,


(A)           AN AMOUNT EQUAL TO ANY DECREASE IN WORKING CAPITAL FOR SUCH
APPLICABLE PERIOD,


(B)           ALL AMOUNTS REFERRED TO IN CLAUSES (B), (C) AND (D) ABOVE TO THE
EXTENT FUNDED WITH THE PROCEEDS OF THE ISSUANCE OR THE INCURRENCE OF
INDEBTEDNESS (INCLUDING CAPITAL LEASE OBLIGATIONS AND PURCHASE MONEY
INDEBTEDNESS, BUT EXCLUDING, SOLELY AS RELATING TO CAPITAL EXPENDITURES,
PROCEEDS OF REVOLVING FACILITY LOANS), THE SALE OR ISSUANCE OF ANY EQUITY
INTERESTS (INCLUDING ANY CAPITAL CONTRIBUTIONS) AND ANY LOSS, DAMAGE,
DESTRUCTION OR CONDEMNATION OF, OR ANY SALE, TRANSFER OR OTHER DISPOSITION
(INCLUDING ANY SALE AND LEASEBACK OF ASSETS AND ANY MORTGAGE OR LEASE OF REAL
PROPERTY) TO ANY PERSON OF ANY ASSET OR ASSETS, IN EACH CASE TO THE EXTENT THERE
IS A CORRESPONDING DEDUCTION FROM EXCESS CASH FLOW ABOVE,


(C)           TO THE EXTENT ANY PERMITTED CAPITAL EXPENDITURES REFERRED TO IN
CLAUSE (D) ABOVE AND THE DELIVERY OF THE RELATED EQUIPMENT DO NOT OCCUR IN THE
FOLLOWING APPLICABLE PERIOD OF THE BORROWERS SPECIFIED IN THE CERTIFICATE OF THE
BORROWERS PROVIDED PURSUANT TO CLAUSE (D) ABOVE, THE AMOUNT OF SUCH CAPITAL
EXPENDITURES THAT WERE NOT SO MADE IN SUCH FOLLOWING APPLICABLE PERIOD,


(D)           CASH PAYMENTS RECEIVED IN RESPECT OF SWAP AGREEMENTS DURING SUCH
APPLICABLE PERIOD TO THE EXTENT (I) NOT INCLUDED IN THE COMPUTATION OF EBITDA OR
(II) SUCH PAYMENTS DO NOT REDUCE CASH INTEREST EXPENSE,


(E)           ANY EXTRAORDINARY OR NONRECURRING GAIN REALIZED IN CASH DURING
SUCH APPLICABLE PERIOD (EXCEPT TO THE EXTENT SUCH GAIN CONSISTS OF NET PROCEEDS
SUBJECT TO SECTION 2.11(B)),


(F)            TO THE EXTENT DEDUCTED IN THE COMPUTATION OF EBITDA, CASH
INTEREST INCOME, AND


(G)           THE AMOUNT RELATED TO ITEMS THAT WERE DEDUCTED FROM OR NOT ADDED
TO NET INCOME IN CONNECTION WITH CALCULATING CONSOLIDATED NET INCOME OR WERE
DEDUCTED FROM OR NOT ADDED TO CONSOLIDATED NET INCOME IN CALCULATING EBITDA TO
THE EXTENT EITHER (I) SUCH ITEMS REPRESENTED CASH RECEIVED BY THE BORROWERS OR
ANY SUBSIDIARY OR (II) SUCH ITEMS DO NOT REPRESENT CASH PAID BY THE BORROWERS OR
ANY SUBSIDIARY, IN EACH CASE ON A CONSOLIDATED BASIS DURING SUCH APPLICABLE
PERIOD.

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one-, two-, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the Fiscal Year)
during such Excess Cash Flow Period for which financial statements are available

 

20

--------------------------------------------------------------------------------


 

and (y) during the period from the Closing Date until the beginning of the first
Excess Cash Flow Period, any period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter for which financial
statements are available.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrowers,
commencing with the fiscal year of the Borrowers ending on March 31, 2008.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(v)).

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) income taxes
imposed on (or measured by) its net income (or franchise taxes imposed in lieu
of net income taxes) by the United States of America (or any state or locality
thereof) or the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located or any other jurisdiction as a
result of such recipient engaging in a trade or business in such jurisdiction
for tax purposes, (b) any branch profits tax or any similar tax that is imposed
by any jurisdiction described in clause (a) above and (c) in the case of a
Lender making a Loan to any Borrower, any withholding tax (including any backup
withholding tax) imposed by the United States (or the jurisdiction under the
laws of which such Lender is organized or in which its principal office is
located or in which its applicable lending office is located or any other
jurisdiction as a result of such Lender engaging in a trade or business in such
jurisdiction for tax purposes) that (x) is in effect and would apply to amounts
payable hereunder to such Lender at the time such Lender becomes a party to such
Loan to such Borrower (or designates a new lending office) except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from a Loan Party with respect to any withholding tax pursuant to
Section 2.17(a) or Section 2.17(c) or (y) is attributable to such Lender’s
failure to comply with Section 2.17(e) with respect to such Loan.

“Existing Credit Agreement” shall mean the Amended and Restated Credit
Agreement, among Target, Rexnord, the lenders party thereto from time to time,
Deutsche Bank Trust Company Americas, as administrative agent, General Electric
Capital Corporation and Wachovia Bank, National Association, as co-documentation
agents, and Deutsche Bank Securities Inc. and Credit Suisse, as joint lead
arrangers and joint book runners, dated as of May 16, 2005, as amended,
restated, supplemented or otherwise modified from time to time.

“Existing Senior Subordinated Notes” shall mean Rexnord’s 10.125% senior
subordinated notes due 2012, issued pursuant to the Existing Senior Subordinated
Notes Indenture.

“Existing Senior Subordinated Notes Indenture” shall mean the indenture dated as
of November 25, 2002 under which the Existing Senior Subordinated Notes were
issued, among Rexnord and certain of the subsidiaries party thereto and the
trustee named therein, as amended, restated, supplemented or otherwise modified
from time to time.

 

21

--------------------------------------------------------------------------------


 

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there are two Facilities, i.e., the Term B Facility and the
Revolving Facility (and no Incremental Revolving Facility Commitments), and
thereafter, may include the Incremental Term Facility and Incremental Revolving
Facility Commitments.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
of the quotations for such day for transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Fee Letter dated May 22, 2006 by and among
Merger Sub, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Merrill Lynch
Capital Corporation, Credit Suisse Securities (USA) LLC, Credit Suisse, Bear,
Stearns & Co. Inc., Bear Stearns Corporate Lending Inc., Lehman Commercial Paper
Inc. and Lehman Brothers Inc.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrowers set
forth in Section 6.11.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided, that in no event shall more than 65% of the issued and
outstanding voting Equity Interests of such Foreign Subsidiary be pledged to
secure Obligations of the Borrowers.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“Fund” shall have the meaning assigned to such term in the first recital hereto.

 

22

--------------------------------------------------------------------------------


 

“Fund Affiliate” shall mean (i) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (ii) any individual who is a partner or
employee of Apollo Management, L.P., Apollo Management IV, L.P. or Apollo
Management V, L.P.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrowers) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“German Security” shall mean the assets that are the subject of that certain
Share Pledge Agreement relating to shares in Rexnord Germany Holdings GmbH dated
July 21, 2006 between RBS Acquisition Corporation, as Pledgor and Merrill Lynch
Capital Corporation, as Administrative Agent, which is governed by German law. 
Each Lender hereby authorizes (bevollmaechtigt) the Collateral Agent to accept,
as its representative (Stellvertreter), any German Security created in favor of
such Lender.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness or other obligation (or any
existing right, contingent or otherwise, of the holder of Indebtedness or other
obligation to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be

 

23

--------------------------------------------------------------------------------


 

deemed to be an amount equal to the stated or determinable amount of the
Indebtedness in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by-products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls or radon gas, of any nature subject to regulation or
which can give rise to liability under any Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Honeywell Receivables Transaction” shall mean the sale without recourse of
accounts receivable and related assets arising from goods and services provided
to Honeywell International Inc. pursuant to factoring arrangements entered into
in the ordinary course of business.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrowers most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrowers and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrowers most recently ended, did not have assets with a value in excess of 10%
of Consolidated Total Assets or revenues representing in excess of 10% of total
revenues of the Borrowers and the Subsidiaries on a consolidated basis as of
such date.  Each Immaterial Subsidiary shall be set forth in Schedule 1.01C, and
the Borrowers shall update such Schedule from time to time after the Closing
Date as necessary to reflect all Immaterial Subsidiaries at such time (the
selection of Subsidiaries to be added to or removed from such Schedule to be
made as the Borrowers may determine).

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21.

“Incremental Amount” shall mean, at any time, the excess, if any, of
(a) $200.0 million over (b) the aggregate amount of all Incremental Term Loan
Commitments and Incremental Revolving Facility Commitments established prior to
such time pursuant to Section 2.21.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Administrative Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Facility Lenders.

 

24

--------------------------------------------------------------------------------


 

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

“Incremental Revolving Facility Lender” shall mean a Lender (including an
Incremental Revolving Facility Lender) with a Revolving Facility Commitment or
an outstanding Revolving Facility Loan as a result of an Incremental Revolving
Facility Commitment.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean the Incremental Term Loan Commitments and
the Incremental Term Loans made hereunder.

“Incremental Term Facility Maturity Date” shall mean, with respect to any
tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for such tranche as set forth in such
Incremental Assumption Agreement.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrowers.

“Incremental Term Loan Installment Date” shall have, with respect to any tranche
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrowers pursuant to Section 2.01(c).  Incremental Term Loans may be made
in the form of additional Term B Loans or, to the extent permitted by
Section 2.21 and provided for in the relevant Incremental Assumption Agreement,
Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capital Lease Obligations of such person, (f) all payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any

 

25

--------------------------------------------------------------------------------


 

Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof.  To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Industrial Chain Business” shall mean the engineered chain, roller chain, leaf
chain and conveying equipment (including sprockets, accessories and conveyor
components that are complementary to such chain and conveying equipment
products) business of the Borrowers and their Subsidiaries.

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated June 2006, as modified or supplemented prior to the Closing Date.

“Interest Election Request” shall mean a request by the applicable Borrower to
convert or continue a Term Borrowing or Revolving Facility Borrowing in
accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrowers or a
Subsidiary Loan Party.  For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrowers and the Subsidiaries with respect to Swap
Agreements.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of

 

26

--------------------------------------------------------------------------------


 

any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type, (b) with respect to any ABR Loan, the last day of each calendar
quarter, or if any such day is not a Business Day, on the next succeeding
Business Day and (c) with respect to any Swingline Loan, the day that such
Swingline Loan is required to be repaid pursuant to Section 2.09(a).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter (or 9 or 12 months, if at the time of the relevant
Borrowing, all Lenders make interest periods of such length available), as the
applicable Borrower may elect, or the date any Eurocurrency Borrowing is
converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Section 2.09, 2.10 or 2.11; provided, however, that
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day. 
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean Credit Suisse and each other Issuing Bank designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  An Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Junior Capital” means any Permitted Cure Securities and any Junior Indebtedness
incurred by Holdings, the Borrowers or any of their Subsidiaries.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Junior Indebtedness” means Indebtedness of Holdings, the Borrowers or any of
their Subsidiaries that (a) is expressly subordinated to the prior payment in
full in cash of the Obligations (and any related Guarantees) on terms reasonably
satisfactory to the Administrative Agent (it being understood that the
subordination terms of the Senior Subordinated Notes Documents are so
satisfactory), (b) provides that interest in respect of such Indebtedness shall
not be payable in cash, (c) has a final maturity date that is not earlier than
the Term Facility Maturity Date and has no scheduled payments of principal
thereon (including pursuant to a sinking fund obligation or mandatory redemption
obligations (other than pursuant to customary provisions relating to redemption
or repurchase upon change of control or sale of assets)) prior to such final
maturity date and (d) is not subject to covenants, events of default and
remedies that,

 

27

--------------------------------------------------------------------------------


 

in the aggregate, are more onerous to Holdings or the Borrowers, as the case may
be, than the terms of this Agreement; provided that such Indebtedness shall not
be subject to any financial maintenance covenants; provided, further that
Indebtedness constituting Junior Indebtedness when incurred shall not cease to
constitute Junior Indebtedness as a result of the subsequent incurrence of Other
Term Loans.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, to acquire participations
in a Swingline Loan pursuant to Section 2.04 or to fund its portion of any
unreimbursed payment under Section 2.05(e), or (ii) a Lender having notified in
writing the Borrowers and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.04, 2.05 or 2.06.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including any Alternate Currency Letter of Credit, Trade Letter of
Credit or Standby Letter of Credit.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $40.0 million (or
the equivalent thereof in an Alternate Currency).

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to these
currently provided or on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that if such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the

 

28

--------------------------------------------------------------------------------


 

Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered by the principal London office of the Administrative Agent to major
banks in the London interbank Eurocurrency market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents and any Note issued under Section 2.09(e), and solely for the purposes
of Sections 4.02 and 7.01 hereof, the Fee Letter.

“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Loan
Parties.

“Loans” shall mean the Term B Loans, the Incremental Term Loans (if any), the
Revolving Facility Loans and the Swingline Loans.

“Local Time” shall mean New York City time.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time.

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Borrowers and Holdings, as the
case may be, on the Closing Date together with (a) any new directors whose
election by such boards of directors or whose nomination for election by the
shareholders of the Borrowers or Holdings, as the case may be, was approved by a
vote of a majority of the directors of the Borrowers or Holdings, as the case
may be, then still in office who were either directors on the Closing Date or
whose election or nomination was previously so approved and (b) executive
officers and other management personnel of the Borrowers or Holdings, as the
case may be, hired at a time when the directors on the Closing Date together
with the directors so approved constituted a majority of the directors of the
Borrowers or Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrowers and their Subsidiaries, taken
as a whole, or the validity or enforceability of any of the Loan Documents or
the rights and remedies of the Administrative Agent and the Lenders thereunder;
provided, however, that solely for purposes of

 

29

--------------------------------------------------------------------------------


 

determining whether the condition in Section 4.01(b) has been satisfied in
connection with the first Credit Event on the Closing Date, any reference to
“Material Adverse Effect” in any of the representations and warranties referred
to in Section 4.01(b) shall mean, and shall be limited to, a material adverse
effect on the business, results of operations or condition (financial or other)
of Target and its subsidiaries, taken as a whole (a “Target MAE”); provided,
however, that in no event shall any of the following, alone or in combination,
be deemed to constitute, nor shall any of the following (including the effect of
any of the following) be taken into account determining whether there has been
or will be a Target MAE:  (A) any change in economic, business or financial
market conditions generally, to the extent that such change does not
disproportionately affect Target and its subsidiaries, taken as a whole,
relative to other participants in Target’s and its subsidiaries’ industry,
(B) any change generally affecting any of the industries in which Target or its
subsidiaries operates, to the extent that such change does not
disproportionately affect Target and its subsidiaries, taken as a whole,
relative to other participants in such industries, (C) the announcement or the
execution of the Merger Agreement or the pendency or consummation of the merger
contemplated thereby, (D) the compliance with the terms of the Merger Agreement
or the taking of any action required by the Merger Agreement or (E) any acts of
terrorism or war, to the extent that such acts do not disproportionately affect
Target and its subsidiaries, taken as a whole, relative to any other entity.

 “Material Indebtedness” shall mean Indebtedness (other than Loans and Letters
of Credit) of any one or more of Holdings, the Borrowers or any Subsidiary in an
aggregate principal amount exceeding $20.0 million.

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Merger” shall have the meaning assigned to such term in the first recital
hereto.

“Merger Agreement” shall have the meaning assigned to such term in the first
recital hereto.

“Merger Documents” shall mean the collective reference to the Merger Agreement,
all material exhibits and schedules thereto and all agreements expressly
contemplated thereby.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01B and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each substantially in
the form of Exhibit F (with such changes as are reasonably consented to by the
Administrative Agent to account for local law matters), as amended, supplemented
or otherwise modified from time to time.

 

30

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrowers, Holdings or any Subsidiary
or any ERISA Affiliate (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:


(A)           100% OF THE CASH PROCEEDS ACTUALLY RECEIVED BY THE BORROWERS OR
ANY SUBSIDIARY LOAN PARTY (INCLUDING ANY CASH PAYMENTS RECEIVED BY WAY OF
DEFERRED PAYMENT OF PRINCIPAL PURSUANT TO A NOTE OR INSTALLMENT RECEIVABLE OR
PURCHASE PRICE ADJUSTMENT RECEIVABLE OR OTHERWISE AND INCLUDING CASUALTY
INSURANCE SETTLEMENTS AND CONDEMNATION AWARDS, BUT ONLY AS AND WHEN RECEIVED)
FROM ANY ASSET SALE (OTHER THAN THOSE PURSUANT TO SECTION 6.05(A), (B), (C), (D)
(EXCEPT AS CONTEMPLATED BY SECTION 6.03(B)(II)), (E), (F), (H), (I) OR (J)), NET
OF (I) ATTORNEYS’ FEES, ACCOUNTANTS’ FEES, INVESTMENT BANKING FEES, SURVEY
COSTS, TITLE INSURANCE PREMIUMS, AND RELATED SEARCH AND RECORDING CHARGES,
TRANSFER TAXES, DEED OR MORTGAGE RECORDING TAXES, REQUIRED DEBT PAYMENTS AND
REQUIRED PAYMENTS OF OTHER OBLIGATIONS RELATING TO THE APPLICABLE ASSET TO THE
EXTENT SUCH DEBT OR OBLIGATIONS ARE SECURED BY A LIEN PERMITTED HEREUNDER (OTHER
THAN PURSUANT TO THE LOAN DOCUMENTS) ON SUCH ASSET, OTHER CUSTOMARY EXPENSES AND
BROKERAGE, CONSULTANT AND OTHER CUSTOMARY FEES ACTUALLY INCURRED IN CONNECTION
THEREWITH, (II) TAXES PAID OR PAYABLE AS A RESULT THEREOF, AND (III) THE AMOUNT
OF ANY REASONABLE RESERVE ESTABLISHED IN ACCORDANCE WITH GAAP AGAINST ANY
ADJUSTMENT TO THE SALE PRICE OR ANY LIABILITIES (OTHER THAN ANY TAXES DEDUCTED
PURSUANT TO CLAUSE (I) OR (II) ABOVE) (X) RELATED TO ANY OF THE APPLICABLE
ASSETS AND (Y) RETAINED BY THE BORROWERS OR ANY OF THE SUBSIDIARIES INCLUDING,
WITHOUT LIMITATION, PENSION AND OTHER POST-EMPLOYMENT BENEFIT LIABILITIES AND
LIABILITIES RELATED TO ENVIRONMENTAL MATTERS OR AGAINST ANY INDEMNIFICATION
OBLIGATIONS (HOWEVER, THE AMOUNT OF ANY SUBSEQUENT REDUCTION OF SUCH RESERVE
(OTHER THAN IN CONNECTION WITH A PAYMENT IN RESPECT OF ANY SUCH LIABILITY) SHALL
BE DEEMED TO BE NET PROCEEDS OF SUCH ASSET SALE OCCURRING ON THE DATE OF SUCH
REDUCTION); PROVIDED, THAT, IF NO EVENT OF DEFAULT EXISTS AND HOLDINGS OR THE
BORROWERS SHALL DELIVER A CERTIFICATE OF A RESPONSIBLE OFFICER OF HOLDINGS OR
THE BORROWERS TO THE ADMINISTRATIVE AGENT PROMPTLY FOLLOWING RECEIPT OF ANY SUCH
PROCEEDS SETTING FORTH HOLDINGS’ OR THE BORROWERS’ INTENTION TO USE ANY PORTION
OF SUCH PROCEEDS, TO ACQUIRE, MAINTAIN, DEVELOP, CONSTRUCT, IMPROVE, UPGRADE OR
REPAIR ASSETS USEFUL IN THE BUSINESS OF THE BORROWERS AND THE SUBSIDIARIES OR TO
MAKE INVESTMENTS IN PERMITTED BUSINESS ACQUISITIONS, IN EACH CASE WITHIN
15 MONTHS OF SUCH RECEIPT, SUCH PORTION OF SUCH PROCEEDS SHALL NOT CONSTITUTE
NET PROCEEDS EXCEPT TO THE EXTENT NOT, WITHIN 15 MONTHS OF SUCH RECEIPT, SO USED
OR CONTRACTUALLY COMMITTED TO BE SO USED (IT BEING UNDERSTOOD THAT IF ANY
PORTION OF SUCH PROCEEDS ARE NOT SO USED WITHIN SUCH 15-MONTH PERIOD BUT WITHIN
SUCH 15-MONTH PERIOD ARE CONTRACTUALLY COMMITTED TO BE USED, THEN UPON THE
TERMINATION OF SUCH CONTRACT, SUCH REMAINING PORTION SHALL CONSTITUTE NET
PROCEEDS AS OF THE DATE OF SUCH TERMINATION OR EXPIRY WITHOUT GIVING EFFECT TO
THIS PROVISO); PROVIDED, FURTHER, THAT (X) NO PROCEEDS

 

31

--------------------------------------------------------------------------------


 


REALIZED IN A SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS SHALL
CONSTITUTE NET PROCEEDS UNLESS SUCH PROCEEDS SHALL EXCEED $5.0 MILLION AND
(Y) NO PROCEEDS SHALL CONSTITUTE NET PROCEEDS IN ANY FISCAL YEAR UNTIL THE
AGGREGATE AMOUNT OF ALL SUCH PROCEEDS IN SUCH FISCAL YEAR SHALL EXCEED
$10.0 MILLION, AND (Z) AT ANY TIME DURING THE 15-MONTH REINVESTMENT PERIOD
CONTEMPLATED BY THE IMMEDIATELY PRECEDING PROVISO, IF HOLDINGS OR THE BORROWERS
SHALL DELIVER A CERTIFICATE OF A RESPONSIBLE OFFICER OF HOLDINGS OR THE
BORROWERS TO THE ADMINISTRATIVE AGENT CERTIFYING THAT ON A PRO FORMA BASIS AFTER
GIVING EFFECT TO THE ASSET SALE AND THE APPLICATION OF THE PROCEEDS THEREOF, THE
TOTAL SENIOR SECURED BANK LEVERAGE RATIO IS LESS THAN OR EQUAL TO 2.25 TO 1.00,
UP TO $100.0 MILLION OF SUCH PROCEEDS SHALL NOT CONSTITUTE NET PROCEEDS; AND


(B)           100% OF THE CASH PROCEEDS FROM THE INCURRENCE, ISSUANCE OR SALE BY
THE BORROWERS OR ANY SUBSIDIARY LOAN PARTY OF ANY INDEBTEDNESS (OTHER THAN
EXCLUDED INDEBTEDNESS), NET OF ALL TAXES AND FEES (INCLUDING INVESTMENT BANKING
FEES), COMMISSIONS, COSTS AND OTHER EXPENSES, IN EACH CASE INCURRED IN
CONNECTION WITH SUCH ISSUANCE OR SALE.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the Borrowers or any Affiliate
of either of them shall be disregarded, except for financial advisory fees
customary in type and amount paid to Affiliates of the Fund and otherwise not
prohibited from being paid hereunder.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall, unless otherwise indicated, have the meaning assigned to
the term “Loan Document Obligations” in the Collateral Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but not Excluded Taxes).

“Other Term Loans” shall have the meaning assigned to such term in Section 2.21.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Parallel Debt” shall have the meaning assigned to such term in Section 8.12(b).

“Parent Entity” means any direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

 

32

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrowers and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Additional Debt” shall mean any Indebtedness for borrowed money
(a) for which the average life to maturity of such Permitted Additional Debt is
greater than or equal to the remaining weighted average life to maturity of the
Term B Loans and (b) that does not have a stated maturity prior to the date that
is 91 days after the Term Facility Maturity Date; provided that Indebtedness
constituting Permitted Additional Debt when incurred shall not cease to
constitute Permitted Additional Debt as a result of the subsequent incurrence of
Other Term Loans.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a person or division or line of business of a
person (or any subsequent investment made in a person, division or line of
business previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto:  (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws;
(iii) with respect to any such acquisition or investment with a fair market
value in excess of $10.0 million, the Borrowers and their Subsidiaries shall be
in Pro Forma Compliance after giving effect to such acquisition or investment
and any related transactions; (iv) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (v) to the extent required by Section 5.10, any person acquired in
such acquisition, if acquired by the Borrowers or a Domestic Subsidiary, shall
be merged into the Borrowers or a Subsidiary Loan Party or become upon
consummation of such acquisition a Subsidiary Loan Party, and (vi) the aggregate
amount of such acquisitions and  investments in assets that are not owned by the
Borrowers or Subsidiary Loan Parties or in Equity Interests in Subsidiary Loan
Parties or persons that become Subsidiary Loan Parties upon consummation of such
acquisition shall not exceed the greater of (x) 5.0% of Consolidated Total
Assets and (y) $100.0 million.

“Permitted Cure Securities” shall mean any Equity Interests of Holdings other
than Disqualified Stock, and upon which all dividends or distributions (if any)
shall, prior to 91 days after the Term Facility Maturity Date, be payable solely
in additional shares of such Equity Interests; provided that Equity Interests
constituting Permitted Cure Securities when issued shall not cease to constitute
Permitted Cure Securities as a result of the subsequent incurrence of Other Term
Loans.

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.

 

33

--------------------------------------------------------------------------------


 

“Permitted Investments” shall mean:


(A)           DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA OR ANY MEMBER
OF THE EUROPEAN UNION OR ANY AGENCY THEREOF OR OBLIGATIONS GUARANTEED BY THE
UNITED STATES OF AMERICA OR ANY MEMBER OF THE EUROPEAN UNION OR ANY AGENCY
THEREOF, IN EACH CASE WITH MATURITIES NOT EXCEEDING TWO YEARS;


(B)           TIME DEPOSIT ACCOUNTS, CERTIFICATES OF DEPOSIT AND MONEY MARKET
DEPOSITS MATURING WITHIN 180 DAYS OF THE DATE OF ACQUISITION THEREOF ISSUED BY A
BANK OR TRUST COMPANY THAT IS ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF
AMERICA, ANY STATE THEREOF OR ANY FOREIGN COUNTRY RECOGNIZED BY THE UNITED
STATES OF AMERICA HAVING CAPITAL, SURPLUS AND UNDIVIDED PROFITS IN EXCESS OF
$250.0 MILLION AND WHOSE LONG-TERM DEBT, OR WHOSE PARENT HOLDING COMPANY’S
LONG-TERM DEBT, IS RATED A (OR SUCH SIMILAR EQUIVALENT RATING OR HIGHER BY AT
LEAST ONE NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATION (AS DEFINED IN
RULE 436 UNDER THE SECURITIES ACT);


(C)           REPURCHASE OBLIGATIONS WITH A TERM OF NOT MORE THAN 180 DAYS FOR
UNDERLYING SECURITIES OF THE TYPES DESCRIBED IN CLAUSE (A) ABOVE ENTERED INTO
WITH A BANK MEETING THE QUALIFICATIONS DESCRIBED IN CLAUSE (B) ABOVE;


(D)           COMMERCIAL PAPER, MATURING NOT MORE THAN ONE YEAR AFTER THE DATE
OF ACQUISITION, ISSUED BY A CORPORATION (OTHER THAN AN AFFILIATE OF ANY
BORROWER) ORGANIZED AND IN EXISTENCE UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR ANY FOREIGN COUNTRY RECOGNIZED BY THE UNITED STATES OF AMERICA WITH A
RATING AT THE TIME AS OF WHICH ANY INVESTMENT THEREIN IS MADE OF P-1 (OR HIGHER)
ACCORDING TO MOODY’S, OR A-1 (OR HIGHER) ACCORDING TO S&P;


(E)           SECURITIES WITH MATURITIES OF TWO YEARS OR LESS FROM THE DATE OF
ACQUISITION ISSUED OR FULLY GUARANTEED BY ANY STATE, COMMONWEALTH OR TERRITORY
OF THE UNITED STATES OF AMERICA, OR BY ANY POLITICAL SUBDIVISION OR TAXING
AUTHORITY THEREOF, AND RATED AT LEAST A BY S&P OR A BY MOODY’S;


(F)            SHARES OF MUTUAL FUNDS WHOSE INVESTMENT GUIDELINES RESTRICT 95%
OF SUCH FUNDS’ INVESTMENTS TO THOSE SATISFYING THE PROVISIONS OF CLAUSES (A)
THROUGH (E) ABOVE;


(G)           MONEY MARKET FUNDS THAT (I) COMPLY WITH THE CRITERIA SET FORTH IN
RULE 2A-7 UNDER THE INVESTMENT COMPANY ACT OF 1940, (II) ARE RATED AAA BY S&P
AND AAA BY MOODY’S AND (III) HAVE PORTFOLIO ASSETS OF AT LEAST $5,000.0 MILLION;


(H)           TIME DEPOSIT ACCOUNTS, CERTIFICATES OF DEPOSIT AND MONEY MARKET
DEPOSITS IN AN AGGREGATE FACE AMOUNT NOT IN EXCESS OF 0.5% OF THE TOTAL ASSETS
OF THE BORROWERS AND THE SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS OF THE END OF
THE BORROWERS’ MOST RECENTLY COMPLETED FISCAL YEAR; AND


(I)            INSTRUMENTS EQUIVALENT TO THOSE REFERRED TO IN CLAUSES (A)
THROUGH (H) ABOVE DENOMINATED IN ANY FOREIGN CURRENCY COMPARABLE IN CREDIT
QUALITY AND TENOR TO THOSE REFERRED TO ABOVE AND COMMONLY USED BY CORPORATIONS
FOR CASH MANAGEMENT PURPOSES IN

 

34

--------------------------------------------------------------------------------


 


ANY JURISDICTION OUTSIDE THE UNITED STATES TO THE EXTENT REASONABLY REQUIRED IN
CONNECTION WITH ANY BUSINESS CONDUCTED BY ANY SUBSIDIARY ORGANIZED IN SUCH
JURISDICTION.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Ratio Debt” shall mean secured or unsecured debt issued by Holdings,
the Borrowers or the Subsidiary Loan Parties, (i) if secured, the Liens with
respect to which are subordinated to the Liens securing the Obligations pursuant
to an intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent, (ii) the terms of which do not provide for a stated
maturity date prior to the date that is 91 days after the Term  Facility
Maturity Date, (iii) the covenants, events of default, Subsidiary guarantees and
other terms of which (other than interest rate and redemption premiums), taken
as a whole, either (x) are not more restrictive to the Borrowers and their
Subsidiaries than the terms of the Senior Unsecured Note Documents, or (y) if
more restrictive, the Loan Documents are amended to contain such more
restrictive terms; provided that Indebtedness constituting Permitted Ratio Debt
when incurred shall not cease to constitute Permitted Ratio Debt as a result of
the subsequent incurrence of Other Term Loans.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean (a) the Honeywell Receivables
Transaction and (b) one or more transactions pursuant to which (i) Receivables
Assets or interests therein are sold to or financed by one or more Special
Purpose Receivables Subsidiaries, and (ii) such Special Purpose Receivables
Subsidiaries finance their acquisition of such Receivables Assets or interests
therein, or the financing thereof, by selling or borrowing against Receivables
Assets; provided, that (A) recourse to the Borrowers or any Subsidiary (other
than the Special Purpose Receivables Subsidiaries) in connection with such
transactions shall be limited to the extent customary for similar transactions
in the applicable jurisdictions (including, to the extent applicable, in a
manner consistent with the delivery of a “true sale”/”absolute transfer” opinion
with respect to any transfer by the Borrowers or any Subsidiary (other than a
Special Purpose Receivables Subsidiary), (B) the aggregate Receivables Net
Investment outstanding shall not exceed $100.0 million at any time and (C) the
Receivables Net Investment outstanding with respect to the Honeywell Receivables
Transaction shall not exceed $1.5 million at any time.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) except with respect to
Section 6.01(i), the average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to the earlier of (i) the weighted average
life to maturity of the Indebtedness being Refinanced and (ii) 90 days after the
Term Facility Maturity Date, (c) if the Indebtedness being Refinanced is
subordinated in

 

35

--------------------------------------------------------------------------------


 

right of payment to the Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (d) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced and (e) if the Indebtedness
being Refinanced is secured by any collateral (whether equally and ratably with,
or junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral (including in respect of working
capital facilities of Foreign Subsidiaries otherwise permitted under this
Agreement only, any collateral pursuant to after-acquired property clauses to
the extent any such collateral secured the Indebtedness being Refinanced) on
terms no less favorable to the Secured Parties than those contained in the
documentation governing the Indebtedness being Refinanced; provided further,
that with respect to a Refinancing of (x) the Senior Subordinated Notes or
Permitted Additional Debt that are subordinated, such Permitted Refinancing
Indebtedness shall (i) be subordinated to the guarantee by Holdings and the
Subsidiary Loan Parties of the Facilities, and (ii) be otherwise on terms not
materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being refinanced, and (y) the Senior
Subordinated Notes or Permitted Additional Debt, such Permitted Refinancing
Indebtedness shall meet the requirements of the definition of “Permitted
Additional Debt”; provided further, that Indebtedness constituting Permitted
Refinancing Debt shall not cease to constitute Permitted Refinancing Debt as a
result of the subsequent incurrence of Other Term Loans.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by
Holdings, the Borrowers or any ERISA Affiliate, and (iii) in respect of which
Holdings, the Borrowers, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.18.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

36

--------------------------------------------------------------------------------


 

“Pricing Grid” shall mean the tables set forth below:

Pricing Grid for Revolving Facility Loans and Swingline Loans

Total Senior
Secured Bank
Leverage Ratio

 

Applicable Margin for ABR Revolving Facility Loans and Swingline Loans

 

Applicable Margin for Eurocurrency Revolving Facility Loans

 

Applicable
Commitment Fee

 

Greater than or equal to 2.50 to 1.0

 

1.25

%

2.25

%

0.50

%

 

 

 

 

 

 

 

 

Less than 2.50 to 1.0, but greater than or equal to 2.00 to 1.0

 

1.00

%

2.00

%

0.50

%

 

 

 

 

 

 

 

 

Less than 2.00 to 1.0 but greater than or equal to 1.50 to 1.0

 

0.75

%

1.75

%

0.50

%

 

 

 

 

 

 

 

 

Less than 1.50 to 1.0

 

0.50

%

1.50

%

0.375

%

 

Pricing Grid for Term B Loans

Corporate Credit Ratings (Moody’s/S&P)

 

Applicable Margin for ABR Term Loans

 

Applicable Margin for Eurocurrency Term Loans

 

B1 or better by Moody’s and B+ or better by S&P

 

1.25

%

2.25

%

 

 

 

 

 

 

Otherwise

 

1.50

%

2.50

%

 

 

For the purposes of the foregoing relating to Revolving Facility Loans and
Swingline Loans, changes in the Applicable Margin and Applicable Commitment Fee
resulting from changes in the Total Senior Secured Bank Leverage Ratio shall
become effective on the date (the “Adjustment Date”) that is three Business Days
after the date on which financial statements are delivered to the Lenders
pursuant to Section 5.04 and shall remain in effect until the next change to be
effected pursuant to this paragraph.  If any financial statements referred to
above are not delivered within the time periods specified in Section 5.04, then,
at the option of the Administrative Agent or the Required Lenders, until the
date that is three Business Days after the date on which such financial
statements are delivered, the pricing level that is one pricing level higher
than the pricing level theretofore in effect shall apply as of the first
Business Day after the date on which such financial statements were to have been
delivered but were not

 

37

--------------------------------------------------------------------------------


 

delivered.  Each determination of the Total Senior Secured Bank Leverage Ratio
pursuant to the Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 6.11.

For purposes of the foregoing relating to Term B Loans, (i) if either S&P or
Moody’s shall not have in effect a corporate credit rating (other than by reason
of the circumstances referred to in the following sentence), then such rating
agency (or, if an Event of Default has occurred and is continuing, both rating
agencies) will have deemed to have established a corporate credit rating that is
below B+ (in the case of S&P) or below B1 (in the case of Moody’s) and (ii) if
any rating established or deemed to have been established by S&P or Moody’s
shall be changed (other than as a result of a change in the rating system of
either S&P or Moody’s), the change in the Applicable Margin shall be effective
as of the date on which such change is first announced by the rating agency
making such change.  If the rating system of S&P or Moody’s shall change, or if
either such rating agency shall cease to be in the business of issuing corporate
credit ratings, the Borrowers and the Required Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
non-availability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the rating of such rating agency shall be
determined by reference to the rating most recently in effect from such rating
agency prior to such change or cessation.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” means the rate of interest which is identified and normally
published by Bloomberg Professional Service Page Prime as the “Prime Rate” (or,
if more than one rate is published as the Prime Rate, then the highest of such
rates).  Any change in the Prime Rate will become effective as of the date the
rate of interest which is so identified as the “Prime Rate” is different from
that published on the preceding Business Day.  If Bloomberg Professional Service
no longer reports the Prime Rate, or if such Page Prime no longer exists, or the
Administrative Agent determines in good faith that the rate so reported no
longer accurately reflects an accurate determination of the prevailing Prime
Rate, the Administrative Agent in agreement with the Borrowers may select a
reasonably comparable index or source to use as the basis for the Prime Rate.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”):  (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, and any restructurings of the business of the
Borrowers or any of their Subsidiaries that are expected to have a continuing
impact and are factually supportable, which would include cost savings resulting
from head count reduction, closure of facilities and similar

 

38

--------------------------------------------------------------------------------


 

operational and other cost savings, which adjustments the Borrowers determine
are reasonable as set forth in a certificate of a Financial Officer of the
Borrowers (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Permitted Business Acquisition” or pursuant to
Sections 2.11(b), 6.01(r), 6.02(cc) or 6.06(e), occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness or Liens
or dividend is consummated), (ii) in making any determination on a Pro Forma
Basis, all Indebtedness (including Indebtedness issued, incurred or assumed as a
result of, or to finance, any relevant transactions and for which the financial
effect is being calculated, whether incurred under this Agreement or otherwise,
but excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition” or pursuant to Sections 2.11(b), 6.01(r), 6.02(cc) or 6.06(e),
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or incurrence
of Indebtedness or Liens or dividend is consummated) shall be deemed to have
been issued, incurred, assumed or permanently repaid at the beginning of such
period, and (iii) (A) any Subsidiary Redesignation then being designated, effect
shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrowers and may include adjustments to reflect (1) operating expense
reductions and other operating improvements or synergies reasonably expected to
result from any relevant pro forma event and (2) all adjustments of the nature
used in connection with the calculation of Adjusted EBITDA as set forth in
footnote 3 to the “Summary Historical and Unaudited Pro Forma Financial Data”
under “Offering Circular Summary” in the Senior Unsecured Notes Offering
Memorandum and the Senior Subordinated Notes Offering Memorandum to the extent
such adjustments, without duplication, continue to be applicable to such
Reference Period.  The Borrowers shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrowers setting forth such
demonstrable or additional operating expense reductions, other operating
improvements or synergies and adjustments pursuant to clause (2) above, and
information and calculations supporting them in reasonable detail.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrowers and their Subsidiaries shall be in compliance, on a Pro Forma Basis
after giving effect on a Pro Forma Basis to the relevant transactions (including
the assumption, the issuance, incurrence and permanent repayment of
Indebtedness), with the Financial Performance Covenant recomputed as at the last
day of the most recently ended fiscal quarter of the Borrowers and their

 

39

--------------------------------------------------------------------------------


 

Subsidiaries for which the financial statements and certificates required
pursuant to Section 5.04 have been delivered, and the Borrowers shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrowers to such effect, together with all relevant financial information.

“Pro Forma EBITDA” shall have the meaning assigned to such term in
Section 3.05(a).

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(a).

“Projections” shall mean the projections of Holdings, the Borrowers and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrowers or any of the Subsidiaries prior to
the Closing Date.

“Qualified Equity Interests” means any Equity Interest other than Disqualified
Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of Holdings (or any direct or indirect parent of Holdings) which
generates cash proceeds to the Borrowers of at least $75.0 million.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrowers or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

 

40

--------------------------------------------------------------------------------


 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Repricing Transaction” shall mean any repayment, refinancing, substitution or
replacement, in whole or in part, of principal of outstanding Term B Loans,
directly or indirectly, from the net proceeds of any Indebtedness of Holdings,
the Borrowers or any of their Subsidiaries having an effective interest rate
margin or weighted average yield (as determined by the Administrative Agent
consistent with generally accepted financial practice) that is less than the
Applicable Margin for, or weighted average yield (as determined by the
Administrative Agent on the same basis) of, the Term B Loans, including, without
limitation, as may be effected through any Incremental Term Loans or any other
new or additional loans under this Agreement

 

41

--------------------------------------------------------------------------------


 

or by an amendment of any provisions of this Agreement relating to the
Applicable Margin for, or weighted average yield of, the Term B Loans.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures, and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the
total Available Unused Commitments at such time.  The Loans, Revolving L/C
Exposures, Swingline Exposures and Available Unused Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 50%; provided, that (a) if the Total Senior
Secured Bank Leverage Ratio at the end of the Applicable Period (or Excess Cash
Flow Interim Period) is greater than 2.25:1.00 but less than or equal to
2.50:1.00, such percentage shall be 25%, and (b) if the Total Senior Secured
Bank Leverage Ratio at the end of the Applicable Period (or Excess Cash Flow
Interim Period) is less than or equal to 2.25:1.00, such percentage shall be 0%.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restructuring Transactions” shall mean the transactions substantially on the
terms set forth on Schedule 1.01D (and any modifications thereto, so long as
such modifications are not materially adverse to the Agents or the Lenders).

“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Period, the amount, if any, by which the portion of the
Cumulative Credit attributable to the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Interim Periods used in such Excess Cash Flow Period
exceeds the actual Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Period.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“Revaluation Date” means, with respect to any Alternate Currency Letter of
Credit, each of the following:  (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of any Alternate
Currency Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the Issuing Bank shall determine
or the Required Lenders shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments (including
any Incremental Revolving Facility Commitments) and the extensions of credit
made hereunder by the Revolving Facility Lenders.

 

42

--------------------------------------------------------------------------------


 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased or provided under Section 2.21.  The initial
amount of each Lender’s Revolving Facility Commitment is set forth on
Schedule 2.01, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable.  The initial aggregate amount of the Lenders’ Revolving Facility
Commitments prior to any Incremental Revolving Facility Commitments) is
$150.0 million.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time.  The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the product of (x) such Revolving Facility Lender’s
Revolving Facility Percentage and (y) the aggregate Revolving Facility Credit
Exposure of all Revolving Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01.

“Revolving Facility Maturity Date” shall mean July 20, 2012.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment.  If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (calculated, in
the case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof), (b) the aggregate principal amount of all L/C Disbursements that have
not yet been reimbursed at such time (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof).  The
Revolving L/C Exposure of any Revolving Facility Lender at any time shall mean
its Revolving Facility Percentage of the aggregate Revolving L/C Exposure at
such time.  For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its

 

43

--------------------------------------------------------------------------------


 

terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

“Rexnord” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

“Senior Secured Bank Debt” at any date shall mean (i) the aggregate principal
amount of Consolidated Debt of the Borrowers and their Subsidiaries outstanding
at such date that consists of, without duplication, (A) Term Loans or Revolving
Facility Credit Exposure and (B) Indebtedness secured by a Lien (other than any
Indebtedness of a Subsidiary that is not a Loan Party secured by a Lien on
assets of a Subsidiary that is not a Loan Party) under Section 6.02(a), (c),
(i), (j), (u) or (cc) (in each case of (A) and (B), other than letters of credit
to the extent undrawn and not supporting Indebtedness of the type included in
Consolidated Debt), less (ii) without duplication, the Unrestricted Cash and
Permitted Investments of the Borrowers and their Subsidiaries on such date.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes
and the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes” shall mean the Borrowers’ 11.75% Senior Subordinated
Notes due 2016, issued pursuant to the Senior Subordinated Notes Indenture and
any notes issued by the Borrowers in exchange for, and as contemplated by, the
Senior Subordinated Notes and the related registration rights agreement with
substantially identical terms as the Senior Subordinated Notes.

 

44

--------------------------------------------------------------------------------


 

“Senior Subordinated Notes Indenture” shall mean the Indenture dated as of
July 21, 2006 under which the Senior Subordinated Notes were issued, among the
Borrowers and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as in effect on the Closing Date and as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

“Senior Subordinated Notes Offering Memorandum” shall mean the Offering
Circular, dated July 14, 2006, in respect of the Senior Subordinated Notes.

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes and the
Senior Unsecured Notes Indenture.

“Senior Unsecured Notes” shall mean the Borrowers’ 9.50% Senior Unsecured Notes
due 2014, issued pursuant to the Senior Unsecured Notes Indenture and any notes
issued by the Borrowers in exchange for, and as contemplated by, the Senior
Unsecured Notes and the related registration rights agreement with substantially
identical terms as the Senior Unsecured Notes.

“Senior Unsecured Notes Indenture” shall mean the Indenture dated as of July 21,
2006 under which the Senior Unsecured Notes were issued, among the Borrowers and
certain of the Subsidiaries party thereto and the trustee named therein from
time to time, as in effect on the Closing Date and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

“Senior Unsecured Notes Offering Memorandum” shall mean the Offering Circular,
dated July 14, 2006, in respect of the Senior Unsecured Notes.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrowers established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with Holdings, the Borrowers or any
of the Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the
event Holdings, the Borrowers or any such Subsidiary becomes subject to a
proceeding under the U.S. Bankruptcy Code (or other insolvency law).

“Specified Representations” shall have the meaning assigned to such term in
Section 4.01.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as applicable, to be the rate quoted by the person acting
in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date three Business Days prior to the
date as of which the foreign exchange computation is made; provided, that the
Administrative Agent or the Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Issuing Bank
if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

45

--------------------------------------------------------------------------------


 

“Standby Letter of Credit” shall have the meaning provided in Section 2.05(a).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrowers.  Notwithstanding the foregoing (and except for purposes of
Sections 3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrowers or any of their Subsidiaries for
purposes of this Agreement.

“Subsidiary Loan Party” shall mean each Domestic Subsidiary of the Borrowers
other than (x) any Domestic Subsidiary that is a subsidiary of a Foreign
Subsidiary if such Domestic Subsidiary was acquired after the Closing Date and
(y) any Unrestricted Subsidiary.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrowers or any of the Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrowers
substantially in the form of Exhibit D-2.

 

46

--------------------------------------------------------------------------------


 

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04.  The aggregate amount of the Swingline Commitments on the Closing
Date is $30.0 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.  The Swingline Exposure of
any Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Merrill Lynch Capital Corporation, acting through
any of its Affiliates in its capacity as a lender of Swingline Loans.

“Swingline Loans” shall mean the swingline loans made to the Borrowers pursuant
to Section 2.04.

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Target” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.

“Term B Borrowing” shall mean a Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean July 19, 2013.

“Term B Loan Commitment” shall mean with respect to each Lender, the commitment
of such Lender to make Term B Loans as set forth in Section 2.01(a) or
Incremental Term Loans in the form of Term B Loans as set forth in
Section 2.01(c).  The initial amount of each Lender’s Term B Loan Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its Term B
Loan Commitment (or its Incremental Term Commitment), as applicable.  The
aggregate amount of the Term B Loan Commitments on the Closing Date is
$610.0 million.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean the term loans made by the Lenders to the Borrowers
pursuant to Section 2.01(a) and any Incremental Term Loans in the form of Term B
Loans made by the Incremental Term Lenders to the Borrowers pursuant to
Section 2.01(c).

 

47

--------------------------------------------------------------------------------


 

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Facility” shall mean the Term Facility and/or any or all of the
Incremental Term Facilities.

“Term Facility Maturity Date” shall mean the latest of the Term B Facility
Maturity Date and any Incremental Term Facility Maturity Date.

“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Commitment.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrowers then most recently ended (taken as
one accounting period).

“Total Senior Secured Bank Leverage Ratio” means, on any date, the ratio of
(a) Senior Secured Bank Debt as of such date to (b) EBITDA for the period of
four consecutive fiscal quarters of the Borrowers most recently ended as of such
date, all determined on a consolidated basis in accordance with GAAP; provided,
that for purposes of clause (b) above, (i) EBITDA shall be determined for the
relevant Test Period on a Pro Forma Basis and (ii) EBITDA for purposes of
Section 6.11 shall include all adjustments of the nature used in connection with
the calculation of Adjusted EBITDA as set forth in footnote 3 to the “Summary
Historical and Unaudited Pro Forma Financial Data” under “Offering Circular
Summary” in the Senior Unsecured Notes Offering Memorandum and the Senior
Subordinated Notes Offering Memorandum to the extent such adjustments, without
duplication, continue to be applicable in the relevant Test Period; provided,
further, that the Borrowers shall deliver a Financial Officer’s certificate of
the type contemplated by the last sentence of the definition of “Pro Forma
Basis” in respect of all adjustments pursuant to clause (ii) above.

“Trade Letter of Credit” shall have the meaning provided in Section 2.05(a).

“Transaction Documents” shall mean the Merger Documents, the Senior Unsecured
Note Documents, the Senior Subordinated Note Documents and the Loan Documents.

“Transaction Expenses” means any fees or expenses incurred or paid by the Fund,
Holdings, the Borrowers (or any direct or indirect parent of the Borrowers) or
any of their Subsidiaries in connection with the Transactions, this Agreement
and the other Loan Documents (including expenses in connection with Swap
Agreements) and the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Merger; (b) the
execution and

 

48

--------------------------------------------------------------------------------


 

delivery of the Loan Documents, the creation of the Liens pursuant to the
Security Documents, and the initial borrowings hereunder; (c) the Equity
Financing; (d) the sale and issuance of the Senior Unsecured Notes and the
Senior Subordinated Notes; (e) the Debt Tender Offer and the Consent
Solicitation; (f) the refinancing of the Existing Credit Agreement; and (g) the
payment of all fees and expenses to be paid on or prior to the Closing Date and
owing in connection with the foregoing.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unfunded Pension Liability” means the excess of a Plan’s “accumulated benefit
obligations” as defined under Statement of Financial Accounting Standards
No. 87, over the current fair market value of that Plan’s assets.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrowers or any
of their Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrowers or any of their Subsidiaries.

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrowers that is
acquired or created after the Closing Date and designated by the Borrowers as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrowers shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date and so long as (a) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(b) immediately after giving effect to such designation (as well as all other
such designations theretofore consummated after the first day of such Reference
Period), the Borrowers shall be in Pro Forma Compliance, (c) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrowers or
any of their Subsidiaries) through Investments as permitted by, and in
compliance with, Section 6.04(j), and any prior or concurrent Investments in
such Subsidiary by the Borrowers or any of their Subsidiaries shall be deemed to
have been made under Section 6.04(j), (d) without duplication of clause (c), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04(j),
and (e) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under the Senior
Unsecured Notes Indenture, the Senior Subordinated Notes Indenture, all
Permitted Additional Debt and all Permitted Refinancing Indebtedness in respect
of any of the foregoing and all Disqualified Stock; provided, further, that at
the time of the initial Investment by the Borrowers or any of their Subsidiaries
in such Subsidiary, the Borrowers shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent.  The Borrowers may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) such
Unrestricted Subsidiary,

 

49

--------------------------------------------------------------------------------


 

both before and after giving effect to such designation, shall be a Wholly Owned
Subsidiary of the Borrowers, (ii) no Default or Event of Default has occurred
and is continuing or would result therefrom, (iii) immediately after giving
effect to such Subsidiary Redesignation (as well as all other Subsidiary
Redesignations theretofore consummated after the first day of such Reference
Period), the Borrowers shall be in Pro Forma Compliance, (iv) all
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
of such Subsidiary Redesignation (both before and after giving effect thereto),
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (v) the Borrowers shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrowers, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iv),
inclusive, and containing the calculations and information required by the
preceding clause (ii).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrowers and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

SECTION 1.02.  Terms Generally.  The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require. 
Except as otherwise expressly provided herein, any reference in this Agreement
to any Loan Document shall mean

 

50

--------------------------------------------------------------------------------


 

such document as amended, restated, supplemented or otherwise modified from time
to time.  Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that, if the Borrowers notify the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

SECTION 1.03.  Effectuation of Transfers.  Each of the representations and
warranties of Holdings and the Borrowers contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.


SECTION 1.04.  EXCHANGE RATES; CURRENCY EQUIVALENTS.  (A)  THE ADMINISTRATIVE
AGENT SHALL DETERMINE THE SPOT RATE AS OF EACH REVALUATION DATE TO BE USED FOR
CALCULATING DOLLAR EQUIVALENT AMOUNTS OF ALTERNATE CURRENCY LETTERS OF CREDIT. 
SUCH SPOT RATE SHALL BECOME EFFECTIVE AS OF SUCH REVALUATION DATE AND SHALL BE
THE SPOT RATE EMPLOYED IN CONVERTING ANY AMOUNTS BETWEEN THE DOLLARS AND EACH
ALTERNATE CURRENCY UNTIL THE NEXT REVALUATION DATE TO OCCUR.  EXCEPT FOR
PURPOSES OF FINANCIAL STATEMENTS DELIVERED BY LOAN PARTIES HEREUNDER OR
CALCULATING FINANCIAL COVENANTS HEREUNDER OR EXCEPT AS OTHERWISE PROVIDED
HEREIN, THE APPLICABLE AMOUNT OF ANY CURRENCY (OTHER THAN DOLLARS) FOR PURPOSES
OF THE LOAN DOCUMENTS SHALL BE SUCH DOLLAR EQUIVALENT AMOUNT AS SO DETERMINED BY
THE ADMINISTRATIVE AGENT.  NO DEFAULT OR EVENT OF DEFAULT SHALL ARISE AS A
RESULT OF ANY LIMITATION OR THRESHOLD SET FORTH IN DOLLARS IN ARTICLE VI OR
PARAGRAPH (F) OR (J) OF SECTION 7.01 BEING EXCEEDED SOLELY AS A RESULT OF
CHANGES IN CURRENCY EXCHANGE RATES FROM THOSE RATES APPLICABLE ON THE FIRST DAY
OF THE FISCAL QUARTER IN WHICH SUCH DETERMINATION OCCURS OR IN RESPECT OF WHICH
SUCH DETERMINATION IS BEING MADE.


(B)           WHEREVER IN THIS AGREEMENT IN CONNECTION WITH AN ALTERNATE
CURRENCY LETTER OF CREDIT, AN AMOUNT, SUCH AS A REQUIRED MINIMUM OR MULTIPLE
AMOUNT, IS EXPRESSED IN DOLLARS, SUCH AMOUNT SHALL BE THE DOLLAR EQUIVALENT OF
SUCH DOLLAR AMOUNT (ROUNDED TO THE NEAREST UNIT OF SUCH ALTERNATE CURRENCY, WITH
0.5 OF A UNIT BEING ROUNDED UPWARD), AS DETERMINED BY THE ADMINISTRATIVE AGENT.

 

51

--------------------------------------------------------------------------------


 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein:

(A)           EACH LENDER AGREES TO MAKE TERM B LOANS TO THE BORROWERS ON THE
CLOSING DATE IN A PRINCIPAL AMOUNT NOT TO EXCEED ITS TERM B LOAN COMMITMENT;

(B)           EACH LENDER AGREES TO MAKE REVOLVING FACILITY LOANS TO THE
BORROWERS FROM TIME TO TIME DURING THE AVAILABILITY PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (I) SUCH LENDER’S REVOLVING FACILITY
CREDIT EXPOSURE EXCEEDING SUCH LENDER’S REVOLVING FACILITY COMMITMENT OR
(II) THE REVOLVING FACILITY CREDIT EXPOSURE EXCEEDING THE TOTAL REVOLVING
FACILITY COMMITMENTS; PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF REVOLVING
FACILITY LOANS MADE ON THE CLOSING DATE SHALL  NOT EXCEED $35.0 MILLION, PLUS
ANY AMOUNT NECESSARY TO FUND ANY WORKING CAPITAL ADJUSTMENT PURSUANT TO THE
MERGER AGREEMENT.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWERS MAY BORROW, PREPAY AND REBORROW
REVOLVING FACILITY LOANS; AND

(C)           EACH LENDER HAVING AN INCREMENTAL TERM LOAN COMMITMENT AGREES,
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE APPLICABLE INCREMENTAL
ASSUMPTION AGREEMENT, TO MAKE INCREMENTAL TERM LOANS TO THE BORROWERS, IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED ITS INCREMENTAL TERM LOAN COMMITMENT.

SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility (or, in the case of Swingline Loans, in accordance with
their respective Swingline Commitments); provided, however, that Revolving
Facility Loans shall be made by the Revolving Facility Lenders ratably in
accordance with their respective Revolving Facility Percentages on the date such
Loans are made hereunder.  The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided, that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.


(B)           SUBJECT TO SECTION 2.14, EACH BORROWING (OTHER THAN A SWINGLINE
BORROWING) SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EUROCURRENCY LOANS AS THE
BORROWERS MAY REQUEST IN ACCORDANCE HEREWITH.  EACH SWINGLINE BORROWING SHALL BE
AN ABR BORROWING.  EACH LENDER AT ITS OPTION MAY MAKE ANY ABR LOAN OR
EUROCURRENCY LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH
LENDER TO MAKE SUCH LOAN; PROVIDED, THAT ANY EXERCISE OF SUCH OPTION SHALL NOT
AFFECT THE OBLIGATION OF THE BORROWERS TO REPAY SUCH LOAN IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT AND SUCH LENDER SHALL NOT BE ENTITLED TO ANY AMOUNTS
PAYABLE UNDER SECTION 2.15 OR 2.17 SOLELY IN RESPECT OF INCREASED COSTS
RESULTING FROM SUCH EXERCISE AND EXISTING AT THE TIME OF SUCH EXERCISE.

 

52

--------------------------------------------------------------------------------


 


(C)           AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EUROCURRENCY
REVOLVING FACILITY BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF THE BORROWING MULTIPLE AND NOT LESS THAN THE
BORROWING MINIMUM.  AT THE TIME THAT EACH ABR REVOLVING FACILITY BORROWING IS
MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF THE BORROWING MULTIPLE AND NOT LESS THAN THE BORROWING MINIMUM;
PROVIDED, THAT AN ABR REVOLVING FACILITY BORROWING MAY BE IN AN AGGREGATE AMOUNT
THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE REVOLVING FACILITY COMMITMENTS
OR THAT IS REQUIRED TO FINANCE THE REIMBURSEMENT OF AN L/C DISBURSEMENT AS
CONTEMPLATED BY SECTION 2.05(E).  EACH SWINGLINE BORROWING SHALL BE IN AN AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF THE BORROWING MULTIPLE AND NOT LESS THAN THE
BORROWING MINIMUM.  BORROWINGS OF MORE THAN ONE TYPE AND UNDER MORE THAN ONE
FACILITY MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED, THAT THERE SHALL NOT AT
ANY TIME BE MORE THAN A TOTAL OF (I) 5 EUROCURRENCY BORROWINGS OUTSTANDING UNDER
THE TERM FACILITY AND (II) 10 EUROCURRENCY BORROWINGS OUTSTANDING UNDER THE
REVOLVING FACILITY.


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
BORROWERS SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE,
ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END
AFTER THE REVOLVING FACILITY MATURITY DATE OR THE TERM FACILITY MATURITY DATE,
AS APPLICABLE.

SECTION 2.03.  Requests for Borrowings.  To request a Revolving Facility
Borrowing and/or a Term Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, one Business Day before the
date of the proposed Borrowing; provided, that any such notice of an ABR
Revolving Facility Borrowing to finance the reimbursement of an L/C Disbursement
as contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(I)            WHETHER SUCH BORROWING IS TO BE A BORROWING OF REVOLVING FACILITY
LOANS, OTHER REVOLVING LOANS, TERM B LOANS OR OTHER TERM LOANS;

(II)           THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

(III)          THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(IV)          WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EUROCURRENCY
BORROWING;

(V)           IN THE CASE OF A EUROCURRENCY BORROWING, THE INITIAL INTEREST
PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE
DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

53

--------------------------------------------------------------------------------


 

(VI)          THE LOCATION AND NUMBER OF THE APPLICABLE BORROWER’S ACCOUNT TO
WHICH FUNDS ARE TO BE DISBURSED.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the Revolving Facility Credit Exposure exceeding
the total Revolving Facility Commitments; provided, that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Borrowing.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.


(B)           TO REQUEST A SWINGLINE BORROWING, THE APPLICABLE BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER OF SUCH REQUEST BY
TELEPHONE (CONFIRMED BY A SWINGLINE BORROWING REQUEST BY TELECOPY), NOT LATER
THAN 1:00 P.M., LOCAL TIME, ON THE DAY OF A PROPOSED SWINGLINE BORROWING.  EACH
SUCH NOTICE AND SWINGLINE BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL
SPECIFY (I) THE REQUESTED DATE OF SUCH SWINGLINE BORROWING (WHICH SHALL BE A
BUSINESS DAY) AND (II) THE AMOUNT OF THE REQUESTED SWINGLINE BORROWING.  THE
SWINGLINE LENDER SHALL CONSULT WITH THE ADMINISTRATIVE AGENT AS TO WHETHER THE
MAKING OF THE SWINGLINE LOAN IS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
PRIOR TO THE SWINGLINE LENDER FUNDING SUCH SWINGLINE LOAN.  THE SWINGLINE LENDER
SHALL MAKE EACH SWINGLINE LOAN IN ACCORDANCE WITH SECTION 2.02(A) ON THE
PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY
3:00 P.M., LOCAL TIME, TO THE ACCOUNT OF THE APPLICABLE BORROWER (OR, IN THE
CASE OF A SWINGLINE BORROWING MADE TO FINANCE THE REIMBURSEMENT OF AN L/C
DISBURSEMENT AS PROVIDED IN SECTION 2.05(E), BY REMITTANCE TO THE APPLICABLE
ISSUING BANK).


(C)           THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M., LOCAL TIME, ON ANY BUSINESS DAY
REQUIRE THE REVOLVING FACILITY LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH
BUSINESS DAY IN ALL OR A PORTION OF THE OUTSTANDING SWINGLINE LOANS MADE BY IT. 
SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SUCH SWINGLINE LOANS IN WHICH
THE REVOLVING FACILITY LENDERS WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH
NOTICE, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO EACH SUCH LENDER,
SPECIFYING IN SUCH NOTICE SUCH LENDER’S REVOLVING FACILITY LENDER’S REVOLVING
FACILITY PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH REVOLVING FACILITY
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS
PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
SWINGLINE LENDER, SUCH REVOLVING FACILITY LENDER’S REVOLVING FACILITY PERCENTAGE
OF SUCH SWINGLINE LOAN OR LOANS.  EACH REVOLVING FACILITY LENDER ACKNOWLEDGES
AND AGREES THAT ITS RESPECTIVE OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE

 

54

--------------------------------------------------------------------------------


 


LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.  EACH REVOLVING FACILITY LENDER SHALL COMPLY WITH ITS
OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS,
IN THE SAME MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT TO LOANS MADE BY
SUCH REVOLVING FACILITY LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS,
TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE
REVOLVING FACILITY LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS
OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS
PARAGRAPH (C), AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL
BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY
AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM THE BORROWERS (OR OTHER PARTY ON
BEHALF OF THE BORROWERS) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE
SWINGLINE LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE
PROMPTLY REMITTED TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO
THE REVOLVING FACILITY LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO
THIS PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR;
PROVIDED, THAT ANY SUCH PAYMENT SO REMITTED SHALL BE REPAID TO THE SWINGLINE
LENDER OR TO THE ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO THE EXTENT SUCH
PAYMENT IS REQUIRED TO BE REFUNDED TO THE BORROWERS FOR ANY REASON.  THE
PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL
NOT RELIEVE THE BORROWERS OF ANY DEFAULT IN THE PAYMENT THEREOF.

SECTION 2.05.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrowers may request the issuance of (x) trade
letters of credit in support of trade obligations of the Borrowers and their
Subsidiaries incurred in the ordinary course of business (such letters of credit
issued for such purposes, “Trade Letters of Credit”) and (y) standby letters of
credit issued for any other lawful purposes of the Borrowers and their
Subsidiaries (such letters of credit issued for such purposes, “Standby Letters
of Credit”) for its own accounts in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time during the
Availability Period and prior to the date that is five Business Days prior to
the Revolving Facility Maturity Date.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrowers to, or entered into by the Borrowers with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.


(B)           NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION:  CERTAIN
CONDITIONS. TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT,
RENEWAL (OTHER THAN AN AUTOMATIC EXTENSION IN ACCORDANCE WITH PARAGRAPH (C) OF
THIS SECTION) OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE APPLICABLE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE APPLICABLE
ISSUING BANK) TO THE APPLICABLE ISSUING BANK AND THE ADMINISTRATIVE AGENT (THREE
BUSINESS DAYS IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT OR
EXTENSION OR SUCH SHORTER PERIOD AS THE ADMINISTRATIVE AGENT AND THE ISSUING
BANK IN THEIR SOLE DISCRETION MAY AGREE) A NOTICE REQUESTING THE ISSUANCE OF A
LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED OR EXTENDED,
AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT OR EXTENSION (WHICH SHALL BE A

 

55

--------------------------------------------------------------------------------


 


BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL
COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT AND CURRENCY (WHICH MAY
BE DOLLARS OR AN ALTERNATE CURRENCY) OF SUCH LETTER OF CREDIT, THE NAME AND
ADDRESS OF THE BENEFICIARY THEREOF, WHETHER SUCH LETTER OF CREDIT CONSTITUTES A
STANDBY LETTER OF CREDIT OR A TRADE LETTER OF CREDIT, AND SUCH OTHER INFORMATION
AS SHALL BE NECESSARY TO ISSUE, AMEND OR EXTEND SUCH LETTER OF CREDIT.  IF
REQUESTED BY THE APPLICABLE ISSUING BANK, THE APPLICABLE BORROWER ALSO SHALL
SUBMIT A LETTER OF CREDIT APPLICATION ON SUCH ISSUING BANK’S STANDARD FORM IN
CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE
ISSUED, AMENDED OR EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT OR EXTENSION
OF EACH LETTER OF CREDIT THE APPLICABLE BORROWER SHALL BE DEEMED TO REPRESENT
AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT OR EXTENSION
(I) THE REVOLVING L/C EXPOSURE SHALL NOT EXCEED THE LETTER OF CREDIT SUBLIMIT,
(II) THE REVOLVING FACILITY CREDIT EXPOSURE SHALL NOT EXCEED THE TOTAL REVOLVING
FACILITY COMMITMENTS AND (III) NO ALTERNATE CURRENCY LETTER OF CREDIT SHALL BE
ISSUED IF, AFTER GIVING EFFECT THERETO, THE AGGREGATE AMOUNT OF REVOLVING L/C
EXPOSURE WITH RESPECT TO ALL ALTERNATE CURRENCY LETTERS OF CREDIT WOULD EXCEED
$10.0 MILLION.


(C)           EXPIRATION DATE.  EACH STANDBY LETTER OF CREDIT SHALL EXPIRE AT OR
PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR (UNLESS
OTHERWISE AGREED UPON BY THE ADMINISTRATIVE AGENT AND THE ISSUING BANK IN THEIR
SOLE DISCRETION) AFTER THE DATE OF THE ISSUANCE OF SUCH STANDBY LETTER OF CREDIT
(OR, IN THE CASE OF ANY EXTENSION THEREOF, ONE YEAR (UNLESS OTHERWISE AGREED
UPON BY THE ADMINISTRATIVE AGENT AND THE ISSUING BANK IN THEIR SOLE DISCRETION)
AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS FIVE BUSINESS DAYS
PRIOR TO THE REVOLVING FACILITY MATURITY DATE; PROVIDED, THAT ANY STANDBY LETTER
OF CREDIT WITH A ONE YEAR TENOR MAY PROVIDE FOR AUTOMATIC EXTENSION THEREOF FOR
ADDITIONAL ONE YEAR PERIODS (WHICH, IN NO EVENT, SHALL EXTEND BEYOND THE DATE
REFERRED TO IN CLAUSE (II) OF THIS PARAGRAPH (C)) SO LONG AS SUCH STANDBY LETTER
OF CREDIT PERMITS THE ISSUING BANK TO PREVENT ANY SUCH EXTENSION AT LEAST ONCE
IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH
STANDBY LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF
WITHIN A TIME PERIOD DURING SUCH TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE
TIME SUCH STANDBY LETTER OF CREDIT IS ISSUED; PROVIDED, FURTHER, THAT IF THE
ISSUING BANK AND THE ADMINISTRATIVE AGENT EACH CONSENT IN THEIR SOLE DISCRETION,
THE EXPIRATION DATE ON ANY STANDBY LETTER OF CREDIT MAY EXTEND BEYOND THE DATE
REFERRED TO IN CLAUSE (II) ABOVE, PROVIDED, THAT IF ANY SUCH STANDBY LETTER OF
CREDIT IS OUTSTANDING OR IS ISSUED AFTER THE DATE THAT IS 30 DAYS PRIOR TO THE
REVOLVING FACILITY MATURITY DATE THE APPLICABLE BORROWER SHALL PROVIDE CASH
COLLATERAL PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE RELEVANT ISSUING BANK IN AN AMOUNT EQUAL TO 105% OF
THE FACE AMOUNT OF EACH SUCH STANDBY LETTER OF CREDIT ON OR PRIOR TO THE DATE
THAT IS 30 DAYS PRIOR TO THE REVOLVING FACILITY MATURITY DATE OR, IF LATER, SUCH
DATE OF ISSUANCE.  EACH TRADE LETTER OF CREDIT SHALL EXPIRE ON THE EARLIER OF
(X) 180 DAYS AFTER SUCH TRADE LETTER OF CREDIT’S DATE OF ISSUANCE OR (Y) THE
DATE FIVE BUSINESS DAYS PRIOR TO THE REVOLVING FACILITY MATURITY DATE.


(D)           PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE APPLICABLE ISSUING BANK OR THE REVOLVING
FACILITY LENDERS, SUCH ISSUING BANK HEREBY GRANTS TO EACH REVOLVING FACILITY
LENDER, AND EACH REVOLVING FACILITY LENDER HEREBY ACQUIRES FROM SUCH ISSUING
BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH REVOLVING FACILITY
LENDER’S REVOLVING FACILITY PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE
DRAWN UNDER SUCH LETTER

 

56

--------------------------------------------------------------------------------


 


OF CREDIT (CALCULATED, IN THE CASE OF ALTERNATE CURRENCY LETTERS OF CREDIT,
BASED ON THE DOLLAR EQUIVALENT THEREOF).  IN CONSIDERATION AND IN FURTHERANCE OF
THE FOREGOING, EACH REVOLVING FACILITY LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE APPLICABLE ISSUING BANK, IN DOLLARS, SUCH REVOLVING FACILITY LENDER’S
REVOLVING FACILITY PERCENTAGE OF EACH L/C DISBURSEMENT MADE BY SUCH ISSUING BANK
AND NOT REIMBURSED BY THE APPLICABLE BORROWER ON THE DATE DUE AS PROVIDED IN
PARAGRAPH (E) OF THIS SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE
REFUNDED TO THE APPLICABLE BORROWER FOR ANY REASON (CALCULATED, IN THE CASE OF
ANY ALTERNATE CURRENCY LETTER OF CREDIT, BASED ON THE DOLLAR EQUIVALENT
THEREOF).  EACH REVOLVING FACILITY LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF
LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR EVENT OF
DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS OR THE FACT THAT, AS A
RESULT OF CHANGES IN CURRENCY EXCHANGE RATES, SUCH REVOLVING FACILITY LENDER’S
REVOLVING FACILITY CREDIT EXPOSURE AT ANY TIME MIGHT EXCEED ITS REVOLVING
FACILITY COMMITMENT AT SUCH TIME (IN WHICH CASE SECTION 2.11(F) WOULD APPLY),
AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT,
WITHHOLDING OR REDUCTION WHATSOEVER.


(E)           REIMBURSEMENT.  IF THE APPLICABLE ISSUING BANK SHALL MAKE ANY L/C
DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE APPLICABLE BORROWER SHALL
REIMBURSE SUCH L/C DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
IN DOLLARS EQUAL TO SUCH L/C DISBURSEMENT (OR, IN THE CASE OF A ALTERNATE
CURRENCY LETTER OF CREDIT, THE DOLLAR EQUIVALENT THEREOF) NOT LATER THAN
2:00 P.M., LOCAL TIME, ON THE THIRD BUSINESS DAY AFTER SUCH BORROWER RECEIVES
NOTICE UNDER PARAGRAPH (G) OF THIS SECTION OF SUCH L/C DISBURSEMENT, TOGETHER
WITH ACCRUED INTEREST THEREON FROM THE DATE OF SUCH L/C DISBURSEMENT AT THE RATE
APPLICABLE TO ABR LOANS; PROVIDED, THAT THE APPLICABLE BORROWER MAY, SUBJECT TO
THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH
SECTION 2.03 OR 2.04 THAT SUCH PAYMENT BE FINANCED WITH AN ABR REVOLVING
FACILITY BORROWING OR A SWINGLINE BORROWING, AS APPLICABLE, IN AN EQUIVALENT
AMOUNT AND, TO THE EXTENT SO FINANCED, SUCH BORROWER’S OBLIGATION TO MAKE SUCH
PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING ABR REVOLVING FACILITY
BORROWING OR SWINGLINE BORROWING.  IF THE APPLICABLE BORROWER FAILS TO REIMBURSE
ANY L/C DISBURSEMENT WHEN DUE, THEN THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE APPLICABLE ISSUING BANK AND EACH OTHER REVOLVING FACILITY LENDER OF
THE APPLICABLE L/C DISBURSEMENT, THE PAYMENT THEN DUE FROM SUCH BORROWER IN
RESPECT THEREOF AND, IN THE CASE OF A REVOLVING FACILITY LENDER, SUCH LENDER’S
REVOLVING FACILITY PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH
NOTICE, EACH REVOLVING FACILITY LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT IN
DOLLARS ITS REVOLVING FACILITY PERCENTAGE OF THE PAYMENT THEN DUE FROM THE
APPLICABLE BORROWER IN THE SAME MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT
TO LOANS MADE BY SUCH LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO
THE PAYMENT OBLIGATIONS OF THE REVOLVING FACILITY LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE APPLICABLE ISSUING BANK THE
AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING FACILITY LENDERS.  PROMPTLY
FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE APPLICABLE
BORROWER PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE
SUCH PAYMENT TO THE APPLICABLE ISSUING BANK OR, TO THE EXTENT THAT REVOLVING
FACILITY LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE SUCH
ISSUING BANK, THEN TO SUCH LENDERS AND SUCH ISSUING BANK AS THEIR INTERESTS MAY
APPEAR.  ANY PAYMENT MADE BY A REVOLVING FACILITY LENDER PURSUANT TO THIS
PARAGRAPH TO REIMBURSE AN ISSUING BANK FOR ANY L/C DISBURSEMENT (OTHER THAN THE
FUNDING OF AN ABR

 

57

--------------------------------------------------------------------------------


 


REVOLVING LOAN OR A SWINGLINE BORROWING AS CONTEMPLATED ABOVE) SHALL NOT
CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE APPLICABLE BORROWER OF ITS
OBLIGATION TO REIMBURSE SUCH L/C DISBURSEMENT.


(F)            OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWERS TO
REIMBURSE L/C DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL
BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY
LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY
DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE APPLICABLE ISSUING BANK UNDER A
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT OR (IV) ANY OTHER EVENT OR
CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT
MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWERS’ OBLIGATIONS
HEREUNDER.  NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR ANY ISSUING BANK,
NOR ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY
REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT
OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF
THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR,
OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT,
NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT
(INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN
INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND
THE CONTROL OF SUCH ISSUING BANK, OR ANY OF THE CIRCUMSTANCES REFERRED TO IN
CLAUSES (I), (II) OR (III) OF THE FIRST SENTENCE; PROVIDED, THAT THE FOREGOING
SHALL NOT BE CONSTRUED TO EXCUSE THE APPLICABLE ISSUING BANK FROM LIABILITY TO
THE APPLICABLE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO
CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY SUCH
BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY SUCH BORROWER
THAT ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE BEEN CAUSED BY
SUCH ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND
OTHER DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS
THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE APPLICABLE ISSUING BANK,
SUCH ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH
DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE
GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED
THAT APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A
LETTER OF CREDIT, THE APPLICABLE ISSUING BANK MAY, IN ITS SOLE DISCRETION,
EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR
FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY,
OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE
NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT.


(G)           DISBURSEMENT PROCEDURES.  THE APPLICABLE ISSUING BANK SHALL,
PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO
REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  SUCH ISSUING BANK
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE APPLICABLE BORROWER BY
TELEPHONE (CONFIRMED BY TELECOPY) OF ANY SUCH DEMAND FOR PAYMENT UNDER A LETTER
OF CREDIT AND WHETHER SUCH ISSUING BANK HAS MADE OR WILL MAKE A L/C DISBURSEMENT
THEREUNDER; PROVIDED, THAT ANY FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE

 

58

--------------------------------------------------------------------------------


 


SHALL NOT RELIEVE SUCH BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH ISSUING BANK
AND THE REVOLVING FACILITY LENDERS WITH RESPECT TO ANY SUCH L/C DISBURSEMENT.


(H)           INTERIM INTEREST.  IF AN ISSUING BANK SHALL MAKE ANY L/C
DISBURSEMENT, THEN, UNLESS THE APPLICABLE BORROWER SHALL REIMBURSE SUCH L/C
DISBURSEMENT IN FULL ON THE DATE SUCH L/C DISBURSEMENT IS MADE, THE UNPAID
AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH L/C DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT SUCH BORROWER
REIMBURSES SUCH L/C DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR
REVOLVING LOANS; PROVIDED, THAT, IF SUCH L/C DISBURSEMENT IS NOT REIMBURSED BY
THE APPLICABLE BORROWER WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN
SECTION 2.13(C) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL
BE FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED
ON AND AFTER THE DATE OF PAYMENT BY ANY REVOLVING FACILITY LENDER PURSUANT TO
PARAGRAPH (E) OF THIS SECTION TO REIMBURSE SUCH ISSUING BANK SHALL BE FOR THE
ACCOUNT OF SUCH REVOLVING FACILITY LENDER TO THE EXTENT OF SUCH PAYMENT.


(I)            REPLACEMENT OF AN ISSUING BANK.  AN ISSUING BANK MAY BE REPLACED
AT ANY TIME BY WRITTEN AGREEMENT AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT,
THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF AN ISSUING BANK.  AT
THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE APPLICABLE BORROWER
SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK
PURSUANT TO SECTION 2.12.  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH
REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND
OBLIGATIONS OF THE REPLACED ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF SUCH ISSUING BANK UNDER THIS AGREEMENT WITH
RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT BUT SHALL
NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


(J)            CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, (I) IN THE CASE OF AN EVENT OF DEFAULT DESCRIBED IN
SECTION 7.01(H) OR (I), ON THE BUSINESS DAY OR (II) IN THE CASE OF ANY OTHER
EVENT OF DEFAULT, ON THE THIRD BUSINESS DAY, IN EACH CASE, FOLLOWING THE DATE ON
WHICH THE APPLICABLE BORROWER RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT (OR,
IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, REVOLVING FACILITY LENDERS
WITH REVOLVING L/C EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL REVOLVING
L/C EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, SUCH BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH OR AT THE DIRECTION OF
THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE
BENEFIT OF THE LENDERS, AN AMOUNT IN CASH IN DOLLARS EQUAL TO THE REVOLVING L/C
EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON; PROVIDED,
THAT UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE APPLICABLE
BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF SECTION 7.01, THE OBLIGATION TO
DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH
DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE
OF ANY KIND.  EACH SUCH DEPOSIT PURSUANT TO THIS PARAGRAPH SHALL BE HELD BY THE
ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS OF THE APPLICABLE BORROWER UNDER THIS AGREEMENT.  THE ADMINISTRATIVE
AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT
OF

 

59

--------------------------------------------------------------------------------


 


WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT
OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE
DISCRETION OF (I) FOR SO LONG AS AN EVENT OF DEFAULT SHALL BE CONTINUING, THE
ADMINISTRATIVE AGENT AND (II) AT ANY OTHER TIME, THE BORROWERS, IN EACH CASE, IN
PERMITTED INVESTMENTS AND AT THE RISK AND EXPENSE OF THE BORROWERS, SUCH
DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH
INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE
APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE EACH ISSUING BANK FOR L/C
DISBURSEMENTS FOR WHICH SUCH ISSUING BANK HAS NOT BEEN REIMBURSED AND, TO THE
EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT
OBLIGATIONS OF THE APPLICABLE BORROWER FOR THE REVOLVING L/C EXPOSURE AT SUCH
TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE
CONSENT OF REVOLVING FACILITY LENDERS WITH REVOLVING L/C EXPOSURE REPRESENTING
GREATER THAN 50% OF THE TOTAL REVOLVING L/C EXPOSURE), BE APPLIED TO SATISFY
OTHER OBLIGATIONS OF SUCH BORROWER UNDER THIS AGREEMENT.  IF THE APPLICABLE
BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A
RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT
APPLIED AS AFORESAID) SHALL BE RETURNED TO SUCH BORROWER WITHIN THREE BUSINESS
DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


(K)           ADDITIONAL ISSUING BANKS.  FROM TIME TO TIME, THE APPLICABLE
BORROWER MAY BY NOTICE TO THE ADMINISTRATIVE AGENT DESIGNATE UP TO THREE LENDERS
(IN ADDITION TO CREDIT SUISSE) EACH OF WHICH AGREES (IN ITS SOLE DISCRETION) TO
ACT IN SUCH CAPACITY AND IS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
AS AN ISSUING BANK.  EACH SUCH ADDITIONAL ISSUING BANK SHALL EXECUTE A
COUNTERPART OF THIS AGREEMENT UPON THE APPROVAL OF THE ADMINISTRATIVE AGENT
(WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) AND SHALL THEREAFTER BE AN
ISSUING BANK HEREUNDER FOR ALL PURPOSES.


(L)            REPORTING.  UNLESS OTHERWISE REQUESTED BY THE ADMINISTRATIVE
AGENT, EACH ISSUING BANK SHALL (I) PROVIDE TO THE ADMINISTRATIVE AGENT COPIES OF
ANY NOTICE RECEIVED FROM THE APPLICABLE BORROWER PURSUANT TO SECTION 2.05(B) NO
LATER THAN THE NEXT BUSINESS DAY AFTER RECEIPT THEREOF AND (II) REPORT IN
WRITING TO THE ADMINISTRATIVE AGENT (A) ON OR PRIOR TO EACH BUSINESS DAY ON
WHICH SUCH ISSUING BANK EXPECTS TO ISSUE, AMEND OR EXTEND ANY LETTER OF CREDIT,
THE DATE OF SUCH ISSUANCE, AMENDMENT OR EXTENSION, AND THE AGGREGATE FACE AMOUNT
OF THE LETTERS OF CREDIT TO BE ISSUED, AMENDED OR EXTENDED BY IT AND OUTSTANDING
AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT OR EXTENSION OCCURRED (AND
WHETHER THE AMOUNT THEREOF CHANGED), AND THE ISSUING BANK SHALL BE PERMITTED TO
ISSUE, AMEND OR EXTEND SUCH LETTER OF CREDIT IF THE ADMINISTRATIVE AGENT SHALL
NOT HAVE ADVISED THE ISSUING BANK THAT SUCH ISSUANCE, AMENDMENT OR EXTENSION
WOULD NOT BE IN CONFORMITY WITH THE REQUIREMENTS OF THIS AGREEMENT, (B) ON EACH
BUSINESS DAY ON WHICH SUCH ISSUING BANK MAKES ANY L/C DISBURSEMENT, THE DATE OF
SUCH L/C DISBURSEMENT AND THE AMOUNT OF SUCH L/C DISBURSEMENT AND (C) ON ANY
OTHER BUSINESS DAY, SUCH OTHER INFORMATION WITH RESPECT TO THE OUTSTANDING
LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST.

SECTION 2.06.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided, that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in

 

60

--------------------------------------------------------------------------------


 

like funds, to an account of such Borrower designated by such Borrower in the
applicable Borrowing Request; provided, that ABR Revolving Loans and Swingline
Borrowings made to finance the reimbursement of a L/C Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE APPLICABLE BORROWER SEVERALLY AGREE TO
PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND (WITHOUT DUPLICATION) SUCH
CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE
DATE SUCH AMOUNT IS MADE AVAILABLE TO SUCH BORROWER TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE
GREATER OF (A) THE FEDERAL FUNDS EFFECTIVE RATE AND (B) A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION OR (II) IN THE CASE OF THE BORROWERS, THE INTEREST RATE APPLICABLE
TO ABR LOANS AT SUCH TIME.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN SUCH BORROWING.

SECTION 2.07.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the applicable Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all
as provided in this Section.  The applicable Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE APPLICABLE
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY
THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF SUCH
BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO
BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST
ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION
REQUEST IN THE FORM OF EXHIBIT E AND SIGNED BY THE APPLICABLE BORROWER.


(C)           EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS

 

61

--------------------------------------------------------------------------------


 

THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE THE
INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL BE
SPECIFIED FOR EACH RESULTING BORROWING);

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EUROCURRENCY BORROWING; AND

(IV)          IF THE RESULTING BORROWING IS A EUROCURRENCY BORROWING, THE
INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION,
WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST
PERIOD.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER TO WHICH SUCH INTEREST ELECTION
REQUEST RELATES OF THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH
RESULTING BORROWING.


(E)           IF THE APPLICABLE BORROWER FAILS TO DELIVER A TIMELY INTEREST
ELECTION REQUEST WITH RESPECT TO A EUROCURRENCY BORROWING PRIOR TO THE END OF
THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS
PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE
CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF,
IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT, AT THE WRITTEN REQUEST (INCLUDING A REQUEST THROUGH ELECTRONIC MEANS) OF
THE REQUIRED LENDERS, SO NOTIFIES THE BORROWERS, THEN, SO LONG AS AN EVENT OF
DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR
CONTINUED AS A EUROCURRENCY BORROWING AND (II) UNLESS REPAID, EACH EUROCURRENCY
BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE INTEREST
PERIOD APPLICABLE THERETO.

SECTION 2.08.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Revolving Facility Commitments shall terminate on the Revolving
Facility Maturity Date.


(B)           THE BORROWERS MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME
REDUCE, THE REVOLVING FACILITY COMMITMENTS; PROVIDED, THAT (I) EACH REDUCTION OF
THE REVOLVING FACILITY COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1.0 MILLION AND NOT LESS THAN $5.0 MILLION (OR, IF LESS, THE
REMAINING AMOUNT OF THE REVOLVING FACILITY COMMITMENTS) AND (II) THE BORROWERS
SHALL NOT TERMINATE OR REDUCE THE REVOLVING FACILITY COMMITMENTS IF, AFTER
GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE REVOLVING FACILITY LOANS IN
ACCORDANCE WITH SECTION 2.11, THE REVOLVING FACILITY CREDIT EXPOSURE WOULD
EXCEED THE TOTAL REVOLVING FACILITY COMMITMENTS.


(C)           THE BORROWERS SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY
ELECTION TO TERMINATE OR REDUCE THE REVOLVING FACILITY COMMITMENTS UNDER
PARAGRAPH (B) OF THIS SECTION AT

 

62

--------------------------------------------------------------------------------


 


LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
APPLICABLE LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE
BORROWERS PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED, THAT A NOTICE
OF TERMINATION OF THE REVOLVING FACILITY COMMITMENTS DELIVERED BY THE BORROWERS
MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWERS (BY NOTICE
TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS
SHALL BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.

SECTION 2.09.  Repayment of Loans; Evidence of Debt.  (a)  The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan to the Borrowers on the Revolving Facility Maturity
Date, (ii) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.10 and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Revolving Facility Maturity Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least five Business Days after such Swingline
Loan is made; provided, that on each date that a Revolving Facility Borrowing is
made by the applicable Borrower, the Borrowers shall repay all Swingline Loans
then outstanding.


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWERS TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE FACILITY AND TYPE THEREOF
AND THE INTEREST PERIOD (IF ANY) APPLICABLE THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWERS TO EACH LENDER HEREUNDER AND (III) ANY AMOUNT RECEIVED BY THE
ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S
SHARE THEREOF.


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWERS
TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(E)           ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A
PROMISSORY NOTE (A “NOTE”).  IN SUCH EVENT, THE BORROWERS SHALL PREPARE, EXECUTE
AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER
(OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND REASONABLY ACCEPTABLE TO THE
BORROWERS.  THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST
THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO

 

63

--------------------------------------------------------------------------------


 


SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM
PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS
A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).

SECTION 2.10.  Repayment of Term Loans and Revolving Facility Loans. 
(a)  Subject to the other paragraphs of this Section, (i) the Borrowers shall
repay Term B Borrowings on each date set forth below or, if any such date is not
a Business Day, on the next succeeding Business Day, in the aggregate principal
amount set forth opposite such date (each such date being referred to as a
“Term B Loan Installment Date”):

Date

 

Amount of Term B
Borrowings to Be Repaid

 

December 31, 2006

 

$

1,525,000.00

 

March 31, 2007

 

$

1,525,000.00

 

June 30, 2007

 

$

1,525,000.00

 

September 30, 2007

 

$

1,525,000.00

 

December 31, 2007

 

$

1,525,000.00

 

March 31, 2008

 

$

1,525,000.00

 

June 30, 2008

 

$

1,525,000.00

 

September 30, 2008

 

$

1,525,000.00

 

December 31, 2008

 

$

1,525,000.00

 

March 31, 2009

 

$

1,525,000.00

 

June 30, 2009

 

$

1,525,000.00

 

September 30, 2009

 

$

1,525,000.00

 

December 31, 2009

 

$

1,525,000.00

 

March 31, 2010

 

$

1,525,000.00

 

June 30, 2010

 

$

1,525,000.00

 

September 30, 2010

 

$

1,525,000.00

 

December 31, 2010

 

$

1,525,000.00

 

March 31, 2011

 

$

1,525,000.00

 

June 30, 2011

 

$

1,525,000.00

 

September 30, 2011

 

$

1,525,000.00

 

December 31, 2011

 

$

1,525,000.00

 

March 31, 2012

 

$

1,525,000.00

 

June 30, 2012

 

$

1,525,000.00

 

September 30, 2012

 

$

1,525,000.00

 

December 31, 2012

 

$

1,525,000.00

 

March 31, 2013

 

$

1,525,000.00

 

June 30, 2013

 

$

1,525,000.00

 

Term B Facility Maturity Date

 

$

568,825,000.00

 

 

(II)           IN THE EVENT THAT ANY INCREMENTAL TERM LOANS ARE MADE ON AN
INCREASED AMOUNT DATE, THE BORROWERS SHALL REPAY SUCH INCREMENTAL TERM LOANS ON
THE DATES AND IN THE AMOUNTS SET FORTH IN THE INCREMENTAL ASSUMPTION AGREEMENT
(EACH SUCH DATE BEING REFERRED TO AS AN “INCREMENTAL TERM LOAN INSTALLMENT
DATE”); AND

 

64

--------------------------------------------------------------------------------


 

(III)          TO THE EXTENT NOT PREVIOUSLY PAID, OUTSTANDING TERM LOANS SHALL
BE DUE AND PAYABLE ON THE APPLICABLE TERM FACILITY MATURITY DATE.


(B)           TO THE EXTENT NOT PREVIOUSLY PAID, OUTSTANDING REVOLVING FACILITY
LOANS SHALL BE DUE AND PAYABLE ON THE APPLICABLE REVOLVING FACILITY MATURITY
DATE.


(C)           PREPAYMENT OF THE LOANS FROM:

(I)            ALL NET PROCEEDS PURSUANT TO SECTION 2.11(B) AND EXCESS CASH FLOW
PURSUANT TO SECTION 2.11(C) SHALL BE APPLIED TO THE TERM LOANS PRO RATA AMONG
THE TERM FACILITIES, WITH THE APPLICATION THEREOF (A) TO REDUCE IN DIRECT ORDER
AMOUNTS DUE ON THE NEXT TWELVE SUCCEEDING TERM LOAN INSTALLMENT DATES UNDER THE
APPLICABLE TERM FACILITIES, AND (B) THEREAFTER, TO REDUCE ON A PRO RATA BASIS
(BASED ON THE AMOUNT OF SUCH AMORTIZATION PAYMENTS) THE REMAINING SCHEDULED
AMORTIZATION PAYMENTS UNDER THE APPLICABLE TERM FACILITIES; PROVIDED, THAT ANY
LENDER, AT ITS OPTION, MAY ELECT TO DECLINE ANY SUCH PREPAYMENT OF ANY TERM LOAN
HELD BY IT IF IT SHALL GIVE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT THEREOF
BY 11:00 A.M. LOCAL TIME AT LEAST THREE BUSINESS DAYS PRIOR TO THE DATE OF SUCH
PREPAYMENT (ANY SUCH LENDER, A “DECLINING LENDER”) AND ON THE DATE OF ANY SUCH
PREPAYMENT, ANY AMOUNTS THAT WOULD OTHERWISE HAVE BEEN APPLIED TO PREPAY TERM
LOANS OWING TO DECLINING LENDERS SHALL INSTEAD BE RETAINED BY THE BORROWERS FOR
APPLICATION FOR ANY PURPOSE NOT PROHIBITED BY THIS AGREEMENT, AND

(II)           ANY OPTIONAL PREPAYMENTS OF THE TERM LOANS PURSUANT TO
SECTION 2.11(A) SHALL BE APPLIED TO THE REMAINING INSTALLMENTS OF THE TERM LOANS
AS THE BORROWERS MAY DIRECT.


(D)           ANY MANDATORY PREPAYMENT OF TERM LOANS PURSUANT TO SECTION 2.11(B)
OR (C) SHALL BE APPLIED SO THAT THE AGGREGATE AMOUNT OF SUCH PREPAYMENT IS
ALLOCATED AMONG THE TERM B LOANS AND OTHER TERM LOANS, IF ANY, PRO RATA BASED ON
THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING TERM B LOANS AND OTHER TERM LOANS,
IF ANY (UNLESS, WITH RESPECT TO OTHER TERM LOANS, THE INCREMENTAL ASSUMPTION
AGREEMENT RELATING THERETO DOES NOT SO REQUIRE).  PRIOR TO ANY REPAYMENT OF ANY
LOAN UNDER ANY FACILITY HEREUNDER, THE BORROWERS SHALL SELECT THE BORROWING OR
BORROWINGS UNDER THE APPLICABLE FACILITY TO BE REPAID AND SHALL NOTIFY THE
ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED BY TELECOPY) OF SUCH SELECTION NOT
LATER THAN 2:00 P.M., LOCAL TIME, (I) IN THE CASE OF AN ABR BORROWING, ONE
BUSINESS DAY BEFORE THE SCHEDULED DATE OF SUCH REPAYMENT AND (II) IN THE CASE OF
A EUROCURRENCY BORROWING, THREE BUSINESS DAYS BEFORE THE SCHEDULED DATE OF SUCH
REPAYMENT.  EACH REPAYMENT OF A BORROWING (X) IN THE CASE OF THE REVOLVING
FACILITY, SHALL BE APPLIED TO THE REVOLVING FACILITY LOANS INCLUDED IN THE
REPAID BORROWING SUCH THAT EACH REVOLVING FACILITY LENDER RECEIVES ITS RATABLE
SHARE OF SUCH REPAYMENT (BASED UPON THE RESPECTIVE REVOLVING FACILITY CREDIT
EXPOSURES OF THE REVOLVING FACILITY LENDERS AT THE TIME OF SUCH REPAYMENT) AND
(Y) IN ALL OTHER CASES, SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE
REPAID BORROWING.  REPAYMENTS OF LOANS (OTHER THAN REPAYMENTS OF ABR REVOLVING
FACILITY BORROWINGS THAT ARE NOT MADE IN CONNECTION WITH THE TERMINATION OR
PERMANENT REDUCTION OF THE REVOLVING FACILITY COMMITMENT) SHALL BE ACCOMPANIED
BY ACCRUED INTEREST ON THE AMOUNT REPAID.

 

65

--------------------------------------------------------------------------------


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY, EACH PREPAYMENT OF TERM 
LOANS PURSUANT TO SECTION 2.11(A) MADE ON OR BEFORE THE DATE THAT IS ONE YEAR
AFTER THE CLOSING DATE IN CONNECTION WITH ANY REPRICING TRANSACTION SHALL BE
ACCOMPANIED BY A PREPAYMENT PREMIUM EQUAL TO 1.00% OF THE AGGREGATE PRINCIPAL
AMOUNT OF EACH SUCH PREPAYMENT.

SECTION 2.11.  Prepayment of Loans.  (a)  The Borrowers shall have the right at
any time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Sections 2.10(e) and 2.16), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, subject to
prior notice in accordance with Section 2.10(d).


(B)           THE BORROWERS SHALL APPLY ALL NET PROCEEDS PROMPTLY UPON RECEIPT
THEREOF TO PREPAY TERM LOANS IN ACCORDANCE WITH PARAGRAPHS (C) AND (D) OF
SECTION 2.10.  NOTWITHSTANDING THE FOREGOING, THE BORROWERS MAY RETAIN NET
PROCEEDS PURSUANT TO CLAUSE (B) OF THE DEFINITION THEREOF IF THE TOTAL SENIOR
SECURED BANK LEVERAGE RATIO ON A PRO FORMA BASIS AFTER GIVING EFFECT TO THE
RELEVANT INCURRENCE OF INDEBTEDNESS WOULD BE LESS THAN OR EQUAL TO 2.25 TO 1.00.


(C)           NOT LATER THAN 90 DAYS AFTER THE END OF EACH EXCESS CASH FLOW
PERIOD, THE BORROWERS SHALL CALCULATE EXCESS CASH FLOW FOR SUCH EXCESS CASH FLOW
PERIOD AND SHALL APPLY AN AMOUNT EQUAL TO (I) THE REQUIRED PERCENTAGE OF SUCH
EXCESS CASH FLOW, MINUS (II) TO THE EXTENT NOT FINANCED, USING THE PROCEEDS OF,
WITHOUT DUPLICATION, THE INCURRENCE OF INDEBTEDNESS AND THE SALE OR ISSUANCE OF
ANY EQUITY INTERESTS (INCLUDING ANY CAPITAL CONTRIBUTIONS), THE SUM OF (A) THE
AMOUNT OF ANY VOLUNTARY PREPAYMENTS DURING SUCH EXCESS CASH FLOW PERIOD OF TERM
LOANS (AND WITH RESPECT TO THE EXCESS CASH FLOW PERIOD ENDING MARCH 31, 2008,
PLUS THE AMOUNT OF ANY VOLUNTARY PREPAYMENTS OF TERM LOANS MADE PRIOR TO SUCH
EXCESS CASH FLOW PERIOD) AND (B) THE AMOUNT OF ANY PERMANENT VOLUNTARY
REDUCTIONS DURING SUCH EXCESS CASH FLOW PERIOD OF REVOLVING FACILITY COMMITMENTS
TO THE EXTENT THAT AN EQUAL AMOUNT OF REVOLVING FACILITY LOANS WAS
SIMULTANEOUSLY REPAID, TO PREPAY TERM LOANS IN ACCORDANCE WITH PARAGRAPHS (C)
AND (D) OF SECTION 2.10.  NOT LATER THAN THE DATE ON WHICH THE BORROWERS IS
REQUIRED TO DELIVER FINANCIAL STATEMENTS WITH RESPECT TO THE END OF EACH EXCESS
CASH FLOW PERIOD UNDER SECTION 5.04(A), THE BORROWERS WILL DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE SIGNED BY A FINANCIAL OFFICER OF THE
BORROWERS SETTING FORTH THE AMOUNT, IF ANY, OF EXCESS CASH FLOW FOR SUCH FISCAL
YEAR, THE AMOUNT OF ANY REQUIRED PREPAYMENT IN RESPECT THEREOF AND THE
CALCULATION THEREOF IN REASONABLE DETAIL.


(D)           IN THE EVENT AND ON SUCH OCCASION THAT THE TOTAL REVOLVING
FACILITY CREDIT EXPOSURE EXCEEDS THE TOTAL REVOLVING FACILITY COMMITMENTS, THE
BORROWERS SHALL PREPAY REVOLVING FACILITY BORROWINGS OR SWINGLINE BORROWINGS
(OR, IF NO SUCH BORROWINGS ARE OUTSTANDING, DEPOSIT CASH COLLATERAL IN AN
ACCOUNT WITH THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.05(J)) IN AN
AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.


(E)           IN THE EVENT AND ON SUCH OCCASION AS THE REVOLVING L/C EXPOSURE
EXCEEDS THE LETTER OF CREDIT SUBLIMIT, THE BORROWERS SHALL DEPOSIT CASH
COLLATERAL IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 2.05(J) IN AN AMOUNT EQUAL TO SUCH EXCESS.

 

66

--------------------------------------------------------------------------------


 


(F)            IF AS A RESULT OF CHANGES IN CURRENCY EXCHANGE RATES, ON ANY
REVALUATION DATE, (I) THE TOTAL REVOLVING FACILITY CREDIT EXPOSURE EXCEEDS THE
TOTAL REVOLVING FACILITY COMMITMENTS, (II) THE REVOLVING L/C EXPOSURE EXCEEDS
THE LETTER OF CREDIT SUBLIMIT OR (III) THE REVOLVING L/C EXPOSURE WITH RESPECT
TO ALL ALTERNATE CURRENCY LETTERS OF CREDIT EXCEEDS $10.0 MILLION, THE BORROWERS
SHALL WITHIN TEN DAYS OF SUCH REVALUATION DATE (A) PREPAY REVOLVING FACILITY
BORROWINGS OR SWINGLINE BORROWINGS OR (B) DEPOSIT CASH COLLATERAL IN AN ACCOUNT
WITH THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.05(J), IN AN AGGREGATE
AMOUNT SUCH THAT THE APPLICABLE EXPOSURE DOES NOT EXCEED THE APPLICABLE
COMMITMENT, SUBLIMIT OR AMOUNT SET FORTH ABOVE.

SECTION 2.12.  Fees.  (a)  The Borrowers agree to pay to each Lender (other than
any Defaulting Lender), through the Administrative Agent, on the date that is 10
Business Days after the last day of March, June, September and December in each
year, and three Business Days after the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a
commitment fee (a “Commitment Fee”) on the daily amount of the Available Unused
Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the date on which the last of
the Commitments of such Lender shall be terminated) at a rate equal to the
Applicable Commitment Fee.  All Commitment Fees shall be computed on the basis
of the actual number of days elapsed in a year of 360 days.  For the purpose of
calculating any Lender’s Commitment Fee, the outstanding Swingline Loans during
the period for which such Lender’s Commitment Fee is calculated shall be deemed
to be zero.  The Commitment Fee due to each Lender shall commence to accrue on
the Closing Date and shall cease to accrue on the date on which the last of the
Commitments of such Lender shall be terminated as provided herein.


(B)           THE BORROWERS FROM TIME TO TIME AGREE TO PAY (I) TO EACH REVOLVING
FACILITY LENDER (OTHER THAN ANY DEFAULTING LENDER), THROUGH THE ADMINISTRATIVE
AGENT, ON THE LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH
YEAR AND THREE BUSINESS DAYS AFTER THE DATE ON WHICH THE REVOLVING FACILITY
COMMITMENTS OF ALL THE LENDERS SHALL BE TERMINATED AS PROVIDED HEREIN, A FEE (AN
“L/C PARTICIPATION FEE”) ON SUCH LENDER’S REVOLVING FACILITY PERCENTAGE OF THE
DAILY AGGREGATE REVOLVING L/C EXPOSURE (EXCLUDING THE PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED L/C DISBURSEMENTS), DURING THE PRECEDING QUARTER
(OR SHORTER PERIOD COMMENCING WITH THE CLOSING DATE OR ENDING WITH THE REVOLVING
FACILITY MATURITY DATE OR THE DATE ON WHICH THE REVOLVING FACILITY COMMITMENTS
SHALL BE TERMINATED) AT THE RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN FOR
EUROCURRENCY REVOLVING FACILITY BORROWINGS EFFECTIVE FOR EACH DAY IN SUCH
PERIOD, AND (II) TO EACH ISSUING BANK, FOR ITS OWN ACCOUNT (X) ON THE LAST
BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND THREE
BUSINESS DAYS AFTER THE DATE ON WHICH THE REVOLVING FACILITY COMMITMENTS OF ALL
THE LENDERS SHALL BE TERMINATED, A FRONTING FEE IN RESPECT OF EACH LETTER OF
CREDIT ISSUED BY SUCH ISSUING BANK FOR THE PERIOD FROM AND INCLUDING THE DATE OF
ISSUANCE OF SUCH LETTER OF CREDIT TO AND INCLUDING THE TERMINATION OF SUCH
LETTER OF CREDIT, COMPUTED AT A RATE EQUAL TO 1/4 OF 1% PER ANNUM OF THE DAILY
STATED AMOUNT OF SUCH LETTER OF CREDIT), PLUS (Y) IN CONNECTION WITH THE
ISSUANCE, AMENDMENT OR TRANSFER OF ANY SUCH LETTER OF CREDIT OR ANY L/C
DISBURSEMENT THEREUNDER, SUCH ISSUING BANK’S CUSTOMARY DOCUMENTARY AND
PROCESSING FEES AND CHARGES (COLLECTIVELY, “ISSUING BANK FEES”).  ALL L/C
PARTICIPATION FEES AND ISSUING BANK FEES THAT ARE PAYABLE ON A PER ANNUM BASIS
SHALL BE COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR OF
360 DAYS.

 

67

--------------------------------------------------------------------------------


 


(C)           THE BORROWERS AGREE TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE ADMINISTRATIVE AGENT, THE AGENCY FEES SET FORTH IN THE FEE
LETTER, AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME, AT THE TIMES SPECIFIED THEREIN (THE “ADMINISTRATIVE AGENT FEES”).


(D)           ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE
FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IF AND AS APPROPRIATE,
AMONG THE LENDERS, EXCEPT THAT ISSUING BANK FEES SHALL BE PAID DIRECTLY TO THE
APPLICABLE ISSUING BANKS.  ONCE PAID, NONE OF THE FEES SHALL BE REFUNDABLE UNDER
ANY CIRCUMSTANCES.

SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the ABR plus the
Applicable Margin.


(B)           THE LOANS COMPRISING EACH EUROCURRENCY BORROWING SHALL BEAR
INTEREST AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING PLUS THE APPLICABLE MARGIN.


(C)           NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON
ANY LOAN OR ANY FEES OR OTHER AMOUNT PAYABLE BY THE BORROWERS HEREUNDER IS NOT
PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH
OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE
PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE
APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION; PROVIDED,
THAT THIS PARAGRAPH (C) SHALL NOT APPLY TO ANY EVENT OF DEFAULT THAT HAS BEEN
WAIVED BY THE LENDERS PURSUANT TO SECTION 9.08.


(D)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS (I) ON
EACH INTEREST PAYMENT DATE FOR SUCH LOAN, (II) IN THE CASE OF REVOLVING FACILITY
LOANS, UPON TERMINATION OF THE REVOLVING FACILITY COMMITMENTS AND (III) IN THE
CASE OF THE TERM LOANS, ON THE APPLICABLE TERM FACILITY MATURITY DATE; PROVIDED,
THAT (A) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL BE
PAYABLE ON DEMAND, (B) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN
(OTHER THAN A PREPAYMENT OF AN ABR REVOLVING LOAN PRIOR TO THE END OF THE
AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID
SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (C) IN THE
EVENT OF ANY CONVERSION OF ANY EUROCURRENCY LOAN PRIOR TO THE END OF THE CURRENT
INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE
EFFECTIVE DATE OF SUCH CONVERSION.


(E)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ABR AT TIMES WHEN
THE ABR IS BASED ON THE PRIME RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE
ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST
DAY).  THE APPLICABLE ABR, ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED
BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.

 

68

--------------------------------------------------------------------------------


 

SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(A)           THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE,
FOR SUCH INTEREST PERIOD; OR

(B)           THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS OR THE
MAJORITY LENDERS UNDER THE REVOLVING FACILITY THAT THE ADJUSTED LIBO RATE OR THE
LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS
INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN
THE ADJUSTED LIBO RATE) OR ISSUING BANK; OR

(II)           IMPOSE ON ANY LENDER OR ISSUING BANK OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EUROCURRENCY LOANS MADE
BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrowers
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.


(B)           IF ANY LENDER OR ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH
LENDER’S OR ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS
AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT OR
SWINGLINE LOANS HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY

 

69

--------------------------------------------------------------------------------


 


SUCH ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH ISSUING BANK
OR SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT
FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH ISSUING
BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWERS
SHALL PAY TO SUCH LENDER OR SUCH ISSUING BANK, AS APPLICABLE, SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH ISSUING BANK OR SUCH
LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           A CERTIFICATE OF A LENDER OR AN ISSUING BANK SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ISSUING BANK OR ITS
HOLDING COMPANY, AS APPLICABLE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION SHALL BE DELIVERED TO THE BORROWERS AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWERS SHALL PAY SUCH LENDER OR ISSUING BANK, AS
APPLICABLE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER
RECEIPT THEREOF.


(D)           PROMPTLY AFTER ANY LENDER OR ANY ISSUING BANK HAS DETERMINED THAT
IT WILL MAKE A REQUEST FOR INCREASED COMPENSATION PURSUANT TO THIS SECTION 2.15,
SUCH LENDER OR ISSUING BANK SHALL NOTIFY THE BORROWERS THEREOF.  FAILURE OR
DELAY ON THE PART OF ANY LENDER OR ISSUING BANK TO DEMAND COMPENSATION PURSUANT
TO THIS SECTION 2.15 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR ISSUING
BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED, THAT THE BORROWERS SHALL NOT
BE REQUIRED TO COMPENSATE A LENDER OR AN ISSUING BANK PURSUANT TO THIS
SECTION 2.15 FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN 180 DAYS
PRIOR TO THE DATE THAT SUCH LENDER OR ISSUING BANK, AS APPLICABLE, NOTIFIES THE
BORROWERS OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS
AND OF SUCH LENDER’S OR ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR;
PROVIDED, FURTHER, THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED
COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED TO ABOVE
SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


(E)           THE FOREGOING PROVISIONS OF THIS SECTION 2.15 SHALL NOT APPLY IN
THE CASE OF ANY CHANGE IN LAW IN RESPECT OF TAXES, WHICH SHALL INSTEAD BE
GOVERNED BY SECTION 2.17.

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrowers pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the

 

70

--------------------------------------------------------------------------------


 

interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the Eurocurrency market.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.16 shall be delivered to the Borrowers and shall be conclusive
absent manifest error.  The Borrowers shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, that if a
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable hereunder shall be increased as
necessary so that after all required deductions are made (including deductions
applicable to additional sums payable under this Section 2.17) the
Administrative Agent, any Lender or any Issuing Bank, as applicable, receives an
amount equal to the sum it would have received had no such deductions been
required and made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(B)           IN ADDITION, THE LOAN PARTIES SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           EACH LOAN PARTY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH
LENDER AND EACH ISSUING BANK, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR
THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS APPLICABLE, ON OR
WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF SUCH LOAN
PARTY HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED
ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 2.17) AND ANY
REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO SUCH LOAN PARTY BY A LENDER OR AN
ISSUING BANK, OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF, ON BEHALF OF
ANOTHER AGENT OR ON BEHALF OF A LENDER OR AN ISSUING BANK, SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY A LOAN PARTY TO A GOVERNMENTAL AUTHORITY, SUCH LOAN PARTY SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWERS ARE
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWERS (WITH A COPY TO THE
ADMINISTRATIVE AGENT), TO THE EXTENT SUCH LENDER IS LEGALLY ENTITLED TO DO SO,
AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND
EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS MAY REASONABLY BE
REQUESTED BY THE BORROWERS TO PERMIT SUCH PAYMENTS TO BE MADE WITHOUT SUCH
WITHHOLDING TAX OR

 

71

--------------------------------------------------------------------------------


 


AT A REDUCED RATE; PROVIDED, THAT NO LENDER SHALL HAVE ANY OBLIGATION UNDER THIS
PARAGRAPH (E) WITH RESPECT TO ANY WITHHOLDING TAX IMPOSED BY ANY JURISDICTION
OTHER THAN THE UNITED STATES IF IN THE REASONABLE JUDGMENT OF SUCH LENDER SUCH
COMPLIANCE WOULD SUBJECT SUCH LENDER TO ANY MATERIAL UNREIMBURSED COST OR
EXPENSE OR WOULD OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER IN ANY MATERIAL
RESPECT.


(F)            IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN GOOD FAITH
AND IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY INDEMNIFIED
TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY A LOAN PARTY OR WITH
RESPECT TO WHICH SUCH LOAN PARTY HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.17, IT SHALL PAY OVER SUCH REFUND TO SUCH LOAN PARTY (BUT ONLY TO THE
EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH LOAN
PARTY UNDER THIS SECTION 2.17 WITH RESPECT TO THE INDEMNIFIED TAXES OR OTHER
TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER (INCLUDING ANY TAXES IMPOSED WITH RESPECT TO
SUCH REFUND) AS IS DETERMINED BY THE ADMINISTRATIVE AGENT OR LENDER IN GOOD
FAITH AND IN ITS SOLE DISCRETION, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST
PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND);
PROVIDED, THAT SUCH LOAN PARTY, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR
SUCH LENDER, AGREES TO REPAY AS SOON AS REASONABLY PRACTICABLE THE AMOUNT PAID
OVER TO SUCH LOAN PARTY (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED
BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH
LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY
SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SECTION 2.17(F) SHALL NOT BE
CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE
ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS,
IN GOOD FAITH AND IN ITS SOLE DISCRETION, TO BE CONFIDENTIAL) TO THE LOAN
PARTIES OR ANY OTHER PERSON.

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  Unless otherwise specified, the Borrowers shall make each payment required
to be made by them hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.15,
2.16, or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrowers by
the Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made
directly to the persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments under the Loan Documents shall be made in
Dollars.  Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

 

72

--------------------------------------------------------------------------------


 


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT FROM THE BORROWERS TO PAY FULLY ALL AMOUNTS OF
PRINCIPAL, UNREIMBURSED L/C DISBURSEMENTS, INTEREST AND FEES THEN DUE FROM THE
BORROWERS HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF
INTEREST AND FEES THEN DUE FROM THE BORROWERS HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES
THEN DUE TO SUCH PARTIES, (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL OF SWINGLINE
LOANS AND UNREIMBURSED L/C DISBURSEMENTS THEN DUE FROM THE BORROWERS HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL AND UNREIMBURSED L/C DISBURSEMENTS THEN DUE TO SUCH PARTIES, AND
(III) THIRD, TOWARDS PAYMENT OF PRINCIPAL THEN DUE FROM THE BORROWERS HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL THEN DUE TO SUCH PARTIES.


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS TERM LOANS, REVOLVING FACILITY LOANS OR PARTICIPATIONS IN
L/C DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT
OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS TERM LOANS, REVOLVING
FACILITY LOANS AND PARTICIPATIONS IN L/C DISBURSEMENTS AND SWINGLINE LOANS AND
ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN
THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE
VALUE) PARTICIPATIONS IN THE TERM LOANS, REVOLVING FACILITY LOANS AND
PARTICIPATIONS IN L/C DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS TO THE
EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE TERM LOANS, REVOLVING FACILITY LOANS AND
PARTICIPATIONS IN L/C DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED, THAT (I) IF
ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT
GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH (C) SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWERS PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR
PARTICIPATIONS IN L/C DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN
TO THE BORROWERS OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE
PROVISIONS OF THIS PARAGRAPH (C) SHALL APPLY).  THE BORROWERS CONSENT TO THE
FOREGOING AND AGREE, TO THE EXTENT THEY MAY EFFECTIVELY DO SO UNDER APPLICABLE
LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING
ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWERS RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF THE BORROWERS IN THE AMOUNT OF SUCH PARTICIPATION.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWERS PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE APPLICABLE ISSUING
BANK HEREUNDER THAT THE BORROWERS WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT THE BORROWERS HAVE MADE SUCH PAYMENT ON SUCH DATE IN
ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE
LENDERS OR THE APPLICABLE ISSUING BANK, AS APPLICABLE, THE AMOUNT DUE.  IN SUCH
EVENT, IF THE BORROWERS HAVE NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE
LENDERS OR THE APPLICABLE ISSUING BANK, AS APPLICABLE, SEVERALLY AGREES TO REPAY
TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO
SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT

 

73

--------------------------------------------------------------------------------


 


EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.04(C), 2.05(D) OR (E), 2.06(B) OR 2.18(D), THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(B)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE
BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17,
OR IS A DEFAULTING LENDER, THEN THE BORROWERS MAY, AT THEIR SOLE EXPENSE AND
EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE ANY
SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME
SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE BORROWERS SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND, IF IN RESPECT OF ANY REVOLVING
FACILITY COMMITMENT OR REVOLVING FACILITY LOAN, THE SWINGLINE LENDER AND THE
ISSUING BANK), WHICH CONSENT, IN EACH CASE, SHALL NOT UNREASONABLY BE WITHHELD,
(II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN L/C DISBURSEMENTS AND
SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWERS (IN THE CASE OF ALL
OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A
CLAIM FOR COMPENSATION UNDER SECTION 2.15 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS.  NOTHING IN THIS SECTION 2.19 SHALL BE DEEMED TO
PREJUDICE ANY RIGHTS THAT THE BORROWERS MAY HAVE AGAINST ANY LENDER THAT IS A
DEFAULTING LENDER.


(C)           IF ANY LENDER (SUCH LENDER, A “NON-CONSENTING LENDER”) HAS FAILED
TO CONSENT TO A PROPOSED AMENDMENT, WAIVER, DISCHARGE OR TERMINATION WHICH
PURSUANT TO THE TERMS OF SECTION 9.08 REQUIRES THE CONSENT OF ALL OF THE LENDERS
AFFECTED AND WITH RESPECT TO WHICH THE REQUIRED LENDERS SHALL HAVE GRANTED THEIR
CONSENT, THEN THE BORROWERS SHALL HAVE THE RIGHT

 

74

--------------------------------------------------------------------------------


 


(UNLESS SUCH NON-CONSENTING LENDER GRANTS SUCH CONSENT) AT ITS SOLE EXPENSE
(INCLUDING WITH RESPECT TO THE PROCESSING AND RECORDATION FEE REFERRED TO IN
SECTION 9.04(B)(II)(B)), TO REPLACE SUCH NON-CONSENTING LENDER BY REQUIRING SUCH
NON-CONSENTING LENDER TO (AND ANY SUCH NON-CONSENTING LENDER AGREES THAT IT
SHALL, UPON THE BORROWERS’ REQUEST) ASSIGN ITS LOANS AND ITS COMMITMENTS (OR, AT
THE BORROWERS’ OPTION, THE LOANS AND COMMITMENTS UNDER THE FACILITY THAT IS THE
SUBJECT OF THE PROPOSED AMENDMENT, WAIVER, DISCHARGE OR TERMINATION) HEREUNDER
TO ONE OR MORE ASSIGNEES REASONABLY ACCEPTABLE TO (I) THE ADMINISTRATIVE AGENT
(UNLESS, IN THE CASE OF AN ASSIGNMENT OF TERM LOANS, SUCH ASSIGNEE IS A LENDER,
AN AFFILIATE OF A LENDER OR AN APPROVED FUND) AND (II) IF IN RESPECT OF ANY
REVOLVING FACILITY COMMITMENT OR REVOLVING FACILITY LOAN, THE SWINGLINE LENDER
AND THE ISSUING BANK; PROVIDED THAT: (A) ALL OBLIGATIONS OF THE BORROWERS OWING
TO SUCH NON-CONSENTING LENDER BEING REPLACED SHALL BE PAID IN FULL TO SUCH
NON-CONSENTING LENDER CONCURRENTLY WITH SUCH ASSIGNMENT, (B) THE REPLACEMENT
LENDER SHALL PURCHASE THE FOREGOING BY PAYING TO SUCH NON-CONSENTING LENDER A
PRICE EQUAL TO THE PRINCIPAL AMOUNT THEREOF PLUS ACCRUED AND UNPAID INTEREST
THEREON AND (C) THE REPLACEMENT LENDER SHALL GRANT ITS CONSENT WITH RESPECT TO
THE APPLICABLE PROPOSED AMENDMENT, WAIVER, DISCHARGE OR TERMINATION.  IN
CONNECTION WITH ANY SUCH ASSIGNMENT THE BORROWERS, ADMINISTRATIVE AGENT, SUCH
NON-CONSENTING LENDER AND THE REPLACEMENT LENDER SHALL OTHERWISE COMPLY WITH
SECTION 9.04.  EACH LENDER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT AN
IRREVOCABLE POWER OF ATTORNEY (WHICH POWER IS COUPLED WITH AN INTEREST) TO
EXECUTE AND DELIVER, ON BEHALF OF SUCH LENDER AS ASSIGNOR, ANY ASSIGNMENT AND
ACCEPTANCE NECESSARY TO EFFECTUATE ANY ASSIGNMENT OF SUCH LENDER’S INTEREST
HEREUNDER IN THE CIRCUMSTANCE CONTEMPLATED BY THIS SECTION 2.19(C) AND THE
ADMINISTRATIVE AGENT AGREES TO EFFECTUATE SUCH ASSIGNMENT WITHIN THREE BUSINESS
DAYS AFTER THE BORROWERS’ REQUEST SO LONG AS THE OTHER CONDITIONS FOR SUCH
ASSIGNMENT SET FORTH IN THIS SECTION 2.19 AND IN SECTION 9.04 HAVE BEEN
SATISFIED.


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY, ANY ASSIGNMENT OF ANY
LENDER’S TERM B LOANS PURSUANT TO SECTION 2.19(C) EFFECTED ON OR BEFORE THE DATE
THAT IS ONE YEAR AFTER THE CLOSING DATE RELATING TO ANY PROPOSED AMENDMENT,
WAIVER OR CONSENT RELATING TO A REPRICING TRANSACTION SHALL BE ACCOMPANIED BY A
PREMIUM EQUAL TO 1.00% OF THE AGGREGATE PRINCIPAL AMOUNT OF THE TERM B LOANS
ASSIGNED, WITH SUCH PREMIUM TO BE PAID BY THE BORROWERS IN CASH TO THE ASSIGNING
LENDER.


SECTION 2.20.  ILLEGALITY.  IF ANY LENDER REASONABLY DETERMINES THAT ANY CHANGE
IN LAW HAS MADE IT UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED
AFTER THE CLOSING DATE THAT IT IS UNLAWFUL, FOR ANY LENDER OR ITS APPLICABLE
LENDING OFFICE TO MAKE OR MAINTAIN ANY EUROCURRENCY LOANS, THEN, ON NOTICE
THEREOF BY SUCH LENDER TO THE BORROWERS THROUGH THE ADMINISTRATIVE AGENT, ANY
OBLIGATIONS OF SUCH LENDER TO MAKE OR CONTINUE EUROCURRENCY LOANS OR TO CONVERT
ABR BORROWINGS TO EUROCURRENCY BORROWINGS SHALL BE SUSPENDED UNTIL SUCH LENDER
NOTIFIES THE ADMINISTRATIVE AGENT AND THE BORROWERS THAT THE CIRCUMSTANCES
GIVING RISE TO SUCH DETERMINATION NO LONGER EXIST.  UPON RECEIPT OF SUCH NOTICE,
THE BORROWERS SHALL UPON DEMAND FROM SUCH LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), EITHER CONVERT ALL EUROCURRENCY BORROWINGS OF SUCH LENDER
TO ABR BORROWINGS, EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR, IF
SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH EUROCURRENCY BORROWINGS TO
SUCH DAY, OR IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN
SUCH LOANS.  UPON ANY SUCH PREPAYMENT OR CONVERSION, THE BORROWERS SHALL ALSO
PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.

 

75

--------------------------------------------------------------------------------


 

SECTION 2.21.  Incremental Commitments.  (a)  The Borrowers may, by written
notice to the Administrative Agent from time to time, request Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments, as
applicable, in an amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Commitments, as the case may be, in their
own discretion; provided, that each Incremental Revolving Facility Lender shall
be subject to the approval of the Administrative Agent (which approval shall not
be unreasonably withheld) unless such Incremental Revolving Lender is a Lender,
an Affiliate of a Lender or an Approved Fund.  Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments being requested (which shall be in minimum
increments of $5.0 million and a minimum amount of $25.0 million or equal to the
remaining Incremental Amount), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments are requested to
become effective (the “Increased Amount Date”), (iii) in the case of Incremental
Revolving Facility Commitments, whether such Incremental Revolving Facility
Commitments are to be Revolving Loan Commitments or commitments to make
revolving loans with pricing and/or amortization terms different from the
Revolving Loans (“Other Revolving Loans”), and (iv) in the case of Incremental
Term Loan Commitments, whether such Incremental Term Loan Commitments are to be
Term Loan Commitments or commitments to make term loans with pricing and/or
amortization terms different from the Term B Loans (“Other Term Loans”).


(A)           THE BORROWERS AND EACH INCREMENTAL TERM LENDER AND/OR INCREMENTAL
REVOLVING FACILITY LENDER SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT
AN INCREMENTAL ASSUMPTION AGREEMENT AND SUCH OTHER DOCUMENTATION AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY SPECIFY TO EVIDENCE THE INCREMENTAL TERM
LOAN COMMITMENT OF SUCH INCREMENTAL TERM LENDER AND/OR INCREMENTAL REVOLVING
FACILITY COMMITMENT OF SUCH INCREMENTAL REVOLVING FACILITY LENDER.  EACH
INCREMENTAL ASSUMPTION AGREEMENT SHALL SPECIFY THE TERMS OF THE APPLICABLE
INCREMENTAL TERM LOANS AND/OR INCREMENTAL REVOLVING FACILITY COMMITMENTS;
PROVIDED, THAT (I) THE OTHER TERM LOANS SHALL RANK PARI PASSU OR JUNIOR IN RIGHT
OF PAYMENT AND OF SECURITY WITH THE TERM B LOANS, (II) THE FINAL MATURITY DATE
OF ANY OTHER TERM LOANS SHALL BE NO EARLIER THAN THE TERM B FACILITY MATURITY
DATE AND, EXCEPT AS TO PRICING, AMORTIZATION AND FINAL MATURITY DATE, SHALL HAVE
(X) THE SAME TERMS AS THE TERM B LOANS OR (Y) SUCH OTHER TERMS AS SHALL BE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (III) THE WEIGHTED AVERAGE
LIFE TO MATURITY OF ANY OTHER TERM LOANS SHALL BE NO SHORTER THAN THE REMAINING
WEIGHTED AVERAGE LIFE TO MATURITY OF THE TERM B LOANS, (IV) THE OTHER REVOLVING
LOANS SHALL RANK PARI PASSU IN RIGHT OF PAYMENT AND OF SECURITY WITH THE
REVOLVING FACILITY LOANS, (V) THE FINAL MATURITY DATE OF ANY OTHER REVOLVING
LOANS SHALL BE NO EARLIER THAN THE REVOLVING FACILITY MATURITY DATE AND, EXCEPT
AS TO PRICING, AMORTIZATION AND FINAL MATURITY DATE, SHALL HAVE (X) THE SAME
TERMS AS THE REVOLVING FACILITY LOANS OR (Y) SUCH OTHER TERMS AS SHALL BE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND (VI) THE WEIGHTED
AVERAGE LIFE TO MATURITY OF ANY OTHER REVOLVING LOANS SHALL BE NO SHORTER THAN
THE REMAINING WEIGHTED AVERAGE LIFE TO MATURITY OF THE REVOLVING FACILITY LOANS;
PROVIDED, FURTHER THAT THE INTEREST RATE MARGIN (WHICH SHALL BE DEEMED TO
INCLUDE ALL UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT PAYABLE TO ALL
LENDERS PROVIDING SUCH OTHER TERM LOAN AND/OR OTHER REVOLVING LOAN) IN RESPECT
OF ANY OTHER TERM LOAN AND/OR OTHER REVOLVING LOAN SHALL BE THE SAME AS THAT
APPLICABLE TO THE TERM LOANS AND/OR THE REVOLVING FACILITY LOANS; EXCEPT THAT
THE INTEREST RATE MARGIN IN RESPECT OF ANY OTHER TERM LOAN AND/OR OTHER
REVOLVING

 

76

--------------------------------------------------------------------------------


 


LOAN (WHICH SHALL BE DEEMED TO INCLUDE ALL UPFRONT OR SIMILAR FEES OR ORIGINAL
ISSUE DISCOUNT PAYABLE TO ALL LENDERS PROVIDING SUCH OTHER TERM LOAN AND/OR
OTHER REVOLVING LOAN) MAY EXCEED THE APPLICABLE MARGIN FOR THE TERM LOANS AND/OR
THE REVOLVING FACILITY LOANS, RESPECTIVELY, BY NO MORE THAN ½ OF 1% (IT BEING
UNDERSTOOD THAT ANY SUCH INCREASE MAY TAKE THE FORM OF ORIGINAL ISSUE DISCOUNT
(“OID”), WITH OID BEING EQUATED TO THE INTEREST RATES IN A MANNER REASONABLY
DETERMINED BY THE ADMINISTRATIVE AGENT BASED ON AN ASSUMED THREE-YEAR LIFE TO
MATURITY), OR IF IT DOES SO EXCEED SUCH APPLICABLE MARGIN, SUCH APPLICABLE
MARGIN SHALL BE INCREASED SO THAT THE INTEREST RATE MARGIN IN RESPECT OF SUCH
OTHER TERM LOAN OR OTHER REVOLVING LOAN, AS THE CASE MAY BE (WHICH SHALL BE
DEEMED TO INCLUDE ALL UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT PAYABLE
TO ALL LENDERS PROVIDING SUCH OTHER TERM LOAN AND/OR OTHER REVOLVING LOAN), IS
NO MORE THAN ½ OF 1% HIGHER THAN THE APPLICABLE MARGIN FOR THE TERM LOANS OR THE
REVOLVING FACILITY LOANS, RESPECTIVELY.  EACH OF THE PARTIES HERETO HEREBY
AGREES THAT, UPON THE EFFECTIVENESS OF ANY INCREMENTAL ASSUMPTION AGREEMENT,
THIS AGREEMENT SHALL BE AMENDED TO THE EXTENT (BUT ONLY TO THE EXTENT) NECESSARY
TO REFLECT THE EXISTENCE AND TERMS OF THE INCREMENTAL TERM LOAN COMMITMENTS
AND/OR INCREMENTAL REVOLVING FACILITY COMMITMENTS EVIDENCED THEREBY AS PROVIDED
FOR IN SECTION 9.08(E).  ANY SUCH DEEMED AMENDMENT MAY BE MEMORIALIZED IN
WRITING BY THE ADMINISTRATIVE AGENT WITH THE BORROWERS’ CONSENT (NOT TO BE
UNREASONABLY WITHHELD) AND FURNISHED TO THE OTHER PARTIES HERETO.


(B)           NOTWITHSTANDING THE FOREGOING, NO INCREMENTAL TERM LOAN COMMITMENT
OR INCREMENTAL REVOLVING FACILITY COMMITMENT SHALL BECOME EFFECTIVE UNDER THIS
SECTION 2.21 UNLESS (I) ON THE DATE OF SUCH EFFECTIVENESS, THE CONDITIONS SET
FORTH IN PARAGRAPHS (B) AND (C) OF SECTION 4.01 SHALL BE SATISFIED AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE TO THAT EFFECT DATED SUCH
DATE AND EXECUTED BY A RESPONSIBLE OFFICER OF THE BORROWERS, (II) THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CUSTOMARY LEGAL OPINIONS, BOARD
RESOLUTIONS AND OTHER CUSTOMARY CLOSING CERTIFICATES AND DOCUMENTATION AS
REQUIRED BY THE RELEVANT INCREMENTAL ASSUMPTION AGREEMENT AND, TO THE EXTENT
REQUIRED BY THE ADMINISTRATIVE AGENT, CONSISTENT WITH THOSE DELIVERED ON THE
CLOSING DATE UNDER SECTION 4.02 AND SUCH ADDITIONAL CUSTOMARY DOCUMENTS AND
FILINGS (INCLUDING AMENDMENTS TO THE MORTGAGES AND OTHER SECURITY DOCUMENTS AND
TITLE ENDORSEMENT BRINGDOWNS) AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE
TO ASSURE THAT THE INCREMENTAL TERM LOANS AND/OR REVOLVING FACILITY LOANS IN
RESPECT OF INCREMENTAL REVOLVING FACILITY COMMITMENTS ARE SECURED BY THE
COLLATERAL RATABLY WITH (OR, TO THE EXTENT AGREED BY THE APPLICABLE INCREMENTAL
TERM LENDERS IN THE APPLICABLE INCREMENTAL ASSUMPTION AGREEMENT, JUNIOR TO) THE
EXISTING TERM B LOANS AND REVOLVING FACILITY LOANS AND (III) THE BORROWERS SHALL
BE IN PRO FORMA COMPLIANCE AFTER GIVING EFFECT TO SUCH INCREMENTAL TERM LOAN
COMMITMENT AND/OR INCREMENTAL REVOLVING FACILITY COMMITMENTS AND THE LOANS TO BE
MADE THEREUNDER AND THE APPLICATION OF THE PROCEEDS THEREFROM AS IF MADE AND
APPLIED ON SUCH DATE.


(C)           EACH OF THE PARTIES HERETO HEREBY AGREES THAT THE ADMINISTRATIVE
AGENT MAY TAKE ANY AND ALL ACTION AS MAY BE REASONABLY NECESSARY TO ENSURE THAT
(I) ALL INCREMENTAL TERM LOANS (OTHER THAN OTHER TERM LOANS) IN THE FORM OF
ADDITIONAL TERM B LOANS, WHEN ORIGINALLY MADE, ARE INCLUDED IN EACH BORROWING OF
OUTSTANDING TERM B LOANS ON A PRO RATA BASIS, AND (II) ALL REVOLVING FACILITY
LOANS IN RESPECT OF INCREMENTAL REVOLVING FACILITY COMMITMENTS (OTHER THAN OTHER
REVOLVING LOANS), WHEN ORIGINALLY MADE, ARE INCLUDED IN EACH BORROWING OF
OUTSTANDING REVOLVING FACILITY LOANS ON A PRO RATA BASIS.  THE BORROWERS AGREE
THAT SECTION 2.16 SHALL APPLY TO ANY CONVERSION OF EUROCURRENCY LOANS TO ABR
LOANS REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT TO EFFECT THE FOREGOING.

 

77

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

On the date of each Credit Event as provided in Section 4.01, the Borrowers
represent and warrant to each of the Lenders that:

SECTION 3.01.  Organization; Powers.  Except as set forth on Schedule 3.01, each
of Holdings (prior to a Qualified IPO), the Borrowers and each of the Material
Subsidiaries (a) is a partnership, limited liability company or corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrowers, to borrow and otherwise obtain credit
hereunder.

SECTION 3.02.  Authorization.  The execution, delivery and performance by
Holdings (prior to a Qualified IPO), the Borrowers and each of the Subsidiary
Loan Parties of each of the Loan Documents to which it is a party, and the
borrowings hereunder and the transactions forming a part of the Transactions
(a) have been duly authorized by all corporate, stockholder, partnership or
limited liability company action required to be obtained by Holdings, the
Borrowers and such Subsidiary Loan Parties and (b) will not (i) violate (A) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents (including any partnership,
limited liability company or operating agreements) or by-laws of Holdings, the
Borrowers or any such Subsidiary Loan Party, (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority or (C) any
provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which Holdings, the Borrowers or any such
Subsidiary Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (i) or (ii) of this Section 3.02(b), would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings (prior to a
Qualified IPO), the Borrowers or any such Subsidiary Loan Party, other than the
Liens created by the Loan Documents and Permitted Liens.

SECTION 3.03.  Enforceability.  This Agreement has been duly executed and
delivered by Holdings and the Borrowers and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and

 

78

--------------------------------------------------------------------------------


 

binding obligation of such Loan Party enforceable against each such Loan Party
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

SECTION 3.04.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing statements, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(c) recordation of the Mortgages, (d) such as have been made or obtained and are
in full force and effect, (e) such actions, consents and approvals the failure
of which to be obtained or made would not reasonably be expected to have a
Material Adverse Effect and (f) filings or other actions listed on
Schedule 3.04.

SECTION 3.05.  Financial Statements.  (a)  The unaudited pro forma consolidated
balance sheet and related consolidated statements of income and cash flows of
the Borrowers, together with its consolidated Subsidiaries (including the notes
thereto) (the “Pro Forma Financial Statements”) and pro forma EBITDA (the “Pro
Forma EBITDA”), for the fiscal year ending March 31, 2006, copies of which have
heretofore been furnished to each Lender (via inclusion in the Information
Memorandum), have been prepared giving effect (as if such events had occurred on
such date, with respect to the balance sheet, or on the first day of such fiscal
year with respect to such other financial statements) to the Transactions.  Each
of the Pro Forma Financial Statements and the Pro Forma EBITDA has been prepared
in good faith based on assumptions believed by the Borrowers to have been
reasonable as of the date of delivery thereof (it being understood that such
assumptions are based on good faith estimates of certain items and that the
actual amount of such items on the Closing Date is subject to change), and
presents fairly in all material respects on a pro forma basis the estimated
financial position of the Borrowers and their consolidated Subsidiaries as at
March 31, 2006, assuming that the Transactions had actually occurred at such
date, and the results of operations of Borrowers and their consolidated
subsidiaries for the twelve-month period ended March 31, 2006, assuming that the
Transactions had actually occurred on the first day of such twelve-month period.


(B)           THE AUDITED CONSOLIDATED BALANCE SHEETS OF TARGET AND ITS
CONSOLIDATED SUBSIDIARIES AS AT MARCH 31, 2004, 2005 AND 2006, AND THE AUDITED
CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH
FISCAL YEARS, REPORTED ON BY AND ACCOMPANIED BY A REPORT FROM ERNST & YOUNG LLP,
COPIES OF WHICH HAVE HERETOFORE BEEN FURNISHED TO EACH LENDER, PRESENT FAIRLY IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF TARGET AS AT SUCH
DATE AND THE CONSOLIDATED RESULTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS OF TARGET FOR THE YEARS THEN ENDED.

SECTION 3.06.  No Material Adverse Effect.  Since March 31, 2006, there has been
no event or circumstance that, individually or in the aggregate with other
events or circumstances, has or would reasonably be expected to have a Material
Adverse Effect.

 

79

--------------------------------------------------------------------------------


 

SECTION 3.07.  Title to Properties; Possession Under Leases.  (a)  Each of
Holdings (prior to Qualified IPO), the Borrowers and the Subsidiaries has good
and insurable fee simple title to, or valid leasehold interests in, or easements
or other limited property interests in, all its Real Properties (including all
Mortgaged Properties) and has good and marketable title to its personal property
and assets, in each case, except for Permitted Liens and except for defects in
title that do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes and except where the failure to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  All such properties and assets are free and clear of Liens,
other than Permitted Liens or Liens arising by operation of law.


(B)           EACH OF THE BORROWERS AND THE SUBSIDIARIES HAS COMPLIED WITH ALL
MATERIAL OBLIGATIONS UNDER ALL LEASES TO WHICH IT IS A PARTY, EXCEPT WHERE THE
FAILURE TO COMPLY WOULD NOT REASONABLY BE CONSIDERED TO HAVE MATERIAL ADVERSE
EFFECT, AND ALL SUCH LEASES ARE IN FULL FORCE AND EFFECT, EXCEPT LEASES IN
RESPECT OF WHICH THE FAILURE TO BE IN FULL FORCE AND EFFECT WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH ON
SCHEDULE 3.07(B), EACH OF HOLDINGS, THE BORROWERS AND EACH OF THE SUBSIDIARIES
ENJOYS PEACEFUL AND UNDISTURBED POSSESSION UNDER ALL SUCH LEASES, OTHER THAN
LEASES IN RESPECT OF WHICH THE FAILURE TO ENJOY PEACEFUL AND UNDISTURBED
POSSESSION WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


(C)           EACH OF THE BORROWERS AND THE SUBSIDIARIES OWNS OR POSSESSES, OR
IS LICENSED TO USE, ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES AND
COPYRIGHTS, ALL APPLICATIONS FOR ANY OF THE FOREGOING AND ALL LICENSES AND
RIGHTS WITH RESPECT TO THE FOREGOING NECESSARY FOR THE PRESENT CONDUCT OF ITS
BUSINESS, WITHOUT ANY CONFLICT (OF WHICH THE BORROWERS HAVE BEEN NOTIFIED IN
WRITING) WITH THE RIGHTS OF OTHERS, AND FREE FROM ANY BURDENSOME RESTRICTIONS ON
THE PRESENT CONDUCT OF TARGET, EXCEPT WHERE SUCH CONFLICTS AND RESTRICTIONS
WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT OR EXCEPT AS SET FORTH ON SCHEDULE 3.07(C).


(D)           AS OF THE CLOSING DATE, NONE OF THE BORROWERS AND THE SUBSIDIARIES
HAS RECEIVED ANY WRITTEN NOTICE OF ANY PENDING OR CONTEMPLATED CONDEMNATION
PROCEEDING AFFECTING ANY OF THE MORTGAGED PROPERTIES OR ANY SALE OR DISPOSITION
THEREOF IN LIEU OF CONDEMNATION THAT REMAINS UNRESOLVED AS OF THE CLOSING DATE.


(E)           NONE OF HOLDINGS, THE BORROWERS AND THEIR SUBSIDIARIES IS
OBLIGATED ON THE CLOSING DATE UNDER ANY RIGHT OF FIRST REFUSAL, OPTION OR OTHER
CONTRACTUAL RIGHT TO SELL, ASSIGN OR OTHERWISE DISPOSE OF ANY MORTGAGED PROPERTY
OR ANY INTEREST THEREIN, EXCEPT AS PERMITTED UNDER SECTION 6.02 OR 6.05.

SECTION 3.08.  Subsidiaries.  (a)  Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of Holdings and, as to each such subsidiary, the percentage of
each class of Equity Interests owned by Holdings or by any such subsidiary.


(B)           AS OF THE CLOSING DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS,
THERE ARE NO OUTSTANDING SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS, RIGHTS OR
OTHER AGREEMENTS OR COMMITMENTS

 

80

--------------------------------------------------------------------------------


 


(OTHER THAN STOCK OPTIONS GRANTED TO EMPLOYEES OR DIRECTORS (OR ENTITIES
CONTROLLED BY DIRECTORS) AND SHARES HELD BY DIRECTORS (OR ENTITIES CONTROLLED BY
DIRECTORS)) RELATING TO ANY EQUITY INTERESTS OF HOLDINGS, THE BORROWERS OR ANY
OF THE SUBSIDIARIES, EXCEPT AS SET FORTH ON SCHEDULE 3.08(B).

SECTION 3.09.  Litigation; Compliance with Laws.  (a)  There are no actions,
suits or proceedings at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings (prior
to a Qualified IPO) or the Borrowers, threatened in writing against or affecting
Holdings or the Borrowers or any of the Subsidiaries or any business, property
or rights of any such person (i) that involve any Loan Document or the
Transactions or (ii) that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.


(B)           NONE OF HOLDINGS (PRIOR TO A QUALIFIED IPO), THE BORROWERS, THE
SUBSIDIARIES AND THEIR RESPECTIVE PROPERTIES OR ASSETS IS IN VIOLATION OF (NOR
WILL THE CONTINUED OPERATION OF THEIR MATERIAL PROPERTIES AND ASSETS AS
CURRENTLY CONDUCTED VIOLATE) ANY LAW, RULE OR REGULATION (INCLUDING ANY ZONING,
BUILDING, ORDINANCE, CODE OR APPROVAL OR ANY BUILDING PERMIT, BUT EXCLUDING ANY
ENVIRONMENTAL LAWS, WHICH ARE THE SUBJECT OF SECTION 3.16) OR ANY RESTRICTION OF
RECORD OR AGREEMENT AFFECTING ANY MORTGAGED PROPERTY, OR IS IN DEFAULT WITH
RESPECT TO ANY JUDGMENT, WRIT, INJUNCTION OR DECREE OF ANY GOVERNMENTAL
AUTHORITY, WHERE SUCH VIOLATION OR DEFAULT WOULD REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.

SECTION 3.10.  Federal Reserve Regulations.  (a)  None of Holdings (prior to a
Qualified IPO), the Borrowers and the Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.


(B)           NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY
OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, (I) TO
PURCHASE OR CARRY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK OR TO REFUND INDEBTEDNESS ORIGINALLY
INCURRED FOR SUCH PURPOSE, OR (II) FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF,
OR THAT IS INCONSISTENT WITH, THE PROVISIONS OF THE REGULATIONS OF THE BOARD,
INCLUDING REGULATION U OR REGULATION X.

SECTION 3.11.  Investment Company Act.  None of Holdings (prior to a Qualified
IPO), the Borrowers and the Subsidiaries is an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended.

SECTION 3.12.  Use of Proceeds.  The Borrowers will use the proceeds of the
Revolving Facility Loans and Swingline Loans solely for general corporate
purposes (including, without limitation, for Permitted Business Acquisitions)
and, in the case of up to $35.0 million, plus any amount necessary to fund any
working capital adjustment pursuant to the Merger Agreement, of Revolving
Facility Loans made on the Closing Date, and the Term B Loans (a) to fund a
portion of the merger consideration for the Merger, (b) to finance the Debt
Tender Offer and the Consent Solicitation, (c) to refinance the Existing Credit
Agreement and (d) to pay the Transaction Expenses.  The Letters of Credit are to
be used solely for general corporate purposes (including, without limitation,
for the back-up or replacement of letters of credit).

 

81

--------------------------------------------------------------------------------


 

SECTION 3.13.  Tax Returns.  Except as set forth on Schedule 3.13:

(A)           EACH OF HOLDINGS, THE BORROWERS AND THE SUBSIDIARIES HAS FILED OR
CAUSED TO BE FILED ALL FEDERAL, STATE, LOCAL AND NON-U.S. TAX RETURNS REQUIRED
TO HAVE BEEN FILED BY IT THAT ARE MATERIAL TO SUCH COMPANIES TAKEN AS A WHOLE
AND EACH SUCH TAX RETURN IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS;

(B)           EACH OF HOLDINGS, THE BORROWERS AND THE SUBSIDIARIES HAS TIMELY
PAID OR CAUSED TO BE TIMELY PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE BY IT ON
THE RETURNS REFERRED TO IN CLAUSE (A) AND ALL OTHER TAXES OR ASSESSMENTS (OR
MADE ADEQUATE PROVISION (IN ACCORDANCE WITH GAAP) FOR THE PAYMENT OF ALL TAXES
DUE) WITH RESPECT TO ALL PERIODS OR PORTIONS THEREOF ENDING ON OR BEFORE THE
CLOSING DATE (EXCEPT TAXES OR ASSESSMENTS THAT ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS IN ACCORDANCE WITH SECTION 5.03 AND FOR WHICH
HOLDINGS, THE BORROWERS OR ANY OF THE SUBSIDIARIES (AS THE CASE MAY BE) HAS SET
ASIDE ON ITS BOOKS ADEQUATE RESERVES IN ACCORDANCE WITH GAAP), WHICH TAXES, IF
NOT PAID OR ADEQUATELY PROVIDED FOR, WOULD, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND

(C)           OTHER THAN AS WOULD NOT BE, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  AS OF THE CLOSING DATE,
WITH RESPECT TO EACH OF HOLDINGS, THE BORROWERS AND THE SUBSIDIARIES, THERE ARE
NO CLAIMS BEING ASSERTED IN WRITING WITH RESPECT TO ANY TAXES.

SECTION 3.14.  No Material Misstatements.  (a)  All written information (other
than the Projections, estimates and information of a general economic nature)
(the “Information”) concerning Holdings, the Borrowers, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders and as of the Closing
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.


(B)           THE PROJECTIONS AND ESTIMATES AND INFORMATION OF A GENERAL
ECONOMIC NATURE PREPARED BY OR ON BEHALF OF THE BORROWERS OR ANY OF THEIR
REPRESENTATIVES AND THAT HAVE BEEN MADE AVAILABLE TO ANY LENDERS OR THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE TRANSACTIONS OR THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY (I) HAVE BEEN PREPARED IN GOOD FAITH BASED UPON
ASSUMPTIONS BELIEVED BY THE BORROWERS TO BE REASONABLE AS OF THE DATE THEREOF
(IT BEING UNDERSTOOD THAT ACTUAL RESULTS MAY VARY MATERIALLY FROM THE
PROJECTIONS), AS OF THE DATE SUCH PROJECTIONS AND ESTIMATES WERE FURNISHED TO
THE LENDERS AND AS OF THE CLOSING DATE, AND (II) AS OF THE CLOSING DATE, HAVE
NOT BEEN MODIFIED IN ANY MATERIAL RESPECT BY THE BORROWERS.

SECTION 3.15.  Employee Benefit Plans.  (a)  Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect: 
(i) each Plan is in

 

82

--------------------------------------------------------------------------------


 

compliance in all material respects with the applicable provisions of ERISA and
the Code; (ii) no Reportable Event has occurred during the past five years as to
which the Borrowers, Holdings, any of their Subsidiaries or any ERISA Affiliate
was required to file a report with the PBGC, other than reports that have been
filed; (iii) no Plan has any Unfunded Pension Liability in excess of
$40.0 million; (iv) no ERISA Event has occurred or is reasonably expected to
occur; and (v) none of the Borrowers, Holdings, the Subsidiaries and the ERISA
Affiliates (A) has received any written notification that any Multiemployer Plan
is in reorganization or has been terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated or (B) has incurred or is reasonably
expected to incur any withdrawal liability to any Multiemployer Plan.


(B)           EACH OF HOLDINGS, THE BORROWERS AND THE SUBSIDIARIES IS IN
COMPLIANCE (I) WITH ALL APPLICABLE PROVISIONS OF LAW AND ALL APPLICABLE
REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER WITH RESPECT TO ANY
EMPLOYEE PENSION BENEFIT PLAN OR OTHER EMPLOYEE BENEFIT PLAN GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE UNITED STATES AND (II) WITH THE TERMS OF
ANY SUCH PLAN, EXCEPT, IN EACH CASE, FOR SUCH NONCOMPLIANCE THAT WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

SECTION 3.16.  Environmental Matters.  Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:  (i) no written notice, request for information, order,
complaint or penalty has been received by the Borrowers or any of their
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the Borrowers’ knowledge, threatened which allege
a violation of or liability under any Environmental Laws, in each case relating
to the Borrowers or any of their Subsidiaries or their respective properties,
(ii) each of the Borrowers and their Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws (“Environmental Permits”) and is, and during the
term of all applicable statutes of limitation, has been, in compliance with the
terms of such Environmental Permits and with all other applicable Environmental
Laws, (iii) to the Borrowers’ knowledge, no Hazardous Material is located at, on
or under any property currently or formerly owned, operated or leased by the
Borrowers or any of their Subsidiaries or their predecessors that would
reasonably be expected to give rise to any cost, liability or obligation of the
Borrowers or any of their Subsidiaries under any Environmental Laws or
Environmental Permits, and no Hazardous Material has been generated, used,
treated, stored, handled or controlled, disposed, transported to or Released at,
on, from, to or under any location in a manner that would reasonably be expected
to give rise to any cost, liability or obligation of the Borrowers or any of
their Subsidiaries under any Environmental Laws or Environmental Permits,
(iv) there are no agreements in which the Borrowers or any of their Subsidiaries
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof, and (v) there has been no
material written environmental assessment or audit conducted since January 1,
2002, by or on behalf of the Borrowers or any of the Subsidiaries of any
property currently or, to the Borrowers’ knowledge, formerly owned or leased by
the Borrowers or any of the Subsidiaries that has not been made available to the
Administrative Agent prior to the date hereof.

 

83

--------------------------------------------------------------------------------


 

SECTION 3.17.  Security Documents.  (a)  The Collateral Agreement is effective
to create in favor of the Collateral Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Pledged Collateral
described in the Collateral Agreement, when certificates or promissory notes, as
applicable, representing such Pledged Collateral are delivered to the Collateral
Agent, and in the case of the other Collateral described in the Collateral
Agreement (other than the Intellectual Property (as defined in the Collateral
Agreement)), when financing statements and other filings specified in the
Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and, subject to Section 9-315 of
the New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to any other person (except, in the case of Collateral other than Pledged
Collateral, Permitted Liens and Liens having priority by operation of law).


(B)           WHEN THE COLLATERAL AGREEMENT OR A SUMMARY THEREOF IS PROPERLY
FILED IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES
COPYRIGHT OFFICE, AND, WITH RESPECT TO COLLATERAL IN WHICH A SECURITY INTEREST
CANNOT BE PERFECTED BY SUCH FILINGS, UPON THE PROPER FILING OF THE FINANCING
STATEMENTS REFERRED TO IN PARAGRAPH (A) ABOVE, THE COLLATERAL AGENT (FOR THE
BENEFIT OF THE SECURED PARTIES) SHALL HAVE A FULLY PERFECTED (SUBJECT TO
EXCEPTIONS ARISING FROM DEFECTS IN THE CHAIN OF TITLE, WHICH DEFECTS IN THE
AGGREGATE DO NOT CONSTITUTE A MATERIAL ADVERSE EFFECT HEREUNDER) LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES
THEREUNDER IN THE DOMESTIC INTELLECTUAL PROPERTY, IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (IT BEING UNDERSTOOD THAT SUBSEQUENT
RECORDINGS IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED
STATES COPYRIGHT OFFICE MAY BE NECESSARY TO PERFECT A LIEN ON REGISTERED
TRADEMARKS AND PATENTS, TRADEMARK AND PATENT APPLICATIONS AND REGISTERED
COPYRIGHTS ACQUIRED BY THE GRANTORS AFTER THE CLOSING DATE).


(C)           EACH FOREIGN PLEDGE AGREEMENT, IF ANY, SHALL BE EFFECTIVE TO
CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL DESCRIBED
THEREIN AND PROCEEDS THEREOF TO THE EXTENT PERMISSIBLE UNDER APPLICABLE LAW.  IN
THE CASE OF THE PLEDGED COLLATERAL DESCRIBED IN A FOREIGN PLEDGE AGREEMENT, WHEN
CERTIFICATES REPRESENTING SUCH PLEDGED COLLATERAL (IF ANY) ARE DELIVERED TO THE
COLLATERAL AGENT, THE COLLATERAL AGENT (FOR THE BENEFIT OF THE SECURED PARTIES)
SHALL HAVE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE
AND INTEREST OF THE LOAN PARTIES IN SUCH COLLATERAL AND THE PROCEEDS THEREOF, AS
SECURITY FOR THE OBLIGATIONS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON.


(D)           THE MORTGAGES EXECUTED AND DELIVERED ON THE CLOSING DATE ARE, AND
THE MORTGAGES EXECUTED AND DELIVERED AFTER THE CLOSING DATE PURSUANT TO
SECTION 5.10 SHALL BE, EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT (FOR
THE BENEFIT OF THE SECURED PARTIES) A LEGAL, VALID AND ENFORCEABLE LIEN ON ALL
OF THE LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE MORTGAGED PROPERTY
THEREUNDER AND THE PROCEEDS THEREOF, AND WHEN SUCH MORTGAGES ARE FILED OR
RECORDED IN THE PROPER REAL ESTATE FILING OR RECORDING OFFICES, THE COLLATERAL
AGENT (FOR THE BENEFIT OF THE SECURED PARTIES) SHALL HAVE A FULLY PERFECTED LIEN
ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES
IN SUCH MORTGAGED PROPERTY AND, TO THE EXTENT APPLICABLE, SUBJECT

 

84

--------------------------------------------------------------------------------


 


TO SECTION 9-315 OF THE UNIFORM COMMERCIAL CODE, THE PROCEEDS THEREOF, IN EACH
CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN WITH RESPECT TO
THE RIGHTS OF A PERSON PURSUANT TO PERMITTED LIENS AND LIENS HAVING PRIORITY BY
OPERATION OF LAW.


(E)           NOTWITHSTANDING ANYTHING HEREIN (INCLUDING THIS SECTION 3.17) OR
IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY, OTHER THAN TO THE EXTENT SET FORTH
IN THE APPLICABLE FOREIGN PLEDGE AGREEMENTS, NO BORROWER OR ANY OTHER LOAN PARTY
MAKES ANY REPRESENTATION OR WARRANTY AS TO THE EFFECTS OF PERFECTION OR
NON-PERFECTION, THE PRIORITY OR THE ENFORCEABILITY OF ANY PLEDGE OF OR SECURITY
INTEREST IN ANY EQUITY INTERESTS OF ANY FOREIGN SUBSIDIARY THAT IS NOT A LOAN
PARTY, OR AS TO THE RIGHTS AND REMEDIES OF THE AGENTS OR ANY LENDER WITH RESPECT
THERETO, UNDER FOREIGN LAW.

SECTION 3.18.  Location of Real Property and Leased Premises.  (a)  The
Perfection Certificate lists correctly, in all material respects, as of the
Closing Date all material Real Property owned by Holdings, the Borrowers and the
Subsidiary Loan Parties and the addresses thereof.  As of the Closing Date,
Holdings, the Borrowers and the Subsidiary Loan Parties own in fee all the Real
Property set forth as being owned by them on such Schedules.


(B)           THE PERFECTION CERTIFICATE LISTS CORRECTLY IN ALL MATERIAL
RESPECTS, AS OF THE CLOSING DATE, ALL MATERIAL REAL PROPERTY LEASED BY HOLDINGS,
THE BORROWERS AND THE SUBSIDIARY LOAN PARTIES AND THE ADDRESSES THEREOF.  AS OF
THE CLOSING DATE, HOLDINGS, THE BORROWERS AND THE SUBSIDIARY LOAN PARTIES HAVE
IN ALL MATERIAL RESPECTS VALID LEASES IN ALL THE REAL PROPERTY SET FORTH AS
BEING LEASED BY THEM ON SUCH SCHEDULES.

SECTION 3.19.  Solvency.  (a)  Immediately after giving effect to the
Transactions on the Closing Date, (i) the fair value of the assets of the
Borrowers (individually) and Holdings, the Borrowers and their Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrowers (individually)
and Holdings, the Borrowers and their Subsidiaries on a consolidated basis,
respectively; (ii) the present fair saleable value of the property of the
Borrowers (individually) and Holdings, the Borrowers and their Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrowers (individually) and Holdings, the
Borrowers and their Subsidiaries on a consolidated basis, respectively, on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the
Borrowers (individually) and Holdings, the Borrowers and their Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrowers (individually) and Holdings, the
Borrowers and their Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.


(B)           NEITHER HOLDINGS (PRIOR TO A QUALIFIED IPO) NOR THE BORROWERS
INTENDS TO, AND NEITHER HOLDINGS (PRIOR TO A QUALIFIED IPO) NOR THE BORROWERS
BELIEVES THAT IT OR ANY OF ITS SUBSIDIARIES WILL, INCUR DEBTS BEYOND ITS ABILITY
TO PAY SUCH DEBTS AS THEY MATURE, TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF
CASH TO BE RECEIVED BY IT OR ANY SUCH SUBSIDIARY AND THE TIMING AND AMOUNTS OF
CASH TO BE PAYABLE ON OR IN RESPECT OF ITS INDEBTEDNESS OR THE INDEBTEDNESS OF
ANY SUCH SUBSIDIARY.

 

85

--------------------------------------------------------------------------------


 

SECTION 3.20.  Labor Matters.  Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect:  (a) there
are no strikes or other labor disputes pending or threatened against Holdings
(prior to a Qualified IPO), the Borrowers or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Holdings (prior to a Qualified
IPO), the Borrowers and the Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable law dealing with such matters; and
(c) all payments due from Holdings (prior to a Qualified IPO), the Borrowers or
any of the Subsidiaries or for which any claim may be made against Holdings
(prior to a Qualified IPO), the Borrowers or any of the Subsidiaries, on account
of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Holdings (prior to a Qualified
IPO), the Borrowers or such Subsidiary to the extent required by GAAP.  Except
as, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which Holdings (prior to a
Qualified IPO), the Borrowers or any of the Subsidiaries (or any predecessor) is
a party or by which Holdings (prior to a Qualified IPO), the Borrowers or any of
the Subsidiaries (or any predecessor) is bound.

SECTION 3.21.  Insurance.  Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrowers or the Subsidiaries as of the Closing Date.  As of such date, such
insurance is in full force and effect.

SECTION 3.22.  No Default.  No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.23.  Intellectual Property; Licenses, Etc.  Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.23, (a) the Borrowers and each of their Subsidiaries owns, or
possesses the right to use, all of the patents, registered trademarks,
registered service marks or trade names, registered copyrights or mask works,
domain names, applications and registrations for any of the foregoing
(collectively, “Intellectual Property Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other person, (b) to the best knowledge of the Borrowers, the Borrowers
and their Subsidiaries are not interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property Rights of any
person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrowers, threatened.

SECTION 3.24.  Senior Debt.  The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Senior Subordinated Notes Indenture and under the documentation
governing any Permitted Additional Debt constituting subordinated Indebtedness
or any Permitted Refinancing Indebtedness in respect of the Senior Subordinated
Notes or any Permitted Additional Debt constituting subordinated Indebtedness.

 

86

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions of Lending

 

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:

SECTION 4.01.  All Credit Events.  On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN THE CASE OF A
BORROWING, A BORROWING REQUEST AS REQUIRED BY SECTION 2.03 (OR A BORROWING
REQUEST SHALL HAVE BEEN DEEMED GIVEN IN ACCORDANCE WITH THE LAST PARAGRAPH OF
SECTION 2.03) OR, IN THE CASE OF THE ISSUANCE OF A LETTER OF CREDIT, THE
APPLICABLE ISSUING BANK AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
NOTICE REQUESTING THE ISSUANCE OF SUCH LETTER OF CREDIT AS REQUIRED BY
SECTION 2.05(B).

(B)           (I) IN THE CASE OF EACH CREDIT EVENT THAT OCCURS ON THE CLOSING
DATE, THE CONDITIONS IN SECTION 9.2(A) OF THE MERGER AGREEMENT (BUT ONLY WITH
RESPECT TO REPRESENTATIONS AND WARRANTIES THAT ARE MATERIAL TO THE INTERESTS OF
THE LENDERS, AND ONLY TO THE EXTENT THAT MERGER SUB HAS THE RIGHT TO TERMINATE
ITS OBLIGATIONS UNDER THE MERGER AGREEMENT AS A RESULT OF A BREACH OF SUCH
REPRESENTATIONS IN THE MERGER AGREEMENT) SHALL BE SATISFIED, AND THE
REPRESENTATIONS AND WARRANTIES MADE IN SECTIONS 3.01(B) AND (D), 3.02(A), 3.03,
3.10, 3.11, 3.17 AND 3.24 (THE “SPECIFIED REPRESENTATIONS”) SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS; AND (II) IN THE CASE OF EACH OTHER CREDIT
EVENT, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE LOAN DOCUMENTS SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE (OTHER THAN AN
AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF CREDIT WITHOUT ANY INCREASE IN
THE STATED AMOUNT OF SUCH LETTER OF CREDIT), AS APPLICABLE, WITH THE SAME EFFECT
AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE (IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE).

(C)           AT THE TIME OF AND IMMEDIATELY AFTER SUCH BORROWING OR ISSUANCE,
AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF CREDIT (OTHER THAN AN AMENDMENT,
EXTENSION OR RENEWAL OF A LETTER OF CREDIT WITHOUT ANY INCREASE IN THE STATED
AMOUNT OF SUCH LETTER OF CREDIT AND, IN THE CASE OF EACH CREDIT EVENT THAT
OCCURS ON THE CLOSING DATE, OTHER THAN A DEFAULT OR EVENT OF DEFAULT ARISING
SOLELY UNDER SECTION 7.01(A) WITH RESPECT TO THE BREACH OF A REPRESENTATION
OTHER THAN A SPECIFIED REPRESENTATION), AS APPLICABLE, NO EVENT OF DEFAULT OR
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

Each such Borrowing and each issuance, amendment, extension or renewal of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

 

87

--------------------------------------------------------------------------------


 

SECTION 4.02.  First Credit Event.  On the Closing Date:

(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF
SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
(WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS
AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.

(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, ON BEHALF OF ITSELF,
THE LENDERS AND EACH ISSUING BANK ON THE CLOSING DATE, A FAVORABLE WRITTEN
OPINION OF (I) O’MELVENY & MYERS LLP, SPECIAL COUNSEL FOR THE LOAN PARTIES, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
(II) LOCAL COUNSEL REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AS
SPECIFIED ON SCHEDULE 4.02(B), IN EACH CASE (A) DATED THE CLOSING DATE,
(B) ADDRESSED TO EACH ISSUING BANK ON THE CLOSING DATE, THE ADMINISTRATIVE AGENT
AND THE LENDERS AND (C) IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND COVERING SUCH OTHER MATTERS RELATING TO THE LOAN
DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.

(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED IN THE CASE OF EACH
LOAN PARTY EACH OF THE ITEMS REFERRED TO IN CLAUSES (I), (II), (III) AND (IV)
BELOW:

(I)            A COPY OF THE CERTIFICATE OR ARTICLES OF INCORPORATION,
CERTIFICATE OF LIMITED PARTNERSHIP, CERTIFICATE OF FORMATION OR OTHER EQUIVALENT
CONSTITUENT AND GOVERNING DOCUMENTS, INCLUDING ALL AMENDMENTS THERETO, OF EACH
LOAN PARTY, (A) IN THE CASE OF A CORPORATION, CERTIFIED AS OF A RECENT DATE BY
THE SECRETARY OF STATE (OR OTHER SIMILAR OFFICIAL) OF THE JURISDICTION OF ITS
ORGANIZATION, AND A CERTIFICATE AS TO THE GOOD STANDING (TO THE EXTENT SUCH
CONCEPT OR A SIMILAR CONCEPT EXISTS UNDER THE LAWS OF SUCH JURISDICTION) OF EACH
SUCH LOAN PARTY AS OF A RECENT DATE FROM SUCH SECRETARY OF STATE (OR OTHER
SIMILAR OFFICIAL) OR (B) OTHERWISE (I) CERTIFIED BY THE SECRETARY OR ASSISTANT
SECRETARY OF EACH SUCH LOAN PARTY OR OTHER PERSON DULY AUTHORIZED BY THE
CONSTITUENT DOCUMENTS OF SUCH LOAN PARTY OR (II) OTHERWISE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(II)           A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OR SIMILAR
OFFICER OF EACH LOAN PARTY DATED THE CLOSING DATE AND CERTIFYING

(A)          that attached thereto is a true and complete copy of the by-laws
(or partnership agreement, limited liability company agreement or other
equivalent constituent and governing documents) of such Loan Party as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (B) below,

(B)           that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of such
Loan Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance

 

88

--------------------------------------------------------------------------------


 

of the Loan Documents to which such person is a party and, in the case of the
Borrowers, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Closing
Date,

(C)           that the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation or other equivalent constituent
and governing documents of such Loan Party have not been amended since the date
of the last amendment thereto disclosed pursuant to clause (i) above,

(D)          as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party and

(E)           as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

(III)          A CERTIFICATE OF A DIRECTOR OR ANOTHER OFFICER AS TO THE
INCUMBENCY AND SPECIMEN SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY OR
SIMILAR OFFICER EXECUTING THE CERTIFICATE PURSUANT TO CLAUSE (II) ABOVE; AND

(IV)          SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT, THE LENDERS AND
ANY ISSUING BANK ON THE CLOSING DATE MAY REASONABLY REQUEST (INCLUDING WITHOUT
LIMITATION, TAX IDENTIFICATION NUMBERS AND ADDRESSES).

(D)           THE ELEMENTS OF THE COLLATERAL AND GUARANTEE REQUIREMENT REQUIRED
TO BE SATISFIED ON THE CLOSING DATE SHALL HAVE BEEN SATISFIED AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COMPLETED PERFECTION CERTIFICATE
DATED THE CLOSING DATE AND SIGNED BY A RESPONSIBLE OFFICER OF HOLDINGS AND THE
BORROWERS, TOGETHER WITH ALL ATTACHMENTS CONTEMPLATED THEREBY, AND THE RESULTS
OF A SEARCH OF THE UNIFORM COMMERCIAL CODE (OR EQUIVALENT) FILINGS MADE WITH
RESPECT TO THE LOAN PARTIES IN THE JURISDICTIONS CONTEMPLATED BY THE PERFECTION
CERTIFICATE AND COPIES OF THE FINANCING STATEMENTS (OR SIMILAR DOCUMENTS)
DISCLOSED BY SUCH SEARCH AND EVIDENCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT THAT THE LIENS INDICATED BY SUCH FINANCING STATEMENTS (OR
SIMILAR DOCUMENTS) ARE PERMITTED LIENS OR HAVE BEEN RELEASED; PROVIDED THAT, TO
THE EXTENT ANY SECURITY INTEREST IN THE INTENDED COLLATERAL OR ANY DELIVERABLE
RELATED TO THE PERFECTION OF SECURITY INTERESTS IN THE INTENDED COLLATERAL
(OTHER THAN ANY COLLATERAL THE SECURITY INTEREST IN WHICH MAY BE PERFECTED BY
THE FILING OF A UNIFORM COMMERCIAL CODE FINANCING STATEMENT OR THE DELIVERY OF
STOCK CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING EQUITY INTERESTS AND THE
SECURITY AGREEMENT GIVING RISE TO THE SECURITY INTEREST THEREIN) IS NOT ABLE TO
BE PROVIDED ON THE CLOSING DATE AFTER THE BORROWERS’ USE OF COMMERCIALLY
REASONABLE EFFORTS TO DO SO, SUCH REQUIREMENTS MAY BE SATISFIED AFTER THE
CLOSING DATE IN ACCORDANCE WITH SECTION 5.10.

(E)           THE MERGER SHALL HAVE BEEN CONSUMMATED OR SHALL BE CONSUMMATED
SIMULTANEOUSLY WITH OR IMMEDIATELY FOLLOWING THE CLOSING UNDER THIS AGREEMENT IN
ACCORDANCE WITH APPLICABLE LAW AND ON THE TERMS AND CONDITIONS OF THE MERGER AS
SET FORTH IN THE MERGER

 

89

--------------------------------------------------------------------------------


 

DOCUMENTS, WITHOUT GIVING EFFECT TO ANY WAIVER OR OTHER MODIFICATION THEREOF
THAT IS MATERIALLY ADVERSE TO THE INTERESTS OF THE LENDERS WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.

(F)            THE EQUITY FINANCING SHALL HAVE BEEN CONSUMMATED.

(G)           THE BORROWERS SHALL HAVE RECEIVED GROSS CASH PROCEEDS OF NOT LESS
THAN (I) $485.0 MILLION FROM THE ISSUANCE OF THE SENIOR UNSECURED NOTES AND
(II) $300.0 MILLION FROM THE INCURRENCE OF THE ISSUANCE OF THE SENIOR
SUBORDINATED NOTES.

(H)           THE TERMS AND CONDITIONS OF THE SENIOR UNSECURED NOTES AND THE
SENIOR SUBORDINATED NOTES (INCLUDING TERMS AND CONDITIONS RELATING TO THE
INTEREST RATE, FEES, AMORTIZATION, MATURITY, SUBORDINATION (IN THE CASE OF THE
SENIOR SUBORDINATED NOTES), COVENANTS, DEFAULTS AND REMEDIES) SHALL BE AS SET
FORTH IN THE SENIOR UNSECURED NOTES INDENTURE AND THE SENIOR SUBORDINATED NOTES
INDENTURE OR OTHERWISE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

(I)            TARGET SHALL HAVE PURCHASED, OR CAUSED TO BE PURCHASED, EACH OF
THE ISSUED AND OUTSTANDING EXISTING SENIOR SUBORDINATED NOTES VALIDLY TENDERED
AND NOT WITHDRAWN IN THE DEBT TENDER OFFER AND, TO THE EXTENT NOT ALL THE
EXISTING SENIOR SUBORDINATED NOTES SHALL HAVE BEEN SO PURCHASED, THE REQUISITE
CONSENTS IN CONNECTION WITH THE CONSENT SOLICITATION SHALL HAVE BEEN OBTAINED,
AND THE EXISTING SENIOR SUBORDINATED NOTES INDENTURE SHALL HAVE BEEN AMENDED
PURSUANT TO AN EFFECTIVE SUPPLEMENTAL INDENTURE THAT REMOVES THE SIGNIFICANT
NEGATIVE COVENANTS THEREFROM.

(J)            ALL AMOUNTS DUE OR OUTSTANDING IN RESPECT OF THE EXISTING CREDIT
AGREEMENT SHALL HAVE BEEN (OR SUBSTANTIALLY SIMULTANEOUSLY WITH THE CLOSING
UNDER THIS AGREEMENT SHALL BE) PAID IN FULL, ALL COMMITMENTS IN RESPECT THEREOF
TERMINATED AND ALL GUARANTEES THEREOF AND SECURITY THEREFOR DISCHARGED AND
RELEASED, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED REASONABLY
SATISFACTORY EVIDENCE THEREOF.

(K)           THE LENDERS SHALL HAVE RECEIVED THE FINANCIAL STATEMENTS REFERRED
TO IN SECTION 3.05.

(L)            ON THE CLOSING DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS AND
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, HOLDINGS SHALL HAVE OUTSTANDING NO
INDEBTEDNESS AND THE BORROWERS AND THE SUBSIDIARIES SHALL HAVE OUTSTANDING NO
INDEBTEDNESS OTHER THAN (I) THE LOANS AND OTHER EXTENSIONS OF CREDIT UNDER THIS
AGREEMENT, (II) THE SENIOR UNSECURED NOTES, (III) THE SENIOR SUBORDINATED NOTES,
AND (IV) OTHER INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.01.

(M)          THE LENDERS SHALL HAVE RECEIVED A SOLVENCY CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT C AND SIGNED BY A FINANCIAL OFFICER OF THE
BORROWERS CONFIRMING THE SOLVENCY OF BORROWERS AND THEIR SUBSIDIARIES ON A
CONSOLIDATED BASIS AFTER GIVING EFFECT TO THE TRANSACTIONS ON THE CLOSING DATE.

(N)           THE AGENTS SHALL HAVE RECEIVED ALL FEES PAYABLE THERETO OR TO ANY
LENDER ON OR PRIOR TO THE CLOSING DATE AND, TO THE EXTENT INVOICED, ALL OTHER
AMOUNTS DUE AND PAYABLE PURSUANT TO THE LOAN DOCUMENTS ON OR PRIOR TO THE
CLOSING DATE, INCLUDING, TO THE EXTENT

 

90

--------------------------------------------------------------------------------


 

INVOICED, REIMBURSEMENT OR PAYMENT OF ALL REASONABLE OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE FEES, CHARGES AND DISBURSEMENTS OF CRAVATH, SWAINE & MOORE
LLP) REQUIRED TO BE REIMBURSED OR PAID BY THE LOAN PARTIES HEREUNDER OR UNDER
ANY LOAN DOCUMENT.

(O)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED INSURANCE
CERTIFICATES SATISFYING THE REQUIREMENTS OF SECTION 5.02 OF THE AGREEMENT.

(P)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, AT LEAST THREE
BUSINESS DAYS PRIOR TO THE CLOSING DATE, ALL DOCUMENTATION AND OTHER INFORMATION
REQUIRED BY REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND
ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING WITHOUT LIMITATION, THE
USA PATRIOT ACT.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

 

ARTICLE V

 

Affirmative Covenants

 

The Borrowers covenant and agree with each Lender that so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made) and until
the Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn or paid thereunder have been reimbursed in
full, unless the Required Lenders shall otherwise consent in writing, the
Borrowers will, and will cause each of the Material Subsidiaries to:


SECTION 5.01.  EXISTENCE; BUSINESS AND PROPERTIES.  (A)  DO OR CAUSE TO BE DONE
ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS
LEGAL EXISTENCE, EXCEPT, IN THE CASE OF A SUBSIDIARY OF THE BORROWERS, WHERE THE
FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND EXCEPT AS OTHERWISE EXPRESSLY PERMITTED UNDER SECTION 6.05, AND
EXCEPT FOR THE LIQUIDATION OR DISSOLUTION OF SUBSIDIARIES IF THE ASSETS OF SUCH
SUBSIDIARIES TO THE EXTENT THEY EXCEED ESTIMATED LIABILITIES ARE ACQUIRED BY THE
BORROWERS OR A WHOLLY OWNED SUBSIDIARY OF THE BORROWERS IN SUCH LIQUIDATION OR
DISSOLUTION; PROVIDED, THAT SUBSIDIARY LOAN PARTIES MAY NOT BE LIQUIDATED INTO
SUBSIDIARIES THAT ARE NOT LOAN PARTIES AND DOMESTIC SUBSIDIARIES MAY NOT BE
LIQUIDATED INTO FOREIGN SUBSIDIARIES.


(B)           EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY
TO (I) LAWFULLY OBTAIN,

 

91

--------------------------------------------------------------------------------


 


PRESERVE, RENEW, EXTEND AND KEEP IN FULL FORCE AND EFFECT THE PERMITS,
FRANCHISES, AUTHORIZATIONS, PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES,
COPYRIGHTS, LICENSES AND RIGHTS WITH RESPECT THERETO NECESSARY TO THE NORMAL
CONDUCT OF ITS BUSINESS, AND (II) AT ALL TIMES MAINTAIN AND PRESERVE ALL
PROPERTY NECESSARY TO THE NORMAL CONDUCT OF ITS BUSINESS AND KEEP SUCH PROPERTY
IN GOOD REPAIR, WORKING ORDER AND CONDITION AND FROM TIME TO TIME MAKE, OR CAUSE
TO BE MADE, ALL NEEDFUL AND PROPER REPAIRS, RENEWALS, ADDITIONS, IMPROVEMENTS
AND REPLACEMENTS THERETO NECESSARY IN ORDER THAT THE BUSINESS CARRIED ON IN
CONNECTION THEREWITH, IF ANY, MAY BE PROPERLY CONDUCTED AT ALL TIMES (IN EACH
CASE EXCEPT AS EXPRESSLY PERMITTED BY THIS AGREEMENT).

SECTION 5.02.  Insurance.  (a)  Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Collateral Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.


(B)           WITH RESPECT TO ANY MORTGAGED PROPERTIES, IF AT ANY TIME THE AREA
IN WHICH THE PREMISES (AS DEFINED IN THE MORTGAGES) ARE LOCATED IS DESIGNATED A
“FLOOD HAZARD AREA” IN ANY FLOOD INSURANCE RATE MAP PUBLISHED BY THE FEDERAL
EMERGENCY MANAGEMENT AGENCY (OR ANY SUCCESSOR AGENCY), OBTAIN FLOOD INSURANCE IN
SUCH REASONABLE TOTAL AMOUNT AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME
REASONABLY REQUIRE, AND OTHERWISE COMPLY WITH THE NATIONAL FLOOD INSURANCE
PROGRAM AS SET FORTH IN THE FLOOD DISASTER PROTECTION ACT OF 1973, AS IT MAY BE
AMENDED FROM TIME TO TIME.


(C)           IN CONNECTION WITH THE COVENANTS SET FORTH IN THIS SECTION 5.02,
IT IS UNDERSTOOD AND AGREED THAT:

(I)            NONE OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUING BANK
AND THEIR RESPECTIVE AGENTS OR EMPLOYEES SHALL BE LIABLE FOR ANY LOSS OR DAMAGE
INSURED BY THE INSURANCE POLICIES REQUIRED TO BE MAINTAINED UNDER THIS
SECTION 5.02, IT BEING UNDERSTOOD THAT (A) THE LOAN PARTIES SHALL LOOK SOLELY TO
THEIR INSURANCE COMPANIES OR ANY OTHER PARTIES OTHER THAN THE AFORESAID PARTIES
FOR THE RECOVERY OF SUCH LOSS OR DAMAGE AND (B) SUCH INSURANCE COMPANIES SHALL
HAVE NO RIGHTS OF SUBROGATION AGAINST THE ADMINISTRATIVE AGENT, THE LENDERS, ANY
ISSUING BANK OR THEIR AGENTS OR EMPLOYEES.  IF, HOWEVER, THE INSURANCE POLICIES,
AS A MATTER OF THE INTERNAL POLICY OF SUCH INSURER, DO NOT PROVIDE WAIVER OF
SUBROGATION RIGHTS AGAINST SUCH PARTIES, AS REQUIRED ABOVE, THEN EACH OF
HOLDINGS AND THE BORROWERS, ON BEHALF OF ITSELF AND BEHALF OF EACH OF ITS
SUBSIDIARIES, HEREBY AGREES, TO THE EXTENT PERMITTED BY LAW, TO WAIVE, AND
FURTHER AGREES TO CAUSE EACH OF THEIR SUBSIDIARIES TO WAIVE, ITS RIGHT OF
RECOVERY, IF ANY, AGAINST THE ADMINISTRATIVE AGENT, THE LENDERS, ANY ISSUING
BANK AND THEIR AGENTS AND EMPLOYEES; AND

(II)           THE DESIGNATION OF ANY FORM, TYPE OR AMOUNT OF INSURANCE COVERAGE
BY THE ADMINISTRATIVE AGENT UNDER THIS SECTION 5.02 SHALL IN NO EVENT BE DEEMED
A REPRESENTATION, WARRANTY OR ADVICE BY THE ADMINISTRATIVE AGENT OR THE LENDERS
THAT SUCH INSURANCE IS ADEQUATE FOR THE PURPOSES OF THE BUSINESS OF HOLDINGS,
THE BORROWERS AND THE SUBSIDIARIES OR THE PROTECTION OF THEIR PROPERTIES.

 

92

--------------------------------------------------------------------------------


 

SECTION 5.03.  Taxes.  Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien other than a Permitted Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings or procedures and
(b) Holdings, the Borrowers or the affected Subsidiary, as applicable, shall
have set aside on its books reserves in accordance with GAAP with respect
thereto.

SECTION 5.04.  Financial Statements, Reports, etc.  Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

(A)           WITHIN 90 DAYS (OR, IF APPLICABLE, SUCH SHORTER PERIOD AS THE SEC
SHALL SPECIFY FOR THE FILING OF ANNUAL REPORTS ON FORM 10-K) AFTER THE END OF
EACH FISCAL YEAR (COMMENCING WITH THE FISCAL YEAR ENDING MARCH 31, 2007), A
CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS, CASH FLOWS AND
OWNERS’ EQUITY SHOWING THE FINANCIAL POSITION OF THE BORROWERS AND THEIR
SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE CONSOLIDATED RESULTS OF
THEIR OPERATIONS DURING SUCH YEAR AND, STARTING WITH THE FISCAL YEAR ENDING
MARCH 31, 2007, SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR
THE PRIOR FISCAL YEAR, WHICH CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS
OF OPERATIONS, CASH FLOWS AND OWNERS’ EQUITY SHALL BE AUDITED BY INDEPENDENT
PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING AND ACCOMPANIED BY AN OPINION
OF SUCH ACCOUNTANTS (WHICH OPINION SHALL NOT BE QUALIFIED AS TO SCOPE OF AUDIT
OR AS TO THE STATUS OF THE BORROWERS OR ANY MATERIAL SUBSIDIARY AS A GOING
CONCERN) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS FAIRLY
PRESENT, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION AND RESULTS OF
OPERATIONS OF THE BORROWERS AND THEIR SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP (IT BEING UNDERSTOOD THAT THE DELIVERY BY THE BORROWERS OF
ANNUAL REPORTS ON FORM 10-K OF THE BORROWERS AND THEIR CONSOLIDATED SUBSIDIARIES
SHALL SATISFY THE REQUIREMENTS OF THIS SECTION 5.04(A) TO THE EXTENT SUCH ANNUAL
REPORTS INCLUDE THE INFORMATION SPECIFIED HEREIN);

(B)           WITHIN 45 DAYS (OR, IF APPLICABLE, SUCH SHORTER PERIOD AS THE SEC
SHALL SPECIFY FOR THE FILING OF QUARTERLY REPORTS ON FORM 10-Q) AFTER THE END OF
EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR (COMMENCING WITH THE
FISCAL QUARTER ENDING SEPTEMBER 30, 2006), A CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF OPERATIONS AND CASH FLOWS SHOWING THE FINANCIAL POSITION
OF THE BORROWERS AND THEIR SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL QUARTER
AND THE CONSOLIDATED RESULTS OF THEIR OPERATIONS DURING SUCH FISCAL QUARTER AND
THE THEN-ELAPSED PORTION OF THE FISCAL YEAR AND SETTING FORTH IN COMPARATIVE
FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS OF THE PRIOR FISCAL
YEAR, ALL OF WHICH SHALL BE IN REASONABLE DETAIL AND WHICH CONSOLIDATED BALANCE
SHEET AND RELATED STATEMENTS OF OPERATIONS AND CASH FLOWS SHALL BE CERTIFIED BY
A FINANCIAL OFFICER OF THE BORROWERS ON BEHALF OF THE BORROWERS AS FAIRLY
PRESENTING, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION AND RESULTS OF
OPERATIONS OF THE BORROWERS AND THEIR SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES) (IT BEING UNDERSTOOD THAT THE DELIVERY BY THE BORROWERS OF
QUARTERLY REPORTS ON FORM 10-Q OF THE BORROWERS AND THEIR CONSOLIDATED
SUBSIDIARIES SHALL SATISFY THE REQUIREMENTS OF THIS SECTION 5.04(B) TO THE
EXTENT SUCH QUARTERLY REPORTS INCLUDE THE INFORMATION SPECIFIED HEREIN);

 

93

--------------------------------------------------------------------------------


 

(C)           (X) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
PARAGRAPHS (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE
BORROWERS (I) CERTIFYING THAT NO EVENT OF DEFAULT OR DEFAULT HAS OCCURRED OR, IF
SUCH AN EVENT OF DEFAULT OR DEFAULT HAS OCCURRED, SPECIFYING THE NATURE AND
EXTENT THEREOF AND ANY CORRECTIVE ACTION TAKEN OR PROPOSED TO BE TAKEN WITH
RESPECT THERETO, (II) COMMENCING WITH THE FISCAL PERIOD ENDING DECEMBER 31,
2006, SETTING FORTH COMPUTATIONS IN REASONABLE DETAIL SATISFACTORY TO THE
ADMINISTRATIVE AGENT DEMONSTRATING COMPLIANCE WITH THE FINANCIAL PERFORMANCE
COVENANT, (III) SETTING FORTH THE CALCULATION AND USES OF THE CUMULATIVE CREDIT
FOR THE FISCAL PERIOD THEN ENDED IF THE BORROWERS SHALL HAVE USED THE CUMULATIVE
CREDIT FOR ANY PURPOSE DURING SUCH FISCAL PERIOD, AND (IV) CERTIFYING A LIST OF
NAMES OF ALL IMMATERIAL SUBSIDIARIES, THAT EACH SUBSIDIARY SET FORTH ON SUCH
LIST INDIVIDUALLY QUALIFIES AS AN IMMATERIAL SUBSIDIARY AND THAT ALL SUCH
SUBSIDIARIES IN THE AGGREGATE (TOGETHER WITH ALL UNRESTRICTED SUBSIDIARIES) DO
NOT EXCEED THE LIMITATION SET FORTH IN CLAUSE (B) OF THE DEFINITION OF THE TERM
“IMMATERIAL SUBSIDIARY”, AND (Y) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER PARAGRAPH (A) ABOVE, IF THE ACCOUNTING FIRM IS NOT RESTRICTED
FROM PROVIDING SUCH A CERTIFICATE BY THE POLICIES OF ITS NATIONAL OFFICE, A
CERTIFICATE OF THE ACCOUNTING FIRM OPINING ON OR CERTIFYING SUCH STATEMENTS
STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR EXAMINATION
OF SUCH STATEMENTS OF ANY DEFAULT OR EVENT OF DEFAULT (WHICH CERTIFICATE MAY BE
LIMITED TO ACCOUNTING MATTERS AND DISCLAIM RESPONSIBILITY FOR LEGAL
INTERPRETATIONS);

(D)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER PUBLICLY AVAILABLE REPORTS, PROXY STATEMENTS AND, TO THE
EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT, OTHER MATERIALS FILED BY HOLDINGS
(PRIOR TO A QUALIFIED IPO), THE BORROWERS OR ANY OF THE SUBSIDIARIES WITH THE
SEC, OR AFTER AN INITIAL PUBLIC OFFERING, DISTRIBUTED TO ITS STOCKHOLDERS
GENERALLY, AS APPLICABLE; PROVIDED, HOWEVER, THAT SUCH REPORTS, PROXY
STATEMENTS, FILINGS AND OTHER MATERIALS REQUIRED TO BE DELIVERED PURSUANT TO
THIS CLAUSE (D) SHALL BE DEEMED DELIVERED FOR PURPOSES OF THIS AGREEMENT WHEN
POSTED TO THE WEBSITE OF THE BORROWER;

(E)           WITHIN 90 DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR, A
REASONABLY DETAILED CONSOLIDATED QUARTERLY BUDGET FOR SUCH FISCAL YEAR
(INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET OF THE BORROWERS AND THEIR
SUBSIDIARIES AS OF THE END OF THE FOLLOWING FISCAL YEAR, AND THE RELATED
CONSOLIDATED STATEMENTS OF PROJECTED CASH FLOW AND PROJECTED INCOME), INCLUDING
A DESCRIPTION OF UNDERLYING ASSUMPTIONS WITH RESPECT THERETO (COLLECTIVELY, THE
“BUDGET”), WHICH BUDGET SHALL IN EACH CASE BE ACCOMPANIED BY THE STATEMENT OF A
FINANCIAL OFFICER OF THE BORROWERS TO THE EFFECT THAT THE BUDGET IS BASED ON
ASSUMPTIONS BELIEVED BY SUCH FINANCIAL OFFICER TO BE REASONABLE AS OF THE DATE
OF DELIVERY THEREOF;

(F)            UPON THE REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT, AN
UPDATED PERFECTION CERTIFICATE (OR, TO THE EXTENT SUCH REQUEST RELATES TO
SPECIFIED INFORMATION CONTAINED IN THE PERFECTION CERTIFICATE, SUCH INFORMATION)
REFLECTING ALL CHANGES SINCE THE DATE OF THE INFORMATION MOST RECENTLY RECEIVED
PURSUANT TO THIS PARAGRAPH (F) OR SECTION 5.10(F);

(G)           PROMPTLY, FROM TIME TO TIME, SUCH OTHER INFORMATION REGARDING THE
OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF HOLDINGS, THE BORROWERS
OR ANY OF THE SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT,
OR SUCH CONSOLIDATING FINANCIAL STATEMENTS, AS IN EACH CASE THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST (FOR ITSELF OR ON BEHALF OF ANY LENDER); AND

 

94

--------------------------------------------------------------------------------


 

(H)           IN THE EVENT THAT (I) IN RESPECT OF THE SENIOR UNSECURED NOTES OR
THE SENIOR SUBORDINATED NOTES, AND ANY REFINANCING INDEBTEDNESS WITH RESPECT
THERETO, THE RULES AND REGULATIONS OF THE SEC PERMIT THE BORROWERS, HOLDINGS OR
ANY PARENT ENTITY TO REPORT AT HOLDINGS’ OR SUCH PARENT ENTITY’S LEVEL ON A
CONSOLIDATED BASIS AND (II) HOLDINGS OR SUCH PARENT ENTITY, AS THE CASE MAY BE,
IS NOT ENGAGED IN ANY BUSINESS OR ACTIVITY, AND DOES NOT OWN ANY ASSETS OR HAVE
OTHER LIABILITIES, OTHER THAN THOSE INCIDENTAL TO ITS OWNERSHIP DIRECTLY OR
INDIRECTLY OF THE EQUITY INTERESTS OF THE BORROWERS AND THE INCURRENCE OF
INDEBTEDNESS FOR BORROWED MONEY (AND, WITHOUT LIMITATION ON THE FOREGOING, DOES
NOT HAVE ANY SUBSIDIARIES OTHER THAN THE BORROWERS AND THE SUBSIDIARIES AND ANY
DIRECT OR INDIRECT PARENT COMPANIES OF THE BORROWERS THAT ARE NOT ENGAGED IN ANY
OTHER BUSINESS OR ACTIVITY AND DO NOT HOLD ANY OTHER ASSETS OR HAVE ANY
LIABILITIES EXCEPT AS INDICATED ABOVE) SUCH CONSOLIDATED REPORTING AT SUCH
PARENT ENTITY’S LEVEL IN A MANNER CONSISTENT WITH THAT DESCRIBED IN
PARAGRAPHS (A) AND (B) OF THIS SECTION 5.04 FOR THE BORROWERS (TOGETHER WITH A
RECONCILIATION SHOWING THE ADJUSTMENTS NECESSARY TO DETERMINE COMPLIANCE BY THE
BORROWERS AND THEIR SUBSIDIARIES WITH THE FINANCIAL PERFORMANCE COVENANT) WILL
SATISFY THE REQUIREMENTS OF SUCH PARAGRAPHS.

SECTION 5.05.  LITIGATION AND OTHER NOTICES.  FURNISH TO THE ADMINISTRATIVE
AGENT (WHICH WILL PROMPTLY THEREAFTER FURNISH TO THE LENDERS) WRITTEN NOTICE OF
THE FOLLOWING PROMPTLY AFTER ANY RESPONSIBLE OFFICER OF HOLDINGS (PRIOR TO A
QUALIFIED IPO) OR THE BORROWERS OBTAINS ACTUAL KNOWLEDGE THEREOF:

(A)           ANY EVENT OF DEFAULT OR DEFAULT, SPECIFYING THE NATURE AND EXTENT
THEREOF AND THE CORRECTIVE ACTION (IF ANY) PROPOSED TO BE TAKEN WITH RESPECT
THERETO;

(B)           THE FILING OR COMMENCEMENT OF, OR ANY WRITTEN THREAT OR NOTICE OF
INTENTION OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR PROCEEDING,
WHETHER AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR IN
ARBITRATION, AGAINST HOLDINGS, THE BORROWERS OR ANY OF THE SUBSIDIARIES AS TO
WHICH AN ADVERSE DETERMINATION IS REASONABLY PROBABLE AND WHICH, IF ADVERSELY
DETERMINED, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(C)           ANY OTHER DEVELOPMENT SPECIFIC TO HOLDINGS, THE BORROWERS OR ANY
OF THE SUBSIDIARIES THAT IS NOT A MATTER OF GENERAL PUBLIC KNOWLEDGE AND THAT
HAS HAD, OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT; AND

(D)           THE DEVELOPMENT OF ANY ERISA EVENT THAT, TOGETHER WITH ALL OTHER
ERISA EVENTS THAT HAVE DEVELOPED OR OCCURRED, WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

SECTION 5.06.  Compliance with Laws.  Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

SECTION 5.07.  Maintaining Records; Access to Properties and Inspections. 
Maintain all financial records in accordance with GAAP and permit any persons
designated by

 

95

--------------------------------------------------------------------------------


 

the Administrative Agent or, upon the occurrence and during the continuance of
an Event of Default, any Lender to visit and inspect the financial records and
the properties of Holdings (prior to a Qualified IPO), the Borrowers or any of
the Subsidiaries at reasonable times, upon reasonable prior notice to Holdings
(prior to a Qualified IPO) or the Borrowers, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to Holdings (prior to a Qualified IPO) or the Borrowers
to discuss the affairs, finances and condition of Holdings (prior to a Qualified
IPO), the Borrowers or any of the Subsidiaries with the officers thereof and
independent accountants therefor (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract).

SECTION 5.08.  Use of Proceeds.  Use the proceeds of the Loans and the Letters
of Credit only as contemplated by Section 3.12.

SECTION 5.09.  Compliance with Environmental Laws.  Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10.  Further Assurances; Additional Security.  (a)  Execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Collateral Agent may reasonably request, to satisfy the Collateral and
Guarantee Requirement and to cause the Collateral and Guarantee Requirement to
be and remain satisfied, all at the expense of the Loan Parties and provide to
the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.


(B)           IF ANY ASSET (INCLUDING ANY REAL PROPERTY (OTHER THAN REAL
PROPERTY COVERED BY PARAGRAPH (C) BELOW) OR IMPROVEMENTS THERETO OR ANY INTEREST
THEREIN) THAT HAS AN INDIVIDUAL FAIR MARKET VALUE IN AN AMOUNT GREATER THAN
$3.0 MILLION IS ACQUIRED BY HOLDINGS (PRIOR TO A QUALIFIED IPO), THE BORROWERS
OR ANY OTHER LOAN PARTY AFTER THE CLOSING DATE OR OWNED BY AN ENTITY AT THE TIME
IT BECOMES A SUBSIDIARY LOAN PARTY (IN EACH CASE OTHER THAN (X) ASSETS
CONSTITUTING COLLATERAL UNDER A SECURITY DOCUMENT THAT BECOME SUBJECT TO THE
LIEN OF SUCH SECURITY DOCUMENT UPON ACQUISITION THEREOF AND (Y) ASSETS THAT ARE
NOT REQUIRED TO BECOME SUBJECT TO LIENS IN FAVOR OF THE COLLATERAL AGENT
PURSUANT TO SECTION 5.10(G) OR THE SECURITY DOCUMENTS) WILL (I) NOTIFY THE
COLLATERAL AGENT THEREOF, (II) IF SUCH ASSET IS COMPRISED OF REAL PROPERTY,
DELIVER TO COLLATERAL AGENT AN UPDATED SCHEDULE 1.01B REFLECTING THE ADDITION OF
SUCH ASSET, AND (III) CAUSE SUCH ASSET TO BE SUBJECTED TO A LIEN SECURING THE
OBLIGATIONS AND TAKE, AND CAUSE THE SUBSIDIARY LOAN PARTIES TO TAKE, SUCH
ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE COLLATERAL AGENT TO
GRANT AND PERFECT SUCH LIENS, INCLUDING ACTIONS DESCRIBED IN

 

96

--------------------------------------------------------------------------------


 


PARAGRAPH (A) OF THIS SECTION, ALL AT THE EXPENSE OF THE LOAN PARTIES, SUBJECT
TO PARAGRAPH (G) BELOW.


(C)           GRANT AND CAUSE EACH OF THE SUBSIDIARY LOAN PARTIES TO GRANT TO
THE COLLATERAL AGENT SECURITY INTERESTS AND MORTGAGES IN SUCH REAL PROPERTY OF
THE BORROWERS OR ANY SUCH SUBSIDIARY LOAN PARTIES AS ARE NOT COVERED BY THE
ORIGINAL MORTGAGES, TO THE EXTENT ACQUIRED AFTER THE CLOSING DATE AND HAVING A
VALUE AT THE TIME OF ACQUISITION IN EXCESS OF $3.0 MILLION PURSUANT TO
DOCUMENTATION SUBSTANTIALLY IN THE FORM OF THE MORTGAGES DELIVERED TO THE
COLLATERAL AGENT ON THE CLOSING DATE OR IN SUCH OTHER FORM AS IS REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT (EACH, AN “ADDITIONAL MORTGAGE”) AND
CONSTITUTING VALID AND ENFORCEABLE LIENS SUBJECT TO NO OTHER LIENS EXCEPT
PERMITTED LIENS OR LIENS ARISING BY OPERATION OF LAW, AT THE TIME OF PERFECTION
THEREOF, RECORD OR FILE, AND CAUSE EACH SUCH SUBSIDIARY TO RECORD OR FILE, THE
ADDITIONAL MORTGAGE OR INSTRUMENTS RELATED THERETO IN SUCH MANNER AND IN SUCH
PLACES AS IS REQUIRED BY LAW TO ESTABLISH, PERFECT, PRESERVE AND PROTECT THE
LIENS IN FAVOR OF THE COLLATERAL AGENT REQUIRED TO BE GRANTED PURSUANT TO THE
ADDITIONAL MORTGAGES AND PAY, AND CAUSE EACH SUCH SUBSIDIARY TO PAY, IN FULL,
ALL TAXES, FEES AND OTHER CHARGES PAYABLE IN CONNECTION THEREWITH, IN EACH CASE
SUBJECT TO PARAGRAPH (G) BELOW.  UNLESS OTHERWISE WAIVED BY THE COLLATERAL
AGENT, WITH RESPECT TO EACH SUCH ADDITIONAL MORTGAGE, THE BORROWERS SHALL
DELIVER, OR CAUSE THE APPLICABLE SUBSIDIARY LOAN PARTY TO DELIVER, TO THE
COLLATERAL AGENT CONTEMPORANEOUSLY THEREWITH A TITLE INSURANCE POLICY, AND A
SURVEY.


(D)           IF ANY ADDITIONAL DIRECT OR INDIRECT SUBSIDIARY OF HOLDINGS (PRIOR
TO A QUALIFIED IPO) OR THE BORROWERS IS FORMED OR ACQUIRED AFTER THE CLOSING
DATE (WITH ANY SUBSIDIARY REDESIGNATION RESULTING IN AN UNRESTRICTED SUBSIDIARY
BECOMING A SUBSIDIARY BEING DEEMED TO CONSTITUTE THE ACQUISITION OF A
SUBSIDIARY) AND IF SUCH SUBSIDIARY IS A SUBSIDIARY LOAN PARTY, WITHIN FIVE
BUSINESS DAYS AFTER THE DATE SUCH SUBSIDIARY IS FORMED OR ACQUIRED, NOTIFY THE
COLLATERAL AGENT AND THE LENDERS THEREOF AND, WITHIN 20 BUSINESS DAYS AFTER THE
DATE SUCH SUBSIDIARY IS FORMED OR ACQUIRED OR SUCH LONGER PERIOD AS THE
COLLATERAL AGENT SHALL AGREE, CAUSE THE COLLATERAL AND GUARANTEE REQUIREMENT TO
BE SATISFIED WITH RESPECT TO SUCH SUBSIDIARY AND WITH RESPECT TO ANY EQUITY
INTEREST IN OR INDEBTEDNESS OF SUCH SUBSIDIARY OWNED BY OR ON BEHALF OF ANY LOAN
PARTY, SUBJECT TO PARAGRAPH (G) BELOW.


(E)           IF ANY ADDITIONAL FOREIGN SUBSIDIARY OF HOLDINGS IS FORMED OR
ACQUIRED AFTER THE CLOSING DATE (WITH ANY SUBSIDIARY REDESIGNATION RESULTING IN
AN UNRESTRICTED SUBSIDIARY BECOMING A SUBSIDIARY BEING DEEMED TO CONSTITUTE THE
ACQUISITION OF A SUBSIDIARY) AND IF SUCH SUBSIDIARY IS A “FIRST TIER” FOREIGN
SUBSIDIARY, WITHIN FIVE BUSINESS DAYS AFTER THE DATE SUCH FOREIGN SUBSIDIARY IS
FORMED OR ACQUIRED, NOTIFY THE COLLATERAL AGENT AND THE LENDERS THEREOF AND,
WITHIN 20 BUSINESS DAYS AFTER THE DATE SUCH FOREIGN SUBSIDIARY IS FORMED OR
ACQUIRED OR SUCH LONGER PERIOD AS THE COLLATERAL AGENT SHALL AGREE, CAUSE THE
COLLATERAL AND GUARANTEE REQUIREMENT TO BE SATISFIED WITH RESPECT TO ANY EQUITY
INTEREST IN SUCH FOREIGN SUBSIDIARY OWNED BY OR ON BEHALF OF ANY LOAN PARTY,
SUBJECT TO PARAGRAPH (G) BELOW.


(F)            (I) FURNISH TO THE COLLATERAL AGENT PROMPT WRITTEN NOTICE OF ANY
CHANGE (A) IN ANY LOAN PARTY’S CORPORATE OR ORGANIZATION NAME, (B) IN ANY LOAN
PARTY’S IDENTITY OR ORGANIZATIONAL STRUCTURE OR (C) IN ANY LOAN PARTY’S
ORGANIZATIONAL IDENTIFICATION NUMBER; PROVIDED, THAT THE BORROWERS SHALL NOT
EFFECT OR PERMIT ANY SUCH CHANGE UNLESS ALL FILINGS HAVE BEEN MADE, OR WILL HAVE
BEEN MADE WITHIN ANY STATUTORY PERIOD, UNDER THE UNIFORM COMMERCIAL

 

97

--------------------------------------------------------------------------------


 


CODE OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE COLLATERAL AGENT TO
CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED
SECURITY INTEREST IN ALL THE COLLATERAL FOR THE BENEFIT OF THE SECURED PARTIES
AND (II) PROMPTLY NOTIFY THE COLLATERAL AGENT IF ANY MATERIAL PORTION OF THE
COLLATERAL IS DAMAGED OR DESTROYED.


(G)           THE COLLATERAL AND GUARANTEE REQUIREMENT AND THE OTHER PROVISIONS
OF THIS SECTION 5.10 NEED NOT BE SATISFIED WITH RESPECT TO (I) ANY REAL PROPERTY
HELD BY THE BORROWERS OR ANY OF THEIR SUBSIDIARIES AS A LESSEE UNDER A LEASE OR
THAT HAS AN INDIVIDUAL FAIR MARKET VALUE IN AN AMOUNT LESS THAN $3.0 MILLION,
(II) ANY VEHICLE, (III) CASH, DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS, (IV) ANY
EQUITY INTERESTS ACQUIRED AFTER THE CLOSING DATE (OTHER THAN EQUITY INTERESTS IN
THE BORROWERS OR, IN THE CASE OF ANY PERSON WHICH IS A SUBSIDIARY, EQUITY
INTERESTS IN SUCH PERSON ACQUIRED ISSUED OR ACQUIRED AFTER SUCH PERSON BECAME A
SUBSIDIARY) IN ACCORDANCE WITH THIS AGREEMENT IF, AND TO THE EXTENT THAT, AND
FOR SO LONG AS (A) DOING SO WOULD VIOLATE APPLICABLE LAW OR A CONTRACTUAL
OBLIGATION BINDING ON SUCH EQUITY INTERESTS AND (B) WITH RESPECT TO CONTRACTUAL
OBLIGATIONS, SUCH OBLIGATION EXISTED AT THE TIME OF THE ACQUISITION THEREOF AND
WAS NOT CREATED OR MADE BINDING ON SUCH EQUITY INTERESTS IN CONTEMPLATION OF OR
IN CONNECTION WITH THE ACQUISITION OF SUCH SUBSIDIARY, OR (V) ANY ASSETS
ACQUIRED AFTER THE CLOSING DATE, TO THE EXTENT THAT, AND FOR SO LONG AS, TAKING
SUCH ACTIONS WOULD VIOLATE AN ENFORCEABLE CONTRACTUAL OBLIGATION BINDING ON SUCH
ASSETS THAT EXISTED AT THE TIME OF THE ACQUISITION THEREOF AND WAS NOT CREATED
OR MADE BINDING ON SUCH ASSETS IN CONTEMPLATION OR IN CONNECTION WITH THE
ACQUISITION OF SUCH ASSETS (EXCEPT IN THE CASE OF ASSETS ACQUIRED WITH
INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.01(I) THAT IS SECURED BY A
PERMITTED LIEN); PROVIDED, THAT, UPON THE REASONABLE REQUEST OF THE COLLATERAL
AGENT, HOLDINGS AND THE BORROWERS SHALL, AND SHALL CAUSE ANY APPLICABLE
SUBSIDIARY TO, USE COMMERCIALLY REASONABLE EFFORTS TO HAVE WAIVED OR ELIMINATED
ANY CONTRACTUAL OBLIGATION OF THE TYPES DESCRIBED IN CLAUSES (IV) AND (V) ABOVE.


(H)           UPON THE REASONABLE REQUEST (IN EACH CASE, TAKING INTO ACCOUNT THE
RELATIVE COSTS (TO THE LOAN PARTIES) AND BENEFITS (TO THE SECURED PARTIES)) OF
THE COLLATERAL AGENT OR THE REQUIRED LENDERS, TAKE, OR CAUSE TO BE TAKEN, SUCH
ACTION AS MAY BE REASONABLY REQUESTED (INCLUDING, WITHOUT LIMITATION (I) SUBJECT
TO THE ABOVE-MENTIONED COST-BENEFIT ANALYSIS, THE EXECUTION AND DELIVERY OF
PLEDGE OR SECURITY AGREEMENTS GOVERNED BY APPLICABLE LOCAL LAW AND (II) THE
FILING OF FINANCING STATEMENTS) IN ORDER TO PERFECT (OR MAINTAIN THE PERFECTION
OF) THE SECURITY INTERESTS (OR TAKE ANY ANALOGOUS ACTIONS UNDER THE APPLICABLE
PROVISIONS OF LOCAL LAW IN ORDER TO PROTECT SUCH SECURITY INTERESTS) IN ANY
EQUITY INTERESTS IN ANY FOREIGN SUBSIDIARY OR OTHER FOREIGN PERSON THAT IS
ORGANIZED UNDER THE LAWS OF GERMANY OR THE NETHERLANDS OWNED BY BORROWERS OR A
DOMESTIC SUBSIDIARY, IN EACH CASE TO THE EXTENT SUCH ACTIONS ARE PERMITTED TO BE
TAKEN UNDER THE LAWS OF THE APPLICABLE JURISDICTIONS.  FURTHERMORE, HOLDINGS
WILL, AND WILL CAUSE THE OTHER LOAN PARTIES THAT ARE SUBSIDIARIES OF HOLDINGS
TO, DELIVER TO THE COLLATERAL AGENT SUCH OPINIONS OF COUNSEL AND OTHER RELATED
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE COLLATERAL AGENT TO ASSURE
ITSELF WITH THE LOAN PARTIES’ COMPLIANCE WITH THIS SECTION 5.10(H).


(I)            IN THE EVENT THAT ANY REQUIREMENT SET FORTH IN SECTION 4.02(D)
(WITHOUT GIVING EFFECT TO THE PROVISO THEREOF) HAS NOT BEEN SATISFIED IN FULL ON
OR PRIOR TO THE CLOSING DATE, USE COMMERCIALLY REASONABLY EFFORTS TO CAUSE SUCH
REQUIREMENT TO BE SATISFIED AS PROMPTLY AS PRACTICABLE AFTER THE CLOSING DATE
AND, IN ANY EVENT, CAUSE ALL SUCH REQUIREMENTS TO BE SATISFIED NOT LATER THAN
120 DAYS FOLLOWING THE CLOSING DATE (OR SUCH LATER DATE AS THE ADMINISTRATIVE
AGENT MAY AGREE BECAUSE OF DELAYS DESPITE DILIGENT EFFORTS).

 

98

--------------------------------------------------------------------------------


SECTION 5.11.  Rating.  Exercise commercially reasonable efforts to maintain
ratings from each of Moody’s and S&P for the Term B Loans.


ARTICLE VI
NEGATIVE COVENANTS

The Borrowers covenant and agree with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders (or, in the case of
Section 6.11, the Majority Lenders in respect of the Revolving Facility) shall
otherwise consent in writing, the Borrowers will not, and will not permit any of
the Material Subsidiaries to:

SECTION 6.01.  Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:

(A)           INDEBTEDNESS EXISTING ON THE CLOSING DATE AND SET FORTH ON
SCHEDULE 6.01 AND ANY PERMITTED REFINANCING INDEBTEDNESS INCURRED TO REFINANCE
SUCH INDEBTEDNESS (OTHER THAN INTERCOMPANY INDEBTEDNESS REFINANCED WITH
INDEBTEDNESS OWED TO A PERSON NOT AFFILIATED WITH THE BORROWERS OR ANY
SUBSIDIARY);

(B)           INDEBTEDNESS CREATED HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
AND ANY PERMITTED REFINANCING INDEBTEDNESS INCURRED TO REFINANCE SUCH
INDEBTEDNESS;

(C)           INDEBTEDNESS OF THE BORROWERS OR ANY SUBSIDIARY PURSUANT TO SWAP
AGREEMENTS PERMITTED BY SECTION 6.12;

(D)           INDEBTEDNESS OWED TO (INCLUDING OBLIGATIONS IN RESPECT OF LETTERS
OF CREDIT OR BANK GUARANTEES OR SIMILAR INSTRUMENTS FOR THE BENEFIT OF) ANY
PERSON PROVIDING WORKERS’ COMPENSATION, HEALTH, DISABILITY OR OTHER EMPLOYEE
BENEFITS OR PROPERTY, CASUALTY OR LIABILITY INSURANCE TO THE BORROWERS OR ANY
SUBSIDIARY, PURSUANT TO REIMBURSEMENT OR INDEMNIFICATION OBLIGATIONS TO SUCH
PERSON, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS; PROVIDED, THAT UPON THE
INCURRENCE OF INDEBTEDNESS WITH RESPECT TO REIMBURSEMENT OBLIGATIONS REGARDING
WORKERS’ COMPENSATION CLAIMS, SUCH OBLIGATIONS ARE REIMBURSED NOT LATER THAN
30 DAYS FOLLOWING SUCH INCURRENCE;

(E)           INDEBTEDNESS OF THE BORROWERS TO HOLDINGS OR ANY SUBSIDIARY AND OF
ANY SUBSIDIARY TO HOLDINGS, THE BORROWERS OR ANY OTHER SUBSIDIARY; PROVIDED,
THAT (I) INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY
OWING TO THE LOAN PARTIES SHALL BE SUBJECT TO SECTION 6.04(B) AND
(II) INDEBTEDNESS OF THE BORROWERS TO HOLDINGS OR ANY SUBSIDIARY AND
INDEBTEDNESS OF ANY OTHER LOAN PARTY TO HOLDINGS OR ANY

 

99

--------------------------------------------------------------------------------


 

SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY SHALL BE SUBORDINATED TO THE
OBLIGATIONS ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(F)            INDEBTEDNESS IN RESPECT OF PERFORMANCE BONDS, BID BONDS, APPEAL
BONDS, SURETY BONDS AND COMPLETION GUARANTEES AND SIMILAR OBLIGATIONS, IN EACH
CASE PROVIDED IN THE ORDINARY COURSE OF BUSINESS, INCLUDING THOSE INCURRED TO
SECURE HEALTH, SAFETY AND ENVIRONMENTAL OBLIGATIONS IN THE ORDINARY COURSE OF
BUSINESS;

(G)           INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER
FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN AGAINST
INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS OR OTHER CASH MANAGEMENT
SERVICES IN THE ORDINARY COURSE OF BUSINESS; PROVIDED, THAT (X) SUCH
INDEBTEDNESS (OTHER THAN CREDIT OR PURCHASE CARDS) IS EXTINGUISHED WITHIN TEN
BUSINESS DAYS OF NOTIFICATION TO THE OBLIGOR BY SUCH BANK OR OTHER FINANCIAL
INSTITUTION OF ITS INCURRENCE AND (Y) SUCH INDEBTEDNESS IN RESPECT OF CREDIT OR
PURCHASE CARDS IS EXTINGUISHED WITHIN 60 DAYS FROM ITS INCURRENCE;

(H)           (I) INDEBTEDNESS OF A SUBSIDIARY ACQUIRED AFTER THE CLOSING DATE
OR A PERSON MERGED INTO OR CONSOLIDATED WITH THE BORROWERS OR ANY SUBSIDIARY
AFTER THE CLOSING DATE AND INDEBTEDNESS ASSUMED IN CONNECTION WITH THE
ACQUISITION OF ASSETS, WHICH INDEBTEDNESS IN EACH CASE EXISTS AT THE TIME OF
SUCH ACQUISITION, MERGER OR CONSOLIDATION AND IS NOT CREATED IN CONTEMPLATION OF
SUCH EVENT AND WHERE SUCH ACQUISITION, MERGER OR CONSOLIDATION IS PERMITTED BY
THIS AGREEMENT AND (II) ANY PERMITTED REFINANCING INDEBTEDNESS INCURRED TO
REFINANCE SUCH INDEBTEDNESS; PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH
INDEBTEDNESS (TOGETHER WITH THE AGGREGATE AMOUNT OF INDEBTEDNESS OUTSTANDING
PURSUANT TO THIS PARAGRAPH (H) AND PARAGRAPH (I) OF THIS SECTION 6.01 AND THE
REMAINING PRESENT VALUE OF OUTSTANDING LEASES PERMITTED UNDER SECTION 6.03)
WOULD NOT EXCEED THE GREATER OF $75.0 MILLION AND 4% OF CONSOLIDATED TOTAL
ASSETS AS OF THE END OF THE FISCAL QUARTER IMMEDIATELY PRIOR TO THE DATE OF SUCH
ACQUISITION, MERGER OR CONSOLIDATION, SUCH ASSUMPTION OR SUCH INCURRENCE, AS
APPLICABLE FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO
SECTION 5.04; PROVIDED, FURTHER (A) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM, AND (B) IMMEDIATELY AFTER
GIVING EFFECT TO SUCH ACQUISITION, MERGER OR CONSOLIDATION, THE ASSUMPTION AND
INCURRENCE OF ANY INDEBTEDNESS AND ANY RELATED TRANSACTIONS, THE BORROWERS SHALL
BE IN PRO FORMA COMPLIANCE;

(I)            CAPITAL LEASE OBLIGATIONS, MORTGAGE FINANCINGS AND PURCHASE MONEY
INDEBTEDNESS INCURRED BY THE BORROWERS OR ANY SUBSIDIARY PRIOR TO OR WITHIN 270
DAYS AFTER THE ACQUISITION, LEASE OR IMPROVEMENT OF THE RESPECTIVE ASSET
PERMITTED UNDER THIS AGREEMENT IN ORDER TO FINANCE SUCH ACQUISITION OR
IMPROVEMENT, AND ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF, IN
AN AGGREGATE PRINCIPAL AMOUNT THAT AT THE TIME OF, AND AFTER GIVING EFFECT TO,
THE INCURRENCE THEREOF, TOGETHER WITH THE AGGREGATE AMOUNT OF INDEBTEDNESS
OUTSTANDING PURSUANT TO THIS PARAGRAPH (I) AND PARAGRAPH (H) OF THIS
SECTION 6.01 AND THE REMAINING PRESENT VALUE OF OUTSTANDING LEASES PERMITTED
UNDER SECTION 6.03, WOULD NOT EXCEED THE GREATER OF $75.0 MILLION AND 4% OF
CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE FISCAL QUARTER IMMEDIATELY PRIOR
TO THE DATE OF SUCH INCURRENCE FOR WHICH FINANCIAL STATEMENTS HAVE BEEN
DELIVERED PURSUANT TO SECTION 5.04;

 

100

--------------------------------------------------------------------------------


 

(J)            CAPITAL LEASE OBLIGATIONS INCURRED BY THE BORROWERS OR ANY
SUBSIDIARY IN RESPECT OF ANY SALE AND LEASE-BACK TRANSACTION THAT IS PERMITTED
UNDER SECTION 6.03;

(K)           OTHER INDEBTEDNESS OF THE BORROWERS OR ANY SUBSIDIARY, IN AN
AGGREGATE PRINCIPAL AMOUNT THAT AT THE TIME OF, AND AFTER GIVING EFFECT TO, THE
INCURRENCE THEREOF, WOULD NOT EXCEED THE GREATER OF $100.0 MILLION AND 5% OF
CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE FISCAL QUARTER IMMEDIATELY PRIOR
TO THE DATE OF SUCH INCURRENCE FOR WHICH FINANCIAL STATEMENTS HAVE BEEN
DELIVERED PURSUANT TO SECTION 5.04;

(L)            INDEBTEDNESS OF THE BORROWERS PURSUANT TO (I) THE SENIOR
UNSECURED NOTES IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS NOT IN EXCESS OF
$485.0 MILLION, (II) THE SENIOR SUBORDINATED NOTES IN AN AGGREGATE PRINCIPAL
AMOUNT THAT IS NOT IN EXCESS OF $300.0 MILLION, AND (II) ANY PERMITTED
REFINANCING INDEBTEDNESS INCURRED TO REFINANCE ANY SUCH INDEBTEDNESS;

(M)          GUARANTEES (I) BY THE SUBSIDIARY LOAN PARTIES OF THE INDEBTEDNESS
OF THE BORROWERS DESCRIBED IN PARAGRAPH (1) OF THIS SECTION 6.01, SO LONG AS THE
GUARANTEE OF THE SENIOR SUBORDINATED NOTES OR ANY PERMITTED REFINANCING
INDEBTEDNESS IN RESPECT THEREOF IS SUBORDINATED SUBSTANTIALLY ON TERMS AS SET
FORTH IN THE SENIOR SUBORDINATED NOTES INDENTURE WITH RESPECT TO THE SENIOR
SUBORDINATED NOTES, (II) BY THE BORROWERS OR ANY SUBSIDIARY LOAN PARTY OF ANY
INDEBTEDNESS OF THE BORROWERS OR ANY SUBSIDIARY LOAN PARTY PERMITTED TO BE
INCURRED UNDER THIS AGREEMENT, (III) BY THE BORROWERS OR ANY SUBSIDIARY LOAN
PARTY OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF HOLDINGS OR ANY
SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY TO THE EXTENT SUCH GUARANTEES ARE
PERMITTED BY SECTION 6.04 (OTHER THAN SECTION 6.04(V)), (IV) BY ANY FOREIGN
SUBSIDIARY OF INDEBTEDNESS OF ANOTHER FOREIGN SUBSIDIARY, AND (V) BY THE
BORROWERS OF INDEBTEDNESS OF FOREIGN SUBSIDIARIES INCURRED FOR WORKING CAPITAL
PURPOSES IN THE ORDINARY COURSE OF BUSINESS ON ORDINARY BUSINESS TERMS SO LONG
AS SUCH INDEBTEDNESS IS PERMITTED TO BE INCURRED UNDER SECTION 6.01(S) TO THE
EXTENT SUCH GUARANTEES ARE PERMITTED BY 6.04 (OTHER THAN SECTION 6.04(V));
PROVIDED, THAT GUARANTEES BY THE BORROWERS OR ANY SUBSIDIARY LOAN PARTY UNDER
THIS SECTION 6.01(M) OF ANY OTHER INDEBTEDNESS OF A PERSON THAT IS SUBORDINATED
TO OTHER INDEBTEDNESS OF SUCH PERSON SHALL BE EXPRESSLY SUBORDINATED TO THE
OBLIGATIONS TO THE SAME EXTENT AS THE GUARANTEE OF THE SENIOR SUBORDINATED NOTES
IS UNDER THE SENIOR SUBORDINATED NOTES INDENTURE;

(N)           INDEBTEDNESS ARISING FROM AGREEMENTS OF THE BORROWERS OR ANY
SUBSIDIARY PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE OR ACQUISITION
PRICE OR SIMILAR OBLIGATIONS, IN EACH CASE, INCURRED OR ASSUMED IN CONNECTION
WITH THE TRANSACTIONS AND ANY PERMITTED BUSINESS ACQUISITION OR THE DISPOSITION
OF ANY BUSINESS, ASSETS OR A SUBSIDIARY NOT PROHIBITED BY THIS AGREEMENT, OTHER
THAN GUARANTEES OF INDEBTEDNESS INCURRED BY ANY PERSON ACQUIRING ALL OR ANY
PORTION OF SUCH BUSINESS, ASSETS OR A SUBSIDIARY FOR THE PURPOSE OF FINANCING
SUCH ACQUISITION;

(O)           INDEBTEDNESS IN RESPECT OF LETTERS OF CREDIT, BANK GUARANTEES,
WAREHOUSE RECEIPTS OR SIMILAR INSTRUMENTS ISSUED TO SUPPORT PERFORMANCE
OBLIGATIONS (OTHER THAN OBLIGATIONS IN RESPECT OF OTHER INDEBTEDNESS) IN THE
ORDINARY COURSE OF BUSINESS;

 

101

--------------------------------------------------------------------------------


 

(P)           INDEBTEDNESS SUPPORTED BY A LETTER OF CREDIT, IN A PRINCIPAL
AMOUNT NOT IN EXCESS OF THE STATED AMOUNT OF SUCH LETTER OF CREDIT;

(Q)           INDEBTEDNESS CONSISTING OF (I) THE FINANCING OF INSURANCE PREMIUMS
OR (II) TAKE-OR-PAY OBLIGATIONS CONTAINED IN SUPPLY ARRANGEMENTS, IN EACH CASE,
IN THE ORDINARY COURSE OF BUSINESS;

(R)            INDEBTEDNESS CONSISTING OF PERMITTED RATIO DEBT AND PERMITTED
REFINANCING INDEBTEDNESS IN RESPECT THEREOF SO LONG AS (I) NO DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM,
(II) IMMEDIATELY AFTER GIVING EFFECT TO THE ISSUANCE, INCURRENCE OR ASSUMPTION
OF SUCH INDEBTEDNESS, THE TOTAL SENIOR SECURED BANK LEVERAGE RATIO ON A PRO
FORMA BASIS AFTER GIVING EFFECT TO SUCH INDEBTEDNESS SHALL NOT BE GREATER THAN
4.50 TO 1.00 AND (III) THE PROCEEDS OF SUCH PERMITTED RATIO DEBT ARE USED TO
FUND PERMITTED BUSINESS ACQUISITIONS, TO REPAY TERM LOANS OR TO REPAY ANY
INDEBTEDNESS OF ANY BORROWER OR ANY SUBSIDIARY LOAN PARTY;

(S)           INDEBTEDNESS OF SUBSIDIARIES THAT ARE NOT SUBSIDIARY LOAN PARTIES
IN AN AGGREGATE AMOUNT NOT TO EXCEED $75.0 MILLION OUTSTANDING AT ANY TIME;

(T)            UNSECURED INDEBTEDNESS IN RESPECT OF OBLIGATIONS OF THE BORROWERS
OR ANY SUBSIDIARY TO PAY THE DEFERRED PURCHASE PRICE OF GOODS OR SERVICES OR
PROGRESS PAYMENTS IN CONNECTION WITH SUCH GOODS AND SERVICES; PROVIDED, THAT
SUCH OBLIGATIONS ARE INCURRED IN CONNECTION WITH OPEN ACCOUNTS EXTENDED BY
SUPPLIERS ON CUSTOMARY TRADE TERMS (WHICH REQUIRE THAT ALL SUCH PAYMENTS BE MADE
WITHIN 60 DAYS AFTER THE INCURRENCE OF THE RELATED OBLIGATIONS) IN THE ORDINARY
COURSE OF BUSINESS AND NOT IN CONNECTION WITH THE BORROWING OF MONEY OR ANY SWAP
AGREEMENTS;

(U)           INDEBTEDNESS REPRESENTING DEFERRED COMPENSATION TO EMPLOYEES OF
THE BORROWERS OR ANY SUBSIDIARY INCURRED IN THE ORDINARY COURSE OF BUSINESS;

(V)           INDEBTEDNESS IN CONNECTION WITH PERMITTED RECEIVABLES FINANCINGS;
PROVIDED THAT THE PROCEEDS THEREOF ARE APPLIED IN ACCORDANCE WITH
SECTION 2.11(B);

(W)          INDEBTEDNESS OF THE BORROWERS AND THE SUBSIDIARIES INCURRED UNDER
LINES OF CREDIT OR OVERDRAFT FACILITIES (INCLUDING, BUT NOT LIMITED TO,
INTRADAY, ACH AND PURCHASING CARD/T&E SERVICES) EXTENDED BY ONE OR MORE
FINANCIAL INSTITUTIONS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT OR ONE
OR MORE OF THE LENDERS AND (IN EACH CASE) ESTABLISHED FOR THE BORROWERS’ AND THE
SUBSIDIARIES’ ORDINARY COURSE OF OPERATIONS (SUCH INDEBTEDNESS, THE “OVERDRAFT
LINE”), WHICH INDEBTEDNESS MAY BE SECURED AS, BUT ONLY TO THE EXTENT, PROVIDED
IN SECTION 6.02(B) AND IN THE SECURITY DOCUMENTS (IT BEING UNDERSTOOD, HOWEVER,
THAT FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING EACH FISCAL YEAR OF THE
BORROWERS THE OUTSTANDING PRINCIPAL AMOUNT OF INDEBTEDNESS UNDER THE OVERDRAFT
LINE SHALL NOT EXCEED $10.0 MILLION);

(X)            INTERCOMPANY INDEBTEDNESS IN CONNECTION WITH THE RESTRUCTURING
TRANSACTIONS;

 

102

--------------------------------------------------------------------------------


 

(Y)           ALL PREMIUM (IF ANY), INTEREST (INCLUDING POST-PETITION INTEREST),
FEES, EXPENSES, CHARGES AND ADDITIONAL OR CONTINGENT INTEREST ON OBLIGATIONS
DESCRIBED IN PARAGRAPHS (A) THROUGH (X) ABOVE.

SECTION 6.02.  Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrowers and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(A)           LIENS ON PROPERTY OR ASSETS OF THE BORROWERS AND THE SUBSIDIARIES
EXISTING ON THE CLOSING DATE AND SET FORTH ON SCHEDULE 6.02(A) OR, TO THE EXTENT
NOT LISTED IN SUCH SCHEDULE, WHERE SUCH PROPERTY OR ASSETS HAVE A FAIR MARKET
VALUE THAT DOES NOT EXCEED $10.0 MILLION IN THE AGGREGATE, AND ANY
MODIFICATIONS, REPLACEMENTS, RENEWALS OR EXTENSIONS THEREOF; PROVIDED, THAT SUCH
LIENS SHALL SECURE ONLY THOSE OBLIGATIONS THAT THEY SECURE ON THE CLOSING DATE
(AND ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT OF SUCH OBLIGATIONS
PERMITTED BY SECTION 6.01(A)) AND SHALL NOT SUBSEQUENTLY APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE BORROWERS OR ANY SUBSIDIARY OTHER THAN
(A) AFTER-ACQUIRED PROPERTY THAT IS AFFIXED OR INCORPORATED INTO THE PROPERTY
COVERED BY SUCH LIEN, AND (B) PROCEEDS AND PRODUCTS THEREOF;

(B)           ANY LIEN CREATED UNDER THE LOAN DOCUMENTS OR PERMITTED IN RESPECT
OF ANY MORTGAGED PROPERTY BY THE TERMS OF THE APPLICABLE MORTGAGE; PROVIDED,
HOWEVER, IN NO EVENT SHALL THE HOLDERS OF THE INDEBTEDNESS UNDER THE OVERDRAFT
LINE HAVE THE RIGHT TO RECEIVE PROCEEDS IN RESPECT OF A CLAIM IN EXCESS OF
$10.0 MILLION IN THE AGGREGATE (PLUS (I) ANY ACCRUED AND UNPAID INTEREST IN
RESPECT OF INDEBTEDNESS INCURRED BY THE BORROWERS AND THE SUBSIDIARIES UNDER THE
OVERDRAFT LINE AND (II) ANY ACCRUED AND UNPAID FEES AND EXPENSES OWING BY THE
BORROWERS AND THE SUBSIDIARIES UNDER THE OVERDRAFT LINE) FROM THE ENFORCEMENT OF
ANY REMEDIES AVAILABLE TO THE SECURED PARTIES UNDER ALL OF THE LOAN DOCUMENTS;

(C)           ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWERS OR ANY
SUBSIDIARY SECURING INDEBTEDNESS OR PERMITTED REFINANCING INDEBTEDNESS PERMITTED
BY SECTION 6.01(H); PROVIDED, THAT SUCH LIEN (I) DOES NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE BORROWERS OR ANY OF THE SUBSIDIARIES NOT SECURING SUCH
INDEBTEDNESS AT THE DATE OF THE ACQUISITION OF SUCH PROPERTY OR ASSET (OTHER
THAN AFTER ACQUIRED PROPERTY SUBJECTED TO A LIEN SECURING INDEBTEDNESS AND OTHER
OBLIGATIONS INCURRED PRIOR TO SUCH DATE AND WHICH INDEBTEDNESS AND OTHER
OBLIGATIONS ARE PERMITTED HEREUNDER THAT REQUIRE A PLEDGE OF AFTER ACQUIRED
PROPERTY, IT BEING UNDERSTOOD THAT SUCH REQUIREMENT SHALL NOT BE PERMITTED TO
APPLY TO ANY PROPERTY TO WHICH SUCH REQUIREMENT WOULD NOT HAVE APPLIED BUT FOR
SUCH ACQUISITION), (II) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN
CONNECTION WITH SUCH ACQUISITION AND (III) IN THE CASE OF A LIEN SECURING
PERMITTED REFINANCING INDEBTEDNESS, ANY SUCH LIEN IS PERMITTED, SUBJECT TO
COMPLIANCE WITH CLAUSE (E) OF THE DEFINITION OF THE TERM “PERMITTED REFINANCING
INDEBTEDNESS”;

(D)           LIENS FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES OR
LEVIES NOT YET DELINQUENT OR THAT ARE BEING CONTESTED IN COMPLIANCE WITH
SECTION 5.03;

 

103

--------------------------------------------------------------------------------


 

(E)           LIENS IMPOSED BY LAW, SUCH AS LANDLORD’S, CARRIERS’,
WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S, CONSTRUCTION OR OTHER
LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS
THAT ARE NOT OVERDUE BY MORE THAN 30 DAYS OR THAT ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND IN RESPECT OF WHICH, IF APPLICABLE, THE
BORROWERS OR ANY SUBSIDIARY SHALL HAVE SET ASIDE ON ITS BOOKS RESERVES IN
ACCORDANCE WITH GAAP;

(F)            (I) PLEDGES AND DEPOSITS AND OTHER LIENS MADE IN THE ORDINARY
COURSE OF BUSINESS IN COMPLIANCE WITH THE FEDERAL EMPLOYERS LIABILITY ACT OR ANY
OTHER WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LAWS OR REGULATIONS AND DEPOSITS SECURING LIABILITY TO INSURANCE CARRIERS UNDER
INSURANCE OR SELF-INSURANCE ARRANGEMENTS IN RESPECT OF SUCH OBLIGATIONS AND
(II) PLEDGES AND DEPOSITS AND OTHER LIENS SECURING LIABILITY FOR REIMBURSEMENT
OR INDEMNIFICATION OBLIGATIONS OF (INCLUDING OBLIGATIONS IN RESPECT OF LETTERS
OF CREDIT OR BANK GUARANTEES FOR THE BENEFIT OF) INSURANCE CARRIERS PROVIDING
PROPERTY, CASUALTY OR LIABILITY INSURANCE TO THE BORROWERS OR ANY SUBSIDIARY;

(G)           DEPOSITS AND OTHER LIENS TO SECURE THE PERFORMANCE OF BIDS, TRADE
CONTRACTS (OTHER THAN FOR INDEBTEDNESS), LEASES (OTHER THAN CAPITAL LEASE
OBLIGATIONS), STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE AND
RETURN OF MONEY BONDS, BIDS, LEASES, GOVERNMENT CONTRACTS, TRADE CONTRACTS,
AGREEMENTS WITH UTILITIES, AND OTHER OBLIGATIONS OF A LIKE NATURE (INCLUDING
LETTERS OF CREDIT IN LIEU OF ANY SUCH BONDS OR TO SUPPORT THE ISSUANCE THEREOF)
INCURRED IN THE ORDINARY COURSE OF BUSINESS, INCLUDING THOSE INCURRED TO SECURE
HEALTH, SAFETY AND ENVIRONMENTAL OBLIGATIONS IN THE ORDINARY COURSE OF BUSINESS;

(H)           ZONING RESTRICTIONS, SURVEY EXCEPTIONS, EASEMENTS, TRACKAGE
RIGHTS, LEASES (OTHER THAN CAPITAL LEASE OBLIGATIONS), LICENSES, SPECIAL
ASSESSMENTS, RIGHTS-OF-WAY, RESTRICTIONS ON USE OF REAL PROPERTY, SERVICING
AGREEMENTS, DEVELOPMENT AGREEMENTS, SITE PLAN AGREEMENTS AND OTHER SIMILAR
ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND TITLE DEFECTS OR
IRREGULARITIES THAT ARE OF A MINOR NATURE AND THAT, IN THE AGGREGATE, DO NOT
INTERFERE IN ANY MATERIAL RESPECT WITH THE ORDINARY CONDUCT OF THE BUSINESS OF
THE BORROWERS OR ANY SUBSIDIARY;

(I)            LIENS SECURING INDEBTEDNESS PERMITTED BY SECTION 6.01(I);

(J)            LIENS ARISING OUT OF CAPITALIZED LEASE TRANSACTIONS PERMITTED
UNDER SECTION 6.03, SO LONG AS SUCH LIENS ATTACH ONLY TO THE PROPERTY SOLD AND
BEING LEASED IN SUCH TRANSACTION AND ANY ACCESSIONS THERETO OR PROCEEDS THEREOF
AND RELATED PROPERTY;

(K)           LIENS SECURING JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER SECTION 7.01(J), PROVIDED, THAT SUCH LIENS, TO THE EXTENT THAT
THEY SECURE AGGREGATE AMOUNTS OF MORE THAN $50.0 MILLION, SHALL BE DISCHARGED
WITHIN 60 DAYS OF THE CREATION THEREOF;

(L)            LIENS DISCLOSED BY THE TITLE INSURANCE POLICIES DELIVERED ON
(WITH RESPECT TO ALL MORTGAGES DELIVERED ON THE CLOSING DATE) OR SUBSEQUENT TO
THE CLOSING DATE AND

 

104

--------------------------------------------------------------------------------


 

PURSUANT TO SECTION 5.10 AND ANY REPLACEMENT, EXTENSION OR RENEWAL OF ANY SUCH
LIEN; PROVIDED, THAT SUCH REPLACEMENT, EXTENSION OR RENEWAL LIEN SHALL NOT COVER
ANY PROPERTY OTHER THAN THE PROPERTY THAT WAS SUBJECT TO SUCH LIEN PRIOR TO SUCH
REPLACEMENT, EXTENSION OR RENEWAL; PROVIDED, FURTHER, THAT THE INDEBTEDNESS AND
OTHER OBLIGATIONS SECURED BY SUCH REPLACEMENT, EXTENSION OR RENEWAL LIEN ARE
PERMITTED BY THIS AGREEMENT;

(M)          ANY INTEREST OR TITLE OF A LESSOR OR SUBLESSOR UNDER ANY LEASES OR
SUBLEASES ENTERED INTO BY THE BORROWERS OR ANY SUBSIDIARY IN THE ORDINARY COURSE
OF BUSINESS;

(N)           LIENS THAT ARE CONTRACTUAL RIGHTS OF SET-OFF (I) RELATING TO THE
ESTABLISHMENT OF DEPOSITORY RELATIONS WITH BANKS NOT GIVEN IN CONNECTION WITH
THE ISSUANCE OF INDEBTEDNESS, (II) RELATING TO POOLED DEPOSIT OR SWEEP ACCOUNTS
OF THE BORROWERS OR ANY SUBSIDIARY TO PERMIT SATISFACTION OF OVERDRAFT OR
SIMILAR OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWERS
OR ANY SUBSIDIARY OR (III) RELATING TO PURCHASE ORDERS AND OTHER AGREEMENTS
ENTERED INTO WITH CUSTOMERS OF THE BORROWERS OR ANY SUBSIDIARY IN THE ORDINARY
COURSE OF BUSINESS;

(O)           LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW
PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF OR SIMILAR RIGHTS;

(P)           LIENS SECURING OBLIGATIONS IN RESPECT OF TRADE-RELATED LETTERS OF
CREDIT AND BANKERS’ ACCEPTANCES PERMITTED UNDER SECTION 6.01(F) OR (K) AND
COVERING THE GOODS (OR THE DOCUMENTS OF TITLE IN RESPECT OF SUCH GOODS) FINANCED
BY SUCH LETTERS OF CREDIT AND THE PROCEEDS AND PRODUCTS THEREOF;

(Q)           LEASES OR SUBLEASES, LICENSES OR SUBLICENSES (INCLUDING WITH
RESPECT TO INTELLECTUAL PROPERTY AND SOFTWARE) GRANTED TO OTHERS IN THE ORDINARY
COURSE OF BUSINESS NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE BUSINESS OF
THE BORROWERS AND THEIR SUBSIDIARIES, TAKEN AS A WHOLE;

(R)            LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS;

(S)           LIENS SOLELY ON ANY CASH EARNEST MONEY DEPOSITS MADE BY THE
BORROWERS OR ANY OF THE SUBSIDIARIES IN CONNECTION WITH ANY LETTER OF INTENT OR
PURCHASE AGREEMENT IN RESPECT OF ANY INVESTMENT PERMITTED HEREUNDER;

(T)            LIENS WITH RESPECT TO PROPERTY OR ASSETS OF ANY FOREIGN
SUBSIDIARY SECURING INDEBTEDNESS OF A FOREIGN SUBSIDIARY PERMITTED UNDER
SECTION 6.01;

(U)           OTHER LIENS WITH RESPECT TO PROPERTY OR ASSETS OF THE BORROWERS OR
ANY SUBSIDIARY; PROVIDED THAT (I) SUCH PROPERTY AND ASSETS CONSTITUTING
COLLATERAL SHALL HAVE AN AGGREGATE FAIR MARKET VALUE (VALUED AT THE TIME OF
CREATION OF THE LIENS) OF NOT MORE THAN $50.0 MILLION AT ANY TIME, (II) SUCH
PROPERTY AND ASSETS NOT CONSTITUTING COLLATERAL SHALL HAVE AN AGGREGATE FAIR
MARKET VALUE (VALUED AT THE TIME OF CREATION OF THE LIENS) OF NOT MORE THAN
$25.0 MILLION AT ANY TIME AND (III) IF ANY SUCH LIEN SHALL COVER ANY COLLATERAL,
THE HOLDER OF SUCH LIEN SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
INTERCREDITOR AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT;

 

105

--------------------------------------------------------------------------------


 

(V)           THE PRIOR RIGHTS OF CONSIGNEES AND THEIR LENDERS UNDER CONSIGNMENT
ARRANGEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

(W)          AGREEMENTS TO SUBORDINATE ANY INTEREST OF THE BORROWERS OR ANY
SUBSIDIARY IN ANY ACCOUNTS RECEIVABLE OR OTHER PROCEEDS ARISING FROM INVENTORY
CONSIGNED BY THE BORROWERS OR ANY OF THEIR SUBSIDIARIES PURSUANT TO AN AGREEMENT
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

(X)            LIENS ARISING FROM PRECAUTIONARY UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS REGARDING OPERATING LEASES;

(Y)           LIENS ON EQUITY INTERESTS IN JOINT VENTURES SECURING OBLIGATIONS
OF SUCH JOINT VENTURE;

(Z)            LIENS ON SECURITIES THAT ARE THE SUBJECT OF REPURCHASE AGREEMENTS
CONSTITUTING PERMITTED INVESTMENTS UNDER CLAUSE (C) OF THE DEFINITION THEREOF;

(AA)         LIENS IN RESPECT OF PERMITTED RECEIVABLES FINANCINGS THAT EXTEND
ONLY TO THE RECEIVABLES SUBJECT THERETO;

(BB)         LIENS SECURING INSURANCE PREMIUMS FINANCING ARRANGEMENTS, PROVIDED,
THAT SUCH LIENS ARE LIMITED TO THE APPLICABLE UNEARNED INSURANCE PREMIUMS;

(CC)         (I) OTHER LIENS ON ASSETS THAT ARE NOT COLLATERAL AND (II) OTHER
LIENS OF THE TYPE REFERRED TO IN SECTION 6.02(I) (WITHOUT REGARD TO THE AMOUNT
LIMITATION SET FORTH THEREIN BY REFERENCE TO SECTION 6.01(I)) THAT SECURE
INDEBTEDNESS OF THE TYPE REFERRED TO IN SECTION 6.01(I); PROVIDED THAT, AFTER
GIVING EFFECT TO ANY SUCH LIEN AND THE INCURRENCE OF ANY INDEBTEDNESS INCURRED
AT THE TIME SUCH LIEN IS CREATED, INCURRED OR PERMITTED TO EXIST ON A PRO FORMA
BASIS, THE TOTAL SENIOR SECURED BANK LEVERAGE RATIO ON THE LAST DAY OF THE
BORROWERS’ THEN MOST RECENTLY COMPLETED FISCAL QUARTER FOR WHICH FINANCIAL
STATEMENTS ARE AVAILABLE SHALL BE LESS THAN OR EQUAL TO 2.50 TO 1.00 AND AT THE
TIME OF THE INCURRENCE OF SUCH LIEN AND AFTER GIVING EFFECT THERETO, NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
THEREFROM;

(DD)         LIENS IN FAVOR OF THE BORROWERS OR ANY SUBSIDIARY LOAN PARTY; AND

(EE)         LIENS ON NOT MORE THAN $10.0 MILLION OF DEPOSITS SECURING SWAP
AGREEMENTS PERMITTED TO BE INCURRED UNDER SECTION 6.12.

SECTION 6.03.  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property (i) owned by the Borrowers or any Domestic Subsidiary that
is acquired after the Closing Date so long as such Sale and Lease-Back
Transaction is consummated within 180 days of the acquisition of such property
or (ii) owned by any Foreign Subsidiary regardless

 

106

--------------------------------------------------------------------------------


 

of when such property was acquired, and (b) with respect to any property owned
by the Borrowers or any Domestic Subsidiary, (i) if at the time the lease in
connection therewith is entered into, and after giving effect to the entering
into of such lease, the Remaining Present Value of such lease, together with
Indebtedness outstanding pursuant to Sections 6.01(h) and (i) and the Remaining
Present Value of outstanding leases previously entered into under this
Section 6.03(b), would not exceed the greater of $75.0 million and 4% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date the lease was entered into for which financial statements have been
delivered pursuant to Section 5.04 and (ii) if such Sale and Lease-Back
Transaction is of property owned by the Borrowers or any Domestic Subsidiary as
of the Closing Date, the Net Proceeds therefrom are used to prepay the Term
Loans to the extent required by Section 2.11(b).

SECTION 6.04.  Investments, Loans and Advances.  Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances to or Guarantees of the obligations of, or make or permit to exist any
investment or any other interest in (each, an “Investment”), any other person,
except:

(A)           THE TRANSACTIONS;

(B)           (I) INVESTMENTS BY THE BORROWERS OR ANY SUBSIDIARY IN THE EQUITY
INTERESTS OF THE BORROWERS OR ANY SUBSIDIARY; (II) INTERCOMPANY LOANS FROM THE
BORROWERS OR ANY SUBSIDIARY TO THE BORROWERS OR ANY SUBSIDIARY; AND
(III) GUARANTEES BY THE BORROWERS OR ANY SUBSIDIARY LOAN PARTY OF INDEBTEDNESS
OTHERWISE EXPRESSLY PERMITTED HEREUNDER OF THE BORROWERS OR ANY SUBSIDIARY;
PROVIDED, THAT THE SUM OF (A) INVESTMENTS (VALUED AT THE TIME OF THE MAKING
THEREOF AND WITHOUT GIVING EFFECT TO ANY WRITE-DOWNS OR WRITE-OFFS THEREOF) MADE
AFTER THE CLOSING DATE BY THE LOAN PARTIES PURSUANT TO CLAUSE (I) IN
SUBSIDIARIES THAT ARE NOT SUBSIDIARY LOAN PARTIES, PLUS (B) NET INTERCOMPANY
LOANS MADE AFTER THE CLOSING DATE TO SUBSIDIARIES THAT ARE NOT SUBSIDIARY LOAN
PARTIES PURSUANT TO CLAUSE (II), PLUS (C) GUARANTEES OF INDEBTEDNESS AFTER THE
CLOSING DATE OF SUBSIDIARIES THAT ARE NOT SUBSIDIARY LOAN PARTIES PURSUANT TO
CLAUSE (III), SHALL NOT EXCEED AN AGGREGATE NET AMOUNT EQUAL TO (X) THE GREATER
OF (1) $75.0 MILLION AND (2) 4.5% OF CONSOLIDATED TOTAL ASSETS (PLUS ANY RETURN
OF CAPITAL ACTUALLY RECEIVED BY THE RESPECTIVE INVESTORS IN RESPECT OF
INVESTMENTS THERETOFORE MADE BY THEM PURSUANT TO THIS PARAGRAPH (B)); PLUS
(Y) THE PORTION, IF ANY, OF THE CUMULATIVE CREDIT ON THE DATE OF SUCH ELECTION
THAT THE BORROWERS ELECT TO APPLY TO THIS SECTION 6.04(B)(Y), SUCH ELECTION TO
BE SPECIFIED IN A WRITTEN NOTICE OF A RESPONSIBLE OFFICER OF THE BORROWERS
CALCULATING IN REASONABLE DETAIL THE AMOUNT OF CUMULATIVE CREDIT IMMEDIATELY
PRIOR TO SUCH ELECTION AND THE AMOUNT THEREOF ELECTED TO BE SO APPLIED;
PROVIDED, FURTHER, THAT INTERCOMPANY CURRENT LIABILITIES INCURRED IN THE
ORDINARY COURSE OF BUSINESS IN CONNECTION WITH THE CASH MANAGEMENT OPERATIONS OF
THE BORROWERS AND THE SUBSIDIARIES SHALL NOT BE INCLUDED IN CALCULATING THE
LIMITATION IN THIS PARAGRAPH AT ANY TIME;

(C)           PERMITTED INVESTMENTS AND INVESTMENTS THAT WERE PERMITTED
INVESTMENTS WHEN MADE;

 

107

--------------------------------------------------------------------------------


 

(D)           INVESTMENTS ARISING OUT OF THE RECEIPT BY THE BORROWERS OR ANY
SUBSIDIARY OF NON-CASH CONSIDERATION FOR THE SALE OF ASSETS PERMITTED UNDER
SECTION 6.05;

(E)           LOANS AND ADVANCES TO OFFICERS, DIRECTORS, EMPLOYEES OR
CONSULTANTS OF THE BORROWERS OR ANY SUBSIDIARY (I) IN THE ORDINARY COURSE OF
BUSINESS NOT TO EXCEED $15.0 MILLION IN THE AGGREGATE AT ANY TIME OUTSTANDING
(CALCULATED WITHOUT REGARD TO WRITE DOWNS OR WRITE OFFS THEREOF), (II) IN
RESPECT OF PAYROLL PAYMENTS AND EXPENSES IN THE ORDINARY COURSE OF BUSINESS AND
(III) IN CONNECTION WITH SUCH PERSON’S PURCHASE OF EQUITY INTERESTS OF HOLDINGS
(OR ANY DIRECT OR INDIRECT PARENT OF HOLDINGS) SOLELY TO THE EXTENT THAT THE
AMOUNT OF SUCH LOANS AND ADVANCES SHALL BE CONTRIBUTED TO THE BORROWERS IN CASH
AS COMMON EQUITY;

(F)            ACCOUNTS RECEIVABLE, SECURITY DEPOSITS AND PREPAYMENTS ARISING
AND TRADE CREDIT GRANTED IN THE ORDINARY COURSE OF BUSINESS AND ANY ASSETS OR
SECURITIES RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM
FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE EXTENT REASONABLY NECESSARY IN ORDER
TO PREVENT OR LIMIT LOSS AND ANY PREPAYMENTS AND OTHER CREDITS TO SUPPLIERS MADE
IN THE ORDINARY COURSE OF BUSINESS;

(G)           SWAP AGREEMENTS PERMITTED PURSUANT TO SECTION 6.12;

(H)           INVESTMENTS EXISTING ON, OR CONTRACTUALLY COMMITTED AS OF, THE
CLOSING DATE AND SET FORTH ON SCHEDULE 6.04 AND ANY EXTENSIONS, RENEWALS OR
REINVESTMENTS THEREOF, SO LONG AS THE AGGREGATE AMOUNT OF ALL INVESTMENTS
PURSUANT TO THIS CLAUSE (H) IS NOT INCREASED AT ANY TIME ABOVE THE AMOUNT OF
SUCH INVESTMENT EXISTING ON THE CLOSING DATE;

(I)            INVESTMENTS RESULTING FROM PLEDGES AND DEPOSITS UNDER
SECTIONS 6.02(F), (G), (R), (S), (U) AND (EE);

(J)            OTHER INVESTMENTS BY THE BORROWERS OR ANY SUBSIDIARY IN AN
AGGREGATE AMOUNT (VALUED AT THE TIME OF THE MAKING THEREOF, AND WITHOUT GIVING
EFFECT TO ANY WRITE-DOWNS OR WRITE-OFFS THEREOF) NOT TO EXCEED (I) THE GREATER
OF $100.0 MILLION AND 5% OF CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE
FISCAL QUARTER IMMEDIATELY PRIOR TO THE DATE OF SUCH INVESTMENT FOR WHICH
FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 5.04 PLUS (II) THE
PORTION, IF ANY, OF THE CUMULATIVE CREDIT ON THE DATE OF SUCH ELECTION THAT THE
BORROWERS ELECT TO APPLY TO THIS SECTION 6.04(J)(II), SUCH ELECTION TO BE
SPECIFIED IN A WRITTEN NOTICE OF A RESPONSIBLE OFFICER OF THE BORROWERS
CALCULATING IN REASONABLE DETAIL THE AMOUNT OF CUMULATIVE CREDIT IMMEDIATELY
PRIOR TO SUCH ELECTION AND THE AMOUNT THEREOF ELECTED TO BE SO APPLIED;

(K)           INVESTMENTS CONSTITUTING PERMITTED BUSINESS ACQUISITIONS;

(L)            INTERCOMPANY LOANS BETWEEN FOREIGN SUBSIDIARIES AND GUARANTEES BY
FOREIGN SUBSIDIARIES PERMITTED BY SECTION 6.01(M);

(M)          INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH OR
JUDGMENTS AGAINST, CUSTOMERS AND SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE
OF BUSINESS OR INVESTMENTS

 

108

--------------------------------------------------------------------------------


 

ACQUIRED BY THE BORROWERS AS A RESULT OF A FORECLOSURE BY THE BORROWERS OR ANY
OF THE SUBSIDIARIES WITH RESPECT TO ANY SECURED INVESTMENTS OR OTHER TRANSFER OF
TITLE WITH RESPECT TO ANY SECURED INVESTMENT IN DEFAULT;

(N)           INVESTMENTS OF A SUBSIDIARY ACQUIRED AFTER THE CLOSING DATE OR OF
A CORPORATION MERGED INTO ANY BORROWER OR MERGED INTO OR CONSOLIDATED WITH A
SUBSIDIARY AFTER THE CLOSING DATE, IN EACH CASE, (I) TO THE EXTENT PERMITTED
UNDER THIS SECTION 6.04, (II) IN THE CASE OF ACQUISITION, ANY MERGER OR
CONSOLIDATION, IN ACCORDANCE WITH SECTION 6.05 AND (III) TO THE EXTENT THAT SUCH
INVESTMENTS WERE NOT MADE IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
ACQUISITION, MERGER OR CONSOLIDATION AND WERE IN EXISTENCE ON THE DATE OF SUCH
ACQUISITION, MERGER OR CONSOLIDATION;

(O)           ACQUISITIONS BY THE BORROWERS OF OBLIGATIONS OF ONE OR MORE
OFFICERS OR OTHER EMPLOYEES OF HOLDINGS, ANY PARENT ENTITY, THE BORROWERS OR
THEIR SUBSIDIARIES IN CONNECTION WITH SUCH OFFICER’S OR EMPLOYEE’S ACQUISITION
OF EQUITY INTERESTS OF HOLDINGS OR ANY PARENT ENTITY, SO LONG AS NO CASH IS
ACTUALLY ADVANCED BY THE BORROWERS OR ANY OF THE SUBSIDIARIES TO SUCH OFFICERS
OR EMPLOYEES IN CONNECTION WITH THE ACQUISITION OF ANY SUCH OBLIGATIONS;

(P)           GUARANTEES BY THE BORROWERS OR ANY SUBSIDIARY OF OPERATING LEASES
(OTHER THAN CAPITAL LEASE OBLIGATIONS) OR OF OTHER OBLIGATIONS THAT DO NOT
CONSTITUTE INDEBTEDNESS, IN EACH CASE ENTERED INTO BY THE BORROWERS OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS;

(Q)           INVESTMENTS TO THE EXTENT THAT PAYMENT FOR SUCH INVESTMENTS IS
MADE WITH EQUITY INTERESTS OF HOLDINGS (OR ANY PARENT ENTITY);

(R)            INVESTMENTS IN THE EQUITY INTERESTS OF ONE OR MORE NEWLY FORMED
PERSONS THAT ARE RECEIVED IN CONSIDERATION OF THE CONTRIBUTION BY HOLDINGS, THE
BORROWERS OR THE APPLICABLE SUBSIDIARY OF ASSETS (INCLUDING EQUITY INTERESTS AND
CASH) TO SUCH PERSON OR PERSONS; PROVIDED, THAT (I) THE FAIR MARKET VALUE OF
SUCH ASSETS, DETERMINED ON AN ARMS’-LENGTH BASIS, SO CONTRIBUTED PURSUANT TO
THIS PARAGRAPH (R) SHALL NOT IN THE AGGREGATE EXCEED $10.0 MILLION AND (II) IN
RESPECT OF EACH SUCH CONTRIBUTION, A RESPONSIBLE OFFICER OF THE BORROWERS SHALL
CERTIFY, IN A FORM TO BE AGREED UPON BY THE BORROWERS AND THE ADMINISTRATIVE
AGENT (X) AFTER GIVING EFFECT TO SUCH CONTRIBUTION, NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM, (Y) THE
FAIR MARKET VALUE OF THE ASSETS SO CONTRIBUTED AND (Z) THAT THE REQUIREMENTS OF
CLAUSE (I) OF THIS PROVISO REMAIN SATISFIED;

(S)           INVESTMENTS CONSISTING OF THE REDEMPTION, PURCHASE, REPURCHASE OR
RETIREMENT OF ANY EQUITY INTERESTS PERMITTED UNDER SECTION 6.06;

(T)            INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS CONSISTING OF
UNIFORM COMMERCIAL CODE ARTICLE 3 ENDORSEMENTS FOR COLLECTION OR DEPOSIT AND
UNIFORM COMMERCIAL CODE ARTICLE 4 CUSTOMARY TRADE ARRANGEMENTS WITH CUSTOMERS
CONSISTENT WITH PAST PRACTICES;

 

109

--------------------------------------------------------------------------------


 

(U)           INVESTMENTS IN FOREIGN SUBSIDIARIES NOT TO EXCEED $10.0 MILLION IN
THE AGGREGATE, AS VALUED AT THE FAIR MARKET VALUE OF SUCH INVESTMENT AT THE TIME
SUCH INVESTMENT IS MADE;

(V)           GUARANTEES PERMITTED UNDER SECTION 6.01 (EXCEPT TO THE EXTENT SUCH
GUARANTEE IS EXPRESSLY SUBJECT TO THIS SECTION 6.04);

(W)          ADVANCES IN THE FORM OF A PREPAYMENT OF EXPENSES, SO LONG AS SUCH
EXPENSES ARE BEING PAID IN ACCORDANCE WITH CUSTOMARY TRADE TERMS OF THE
BORROWERS OR SUCH SUBSIDIARY;

(X)            INVESTMENTS BY BORROWERS AND THEIR SUBSIDIARIES, INCLUDING LOANS
TO ANY DIRECT OR INDIRECT PARENT OF THE BORROWERS, IF THE BORROWERS OR ANY OTHER
SUBSIDIARY WOULD OTHERWISE BE PERMITTED TO MAKE A DIVIDEND OR DISTRIBUTION IN
SUCH AMOUNT (PROVIDED THAT THE AMOUNT OF ANY SUCH INVESTMENT SHALL ALSO BE
DEEMED TO BE A DISTRIBUTION UNDER THE APPROPRIATE CLAUSE OF SECTION 6.06 FOR ALL
PURPOSES OF THIS AGREEMENT);

(Y)           INVESTMENTS ARISING AS A RESULT OF PERMITTED RECEIVABLES
FINANCINGS;

(Z)            INVESTMENTS CONSISTING OF THE LICENSING OR CONTRIBUTION OF
INTELLECTUAL PROPERTY PURSUANT TO JOINT MARKETING ARRANGEMENTS WITH OTHER
PERSONS;

(AA)         INVESTMENTS CONSISTING OF PURCHASES AND ACQUISITIONS OF INVENTORY,
SUPPLIES, MATERIALS AND EQUIPMENT OR PURCHASES OF CONTRACT RIGHTS OR LICENSES OR
LEASES OF INTELLECTUAL PROPERTY IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

(BB)         INVESTMENTS RECEIVED SUBSTANTIALLY CONTEMPORANEOUSLY IN EXCHANGE
FOR EQUITY INTERESTS OF THE BORROWERS; PROVIDED THAT SUCH INVESTMENTS ARE NOT
INCLUDED IN ANY DETERMINATION OF THE CUMULATIVE CREDIT;

(CC)         INVESTMENTS IN JOINT VENTURES NOT IN EXCESS OF $15.0 MILLION IN THE
AGGREGATE;

(DD)         THE DALONG ACQUISITION; AND

(EE)         INTERCOMPANY INVESTMENTS IN CONNECTION WITH THE RESTRUCTURING
TRANSACTIONS.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrowers, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

SECTION 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions.  Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue,

 

110

--------------------------------------------------------------------------------


 

sell, transfer or otherwise dispose of any Equity Interests of the Borrowers or
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except that this Section shall not prohibit:

(A)           (I) THE PURCHASE AND SALE OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS BY THE BORROWERS OR ANY SUBSIDIARY, (II) THE ACQUISITION OR LEASE
(PURSUANT TO AN OPERATING LEASE) OF ANY OTHER ASSET IN THE ORDINARY COURSE OF
BUSINESS BY THE BORROWERS OR ANY SUBSIDIARY, (III) THE SALE OF SURPLUS, OBSOLETE
OR WORN OUT EQUIPMENT OR OTHER PROPERTY IN THE ORDINARY COURSE OF BUSINESS BY
THE BORROWERS OR ANY SUBSIDIARY OR (IV) THE SALE OF PERMITTED INVESTMENTS IN THE
ORDINARY COURSE OF BUSINESS;

(B)           IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO
NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
THEREFROM, (I) THE MERGER OF ANY SUBSIDIARY INTO ANY BORROWER IN A TRANSACTION
IN WHICH SUCH BORROWER IS THE SURVIVOR, (II) THE MERGER OR CONSOLIDATION OF ANY
SUBSIDIARY INTO OR WITH ANY SUBSIDIARY LOAN PARTY IN A TRANSACTION IN WHICH THE
SURVIVING OR RESULTING ENTITY IS A SUBSIDIARY LOAN PARTY AND, IN THE CASE OF
EACH OF CLAUSES (I) AND (II), NO PERSON OTHER THAN THE BORROWERS OR THE
SUBSIDIARY LOAN PARTIES RECEIVES ANY CONSIDERATION, (III) THE MERGER OR
CONSOLIDATION OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY INTO OR WITH
ANY OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY, (IV) THE LIQUIDATION
OR DISSOLUTION OR CHANGE IN FORM OF ENTITY OF ANY SUBSIDIARY (OTHER THAN THE
BORROWERS) IF THE BORROWERS DETERMINE IN GOOD FAITH THAT SUCH LIQUIDATION,
DISSOLUTION OR CHANGE IN FORM IS IN THE BEST INTERESTS OF THE BORROWERS AND IS
NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS OR (V) ANY SUBSIDIARY MAY MERGE
WITH ANY OTHER PERSON IN ORDER TO EFFECT AN INVESTMENT PERMITTED PURSUANT TO
SECTION 6.04 SO LONG AS THE CONTINUING OR SURVIVING PERSON SHALL BE A
SUBSIDIARY, WHICH SHALL BE A LOAN PARTY IF THE MERGING SUBSIDIARY WAS A LOAN
PARTY AND WHICH TOGETHER WITH EACH OF THEIR SUBSIDIARIES SHALL HAVE COMPLIED
WITH THE REQUIREMENTS OF SECTION 5.10;

(C)           SALES, TRANSFERS, LEASES OR OTHER DISPOSITIONS TO THE BORROWERS OR
A SUBSIDIARY (UPON VOLUNTARY LIQUIDATION OR OTHERWISE); PROVIDED, THAT ANY
SALES, TRANSFERS, LEASES OR OTHER DISPOSITIONS BY A LOAN PARTY TO A SUBSIDIARY
THAT IS NOT A SUBSIDIARY LOAN PARTY IN RELIANCE ON THIS PARAGRAPH (C) SHALL BE
MADE IN COMPLIANCE WITH SECTION 6.07 AND SHALL BE INCLUDED IN 6.05(G);

(D)           SALE AND LEASE-BACK TRANSACTIONS PERMITTED BY SECTION 6.03;

(E)           INVESTMENTS PERMITTED BY SECTION 6.04, PERMITTED LIENS, DIVIDENDS
PERMITTED BY SECTION 6.06 AND PURCHASES AND LEASES PERMITTED BY SECTION 6.10;

(F)            THE SALE OF DEFAULTED RECEIVABLES IN THE ORDINARY COURSE OF
BUSINESS AND NOT AS PART OF AN ACCOUNTS RECEIVABLES FINANCING TRANSACTION;

(G)           SALES, TRANSFERS, LEASES OR OTHER DISPOSITIONS OF ASSETS NOT
OTHERWISE PERMITTED BY THIS SECTION 6.05 (OR REQUIRED TO BE INCLUDED IN THIS
CLAUSE (G) PURSUANT TO SECTION 6.05(C)); PROVIDED, THAT (I) THE AGGREGATE GROSS
PROCEEDS (INCLUDING NON-CASH PROCEEDS) OF ANY OR ALL ASSETS SOLD, TRANSFERRED,
LEASED OR OTHERWISE DISPOSED OF IN RELIANCE

 

111

--------------------------------------------------------------------------------


 

UPON THIS PARAGRAPH (G) SHALL NOT EXCEED, IN ANY FISCAL YEAR OF THE BORROWERS,
THE GREATER OF (X) $100.0 MILLION AND (Y) 5% OF CONSOLIDATED TOTAL ASSETS AS OF
THE END OF THE FISCAL QUARTER IMMEDIATELY PRIOR TO THE DATE OF SUCH INCURRENCE
FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 5.04,
(II) NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD RESULT THEREFROM, (III) WITH
RESPECT TO ANY SUCH SALE, TRANSFER, LEASE OR OTHER DISPOSITION WITH AGGREGATE
GROSS PROCEEDS (INCLUDING NON-CASH PROCEEDS) IN EXCESS OF $10.0 MILLION,
IMMEDIATELY AFTER GIVING EFFECT THERETO, THE BORROWERS SHALL BE IN PRO FORMA
COMPLIANCE, AND (IV) THE NET PROCEEDS THEREOF ARE APPLIED IN ACCORDANCE WITH
SECTION 2.11(B);

(H)           PERMITTED BUSINESS ACQUISITIONS (INCLUDING ANY MERGER OR
CONSOLIDATION IN ORDER TO EFFECT A PERMITTED BUSINESS ACQUISITION); PROVIDED,
THAT FOLLOWING ANY SUCH MERGER OR CONSOLIDATION (I) INVOLVING ANY BORROWER, SUCH
BORROWER IS THE SURVIVING CORPORATION, (II) INVOLVING A DOMESTIC SUBSIDIARY, THE
SURVIVING OR RESULTING ENTITY SHALL BE A SUBSIDIARY LOAN PARTY THAT IS A WHOLLY
OWNED SUBSIDIARY AND (III) INVOLVING A FOREIGN SUBSIDIARY, THE SURVIVING OR
RESULTING ENTITY SHALL BE A WHOLLY OWNED SUBSIDIARY;

(I)            LEASES, LICENSES (ON A NON-EXCLUSIVE BASIS WITH RESPECT TO
INTELLECTUAL PROPERTY), OR SUBLEASES OR SUBLICENSES (ON A NON-EXCLUSIVE BASIS
WITH RESPECT TO INTELLECTUAL PROPERTY) OF ANY REAL OR PERSONAL PROPERTY IN THE
ORDINARY COURSE OF BUSINESS;

(J)            SALES, LEASES OR OTHER DISPOSITIONS OF INVENTORY OF THE BORROWERS
AND THEIR SUBSIDIARIES DETERMINED BY THE MANAGEMENT OF THE BORROWERS TO BE NO
LONGER USEFUL OR NECESSARY IN THE OPERATION OF THE BUSINESS OF THE BORROWERS OR
ANY OF THE SUBSIDIARIES; PROVIDED THAT THE NET PROCEEDS THEREOF ARE APPLIED IN
ACCORDANCE WITH SECTION 2.11(B);

(K)           ACQUISITIONS AND PURCHASES MADE WITH THE PROCEEDS OF ANY ASSET
SALE PURSUANT TO THE FIRST PROVISO OF PARAGRAPH (A) OF THE DEFINITION OF “NET
PROCEEDS”;

(L)            THE PURCHASE AND SALE OR OTHER TRANSFER (INCLUDING BY CAPITAL
CONTRIBUTION) OF RECEIVABLES ASSETS PURSUANT TO PERMITTED RECEIVABLES
FINANCINGS; PROVIDED THAT THE NET PROCEEDS THEREOF ARE APPLIED IN ACCORDANCE
WITH SECTION 2.11(B);

(M)          ANY EXCHANGE OF ASSETS FOR SERVICES AND/OR OTHER ASSETS OF
COMPARABLE OR GREATER VALUE; PROVIDED, THAT (I) AT LEAST 90% OF THE
CONSIDERATION RECEIVED BY THE TRANSFEROR CONSISTS OF ASSETS THAT WILL BE USED IN
A BUSINESS OR BUSINESS ACTIVITY PERMITTED HEREUNDER, (II) IN THE EVENT OF A SWAP
WITH A FAIR MARKET VALUE IN EXCESS OF $5.0 MILLION, THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A CERTIFICATE FROM A RESPONSIBLE OFFICER OF THE BORROWERS
WITH RESPECT TO SUCH FAIR MARKET VALUE AND (III) IN THE EVENT OF A SWAP WITH A
FAIR MARKET VALUE IN EXCESS OF $15.0 MILLION, SUCH EXCHANGE SHALL HAVE BEEN
APPROVED BY AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS OF HOLDINGS OR THE
BORROWERS; PROVIDED, FURTHER, THAT (A) THE AGGREGATE GROSS CONSIDERATION
(INCLUDING EXCHANGE ASSETS, OTHER NON-CASH CONSIDERATION AND CASH PROCEEDS) OF
ANY OR ALL ASSETS EXCHANGED IN RELIANCE UPON THIS PARAGRAPH (M) SHALL NOT
EXCEED, IN ANY FISCAL YEAR OF THE BORROWERS, THE GREATER OF $100.0 MILLION AND
5% OF CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE FISCAL QUARTER IMMEDIATELY
PRIOR TO THE DATE OF SUCH INCURRENCE FOR WHICH FINANCIAL STATEMENTS HAVE BEEN
DELIVERED PURSUANT TO SECTION 5.04, (B) NO DEFAULT OR EVENT OF DEFAULT EXISTS OR
WOULD

 

112

--------------------------------------------------------------------------------


 

RESULT THEREFROM, (C) WITH RESPECT TO ANY SUCH EXCHANGE WITH AGGREGATE GROSS
CONSIDERATION IN EXCESS OF $10.0 MILLION, IMMEDIATELY AFTER GIVING EFFECT
THERETO, THE BORROWERS SHALL BE IN PRO FORMA COMPLIANCE, AND (D) THE NET
PROCEEDS, IF ANY, THEREOF ARE APPLIED IN ACCORDANCE WITH SECTION 2.11(B);

(N)           SALE OF ASSETS COMPRISING ALL OR A PORTION OF THE INDUSTRIAL CHAIN
BUSINESS OR EQUITY INTERESTS IN PERSONS THE ONLY ASSETS OF WHICH AT THE TIME OF
SUCH SALE COMPRISE ALL OR A PORTION OF THE INDUSTRIAL CHAIN BUSINESS;

(O)           THE HONEYWELL RECEIVABLES TRANSACTION; AND

(P)           THE RESTRUCTURING TRANSACTIONS.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases or other dispositions to Loan
Parties pursuant to paragraph (c) hereof) unless such disposition is for fair
market value, (ii) no sale, transfer or other disposition of assets shall be
permitted by paragraph (a) or (d) of this Section 6.05 unless such disposition
is for at least 75% cash consideration and (iii) no sale, transfer or other
disposition of assets shall be permitted by paragraph (g) of this Section 6.05
unless such disposition is for at least 75% cash consideration; provided that
the provisions of clause (ii) shall not apply to any individual transaction or
series of related transactions involving assets with a fair market value of less
than $5.0 million or to other transactions involving assets with a fair market
value of not more than the greater of $35.0 million and 3% of Consolidated Total
Assets in the aggregate for all such transactions during the term of this
Agreement; provided, further, that for purposes of clause (iii), (a) the amount
of any secured Indebtedness of the Borrowers or any Subsidiary of the Borrowers
or other Indebtedness of a Subsidiary that is not a Loan Party (as shown on the
Borrowers’ or such Subsidiary’s most recent balance sheet or in the notes
thereto) that is assumed by the transferee of any such assets shall be deemed to
be cash and (b) any notes or other obligations or other securities or assets
received by the Borrowers or such Subsidiary from the transferee that are
converted by the Borrowers or such Subsidiary into cash within 180 days after
receipt thereof (to the extent of the cash received) shall be deemed to be cash.

SECTION 6.06.  Dividends and Distributions.  Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of its Equity Interests or set aside
any amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares); provided, however, that:

(A)           ANY SUBSIDIARY OF THE BORROWERS MAY DECLARE AND PAY DIVIDENDS TO,
REPURCHASE ITS EQUITY INTERESTS FROM OR MAKE OTHER DISTRIBUTIONS TO THE
BORROWERS OR TO ANY WHOLLY OWNED SUBSIDIARY OF THE BORROWERS (OR, IN THE CASE OF
NON-WHOLLY OWNED

 

113

--------------------------------------------------------------------------------


 

SUBSIDIARIES, TO THE BORROWERS OR ANY SUBSIDIARY THAT IS A DIRECT OR INDIRECT
PARENT OF SUCH SUBSIDIARY AND TO EACH OTHER OWNER OF EQUITY INTERESTS OF SUCH
SUBSIDIARY ON A PRO RATA BASIS (OR MORE FAVORABLE BASIS FROM THE PERSPECTIVE OF
THE BORROWERS OR SUCH SUBSIDIARY) BASED ON THEIR RELATIVE OWNERSHIP INTERESTS SO
LONG AS ANY REPURCHASE OF ITS EQUITY INTERESTS FROM A PERSON THAT IS NOT A
BORROWER OR A SUBSIDIARY IS PERMITTED UNDER SECTION 6.04);

(B)           THE BORROWERS MAY DECLARE AND PAY DIVIDENDS OR MAKE OTHER
DISTRIBUTIONS TO HOLDINGS IN RESPECT OF (I) OVERHEAD, LEGAL, ACCOUNTING AND
OTHER PROFESSIONAL FEES AND EXPENSES OF HOLDINGS OR ANY PARENT ENTITY, (II) FEES
AND EXPENSES RELATED TO ANY PUBLIC OFFERING OR PRIVATE PLACEMENT OF EQUITY
INTERESTS OF HOLDINGS OR ANY DIRECT OR INDIRECT PARENT OF HOLDINGS WHETHER OR
NOT CONSUMMATED, (III) FRANCHISE TAXES AND OTHER FEES, TAXES AND EXPENSES IN
CONNECTION WITH THE MAINTENANCE OF ITS EXISTENCE AND ITS (OR ANY PARENT ENTITY’S
INDIRECT) OWNERSHIP OF THE BORROWERS, (IV) PAYMENTS PERMITTED BY
SECTION 6.07(B), (V) THE TAX LIABILITY TO EACH RELEVANT JURISDICTION IN RESPECT
OF CONSOLIDATED, COMBINED, UNITARY OR AFFILIATED TAX RETURNS FOR THE RELEVANT
JURISDICTION OF HOLDINGS (OR ANY PARENT ENTITY) ATTRIBUTABLE TO HOLDINGS, THE
BORROWERS OR THEIR SUBSIDIARIES AND (VI) CUSTOMARY SALARY, BONUS AND OTHER
BENEFITS PAYABLE TO, AND INDEMNITIES PROVIDED ON BEHALF OF, OFFICERS AND
EMPLOYEES OF HOLDINGS OR ANY PARENT ENTITY, IN EACH CASE IN ORDER TO PERMIT
HOLDINGS OR ANY PARENT ENTITY TO MAKE SUCH PAYMENTS; PROVIDED, THAT IN THE CASE
OF CLAUSES (I), (II) AND (III), THE AMOUNT OF SUCH DIVIDENDS AND DISTRIBUTIONS
SHALL NOT EXCEED THE PORTION OF ANY AMOUNTS REFERRED TO IN SUCH CLAUSES (I),
(II) AND (III) THAT ARE ALLOCABLE TO THE BORROWERS AND THEIR SUBSIDIARIES (WHICH
SHALL BE 100% FOR SO LONG AS HOLDINGS OR SUCH PARENT ENTITY, AS THE CASE MAY BE,
OWNS NO ASSETS OTHER THAN THE EQUITY INTERESTS IN THE BORROWERS);

(C)           THE BORROWERS MAY DECLARE AND PAY DIVIDENDS OR MAKE OTHER
DISTRIBUTIONS TO HOLDINGS THE PROCEEDS OF WHICH ARE USED TO PURCHASE OR REDEEM
THE EQUITY INTERESTS OF HOLDINGS OR ANY PARENT ENTITY (INCLUDING RELATED STOCK
APPRECIATION RIGHTS OR SIMILAR SECURITIES) HELD BY THEN PRESENT OR FORMER
DIRECTORS, CONSULTANTS, OFFICERS OR EMPLOYEES OF HOLDINGS, THE BORROWERS OR ANY
OF THE SUBSIDIARIES OR BY ANY PLAN UPON SUCH PERSON’S DEATH, DISABILITY,
RETIREMENT OR TERMINATION OF EMPLOYMENT OR UNDER THE TERMS OF ANY SUCH PLAN OR
ANY OTHER AGREEMENT UNDER WHICH SUCH SHARES OF STOCK OR RELATED RIGHTS WERE
ISSUED; PROVIDED, THAT THE AGGREGATE AMOUNT OF SUCH PURCHASES OR REDEMPTIONS
UNDER THIS PARAGRAPH (C) SHALL NOT EXCEED IN ANY FISCAL YEAR $15.0 MILLION (PLUS
THE AMOUNT OF NET PROCEEDS CONTRIBUTED TO THE BORROWERS THAT WERE (X) RECEIVED
BY HOLDINGS AND ANY PARENT ENTITY DURING SUCH CALENDAR YEAR FROM SALES OF EQUITY
INTERESTS OF HOLDINGS OR ANY PARENT ENTITY TO DIRECTORS, CONSULTANTS, OFFICERS
OR EMPLOYEES OF HOLDINGS, ANY PARENT ENTITY, THE BORROWERS OR ANY SUBSIDIARY IN
CONNECTION WITH PERMITTED EMPLOYEE COMPENSATION AND INCENTIVE ARRANGEMENTS AND
(Y) OF ANY KEY-MAN LIFE INSURANCE POLICIES RECEIVED DURING SUCH CALENDAR YEAR),
WHICH, IF NOT USED IN ANY YEAR, MAY BE CARRIED FORWARD TO ANY SUBSEQUENT
CALENDAR YEAR;

(D)           ANY PERSON MAY MAKE NON-CASH REPURCHASES OF EQUITY INTERESTS
DEEMED TO OCCUR UPON EXERCISE OF STOCK OPTIONS IF SUCH EQUITY INTERESTS
REPRESENT A PORTION OF THE EXERCISE PRICE OF SUCH OPTIONS;

 

114

--------------------------------------------------------------------------------


 

(E)           THE BORROWERS MAY PAY DIVIDENDS TO HOLDINGS IN AN AGGREGATE AMOUNT
EQUAL TO THE PORTION, IF ANY, OF THE CUMULATIVE CREDIT ON SUCH DATE THAT THE
BORROWERS ELECT TO APPLY TO THIS SECTION 6.06(E), SUCH ELECTION TO BE SPECIFIED
IN A WRITTEN NOTICE OF A RESPONSIBLE OFFICER OF THE BORROWERS CALCULATING IN
REASONABLE DETAIL THE AMOUNT OF CUMULATIVE CREDIT IMMEDIATELY PRIOR TO SUCH
ELECTION AND THE AMOUNT THEREOF ELECTED TO BE SO APPLIED; PROVIDED, THAT NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT
THEREFROM AND, AFTER GIVING EFFECT THERETO, THAT THE BORROWERS AND THEIR
SUBSIDIARIES SHALL BE IN PRO FORMA COMPLIANCE WITH THE TOTAL SENIOR SECURED BANK
LEVERAGE RATIO COVENANT SET FORTH IN SECTION 6.11;

(F)            THE BORROWERS MAY PAY DIVIDENDS ON THE CLOSING DATE TO CONSUMMATE
THE TRANSACTIONS;

(G)           THE BORROWERS MAY PAY DIVIDENDS OR DISTRIBUTIONS TO ALLOW HOLDINGS
OR ANY PARENT ENTITY TO MAKE PAYMENTS IN CASH, IN LIEU OF THE ISSUANCE OF
FRACTIONAL SHARES, UPON THE EXERCISE OF WARRANTS OR UPON THE CONVERSION OR
EXCHANGE OF EQUITY INTERESTS OF ANY SUCH PERSON; AND

(H)           AFTER A QUALIFIED IPO, THE BORROWERS MAY PAY DIVIDENDS AND MAKE
DISTRIBUTIONS TO, OR REPURCHASE OR REDEEM SHARES FROM, THEIR EQUITY HOLDERS IN
AN AMOUNT EQUAL TO 6.0% PER ANNUM OF THE NET PROCEEDS RECEIVED BY THE BORROWERS
FROM ANY PUBLIC OFFERING OF EQUITY INTERESTS OF TARGET OR ANY DIRECT OR INDIRECT
PARENT OF THE TARGET.

SECTION 6.07.  Transactions with Affiliates.  (a)  Sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of Equity Interest of Holdings
(prior to a Qualified IPO) or the Borrowers, unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) upon terms no
less favorable to the Borrowers or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate.


(B)           THE FOREGOING PARAGRAPH (A) SHALL NOT PROHIBIT, TO THE EXTENT
OTHERWISE PERMITTED UNDER THIS AGREEMENT,

(I)            ANY ISSUANCE OF SECURITIES, OR OTHER PAYMENTS, AWARDS OR GRANTS
IN CASH, SECURITIES OR OTHERWISE PURSUANT TO, OR THE FUNDING OF, EMPLOYMENT
ARRANGEMENTS, EQUITY PURCHASE AGREEMENTS, STOCK OPTIONS AND STOCK OWNERSHIP
PLANS APPROVED BY THE BOARD OF DIRECTORS OF HOLDINGS (PRIOR TO A QUALIFIED IPO)
OR OF THE BORROWERS,

(II)           LOANS OR ADVANCES TO EMPLOYEES OR CONSULTANTS OF HOLDINGS (OR ANY
PARENT ENTITY), THE BORROWERS OR ANY OF THE SUBSIDIARIES IN ACCORDANCE WITH
SECTION 6.04(E),

(III)          TRANSACTIONS AMONG THE BORROWERS OR ANY SUBSIDIARY OR ANY ENTITY
THAT BECOMES A SUBSIDIARY AS A RESULT OF SUCH TRANSACTION,

(IV)          THE PAYMENT OF FEES, REASONABLE OUT-OF-POCKET COSTS AND
INDEMNITIES TO DIRECTORS, OFFICERS, CONSULTANTS AND EMPLOYEES OF HOLDINGS, ANY
PARENT ENTITY, THE BORROWERS AND THE SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS (LIMITED, IN THE CASE OF

 

115

--------------------------------------------------------------------------------


 

ANY PARENT ENTITY, TO THE PORTION OF SUCH FEES AND EXPENSES THAT ARE ALLOCABLE
TO THE BORROWERS AND THEIR SUBSIDIARIES (WHICH SHALL BE 100% FOR SO LONG AS
HOLDINGS OR SUCH PARENT ENTITY, AS THE CASE MAY BE, OWNS NO ASSETS OTHER THAN
THE EQUITY INTERESTS IN THE BORROWERS AND ASSETS INCIDENTAL TO THE OWNERSHIP OF
THE BORROWERS AND THEIR SUBSIDIARIES)),

(V)           SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.07(B)(XIV), IF
APPLICABLE, TRANSACTIONS PURSUANT TO THE TRANSACTION DOCUMENTS AND PERMITTED
AGREEMENTS IN EXISTENCE ON THE CLOSING DATE AND SET FORTH ON SCHEDULE 6.07 OR
ANY AMENDMENT THERETO TO THE EXTENT SUCH AMENDMENT IS NOT ADVERSE TO THE LENDERS
IN ANY MATERIAL RESPECT,

(VI)          (A) ANY EMPLOYMENT AGREEMENTS ENTERED INTO BY THE BORROWERS OR ANY
OF THE SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS, (B) ANY SUBSCRIPTION
AGREEMENT OR SIMILAR AGREEMENT PERTAINING TO THE REPURCHASE OF EQUITY INTERESTS
PURSUANT TO PUT/CALL RIGHTS OR SIMILAR RIGHTS WITH EMPLOYEES, OFFICERS OR
DIRECTORS, AND (C) ANY EMPLOYEE COMPENSATION, BENEFIT PLAN OR ARRANGEMENT, ANY
HEALTH, DISABILITY OR SIMILAR INSURANCE PLAN WHICH COVERS EMPLOYEES, AND ANY
REASONABLE EMPLOYMENT CONTRACT AND TRANSACTIONS PURSUANT THERETO,

(VII)         DIVIDENDS, REDEMPTIONS AND REPURCHASES PERMITTED UNDER
SECTION 6.06, INCLUDING PAYMENTS TO HOLDINGS (AND ANY PARENT ENTITY),

(VIII)        ANY PURCHASE BY HOLDINGS OF THE EQUITY INTERESTS OF THE BORROWERS;
PROVIDED, THAT ANY EQUITY INTERESTS OF THE BORROWERS PURCHASED BY HOLDINGS SHALL
BE PLEDGED TO THE COLLATERAL AGENT ON BEHALF OF THE LENDERS PURSUANT TO THE
COLLATERAL AGREEMENT,

(IX)           PAYMENTS BY THE BORROWERS OR ANY OF THE SUBSIDIARIES TO THE FUND
OR ANY FUND AFFILIATE MADE FOR ANY FINANCIAL ADVISORY, FINANCING, UNDERWRITING
OR PLACEMENT SERVICES OR IN RESPECT OF OTHER INVESTMENT BANKING ACTIVITIES,
INCLUDING IN CONNECTION WITH ACQUISITIONS OR DIVESTITURES, WHICH PAYMENTS ARE
APPROVED BY THE MAJORITY OF THE BOARD OF DIRECTORS OF THE BORROWERS, OR A
MAJORITY OF DISINTERESTED MEMBERS OF THE BOARD OF DIRECTORS OF THE BORROWERS, IN
GOOD FAITH,

(X)            TRANSACTIONS WITH WHOLLY OWNED SUBSIDIARIES FOR THE PURCHASE OR
SALE OF GOODS, PRODUCTS, PARTS AND SERVICES ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS IN A MANNER CONSISTENT WITH PAST PRACTICE,

(XI)           ANY TRANSACTION IN RESPECT OF WHICH THE BORROWERS DELIVERS TO THE
ADMINISTRATIVE AGENT (FOR DELIVERY TO THE LENDERS) A LETTER ADDRESSED TO THE
BOARD OF DIRECTORS OF THE BORROWERS FROM AN ACCOUNTING, APPRAISAL OR INVESTMENT
BANKING FIRM, IN EACH CASE OF NATIONALLY RECOGNIZED STANDING THAT IS (A) IN THE
GOOD FAITH DETERMINATION OF THE BORROWERS QUALIFIED TO RENDER SUCH LETTER AND
(B) REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, WHICH LETTER STATES
THAT SUCH TRANSACTION IS ON TERMS THAT ARE NO LESS FAVORABLE TO THE BORROWERS OR
SUCH SUBSIDIARY, AS APPLICABLE, THAN WOULD BE OBTAINED IN A COMPARABLE
ARM’S-LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE,

 

116

--------------------------------------------------------------------------------


 

(XII)          SUBJECT TO PARAGRAPH (XIV) BELOW, THE PAYMENT OF ALL FEES,
EXPENSES, BONUSES AND AWARDS RELATED TO THE TRANSACTIONS CONTEMPLATED BY SENIOR
UNSECURED NOTES OFFERING MEMORANDUM AND THE SENIOR SUBORDINATED NOTES OFFERING
MEMORANDUM, INCLUDING FEES TO THE FUND OR ANY FUND AFFILIATE,

(XIII)         TRANSACTIONS WITH JOINT VENTURES FOR THE PURCHASE OR SALE OF
GOODS, EQUIPMENT AND SERVICES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS
AND IN A MANNER CONSISTENT WITH PAST PRACTICE,

(XIV)        ANY AGREEMENT TO PAY, AND THE PAYMENT OF, MONITORING, MANAGEMENT,
TRANSACTION, ADVISORY OR SIMILAR FEES PAYABLE TO THE FUND OR ANY FUND AFFILIATE
(A) IN AN AGGREGATE AMOUNT IN ANY FISCAL YEAR NOT TO EXCEED THE SUM OF (1) THE
GREATER OF $2.5 MILLION AND 1.5% OF EBITDA, PLUS REASONABLE OUT OF POCKET COSTS
AND EXPENSES IN CONNECTION THEREWITH AND UNPAID AMOUNTS ACCRUED FOR PRIOR
PERIODS; PLUS (2) ANY DEFERRED FEES (TO THE EXTENT SUCH FEES WERE WITHIN SUCH
AMOUNT IN CLAUSE (A)(1) ABOVE ORIGINALLY), PLUS (B) 1.5% OF THE VALUE OF
TRANSACTIONS WITH RESPECT TO WHICH THE FUND OR ANY FUND AFFILIATE PROVIDES ANY
TRANSACTION, ADVISORY OR OTHER SERVICES, PLUS (C) A TRANSACTION FEE OF NOT MORE
THAN $20.0 MILLION TO BE PAID TO THE FUND OR A FUND AFFILIATE IN CONNECTION WITH
THE TRANSACTIONS ON THE CLOSING DATE, PLUS (D) SO LONG AS NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, IN THE EVENT OF A QUALIFIED IPO, THE PRESENT
VALUE OF ALL FUTURE AMOUNTS PAYABLE PURSUANT TO ANY AGREEMENT REFERRED TO IN
CLAUSE (A)(1) ABOVE IN CONNECTION WITH THE TERMINATION OF SUCH AGREEMENT WITH
THE FUND AND ITS FUND AFFILIATES; PROVIDED, THAT IF ANY SUCH PAYMENT PURSUANT TO
CLAUSE (D) IS NOT PERMITTED TO BE PAID AS A RESULT OF AN EVENT OF DEFAULT, SUCH
PAYMENT SHALL ACCRUE AND MAY BE PAYABLE WHEN NO EVENTS OF DEFAULT ARE CONTINUING
TO THE EXTENT THAT NO FURTHER EVENT OF DEFAULT WOULD RESULT THEREFROM,

(XV)         THE ISSUANCE, SALE, TRANSFER OF EQUITY INTERESTS OF BORROWERS TO
HOLDINGS AND CAPITAL CONTRIBUTIONS BY HOLDINGS TO BORROWERS,

(XVI)        THE ISSUANCE OF EQUITY INTERESTS TO THE MANAGEMENT OF HOLDINGS, THE
BORROWERS OR ANY SUBSIDIARY IN CONNECTION WITH THE TRANSACTIONS,

(XVII)       PAYMENTS BY HOLDINGS (AND ANY PARENT ENTITY), THE BORROWERS AND THE
SUBSIDIARIES PURSUANT TO TAX SHARING AGREEMENTS AMONG HOLDINGS (AND ANY SUCH
PARENT ENTITY), THE BORROWERS AND THE SUBSIDIARIES ON CUSTOMARY TERMS THAT
REQUIRE EACH PARTY TO MAKE PAYMENTS WHEN SUCH TAXES ARE DUE OR REFUNDS RECEIVED
OF AMOUNTS EQUAL TO THE INCOME TAX LIABILITIES AND REFUNDS GENERATED BY EACH
SUCH PARTY CALCULATED ON A SEPARATE RETURN BASIS AND PAYMENTS TO THE PARTY
GENERATING TAX BENEFITS AND CREDITS OF AMOUNTS EQUAL TO THE VALUE OF SUCH TAX
BENEFITS AND CREDITS MADE AVAILABLE TO THE GROUP BY SUCH PARTY, OR

(XVIII)      TRANSACTIONS PURSUANT TO ANY PERMITTED RECEIVABLES FINANCING.

(XIX)         PAYMENTS OR LOANS (OR CANCELLATION OF LOANS) TO EMPLOYEES OR
CONSULTANTS THAT ARE (I) APPROVED BY A MAJORITY OF THE BOARD OF DIRECTORS OF THE
BORROWERS IN GOOD

 

117

--------------------------------------------------------------------------------


 

FAITH, (II) MADE IN COMPLIANCE WITH APPLICABLE LAW AND (III) OTHERWISE PERMITTED
UNDER THIS AGREEMENT;

(XX)          TRANSACTIONS WITH CUSTOMERS, CLIENTS, SUPPLIERS, OR PURCHASERS OR
SELLERS OF GOODS OR SERVICES, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS
AND OTHERWISE IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT THAT ARE FAIR TO
THE BORROWERS OR THE SUBSIDIARIES;

(XXI)         TRANSACTIONS BETWEEN THE BORROWERS OR ANY OF THE SUBSIDIARIES AND
ANY PERSON, A DIRECTOR OF WHICH IS ALSO A DIRECTOR OF THE BORROWERS OR ANY
DIRECT OR INDIRECT PARENT COMPANY OF THE BORROWERS, PROVIDED, HOWEVER, THAT
(A) SUCH DIRECTOR ABSTAINS FROM VOTING AS A DIRECTOR OF THE BORROWERS OR SUCH
DIRECT OR INDIRECT PARENT COMPANY, AS THE CASE MAY BE, ON ANY MATTER INVOLVING
SUCH OTHER PERSON AND (B) SUCH PERSON IS NOT AN AFFILIATE OF THE BORROWERS FOR
ANY REASON OTHER THAN SUCH DIRECTOR’S ACTING IN SUCH CAPACITY;

(XXII)        TRANSACTIONS PERMITTED BY, AND COMPLYING WITH, THE PROVISIONS OF
SECTION 6.05;

(XXIII)       INTERCOMPANY TRANSACTIONS UNDERTAKEN IN GOOD FAITH (AS CERTIFIED
BY A RESPONSIBLE OFFICER OF THE BORROWERS) FOR THE PURPOSE OF IMPROVING THE
CONSOLIDATED TAX EFFICIENCY OF THE BORROWERS AND THE SUBSIDIARIES AND NOT FOR
THE PURPOSE OF CIRCUMVENTING ANY COVENANT SET FORTH HEREIN; AND

(XXIV)       THE RESTRUCTURING TRANSACTIONS.

SECTION 6.08.  Business of the Borrowers and the Subsidiaries.  Notwithstanding
any other provisions hereof, engage at any time in any business or business
activity other than any business or business activity conducted by any of them
on the Closing Date and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto, and in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financing.

SECTION 6.09.  Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc. 
(a)  Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation, by-laws, limited liability company operating
agreement, partnership agreement or other organizational documents of the
Borrowers or any of the Subsidiaries or the Merger Agreement.


(B)           (I)  MAKE, OR AGREE OR OFFER TO PAY OR MAKE, DIRECTLY OR
INDIRECTLY, ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR
OTHER PROPERTY) OF OR IN RESPECT OF PRINCIPAL OF OR INTEREST ON THE LOANS UNDER
THE SENIOR SUBORDINATED NOTES OR ANY PERMITTED ADDITIONAL DEBT OR ANY PERMITTED
REFINANCING INDEBTEDNESS IN RESPECT OF ANY OF THE FOREGOING OR ANY PREFERRED
EQUITY INTERESTS OR ANY DISQUALIFIED STOCK (COLLECTIVELY, “JUNIOR FINANCING”),
OR ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR

 

118

--------------------------------------------------------------------------------


 


OTHER PROPERTY), INCLUDING ANY SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF
THE PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION, CANCELLATION OR TERMINATION
IN RESPECT OF ANY JUNIOR FINANCING EXCEPT FOR (A) REFINANCINGS PERMITTED BY
SECTION 6.01(L) OR (R), (B) PAYMENTS OF REGULARLY SCHEDULED INTEREST, AND, TO
THE EXTENT THIS AGREEMENT IS THEN IN EFFECT, PRINCIPAL ON THE SCHEDULED MATURITY
DATE ANY JUNIOR FINANCING, (C) PAYMENTS OR DISTRIBUTIONS IN RESPECT OF ALL OR
ANY PORTION OF THE JUNIOR FINANCING WITH THE PROCEEDS CONTRIBUTED TO THE
BORROWERS BY HOLDINGS FROM THE ISSUANCE, SALE OR EXCHANGE BY HOLDINGS (OR ANY
DIRECT OR INDIRECT PARENT OF HOLDINGS) OF EQUITY INTERESTS MADE WITHIN EIGHTEEN
MONTHS PRIOR THERETO, (D) THE CONVERSION OF ANY JUNIOR FINANCING TO EQUITY
INTERESTS OF HOLDINGS OR ANY OF ITS DIRECT OR INDIRECT PARENTS; AND (E) SO LONG
AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT
THEREFROM AND AFTER GIVING EFFECT TO SUCH PAYMENT OR DISTRIBUTION THE BORROWERS
WOULD BE IN PRO FORMA COMPLIANCE WITH THE TOTAL SENIOR SECURED BANK LEVERAGE
RATIO COVENANT SET FORTH IN SECTION 6.11, PAYMENTS OR DISTRIBUTIONS IN RESPECT
OF JUNIOR FINANCINGS PRIOR TO THEIR SCHEDULED MATURITY MADE, IN AN AGGREGATE
AMOUNT, NOT TO EXCEED THE SUM OF (X) $10.0 MILLION AND (Y) THE PORTION, IF ANY,
OF THE CUMULATIVE CREDIT ON THE DATE OF SUCH PAYMENT OR DISTRIBUTION THAT THE
BORROWERS ELECT TO APPLY TO THIS SECTION 6.09(B)(I), SUCH ELECTION TO BE
SPECIFIED IN A WRITTEN NOTICE OF A RESPONSIBLE OFFICER OF THE BORROWERS
CALCULATING IN REASONABLE DETAIL THE AMOUNT OF CUMULATIVE CREDIT IMMEDIATELY
PRIOR TO SUCH ELECTION AND THE AMOUNT THEREOF ELECTED TO BE SO APPLIED; OR

(II)           AMEND OR MODIFY, OR PERMIT THE AMENDMENT OR MODIFICATION OF, ANY
PROVISION OF JUNIOR FINANCING, ANY PERMITTED RECEIVABLES DOCUMENT, OR ANY
AGREEMENT, DOCUMENT OR INSTRUMENT EVIDENCING OR RELATING THERETO, OTHER THAN
AMENDMENTS OR MODIFICATIONS THAT (A) ARE NOT IN ANY MANNER MATERIALLY ADVERSE TO
LENDERS AND THAT DO NOT AFFECT THE SUBORDINATION OR PAYMENT PROVISIONS THEREOF
(IF ANY) IN A MANNER ADVERSE TO THE LENDERS OR (B) OTHERWISE COMPLY WITH THE
DEFINITION OF “PERMITTED REFINANCING INDEBTEDNESS”.


(C)           PERMIT ANY MATERIAL SUBSIDIARY TO ENTER INTO ANY AGREEMENT OR
INSTRUMENT THAT BY ITS TERMS RESTRICTS (I) THE PAYMENT OF DIVIDENDS OR
DISTRIBUTIONS OR THE MAKING OF CASH ADVANCES TO THE BORROWERS OR ANY SUBSIDIARY
THAT IS A DIRECT OR INDIRECT PARENT OF SUCH SUBSIDIARY OR (II) THE GRANTING OF
LIENS BY THE BORROWERS OR SUCH MATERIAL SUBSIDIARY PURSUANT TO THE SECURITY
DOCUMENTS, IN EACH CASE OTHER THAN THOSE ARISING UNDER ANY LOAN DOCUMENT,
EXCEPT, IN EACH CASE, RESTRICTIONS EXISTING BY REASON OF:

(A)          restrictions imposed by applicable law;

(B)           contractual encumbrances or restrictions in effect on the Closing
Date under Indebtedness existing on the Closing Date and set forth on
Schedule 6.01, the Senior Unsecured Notes, the Senior Subordinated Notes or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not expand the scope of any such encumbrance or
restriction;

(C)           any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

 

119

--------------------------------------------------------------------------------


 

(D)          customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E)           any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

(F)           customary provisions contained in leases or licenses of
intellectual property and other similar agreements entered into in the ordinary
course of business;

(G)           customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;

(H)          customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;

(I)            customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 6.05 pending the consummation of such sale, transfer,
lease or other disposition;

(J)            customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

(K)          customary net worth provisions contained in Real Property leases
entered into by Subsidiaries, so long as the Borrowers has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Borrowers and their Subsidiaries to meet their ongoing
obligations;

(L)           any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary;

(M)         restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrowers that is not a Subsidiary Loan
Party;

(N)          customary restrictions contained in leases, subleases, licenses or
Equity Interests or asset sale agreements otherwise permitted hereby as long as
such restrictions relate to the Equity Interests and assets subject thereto;

(O)          restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; or

(P)           restrictions contained in any Permitted Receivables Document with
respect to any Special Purpose Receivables Subsidiary.

 

120

--------------------------------------------------------------------------------


 

SECTION 6.10.  Capital Expenditures.  Permit the Borrowers or their Subsidiaries
to make any Capital Expenditure, except that:

(A)           DURING ANY FISCAL YEAR THE BORROWERS AND THE SUBSIDIARIES MAY MAKE
CAPITAL EXPENDITURES SO LONG AS THE AGGREGATE AMOUNT THEREOF (EXCLUDING
EXPENDITURES PURSUANT TO SUBSECTIONS 6.10(B) AND (C)) DOES NOT EXCEED THE SUM OF
(I) $60.0 MILLION, (II) THE ACQUIRED CAPEX AMOUNT, AND (III) FOR EACH FISCAL
YEAR AFTER ANY ACQUIRED CAPEX AMOUNT IS INITIALLY INCLUDED IN CLAUSE (II) ABOVE,
5% OF SUCH ACQUIRED CAPEX AMOUNT, CALCULATED ON A CUMULATIVE BASIS.

(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
PARAGRAPH (A) ABOVE, TO THE EXTENT THAT THE AGGREGATE AMOUNT OF CAPITAL
EXPENDITURES MADE BY THE BORROWERS AND THE SUBSIDIARIES IN ANY FISCAL YEAR OF
THE BORROWERS PURSUANT TO SECTION 6.10(A) IS LESS THAN THE AMOUNT SET FORTH FOR
SUCH FISCAL YEAR, THE AMOUNT OF SUCH DIFFERENCE MAY BE CARRIED FORWARD AND USED
TO MAKE CAPITAL EXPENDITURES IN ANY SUCCEEDING FISCAL YEAR.

(C)           IN ADDITION TO THE CAPITAL EXPENDITURES PERMITTED PURSUANT TO THE
PRECEDING PARAGRAPHS (A) AND (B), THE BORROWERS AND THE SUBSIDIARIES MAY MAKE
ADDITIONAL CAPITAL EXPENDITURES AT ANY TIME IN AN AMOUNT NOT TO EXCEED THE
PORTION, IF ANY, OF THE CUMULATIVE CREDIT ON THE DATE OF SUCH CAPITAL
EXPENDITURE THAT THE BORROWERS ELECT TO APPLY TO THIS SECTION 6.10(C), SUCH
ELECTION TO BE SPECIFIED IN A WRITTEN NOTICE OF A RESPONSIBLE OFFICER OF THE
BORROWERS CALCULATING IN REASONABLE DETAIL THE AMOUNT OF CUMULATIVE CREDIT
IMMEDIATELY PRIOR TO SUCH ELECTION AND THE AMOUNT THEREOF ELECTED TO BE SO
APPLIED.

SECTION 6.11.  Total Senior Secured Bank Leverage Ratio.  With respect to the
Revolving Facility only, permit the Total Senior Secured Bank Leverage Ratio on
the last day of any fiscal quarter (beginning with the fiscal quarter ending
December 31, 2006) to exceed 4.25 to 1.00.

SECTION 6.12.  Swap Agreements.  Enter into any Swap Agreement, other than
(a) Swap Agreements required by any Permitted Receivables Financing, (b) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrowers or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities (including, without limitation,
raw material, supply costs and currency risks), (c) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest bearing liability or investment of the Borrowers or
any Subsidiary and (d) Swap Agreements entered into in order to swap currency in
connection with funding the business of the Borrowers and their Subsidiaries in
the ordinary course of business.

SECTION 6.13.  No Other “Designated Senior Debt”.  Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in the Senior Subordinated Notes Indenture or any indenture
governing any Permitted Additional Debt that is subordinated to the Obligations
or any Permitted Refinancing thereof or of the Senior

 

121

--------------------------------------------------------------------------------


 

Subordinated Notes other than (a) the Obligations under this Agreement and the
other Loan Documents, and (b) the Senior Unsecured Notes.

SECTION 6.14.  Fiscal Year; Accounting.  In the case of the Borrowers, permit
their fiscal year to end on any date other than March 31 without prior notice to
the Administrative Agent given concurrently with any required notice to the SEC.

ARTICLE VIA
Holdings Negative Covenants

Holdings (prior to a Qualified IPO) covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been canceled or have expired and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, (a) Holdings will not create, incur, assume or permit to
exist any Lien (other than Liens of a type described in Section 6.02(d), (e) or
(k)) on any of the Equity Interests issued by the Borrowers other than the Liens
created under the Loan Documents, (b) Holdings shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence; provided, that so long as no Default has occurred and is continuing
or would result therefrom, Holdings may merge with any other person, and
(c) Holdings shall at all times own directly 100% of the Equity Interests of
Merger Sub (prior to the Merger) and Target (after the Merger) and shall not
sell, transfer or otherwise dispose of any Equity Interests in Merger Sub or
Target.


ARTICLE VII
EVENTS OF DEFAULT

SECTION 7.01.  Events of Default.  In case of the happening of any of the
following events (each, an “Event of Default”):

(A)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY HOLDINGS,
ANY BORROWER OR ANY OTHER LOAN PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR ANY
CERTIFICATE OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO SHALL PROVE TO HAVE
BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN SO MADE OR DEEMED MADE;

(B)           DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY PRINCIPAL OF ANY LOAN
WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE
THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF OR BY ACCELERATION THEREOF OR
OTHERWISE;

 

122

--------------------------------------------------------------------------------


 

(C)           DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY INTEREST ON ANY LOAN
OR THE REIMBURSEMENT WITH RESPECT TO ANY L/C DISBURSEMENT OR IN THE PAYMENT OF
ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN PARAGRAPH (B)
ABOVE) DUE UNDER ANY LOAN DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE
BUSINESS DAYS;

(D)           DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY
HOLDINGS, ANY BORROWER OR ANY OF THE SUBSIDIARIES OF ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTIONS 2.05(C), 5.01(A), 5.05(A) OR 5.08 OR IN
ARTICLE VI (PROVIDED THAT SECTION 6.11 SHALL APPLY WITH RESPECT TO THE REVOLVING
FACILITY ONLY) OR ARTICLE VIA;

(E)           DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY
HOLDINGS, ANY BORROWER OR ANY OF THE SUBSIDIARIES OF ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN
PARAGRAPHS (B), (C) AND (D) ABOVE) AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED
FOR A PERIOD OF 30 DAYS (OR 60 DAYS IF SUCH DEFAULT RESULTS SOLELY FROM A
FOREIGN SUBSIDIARY’S FAILURE TO DULY OBSERVE OR PERFORM ANY SUCH COVENANT,
CONDITION OR AGREEMENT) AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT TO
THE BORROWERS;

(F)            (I) ANY EVENT OR CONDITION OCCURS THAT (A) RESULTS IN ANY
MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR
(B) ENABLES OR PERMITS (WITH ALL APPLICABLE GRACE PERIODS HAVING EXPIRED) THE
HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE
PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED
MATURITY, PROVIDED, THAT ANY BREACH OF THE FINANCIAL PERFORMANCE COVENANT WITH
RESPECT TO THE REVOLVING FACILITY, SHALL NOT, BY ITSELF, CONSTITUTE AN EVENT OF
DEFAULT UNDER THE TERM FACILITY, UNLESS SUCH BREACH SHALL CONTINUE UNREMEDIED
FOR A PERIOD OF 45 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT TO
THE BORROWERS; OR (II) HOLDINGS (PRIOR TO A QUALIFIED IPO), ANY BORROWER OR ANY
OF THE SUBSIDIARIES SHALL FAIL TO PAY THE PRINCIPAL OF ANY MATERIAL INDEBTEDNESS
AT THE STATED FINAL MATURITY THEREOF; PROVIDED, THAT THIS CLAUSE (F) SHALL NOT
APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE
OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS IF SUCH SALE OR
TRANSFER IS PERMITTED HEREUNDER AND UNDER THE DOCUMENTS PROVIDING FOR SUCH
INDEBTEDNESS;

(G)           THERE SHALL HAVE OCCURRED A CHANGE IN CONTROL;

(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED IN A COURT OF COMPETENT JURISDICTION SEEKING (I) RELIEF
IN RESPECT OF HOLDINGS (PRIOR TO A QUALIFIED IPO), ANY BORROWER OR ANY OF THE
SUBSIDIARIES, OR OF A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF HOLDINGS
(PRIOR TO A QUALIFIED IPO), ANY BORROWER OR ANY SUBSIDIARY, UNDER TITLE 11 OF
THE UNITED STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW,
(II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR HOLDINGS (PRIOR TO A QUALIFIED IPO), ANY
BORROWER OR ANY OF THE SUBSIDIARIES OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR
ASSETS OF HOLDINGS (PRIOR TO A QUALIFIED IPO), ANY BORROWER OR ANY OF THE
SUBSIDIARIES OR (III) THE WINDING-UP

 

123

--------------------------------------------------------------------------------


 

OR LIQUIDATION OF HOLDINGS (PRIOR TO A QUALIFIED IPO), ANY BORROWER OR ANY
SUBSIDIARY (EXCEPT, IN THE CASE OF ANY SUBSIDIARY, IN A TRANSACTION PERMITTED BY
SECTION 6.05); AND SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR
60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL
BE ENTERED;

(I)            HOLDINGS (PRIOR TO A QUALIFIED IPO), ANY BORROWER OR ANY
SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION
SEEKING RELIEF UNDER TITLE 11 OF THE UNITED STATES CODE, AS NOW CONSTITUTED OR
HEREAFTER AMENDED, OR ANY OTHER FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW, (II) CONSENT TO THE INSTITUTION OF, OR
FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR THE FILING
OF ANY PETITION DESCRIBED IN PARAGRAPH (H) ABOVE, (III) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR HOLDINGS (PRIOR TO A QUALIFIED IPO), ANY BORROWER OR ANY OF
THE SUBSIDIARIES OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF HOLDINGS
(PRIOR TO A QUALIFIED IPO), ANY BORROWER OR ANY SUBSIDIARY, (IV) FILE AN ANSWER
ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH
PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
(VI) BECOME UNABLE OR ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY
ITS DEBTS AS THEY BECOME DUE;

(J)            THE FAILURE BY HOLDINGS (PRIOR TO A QUALIFIED IPO), ANY BORROWER
OR ANY SUBSIDIARY TO PAY ONE OR MORE FINAL JUDGMENTS AGGREGATING IN EXCESS OF
$20.0 MILLION (TO THE EXTENT NOT COVERED BY INSURANCE), WHICH JUDGMENTS ARE NOT
DISCHARGED OR EFFECTIVELY WAIVED OR STAYED FOR A PERIOD OF 45 CONSECUTIVE DAYS,
OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO LEVY UPON ASSETS
OR PROPERTIES OF HOLDINGS (PRIOR TO A QUALIFIED IPO), ANY BORROWER OR ANY
SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;

(K)           (I) A REPORTABLE EVENT OR REPORTABLE EVENTS SHALL HAVE OCCURRED
WITH RESPECT TO ANY PLAN OR A TRUSTEE SHALL BE APPOINTED BY A UNITED STATES
DISTRICT COURT TO ADMINISTER ANY PLAN, (II) AN ERISA EVENT OR ERISA EVENTS SHALL
HAVE OCCURRED WITH RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN, (III) THE PBGC
SHALL INSTITUTE PROCEEDINGS (INCLUDING GIVING NOTICE OF INTENT THEREOF) TO
TERMINATE ANY PLAN OR PLANS, (IV) HOLDINGS (PRIOR TO A QUALIFIED IPO), ANY
BORROWER OR ANY SUBSIDIARY OR ANY ERISA AFFILIATE SHALL HAVE BEEN NOTIFIED BY
THE SPONSOR OF A MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN
REORGANIZATION OR IS BEING TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA,
(V) HOLDINGS (PRIOR TO A QUALIFIED IPO), ANY BORROWER OR ANY SUBSIDIARY SHALL
ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE) INVOLVING ANY PLAN OR (VI) ANY OTHER SIMILAR EVENT OR
CONDITION SHALL OCCUR OR EXIST WITH RESPECT TO A PLAN; AND IN EACH CASE IN
CLAUSES (I) THROUGH (VI) ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER
SUCH EVENTS OR CONDITIONS, IF ANY, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; OR

(L)            (I) ANY LOAN DOCUMENT SHALL FOR ANY REASON BE ASSERTED IN WRITING
BY HOLDINGS (PRIOR TO A QUALIFIED IPO), ANY BORROWER OR ANY SUBSIDIARY NOT TO BE
A LEGAL, VALID AND BINDING OBLIGATION OF ANY PARTY THERETO, (II) ANY SECURITY
INTEREST PURPORTED TO BE CREATED BY ANY SECURITY DOCUMENT AND TO EXTEND TO
ASSETS THAT ARE NOT IMMATERIAL TO HOLDINGS (PRIOR TO A QUALIFIED IPO), THE
BORROWERS AND THE SUBSIDIARIES ON A CONSOLIDATED BASIS SHALL CEASE TO BE, OR
SHALL BE ASSERTED IN WRITING BY ANY BORROWER OR ANY OTHER LOAN

 

124

--------------------------------------------------------------------------------


 

PARTY NOT TO BE, A VALID AND PERFECTED SECURITY INTEREST (PERFECTED AS OR HAVING
THE PRIORITY REQUIRED BY THIS AGREEMENT OR THE RELEVANT SECURITY DOCUMENT AND
SUBJECT TO SUCH LIMITATIONS AND RESTRICTIONS AS ARE SET FORTH HEREIN AND
THEREIN) IN THE SECURITIES, ASSETS OR PROPERTIES COVERED THEREBY, EXCEPT TO THE
EXTENT THAT ANY SUCH LOSS OF PERFECTION OR PRIORITY RESULTS FROM THE LIMITATIONS
OF FOREIGN LAWS, RULES AND REGULATIONS AS THEY APPLY TO PLEDGES OF EQUITY
INTERESTS IN FOREIGN SUBSIDIARIES OR THE APPLICATION THEREOF, OR FROM THE
FAILURE OF THE COLLATERAL AGENT TO MAINTAIN POSSESSION OF CERTIFICATES ACTUALLY
DELIVERED TO IT REPRESENTING SECURITIES PLEDGED UNDER THE COLLATERAL AGREEMENT
OR TO FILE UNIFORM COMMERCIAL CODE CONTINUATION STATEMENTS OR TAKE THE ACTIONS
DESCRIBED ON SCHEDULE 3.04 AND EXCEPT TO THE EXTENT THAT SUCH LOSS IS COVERED BY
A LENDER’S TITLE INSURANCE POLICY AND THE COLLATERAL AGENT SHALL BE REASONABLY
SATISFIED WITH THE CREDIT OF SUCH INSURER, OR (III) THE GUARANTEES PURSUANT TO
THE SECURITY DOCUMENTS BY HOLDINGS (PRIOR TO A QUALIFIED IPO), THE BORROWERS OR
THE SUBSIDIARY LOAN PARTIES OF ANY OF THE OBLIGATIONS SHALL CEASE TO BE IN FULL
FORCE AND EFFECT (OTHER THAN IN ACCORDANCE WITH THE TERMS THEREOF), OR SHALL BE
ASSERTED IN WRITING BY HOLDINGS (PRIOR TO A QUALIFIED IPO) OR ANY BORROWER OR
ANY SUBSIDIARY LOAN PARTY NOT TO BE IN EFFECT OR NOT TO BE LEGAL, VALID AND
BINDING OBLIGATIONS; OR

(M)          (I) THE OBLIGATIONS SHALL FAIL TO CONSTITUTE “SENIOR DEBT” (OR THE
EQUIVALENT THEREOF) AND “DESIGNATED SENIOR DEBT” (OR THE EQUIVALENT THEREOF)
UNDER THE SENIOR SUBORDINATED NOTES INDENTURE AND UNDER THE DOCUMENTATION
GOVERNING ANY PERMITTED ADDITIONAL DEBT CONSTITUTING SUBORDINATED INDEBTEDNESS
OR ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT OF THE SENIOR SUBORDINATED
NOTES OR ANY PERMITTED ADDITIONAL DEBT CONSTITUTING SUBORDINATED INDEBTEDNESS,
OR (II) THE SUBORDINATION PROVISIONS THEREUNDER SHALL BE INVALIDATED OR
OTHERWISE CEASE, OR SHALL BE ASSERTED IN WRITING BY HOLDINGS, ANY BORROWER OR
ANY SUBSIDIARY LOAN PARTY TO BE INVALID OR TO CEASE TO BE LEGAL, VALID AND
BINDING OBLIGATIONS OF THE PARTIES THERETO, ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to any
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest

 

125

--------------------------------------------------------------------------------


 

or any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 7.02.  Exclusion of Immaterial Subsidiaries.   Solely for the purposes
of determining whether an Event of Default has occurred under clause (h), (i) or
(j) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.


SECTION 7.03.  RIGHT TO CURE(A)       .  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN SECTION 7.01, IN THE EVENT THAT THE BORROWERS FAIL (OR,
BUT FOR THE OPERATION OF THIS SECTION 7.03, WOULD FAIL) TO COMPLY WITH THE
REQUIREMENTS OF THE FINANCIAL PERFORMANCE COVENANT, UNTIL THE EXPIRATION OF THE
10TH DAY SUBSEQUENT TO THE DATE THE CERTIFICATE CALCULATING SUCH FINANCIAL
PERFORMANCE COVENANT IS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.04(C),


(A)           BORROWERS, HOLDINGS AND ANY OF THEIR RESPECTIVE SUBSIDIARIES SHALL
HAVE THE RIGHT TO ISSUE JUNIOR CAPITAL FOR CASH OR OTHERWISE RECEIVE CASH
CONTRIBUTIONS TO THE CAPITAL OF SUCH ENTITIES, AND, IN EACH CASE, TO DIRECTLY OR
INDIRECTLY APPLY SUCH PROCEEDS (THE “REVOLVING FACILITY REDUCTION AMOUNT”) TO
REDUCE THE AGGREGATE PRINCIPAL AMOUNT OF REVOLVING FACILITY LOANS OUTSTANDING
UNDER THE REVOLVING FACILITY TO $0 AND CASH COLLATERALIZE ALL OUTSTANDING
LETTERS OF CREDIT IN THE MANNER SET FORTH IN SECTION 2.05(J), AND UPON THE
APPLICATION OF SUCH PROCEEDS AND THE CASH COLLATERALIZATION OF SUCH LETTERS OF
CREDIT, THE BORROWERS SHALL BE DEEMED TO HAVE SATISFIED THE REQUIREMENTS OF THE
FINANCIAL PERFORMANCE COVENANT AS OF THE RELEVANT DATE OF DETERMINATION WITH THE
SAME EFFECT AS THOUGH THERE HAD BEEN NO FAILURE TO COMPLY THEREWITH AT SUCH
DATE, AND THE APPLICABLE BREACH OR DEFAULT OF THE FINANCIAL PERFORMANCE COVENANT
THAT HAD OCCURRED SHALL BE DEEMED CURED FOR THIS PURPOSES OF THE AGREEMENT; AND


(B)           HOLDINGS SHALL HAVE THE RIGHT TO ISSUE PERMITTED CURE SECURITIES
FOR CASH OR OTHERWISE RECEIVE CASH CONTRIBUTIONS TO THE CAPITAL OF HOLDINGS,
AND, IN EACH CASE, TO CONTRIBUTE ANY SUCH CASH TO THE CAPITAL OF THE BORROWERS
(COLLECTIVELY, THE “CURE RIGHT”), AND UPON THE RECEIPT BY THE BORROWERS OF SUCH
CASH (THE “CURE AMOUNT”) PURSUANT TO THE EXERCISE BY HOLDINGS OF SUCH CURE RIGHT
SUCH FINANCIAL PERFORMANCE COVENANT SHALL BE RECALCULATED GIVING EFFECT TO A PRO
FORMA ADJUSTMENT BY WHICH EBITDA SHALL BE INCREASED WITH RESPECT TO SUCH
APPLICABLE QUARTER AND ANY FOUR-QUARTER PERIOD THAT CONTAINS SUCH QUARTER,
SOLELY FOR THE PURPOSE OF MEASURING THE FINANCIAL PERFORMANCE COVENANT AND NOT
FOR ANY OTHER PURPOSE UNDER THIS AGREEMENT, BY AN AMOUNT EQUAL TO THE CURE
AMOUNT; PROVIDED, THAT, (I) IN EACH FOUR-FISCAL-QUARTER PERIOD THERE SHALL BE AT
LEAST ONE FISCAL QUARTER IN WHICH THE CURE RIGHT IS NOT EXERCISED AND (II) FOR
PURPOSES OF THIS SECTION 7.03, THE CURE AMOUNT SHALL BE NO GREATER THAN THE
AMOUNT REQUIRED FOR PURPOSES OF COMPLYING WITH THE FINANCIAL PERFORMANCE
COVENANT.  IF, AFTER GIVING EFFECT TO THE ADJUSTMENTS IN THIS PARAGRAPH (B), THE
BORROWERS SHALL THEN BE IN COMPLIANCE WITH THE REQUIREMENTS OF THE FINANCIAL
PERFORMANCE COVENANT, THE BORROWERS SHALL BE DEEMED TO HAVE SATISFIED THE
REQUIREMENTS OF THE FINANCIAL PERFORMANCE COVENANT AS OF THE RELEVANT DATE OF
DETERMINATION WITH THE SAME EFFECT AS THOUGH THERE HAD BEEN NO FAILURE TO COMPLY
THEREWITH AT SUCH DATE, AND THE APPLICABLE BREACH OR DEFAULT OF THE FINANCIAL
PERFORMANCE COVENANT THAT HAD OCCURRED SHALL BE DEEMED CURED FOR THIS PURPOSES
OF THE AGREEMENT.

 

126

--------------------------------------------------------------------------------


 


ARTICLE VIII
THE AGENTS

SECTION 8.01.  Appointment.  (a) Each Lender (in its capacities as a Lender and
the Swingline Lender (if applicable) and on behalf of itself and its Affiliates
as potential counterparties to Swap Agreements) and each Issuing Bank (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, including as the Collateral Agent for such Lender and
the other Secured Parties under the Security Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.  In addition, to the extent required under the laws of any
jurisdiction other than the United States, each of the Lenders and the Issuing
Banks hereby grants to the Administrative Agent any required powers of attorney
to execute any Security Document governed by the laws of such jurisdiction on
such Lender’s or Issuing Bank’s behalf.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.


(B)           IN FURTHERANCE OF THE FOREGOING, EACH LENDER (IN ITS CAPACITIES AS
A LENDER AND THE SWINGLINE LENDER (IF APPLICABLE) AND ON BEHALF OF ITSELF AND
ITS AFFILIATES AS POTENTIAL COUNTERPARTIES TO SWAP AGREEMENTS) AND EACH ISSUING
BANK (IN SUCH CAPACITIES AND ON BEHALF OF ITSELF AND ITS AFFILIATES AS POTENTIAL
COUNTERPARTIES TO SWAP AGREEMENTS) HEREBY APPOINTS AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO ACT AS THE AGENT OF SUCH LENDER FOR PURPOSES OF
ACQUIRING, HOLDING AND ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY
OF THE LOAN PARTIES TO SECURE ANY OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS
AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.  IN THIS CONNECTION, THE
ADMINISTRATIVE AGENT (AND ANY SUBAGENTS APPOINTED BY THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 8.02 FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE
COLLATERAL (OR ANY PORTION THEREOF) GRANTED UNDER THE SECURITY DOCUMENTS, OR FOR
EXERCISING ANY RIGHTS OR REMEDIES THEREUNDER AT THE DIRECTION OF THE
ADMINISTRATIVE AGENT) SHALL BE ENTITLED TO THE BENEFITS OF THIS ARTICLE VIII
(INCLUDING, WITHOUT LIMITATION, SECTION 8.07) AS THOUGH THE ADMINISTRATIVE AGENT
(AND ANY SUCH SUBAGENTS) WERE AN “AGENT” UNDER THE LOAN DOCUMENTS, AS IF SET
FORTH IN FULL HEREIN WITH RESPECT THERETO.


(C)           EACH LENDER (IN ITS CAPACITIES AS A LENDER AND THE SWINGLINE
LENDER (IF APPLICABLE) AND ON BEHALF OF ITSELF AND ITS AFFILIATES AS POTENTIAL
COUNTERPARTIES TO SWAP AGREEMENTS) AND EACH ISSUING BANK (IN SUCH CAPACITIES AND
ON BEHALF OF ITSELF AND ITS AFFILIATES AS POTENTIAL COUNTERPARTIES TO SWAP
AGREEMENTS) IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT, AT ITS OPTION AND
IN ITS DISCRETION, (I) TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY
THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (A) UPON TERMINATION OF THE
COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN CONTINGENT
INDEMNIFICATION

 

127

--------------------------------------------------------------------------------


 


OBLIGATIONS) AND THE EXPIRATION, TERMINATION OR CASH COLLATERALIZATION OF ALL
LETTERS OF CREDIT, (B) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION
WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (C) IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING IN ACCORDANCE WITH SECTION 9.08
HEREOF, (II) TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION
PERMITTED HEREUNDER; AND (III) TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED
TO OR HELD BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF
ANY LIEN ON SUCH PROPERTY THAT IS PERMITTED BY SECTION 6.02(I) AND (J).  UPON
REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE REQUIRED LENDERS WILL
CONFIRM IN WRITING THE ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE ITS INTEREST
IN PARTICULAR TYPES OR ITEMS OF PROPERTY, OR TO RELEASE ANY GUARANTOR FROM ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS.


(D)           IN CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY,
LIQUIDATION, BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR
OTHER JUDICIAL PROCEEDING RELATIVE TO ANY LOAN PARTY, (I) THE ADMINISTRATIVE
AGENT (IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY OBLIGATION SHALL THEN BE DUE
AND PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE
OF WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWERS)
SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE
(A) TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL AND INTEREST
OWING AND UNPAID IN RESPECT OF ANY OR ALL OF THE OBLIGATIONS THAT ARE OWING AND
UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN
ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE ISSUING BANKS AND THE
ADMINISTRATIVE AGENT AND ANY SUBAGENTS ALLOWED IN SUCH JUDICIAL PROCEEDING, AND
(B) TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR DELIVERABLE
ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME, AND (II) ANY CUSTODIAN, RECEIVER,
ASSIGNEE, TRUSTEE, LIQUIDATOR, SEQUESTRATOR OR OTHER SIMILAR OFFICIAL IN ANY
SUCH JUDICIAL PROCEEDING IS HEREBY AUTHORIZED BY EACH LENDER AND ISSUING BANK TO
MAKE SUCH PAYMENTS TO THE ADMINISTRATIVE AGENT AND, IF THE ADMINISTRATIVE AGENT
SHALL CONSENT TO THE MAKING OF SUCH PAYMENTS DIRECTLY TO THE LENDERS AND THE
ISSUING BANKS, TO PAY TO THE ADMINISTRATIVE AGENT ANY AMOUNT DUE FOR THE
REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE
ADMINISTRATIVE AGENT AND ITS AGENTS AND COUNSEL, AND ANY OTHER AMOUNTS DUE THE
ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS.  NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO AUTHORIZE THE ADMINISTRATIVE AGENT TO AUTHORIZE OR CONSENT TO OR
ACCEPT OR ADOPT ON BEHALF OF ANY LENDER OR ISSUING BANK ANY PLAN OF
REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION AFFECTING THE OBLIGATIONS
OR THE RIGHTS OF ANY LENDER OR ISSUING BANK OR TO AUTHORIZE THE ADMINISTRATIVE
AGENT TO VOTE IN RESPECT OF THE CLAIM OF ANY LENDER OR ISSUING BANK IN ANY SUCH
PROCEEDING.


SECTION 8.02.  DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY EXECUTE ANY
OF ITS DUTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING FOR
PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION
THEREOF) BY OR THROUGH AGENTS, EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE
ENTITLED TO ADVICE OF COUNSEL AND OTHER CONSULTANTS OR EXPERTS CONCERNING ALL
MATTERS PERTAINING TO SUCH DUTIES.  THE ADMINISTRATIVE AGENT SHALL NOT BE
RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT
SELECTED BY IT WITH REASONABLE CARE.  THE ADMINISTRATIVE AGENT MAY ALSO FROM
TIME TO TIME, WHEN THE ADMINISTRATIVE AGENT DEEMS IT TO BE NECESSARY OR
DESIRABLE, APPOINT ONE OR MORE TRUSTEES, CO-TRUSTEES, COLLATERAL CO-AGENTS,
COLLATERAL SUBAGENTS OR ATTORNEYS-IN-FACT (EACH, A “SUBAGENT”) WITH RESPECT TO
ALL OR ANY PART OF THE COLLATERAL; PROVIDED, THAT NO SUCH SUBAGENT SHALL BE
AUTHORIZED TO TAKE ANY ACTION WITH RESPECT TO ANY COLLATERAL UNLESS AND EXCEPT
TO THE EXTENT

 

128

--------------------------------------------------------------------------------


 


EXPRESSLY AUTHORIZED IN WRITING BY THE ADMINISTRATIVE AGENT.  SHOULD ANY
INSTRUMENT IN WRITING FROM THE BORROWERS OR ANY OTHER LOAN PARTY BE REQUIRED BY
ANY SUBAGENT SO APPOINTED BY THE ADMINISTRATIVE AGENT TO MORE FULLY OR CERTAINLY
VEST IN AND CONFIRM TO SUCH SUBAGENT SUCH RIGHTS, POWERS, PRIVILEGES AND DUTIES,
THE BORROWERS SHALL, OR SHALL CAUSE SUCH LOAN PARTY TO, EXECUTE, ACKNOWLEDGE AND
DELIVER ANY AND ALL SUCH INSTRUMENTS PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE
AGENT.  IF ANY SUBAGENT, OR SUCCESSOR THERETO, SHALL DIE, BECOME INCAPABLE OF
ACTING, RESIGN OR BE REMOVED, ALL RIGHTS, POWERS, PRIVILEGES AND DUTIES OF SUCH
SUBAGENT, TO THE EXTENT PERMITTED BY LAW, SHALL AUTOMATICALLY VEST IN AND BE
EXERCISED BY THE ADMINISTRATIVE AGENT UNTIL THE APPOINTMENT OF A NEW SUBAGENT. 
THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR
MISCONDUCT OF ANY AGENT, ATTORNEY-IN-FACT OR SUBAGENT THAT IT SELECTS IN
ACCORDANCE WITH THE FOREGOING PROVISIONS OF THIS SECTION 8.02 IN THE ABSENCE OF
THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

SECTION 8.03.  Exculpatory Provisions.  Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder.  The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrowers or any of their Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrowers, a Lender
or an Issuing Bank.  The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation,

 

129

--------------------------------------------------------------------------------


 

perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to such Credit Event.  The Administrative
Agent may consult with legal counsel (including counsel to Holdings or the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all or other Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all or other Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

SECTION 8.05.  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, Holdings or
the Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

130

--------------------------------------------------------------------------------


 

SECTION 8.06.  Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

SECTION 8.07.  Indemnification.  The Lenders agree to indemnify each Agent and
each Issuing Bank in its capacity as such (to the extent not reimbursed by
Holdings or the Borrowers and without limiting the obligation of Holdings or the
Borrowers to do so), in the amount of its pro rata share (based on its aggregate
Revolving Facility Exposure, outstanding Term Loans and unused Commitments
hereunder; provided, that the aggregate principal amount of Swingline Loans
owing to the Swingline Lender and of L/C Disbursements owing to any Issuing Bank
shall be considered to be owed to the Revolving Facility Lenders ratably in
accordance with their respective Revolving Facility Exposure), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent or such Issuing Bank in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent or such Issuing Bank under or in connection with any of
the foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or such Issuing Bank’s gross negligence or willful
misconduct.  The failure of any Lender to reimburse any Agent or any Issuing
Bank, as the case may be, promptly upon demand for its ratable share of any
amount required to be paid by the Lenders to such Agent or such Issuing Bank, as
the case may be, as provided herein shall not relieve any other Lender of its
obligation hereunder to reimburse such Agent or such Issuing Bank, as the case
may be, for its ratable share of such

 

131

--------------------------------------------------------------------------------


 

amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse such Agent or such Issuing Bank, as the case may be, for such other
Lender’s ratable share of such amount.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

SECTION 8.08.  Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

SECTION 8.09.  Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrowers.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrowers (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8.09 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

SECTION 8.10.  Agents and Arrangers.  Neither the Syndication Agent, the
Documentation Agents nor any of the Co-Lead Arrangers shall have any duties or
responsibilities hereunder in its capacity as such.

SECTION 8.11.  Special Appointment of Collateral Agent (Germany).  (a)  Without
prejudice to the generality of Article VIII, (i) each Lender hereby appoints, on
the terms hereof by its acceptance of the benefits of the German Security and by
notice in writing to the Collateral Agent to that effect appoints, on the terms
hereof, the Collateral Agent as trustee (Treuhaender), agent and administrator
for the purpose of holding on trust (Treuhand), accepting, administering and
enforcing the German Security for and on behalf of the Lenders; (ii) the
Collateral Agent accepts its appointment as trustee (Treuhaender), agent and
administrator of the German Security on the terms and subject to the conditions
set out in this Agreement; and (iii) the Lenders agree that, in relation to the
German Security, no Lender shall

 

132

--------------------------------------------------------------------------------


 

exercise any independent power to enforce any German Security or take any other
action in relation to the enforcement of the German Security, or make or receive
any declarations in relation thereto.


(B)           THE COLLATERAL AGENT SHALL ADMINISTER ANY GERMAN SECURITY WHICH IS
PLEDGED UNDER GERMAN LAW (VERPFÄNDET) TO ANY OF THE LENDERS UNDER AN ACCESSORY
SECURITY RIGHT (AKZESSORISCHE SICHERHEIT).


(C)           FURTHERMORE, EACH LENDER HEREBY AUTHORIZES THE COLLATERAL AGENT
(WITH THE RIGHT OF SUB-DELEGATION) TO ENTER INTO ANY DOCUMENTS EVIDENCING GERMAN
SECURITY AND TO MAKE AND ACCEPT ALL DECLARATIONS AND TAKE ALL ACTIONS AS IT
CONSIDERS NECESSARY OR USEFUL IN CONNECTION WITH ANY GERMAN SECURITY ON BEHALF
OF SUCH LENDER.  THE COLLATERAL AGENT SHALL FURTHER BE ENTITLED TO RESCIND,
RELEASE, AMEND AND/OR EXECUTE NEW AND DIFFERENT DOCUMENTS SECURING THE GERMAN
SECURITY. THE COLLATERAL AGENT IS RELEASED FROM THE RESTRICTIONS ARISING UNDER
SECTION 181 OF THE GERMAN CIVIL CODE (BUERGERLICHES GESETZBUCH) (RESTRICTIONS ON
SELF-DEALING).

SECTION 8.12.  Parallel Debt (The Netherlands and Germany).  (a)  For the
purpose of creating a valid Lien under applicable Dutch and German law, each of
the Loan Parties irrevocably and unconditionally undertakes (and to the extent
necessary undertakes in advance) to pay to the Collateral Agent amounts equal to
any amounts owing from time to time by a Loan Party to any Secured Party under
or pursuant to the Obligations, as and when those amounts are due.


(B)           ALL PARTIES HERETO ACKNOWLEDGE THAT THE OBLIGATIONS OF A LOAN
PARTY UNDER PARAGRAPH (A) ARE SEVERAL AND ARE SEPARATE AND INDEPENDENT FROM, AND
SHALL NOT IN ANY WAY LIMIT OR AFFECT, THE CORRESPONDING OBLIGATIONS OF SUCH LOAN
PARTY TO ANY SECURED PARTY UNDER OR PURSUANT TO THE OBLIGATIONS (“CORRESPONDING
DEBT”) NOR SHALL THE AMOUNTS FOR WHICH SUCH LOAN PARTY IS LIABLE UNDER
PARAGRAPH (A) (“PARALLEL DEBT”) BE LIMITED OR AFFECTED IN ANY WAY BY ITS
CORRESPONDING DEBT PROVIDED THAT:  (I) THE PARALLEL DEBT OF A LOAN PARTY SHALL
BE DECREASED TO THE EXTENT THAT ITS CORRESPONDING DEBT HAS BEEN IRREVOCABLY PAID
OR (IN THE CASE OF GUARANTEE OBLIGATIONS) DISCHARGED, (II) THE CORRESPONDING
DEBT OF A LOAN PARTY SHALL BE DECREASED TO THE EXTENT THAT ITS PARALLEL DEBT HAS
BEEN IRREVOCABLY PAID OR (IN THE CASE OF GUARANTEE OBLIGATIONS) DISCHARGED AND
(III) THE AMOUNT OF THE PARALLEL DEBT OF A LOAN PARTY SHALL AT ALL TIMES BE
EQUAL TO THE AMOUNT OF ITS CORRESPONDING DEBT.


(C)           FOR THE PURPOSE OF THIS SECTION 8.12, THE COLLATERAL AGENT ACTS IN
ITS OWN NAME AND ON BEHALF OF ITSELF AND NOT AS AGENT, REPRESENTATIVE OR TRUSTEE
OF ANY SECURED PARTY, AND ITS CLAIMS IN RESPECT OF THE PARALLEL DEBT SHALL NOT
BE HELD ON TRUST.  ANY LIEN GRANTED UNDER THE SECURITY DOCUMENTS TO THE
COLLATERAL AGENT TO SECURE A PARALLEL DEBT IS GRANTED TO THE COLLATERAL AGENT IN
ITS CAPACITY AS CREDITOR OF THAT PARALLEL DEBT AND SHALL NOT BE HELD ON TRUST.


(D)           ALL MONIES RECEIVED OR RECOVERED BY THE COLLATERAL AGENT PURSUANT
TO THIS SECTION 8.12, AND ALL AMOUNTS RECEIVED OR RECOVERED BY THE COLLATERAL
AGENT FROM OR BY THE ENFORCEMENT OF ANY LIEN GRANTED TO SECURE THE PARALLEL
DEBT, SHALL BE APPLIED IN ACCORDANCE WITH SECTION 2.18 OF THIS AGREEMENT.

 

133

--------------------------------------------------------------------------------


 


(E)           WITHOUT LIMITING OR AFFECTING THE COLLATERAL AGENT’S RIGHTS
AGAINST A LOAN PARTY (WHETHER UNDER THIS SECTION 8.12 OR UNDER ANY OTHER
PROVISION OF THE LOAN DOCUMENTS), THE BORROWERS ACKNOWLEDGE THAT (I) NOTHING IN
THIS SECTION 8.12 SHALL IMPOSE ANY OBLIGATION ON THE COLLATERAL AGENT TO ADVANCE
ANY SUM TO A LOAN PARTY OR OTHERWISE UNDER OR PURSUANT TO THE OBLIGATIONS,
EXCEPT IN ITS CAPACITY AS LENDER AND (II) FOR THE PURPOSE OF ANY VOTE TAKEN
UNDER ANY LOAN DOCUMENT, THE COLLATERAL AGENT SHALL NOT BE REGARDED AS HAVING
ANY PARTICIPATION OR COMMITMENT OTHER THAN THOSE WHICH IT HAS IN ITS CAPACITY AS
LENDER.


(F)            FOR THE AVOIDANCE OF DOUBT, THE PARALLEL DEBT OF A LOAN PARTY
WILL BECOME DUE AND PAYABLE AT THE SAME TIME THE CORRESPONDING DEBT OF A LOAN
PARTY BECOMES DUE AND PAYABLE.


ARTICLE IX
MISCELLANEOUS


SECTION 9.01.  NOTICES; COMMUNICATIONS.  (A)  EXCEPT IN THE CASE OF NOTICES AND
OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SECTION 9.01(B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR
OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY
TELECOPIER AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE
TELEPHONE NUMBER, AS FOLLOWS:

(I)            IF TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR THE SWINGLINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 9.01; AND

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS AND THE ISSUING
BANK HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER OR THE ISSUING BANK PURSUANT TO ARTICLE II IF
SUCH LENDER OR THE ISSUING BANK, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC
COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWERS MAY, IN THEIR
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY THEM, PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.

(C)           NOTICES SENT BY HAND OR OVERNIGHT COURIER SERVICE, OR MAILED BY
CERTIFIED OR REGISTERED MAIL, SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN RECEIVED. 
NOTICES SENT BY TELECOPIER SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN SENT (EXCEPT
THAT, IF NOT GIVEN DURING NORMAL BUSINESS HOURS FOR THE RECIPIENT, SHALL BE
DEEMED TO HAVE BEEN GIVEN AT THE

 

134

--------------------------------------------------------------------------------


 

OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE RECIPIENT).  NOTICES
DELIVERED THROUGH ELECTRONIC COMMUNICATIONS TO THE EXTENT PROVIDED IN
SECTION 9.01(B) ABOVE SHALL BE EFFECTIVE AS PROVIDED IN SUCH SECTION 9.01(B).

(D)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.

(E)           DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.04 (TO
THE EXTENT ANY SUCH DOCUMENTS ARE INCLUDED IN MATERIALS OTHERWISE FILED WITH THE
SEC) MAY BE DELIVERED ELECTRONICALLY (INCLUDING AS SET FORTH IN SECTION 9.18)
AND IF SO DELIVERED, SHALL BE DEEMED TO HAVE BEEN DELIVERED ON THE DATE (I) ON
WHICH THE BORROWERS POST SUCH DOCUMENTS, OR PROVIDES A LINK THERETO ON THE
BORROWERS’ WEBSITE ON THE INTERNET AT THE WEBSITE ADDRESS LISTED ON
SCHEDULE 9.01, OR (II) ON WHICH SUCH DOCUMENTS ARE POSTED ON THE BORROWERS’
BEHALF ON AN INTERNET OR INTRANET WEBSITE, IF ANY, TO WHICH EACH LENDER AND THE
ADMINISTRATIVE AGENT HAVE ACCESS (WHETHER A COMMERCIAL, THIRD-PARTY WEBSITE OR
WHETHER SPONSORED BY THE ADMINISTRATIVE AGENT); PROVIDED, THAT (A) THE BORROWERS
SHALL DELIVER PAPER COPIES OF SUCH DOCUMENTS TO THE ADMINISTRATIVE AGENT OR ANY
LENDER THAT REQUESTS THE BORROWERS TO DELIVER SUCH PAPER COPIES UNTIL A WRITTEN
REQUEST TO CEASE DELIVERING PAPER COPIES IS GIVEN BY THE ADMINISTRATIVE AGENT OR
SUCH LENDER, AND (B) THE BORROWERS SHALL NOTIFY THE ADMINISTRATIVE AGENT AND
EACH LENDER (BY TELECOPIER OR ELECTRONIC MAIL) OF THE POSTING OF ANY SUCH
DOCUMENTS AND PROVIDE TO THE ADMINISTRATIVE AGENT BY ELECTRONIC MAIL ELECTRONIC
VERSIONS (I.E., SOFT COPIES) OF SUCH DOCUMENTS.  NOTWITHSTANDING ANYTHING
CONTAINED HEREIN, IN EVERY INSTANCE THE BORROWERS SHALL BE REQUIRED TO PROVIDE
PAPER COPIES OF THE CERTIFICATES REQUIRED BY SECTION 5.04(C) TO THE
ADMINISTRATIVE AGENT.  EXCEPT FOR SUCH CERTIFICATES REQUIRED BY SECTION 5.04(C),
THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO REQUEST THE DELIVERY OR TO
MAINTAIN COPIES OF THE DOCUMENTS REFERRED TO ABOVE, AND IN ANY EVENT SHALL HAVE
NO RESPONSIBILITY TO MONITOR COMPLIANCE BY THE BORROWERS WITH ANY SUCH REQUEST
FOR DELIVERY, AND EACH LENDER SHALL BE SOLELY RESPONSIBLE FOR REQUESTING
DELIVERY TO IT OR MAINTAINING ITS COPIES OF SUCH DOCUMENTS.

SECTION 9.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated.  Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

 

135

--------------------------------------------------------------------------------


 

SECTION 9.03.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by Holdings, the Borrowers and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrowers, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrowers without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(B)           (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II)
BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN “ASSIGNEE”) ALL
OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL
OR A PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH THE
PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:

(A)          the Borrowers; provided, that no consent of the Borrowers shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below), during the primary syndication of the Loans to persons
identified by the Administrative Agent and reasonably acceptable to the
Borrowers on or prior to the Closing Date, or, if an Event of Default under
Sections 7.01(b), (c), (h) or (i) has occurred and is continuing, any other
person;

(B)           the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan  to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)           the Issuing Bank and the Swingline Lender; provided, that no
consent of the Issuing Bank and the Swingline Lender shall be required for an
assignment of all or any portion of a Term Loan.

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the

 

136

--------------------------------------------------------------------------------


 

Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1.0 million in the case of Term Loans and (y) $5.0 million in the case of
Revolving Facility Loans or Revolving Facility Commitments, unless each of the
Borrowers and the Administrative Agent otherwise consent; provided, that (1) no
such consent of the Borrowers shall be required if an Event of Default under
Sections 7.01(b), (c), (h) or (i) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
shall be treated as one assignment), if any;

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee set forth on Schedule 9.04;

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms; and

(D)          the Assignee shall not be the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.  Notwithstanding the foregoing, no Lender shall be permitted to assign
or transfer any portion of its rights and obligations under this Agreement to
any entity previously identified in that certain letter dated as of the date
hereof from the Borrowers to the Administrative Agent.

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(V) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ACCEPTANCE THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS
2.15, 2.16, 2.17 AND 9.05).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 9.04
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF
THIS SECTION 9.04.

(IV)          THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT
AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE

 

137

--------------------------------------------------------------------------------


 

LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE LOANS AND REVOLVING
L/C EXPOSURE OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO
TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE
BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE
TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE
BORROWERS, THE ISSUING BANK AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME
TO TIME UPON REASONABLE PRIOR NOTICE.

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY
PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH
ASSIGNMENT AND ACCEPTANCE AND RECORD THE INFORMATION CONTAINED THEREIN IN THE
REGISTER.  NO ASSIGNMENT, WHETHER OR NOT EVIDENCED BY A PROMISSORY NOTE, SHALL
BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE
REGISTER AS PROVIDED IN THIS PARAGRAPH (B)(V).


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO
CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS: 
(I) SUCH ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF
THE INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM AND THAT
ITS TERM LOAN B COMMITMENT AND REVOLVING FACILITY COMMITMENT, AND THE
OUTSTANDING BALANCES OF ITS TERM LOANS AND REVOLVING FACILITY LOANS, IN EACH
CASE WITHOUT GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE NOT BECOME
EFFECTIVE, ARE AS SET FORTH IN SUCH ASSIGNMENT AND ACCEPTANCE, (II) EXCEPT AS
SET FORTH IN CLAUSE (I) ABOVE, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR
WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT, OR
THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR
VALUE OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR
DOCUMENT FURNISHED PURSUANT HERETO, OR THE FINANCIAL CONDITION OF HOLDINGS, THE
BORROWERS OR ANY SUBSIDIARY OR THE PERFORMANCE OR OBSERVANCE BY HOLDINGS, THE
BORROWERS OR ANY SUBSIDIARY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO; (III) THE ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS LEGALLY AUTHORIZED
TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) THE ASSIGNEE CONFIRMS THAT IT
HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.05 (OR DELIVERED PURSUANT TO
SECTION 5.04), AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE; (V) THE ASSIGNEE WILL INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, SUCH ASSIGNING
LENDER OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (VI) THE ASSIGNEE APPOINTS AND
AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF
AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS OF THIS AGREEMENT, TOGETHER WITH SUCH POWERS
AS ARE REASONABLY INCIDENTAL

 

138

--------------------------------------------------------------------------------


 


THERETO; AND (VII) THE ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH
THEIR TERMS ALL THE OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT ARE
REQUIRED TO BE PERFORMED BY IT AS A LENDER.


(D)           (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWERS OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE
LOANS OWING TO IT); PROVIDED, THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; PROVIDED, THAT
(X) SUCH AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF
THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT
(1) REQUIRES THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY PURSUANT TO
SECTION 9.04(A)(I) OR CLAUSES (I), (II), (III), (IV), (V) OR (VI) OF THE FIRST
PROVISO TO SECTION 9.08(B) AND (2) DIRECTLY AFFECTS SUCH PARTICIPANT AND (Y) NO
OTHER AGREEMENT WITH RESPECT TO AMENDMENT, MODIFICATION OR WAIVER MAY EXIST
BETWEEN SUCH LENDER AND SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS
SECTION 9.04, THE BORROWERS AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION 9.04.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL
BE ENTITLED TO THE BENEFITS OF SECTION 9.06 AS THOUGH IT WERE A LENDER, PROVIDED
THAT SUCH PARTICIPANT SHALL BE SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A
LENDER.

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 to the extent such Participant fails to comply with Section 2.17(e)
and (f) as though it were a Lender.


(E)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK AND IN THE CASE OF ANY LENDER THAT IS AN APPROVED FUND, ANY
PLEDGE OR ASSIGNMENT TO ANY HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED,
BY SUCH LENDER, INCLUDING TO ANY TRUSTEE FOR, OR ANY OTHER REPRESENTATIVE OF,
SUCH HOLDERS, AND THIS SECTION 9.04 SHALL NOT APPLY TO ANY SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF
A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER
OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(F)            THE BORROWERS, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT
LENDER, AGREE TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES TO FACILITATE
TRANSACTIONS OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.

 

139

--------------------------------------------------------------------------------


 


(G)           NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY
OR ALL OF THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER
WITHOUT THE CONSENT OF THE BORROWERS OR THE ADMINISTRATIVE AGENT.  EACH OF
HOLDINGS, THE BORROWERS, EACH LENDER AND THE ADMINISTRATIVE AGENT HEREBY
CONFIRMS THAT IT WILL NOT INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST A CONDUIT LENDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING UNDER ANY STATE BANKRUPTCY OR
SIMILAR LAW, FOR ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST
MATURING COMMERCIAL PAPER NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER,
THAT EACH LENDER DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE
AND HOLD HARMLESS EACH OTHER PARTY HERETO AND EACH LOAN PARTY FOR ANY LOSS,
COST, DAMAGE OR EXPENSE ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH A
PROCEEDING AGAINST SUCH CONDUIT LENDER DURING SUCH PERIOD OF FORBEARANCE.


(H)           IF THE BORROWERS WISH TO REPLACE THE LOANS OR COMMITMENTS UNDER
ANY FACILITY WITH ONES HAVING DIFFERENT TERMS, THEY SHALL HAVE THE OPTION, WITH
THE CONSENT OF THE ADMINISTRATIVE AGENT AND SUBJECT TO AT LEAST THREE BUSINESS
DAYS’ ADVANCE NOTICE TO THE LENDERS UNDER SUCH FACILITY, INSTEAD OF PREPAYING
THE LOANS OR REDUCING OR TERMINATING THE COMMITMENTS TO BE REPLACED, TO
(I) REQUIRE THE LENDERS UNDER SUCH FACILITY TO ASSIGN SUCH LOANS OR COMMITMENTS
TO THE ADMINISTRATIVE AGENT OR ITS DESIGNEES AND (II) AMEND THE TERMS THEREOF IN
ACCORDANCE WITH SECTION 9.08 (WITH SUCH REPLACEMENT, IF APPLICABLE, BEING DEEMED
TO HAVE BEEN MADE PURSUANT TO SECTION 9.08(D)).  PURSUANT TO ANY SUCH
ASSIGNMENT, ALL LOANS AND COMMITMENTS TO BE REPLACED SHALL BE PURCHASED AT PAR
(ALLOCATED AMONG THE LENDERS UNDER SUCH FACILITY IN THE SAME MANNER AS WOULD BE
REQUIRED IF SUCH LOANS WERE BEING OPTIONALLY PREPAID OR SUCH COMMITMENTS WERE
BEING OPTIONALLY REDUCED OR TERMINATED BY THE BORROWERS), ACCOMPANIED BY PAYMENT
OF ANY ACCRUED INTEREST AND FEES THEREON AND ANY AMOUNTS OWING PURSUANT TO
SECTION 9.05(B).  BY RECEIVING SUCH PURCHASE PRICE, THE LENDERS UNDER SUCH
FACILITY SHALL AUTOMATICALLY BE DEEMED TO HAVE ASSIGNED THE LOANS OR COMMITMENTS
UNDER SUCH FACILITY PURSUANT TO THE TERMS OF THE FORM OF ASSIGNMENT AND
ACCEPTANCE ATTACHED HERETO AS EXHIBIT A, AND ACCORDINGLY NO OTHER ACTION BY SUCH
LENDERS SHALL BE REQUIRED IN CONNECTION THEREWITH.  THE PROVISIONS OF THIS
PARAGRAPH (G) ARE INTENDED TO FACILITATE THE MAINTENANCE OF THE PERFECTION AND
PRIORITY OF EXISTING SECURITY INTERESTS IN THE COLLATERAL DURING ANY SUCH
REPLACEMENT.

SECTION 9.05.  Expenses; Indemnity.  (a)  The Borrowers agree to pay (i) all
reasonable out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents, or by the Administrative Agent in connection with the
syndication of the Commitments or the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the Borrowers and the reasonable fees, disbursements and charges for
no more than one counsel in each jurisdiction where Collateral is located) or in
connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated), including the reasonable
fees, charges and disbursements of Cravath, Swaine & Moore LLP, counsel for the
Administrative Agent and the Co-Lead Arrangers, and, if necessary, the
reasonable fees, charges and disbursements of one local counsel per
jurisdiction, and (ii) all out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made or the Letters of

 

140

--------------------------------------------------------------------------------


 

Credit issued hereunder, including the fees, charges and disbursements of
counsel for the Administrative Agent (including any special and local counsel).


(B)           THE BORROWERS AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE
AGENTS, THE CO-LEAD ARRANGERS, EACH ISSUING BANK, EACH LENDER, EACH OF THEIR
RESPECTIVE AFFILIATES AND EACH OF THEIR RESPECTIVE DIRECTORS, TRUSTEES,
OFFICERS, EMPLOYEES, AGENTS, TRUSTEES AND ADVISORS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE HARMLESS FROM, ANY
AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING
REASONABLE COUNSEL FEES, CHARGES AND DISBURSEMENTS (EXCEPT THE ALLOCATED COSTS
OF IN-HOUSE COUNSEL), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO AND
THERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) THE USE OF THE
PROCEEDS OF THE LOANS OR THE USE OF ANY LETTER OF CREDIT OR (III) ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO AND REGARDLESS OF WHETHER SUCH
MATTER IS INITIATED BY A THIRD PARTY OR BY HOLDINGS, THE BORROWERS OR ANY OF
THEIR SUBSIDIARIES OR AFFILIATES; PROVIDED, THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A FINAL, NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (FOR PURPOSES OF THIS
PROVISO ONLY, EACH OF THE ADMINISTRATIVE AGENT, ANY JOINT LEAD ARRANGER, ANY
ISSUING BANK OR ANY LENDER SHALL BE TREATED AS SEVERAL AND SEPARATE INDEMNITEES,
BUT EACH OF THEM TOGETHER WITH ITS RESPECTIVE RELATED PARTIES, SHALL BE TREATED
AS A SINGLE INDEMNITEE).  SUBJECT TO AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING SENTENCE, THE BORROWERS AGREE TO INDEMNIFY EACH INDEMNITEE AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING REASONABLE COUNSEL OR CONSULTANT
FEES, CHARGES AND DISBURSEMENTS (LIMITED TO NOT MORE THAN ONE COUNSEL, PLUS, IF
NECESSARY, ONE LOCAL COUNSEL PER JURISDICTION) (EXCEPT THE ALLOCATED COSTS OF
IN-HOUSE COUNSEL), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (A) ANY CLAIM, COST OR
LIABILITY RELATED IN ANY WAY TO ENVIRONMENTAL LAWS AND HOLDINGS, THE BORROWERS
OR ANY OF THEIR SUBSIDIARIES OR THEIR RESPECTIVE PREDECESSORS, OR (B) ANY ACTUAL
OR ALLEGED PRESENCE, RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS AT,
UNDER, ON, FROM OR TO ANY PROPERTY CURRENTLY OR FORMERLY OWNED, OPERATED OR
LEASED BY THE BORROWERS OR ANY OF THEIR SUBSIDIARIES OR THEIR RESPECTIVE
PREDECESSORS, OR ANY OTHER LOCATION WHERE WASTES GENERATED BY THE BORROWERS OR
ANY OF THEIR SUBSIDIARIES OR THEIR RESPECTIVE PREDECESSORS WERE DISPOSED;
PROVIDED, THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR ANY OF ITS RELATED PARTIES.  NONE OF THE INDEMNITEES (OR ANY
OF THEIR RESPECTIVE AFFILIATES) SHALL BE RESPONSIBLE OR LIABLE TO THE FUND,
HOLDINGS, THE BORROWERS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, AFFILIATES OR
STOCKHOLDERS OR ANY OTHER PERSON OR ENTITY FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES, WHICH MAY BE ALLEGED AS A RESULT OF THE
FACILITIES OR THE TRANSACTIONS.  THE PROVISIONS OF THIS SECTION 9.05 SHALL
REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF
THE TERM OF THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OF ANY OF THE OBLIGATIONS, THE INVALIDITY OR
UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON

 

141

--------------------------------------------------------------------------------


 


BEHALF OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER.  ALL AMOUNTS
DUE UNDER THIS SECTION 9.05 SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR
ACCOMPANIED BY REASONABLE DOCUMENTATION WITH RESPECT TO ANY REIMBURSEMENT,
INDEMNIFICATION OR OTHER AMOUNT REQUESTED.


(C)           EXCEPT AS EXPRESSLY PROVIDED IN SECTION 9.05(A) WITH RESPECT TO
OTHER TAXES, WHICH SHALL NOT BE DUPLICATIVE WITH ANY AMOUNTS PAID PURSUANT TO
SECTION 2.17, THIS SECTION 9.05 SHALL NOT APPLY TO TAXES.


(D)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HOLDINGS AND
THE BORROWERS SHALL NOT ASSERT, AND HEREBY WAIVE, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(E)           THE AGREEMENTS IN THIS SECTION 9.05 SHALL SURVIVE THE RESIGNATION
OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK, THE REPLACEMENT OF ANY LENDER,
THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE
OF ALL THE OTHER OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

SECTION 9.06.  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings
(prior to a Qualified IPO), the Borrowers or any Subsidiary against any of and
all the obligations of Holdings (prior to a Qualified IPO) or the Borrowers now
or hereafter existing under this Agreement or any other Loan Document held by
such Lender or such Issuing Bank, irrespective of whether or not such Lender or
such Issuing Bank shall have made any demand under this Agreement or such other
Loan Document and although the obligations may be unmatured.  The rights of each
Lender and each Issuing Bank under this Section 9.06 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or such
Issuing Bank may have.

SECTION 9.07.  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

SECTION 9.08.  Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to

 

142

--------------------------------------------------------------------------------


 

enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
the Borrowers or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on Holdings, the Borrowers or any other
Loan Party in any case shall entitle such person to any other or further notice
or demand in similar or other circumstances.


(B)           NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY
PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT (X) AS
PROVIDED IN SECTION 2.21, (Y) IN THE CASE OF THIS AGREEMENT, PURSUANT TO AN
AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY HOLDINGS (PRIOR TO A
QUALIFIED IPO), THE BORROWERS AND THE REQUIRED LENDERS (OR, IN RESPECT OF ANY
WAIVER, AMENDMENT OR MODIFICATION OF SECTION 6.11, THE MAJORITY LENDERS IN
RESPECT OF THE REVOLVING FACILITY RATHER THAN THE REQUIRED LENDERS), AND (Z) IN
THE CASE OF ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN
WRITING ENTERED INTO BY EACH PARTY THERETO AND THE ADMINISTRATIVE AGENT AND
CONSENTED TO BY THE REQUIRED LENDERS; PROVIDED, HOWEVER, THAT NO SUCH AGREEMENT
SHALL

(I)            DECREASE OR FORGIVE THE PRINCIPAL AMOUNT OF, OR EXTEND THE FINAL
MATURITY OF, OR DECREASE THE RATE OF INTEREST ON, ANY LOAN OR ANY L/C
DISBURSEMENT, OR DECREASE OR WAIVE ANY PREPAYMENT PREMIUM THAT IS PAYABLE UNDER
SECTION 2.10(E) (OR WAIVE, AMEND OR MODIFY ANY DEFINITION RELATED TO SUCH
PREPAYMENT PREMIUM), OR EXTEND THE STATED EXPIRATION OF ANY LETTER OF CREDIT
BEYOND THE REVOLVING FACILITY MATURITY DATE, WITHOUT THE PRIOR WRITTEN CONSENT
OF EACH LENDER DIRECTLY AFFECTED THEREBY, EXCEPT AS PROVIDED IN SECTION 2.05(C);
PROVIDED, THAT ANY AMENDMENT TO THE FINANCIAL COVENANT DEFINITIONS IN THIS
AGREEMENT SHALL NOT CONSTITUTE A REDUCTION IN THE RATE OF INTEREST FOR PURPOSES
OF THIS CLAUSE (I),

(II)           INCREASE OR EXTEND THE COMMITMENT OF ANY LENDER OR DECREASE THE
COMMITMENT FEES OR L/C PARTICIPATION FEES OR OTHER FEES OF ANY LENDER WITHOUT
THE PRIOR WRITTEN CONSENT OF SUCH LENDER (IT BEING UNDERSTOOD THAT WAIVERS OR
MODIFICATIONS OF CONDITIONS PRECEDENT, COVENANTS, DEFAULTS OR EVENTS OF DEFAULT
OR OF A MANDATORY REDUCTION IN THE AGGREGATE COMMITMENTS SHALL NOT CONSTITUTE AN
INCREASE OF THE COMMITMENTS OF ANY LENDER),

(III)          EXTEND OR WAIVE ANY TERM LOAN INSTALLMENT DATE OR REDUCE THE
AMOUNT DUE ON ANY TERM LOAN INSTALLMENT DATE OR EXTEND ANY DATE ON WHICH PAYMENT
OF INTEREST ON ANY LOAN OR ANY L/C DISBURSEMENT OR ANY FEES IS DUE, WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER ADVERSELY AFFECTED THEREBY,

(IV)          AMEND THE PROVISIONS OF SECTION 5.02 OF THE COLLATERAL AGREEMENT,
OR ANY ANALOGOUS PROVISION OF ANY OTHER SECURITY DOCUMENT, IN A MANNER THAT
WOULD BY ITS TERMS ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY,
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER ADVERSELY AFFECTED THEREBY,

 

 

143

--------------------------------------------------------------------------------


 

(V)           AMEND OR MODIFY THE PROVISIONS OF THIS SECTION 9.08 OR THE
DEFINITION OF THE TERMS “REQUIRED LENDERS,” “MAJORITY LENDERS” OR ANY OTHER
PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO
WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT
ANY CONSENT HEREUNDER, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER
ADVERSELY AFFECTED THEREBY (IT BEING UNDERSTOOD THAT, WITH THE CONSENT OF THE
REQUIRED LENDERS, ADDITIONAL EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT MAY
BE INCLUDED IN THE DETERMINATION OF THE REQUIRED LENDERS ON SUBSTANTIALLY THE
SAME BASIS AS THE LOANS AND COMMITMENTS ARE INCLUDED ON THE CLOSING DATE),

(VI)          RELEASE ALL OR SUBSTANTIALLY ALL THE COLLATERAL OR RELEASE ANY OF
HOLDINGS (PRIOR TO A QUALIFIED IPO), THE BORROWERS OR ALL OR SUBSTANTIALLY ALL
OF THE SUBSIDIARY LOAN PARTIES FROM THEIR RESPECTIVE GUARANTEES UNDER THE
COLLATERAL AGREEMENT, UNLESS, IN THE CASE OF A SUBSIDIARY LOAN PARTY, ALL OR
SUBSTANTIALLY ALL THE EQUITY INTERESTS OF SUCH SUBSIDIARY LOAN PARTY IS SOLD OR
OTHERWISE DISPOSED OF IN A TRANSACTION PERMITTED BY THIS AGREEMENT, WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER;

(VII)         EFFECT ANY WAIVER, AMENDMENT OR MODIFICATION THAT BY ITS TERMS
ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS OR COLLATERAL OF LENDERS
PARTICIPATING IN ANY FACILITY DIFFERENTLY FROM THOSE OF LENDER PARTICIPATING IN
ANOTHER FACILITY, WITHOUT THE CONSENT OF THE MAJORITY LENDERS PARTICIPATING IN
THE ADVERSELY AFFECTED FACILITY (IT BEING AGREED THAT THE REQUIRED LENDERS MAY
WAIVE, IN WHOLE OR IN PART, ANY PREPAYMENT OR COMMITMENT REDUCTION REQUIRED BY
SECTION 2.11 SO LONG AS THE APPLICATION OF ANY PREPAYMENT OR COMMITMENT
REDUCTION STILL REQUIRED TO BE MADE IS NOT CHANGED);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable.  Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any Assignee of such Lender.


(C)           WITHOUT THE CONSENT OF THE SYNDICATION AGENT, THE DOCUMENTATION
AGENT OR ANY JOINT LEAD ARRANGER OR LENDER OR ISSUING BANK, THE LOAN PARTIES AND
THE ADMINISTRATIVE AGENT MAY (IN THEIR RESPECTIVE SOLE DISCRETION, OR SHALL, TO
THE EXTENT REQUIRED BY ANY LOAN DOCUMENT) ENTER INTO ANY AMENDMENT, MODIFICATION
OR WAIVER OF ANY LOAN DOCUMENT, OR ENTER INTO ANY NEW AGREEMENT OR INSTRUMENT,
TO EFFECT THE GRANTING, PERFECTION, PROTECTION, EXPANSION OR ENHANCEMENT OF ANY
SECURITY INTEREST IN ANY COLLATERAL OR ADDITIONAL PROPERTY TO BECOME COLLATERAL
FOR THE BENEFIT OF THE SECURED PARTIES, OR AS REQUIRED BY LOCAL LAW TO GIVE
EFFECT TO, OR PROTECT ANY SECURITY INTEREST FOR THE BENEFIT OF THE SECURED
PARTIES, IN ANY PROPERTY OR SO THAT THE SECURITY INTERESTS THEREIN COMPLY WITH
APPLICABLE LAW.


(D)           NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE AMENDED (OR
AMENDED AND RESTATED) WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS, THE
ADMINISTRATIVE AGENT, HOLDINGS AND THE BORROWERS (A) TO ADD ONE OR MORE
ADDITIONAL CREDIT FACILITIES TO THIS AGREEMENT AND TO PERMIT THE EXTENSIONS OF
CREDIT FROM TIME TO TIME OUTSTANDING THEREUNDER AND THE ACCRUED INTEREST AND
FEES IN RESPECT THEREOF TO SHARE RATABLY IN THE BENEFITS OF THIS AGREEMENT

 

144

--------------------------------------------------------------------------------


 


AND THE OTHER LOAN DOCUMENTS WITH THE TERM LOANS AND THE REVOLVING FACILITY
LOANS AND THE ACCRUED INTEREST AND FEES IN RESPECT THEREOF AND (B) TO INCLUDE
APPROPRIATELY THE LENDERS HOLDING SUCH CREDIT FACILITIES IN ANY DETERMINATION OF
THE REQUIRED LENDERS.


(E)           NOTWITHSTANDING THE FOREGOING, TECHNICAL AND CONFORMING
MODIFICATIONS TO THE LOAN DOCUMENTS MAY BE MADE WITH THE CONSENT OF THE
BORROWERS AND THE ADMINISTRATIVE AGENT TO THE EXTENT NECESSARY TO INTEGRATE ANY
INCREMENTAL TERM LOAN COMMITMENTS OR INCREMENTAL REVOLVING FACILITY COMMITMENTS
ON SUBSTANTIALLY THE SAME BASIS AS THE TERM LOANS OR REVOLVING FACILITY LOANS,
AS APPLICABLE.

SECTION 9.09.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 9.10.  No Liability of the Issuing Bank.  The Borrowers assume all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for: 
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrowers shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrowers, to the extent of any direct, but not consequential, damages suffered
by the Borrowers that the Borrowers prove were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit.  In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 9.11.  Entire Agreement.  This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof.  Any
previous agreement among or representations from the parties or their Affiliates
with respect to the subject matter hereof is

 

145

--------------------------------------------------------------------------------


 

superseded by this Agreement and the other Loan Documents.  Notwithstanding the
foregoing, the Fee Letter shall survive the execution and delivery of this
Agreement and remain in full force and effect.  Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

SECTION 9.12.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.

SECTION 9.13.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.14.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

SECTION 9.15.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.16.  Jurisdiction; Consent to Service of Process.  (a)  Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof (collectively, “New York Courts”), in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent

 

146

--------------------------------------------------------------------------------


 

permitted by law, in such federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or any of the other Loan Documents in the courts of any jurisdiction,
except that each of the Loan Parties agrees that (a) it will not bring any such
action or proceeding in any court other than New York Courts (it being
acknowledged and agreed by the parties hereto that any other forum would be
inconvenient and inappropriate in view of the fact that more of the Lenders who
would be affected by any such action or proceeding have contacts with the State
of New York than any other jurisdiction), and (b) in any such action or
proceeding brought against any Loan Party in any other court, it will not assert
any cross-claim, counterclaim or setoff, or seek any other affirmative relief,
except to the extent that the failure to assert the same will preclude such Loan
Party from asserting or seeking the same in the New York Courts.


(B)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

SECTION 9.17.  Confidentiality.  Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrowers and any Subsidiary furnished to it by or on
behalf of Holdings, the Borrowers or any Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 9.17 or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to
Holdings, the Borrowers or any other Loan Party) and shall not reveal the same
other than to its directors, trustees, officers, employees and advisors with a
need to know or to any person that approves or administers the Loans on behalf
of such Lender (so long as each such person shall have been instructed to keep
the same confidential in accordance with this Section 9.17), except:  (A) to the
extent necessary to comply with law or any legal process or the requirements of
any Governmental Authority, the National Association of Insurance Commissioners
or of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) to
its parent companies, Affiliates or auditors (so long as each such person shall
have been instructed to keep the same confidential in accordance with this
Section 9.17), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledge under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.17) and (F) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such

 

147

--------------------------------------------------------------------------------


 

contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.17).


SECTION 9.18.  PLATFORM; BORROWERS MATERIALS.  THE BORROWERS HEREBY ACKNOWLEDGE
THAT (A) THE ADMINISTRATIVE AGENT AND/OR THE CO-LEAD ARRANGERS WILL MAKE
AVAILABLE TO THE LENDERS AND THE ISSUING BANK MATERIALS AND/OR INFORMATION
PROVIDED BY OR ON BEHALF OF THE BORROWERS HEREUNDER (COLLECTIVELY, “BORROWERS
MATERIALS”) BY POSTING THE BORROWERS MATERIALS ON INTRALINKS OR ANOTHER SIMILAR
ELECTRONIC SYSTEM (THE “PLATFORM”), AND (B) CERTAIN OF THE LENDERS MAY BE
“PUBLIC-SIDE” LENDERS (I.E., LENDERS THAT DO NOT WISH TO RECEIVE MATERIAL
NON-PUBLIC INFORMATION WITH RESPECT TO THE BORROWERS OR THEIR SECURITIES) (EACH,
A “PUBLIC LENDER”).  THE BORROWERS HEREBY AGREE THAT THEY WILL USE COMMERCIALLY
REASONABLE EFFORTS TO IDENTIFY THAT PORTION OF THE BORROWERS MATERIALS THAT MAY
BE DISTRIBUTED TO THE PUBLIC LENDERS AND THAT (I) ALL SUCH BORROWERS MATERIALS
SHALL BE CLEARLY AND CONSPICUOUSLY MARKED “PUBLIC” WHICH, AT A MINIMUM, SHALL
MEAN THAT THE WORD “PUBLIC” SHALL APPEAR PROMINENTLY ON THE FIRST PAGE THEREOF,
(II) BY MARKING BORROWERS MATERIALS “PUBLIC,” THE BORROWERS SHALL BE DEEMED TO
HAVE AUTHORIZED THE ADMINISTRATIVE AGENT, THE ARRANGER, THE ISSUING BANK AND THE
LENDERS TO TREAT SUCH BORROWERS MATERIALS AS EITHER PUBLICLY AVAILABLE
INFORMATION OR NOT MATERIAL INFORMATION (ALTHOUGH IT MAY BE SENSITIVE AND
PROPRIETARY) WITH RESPECT TO THE BORROWERS OR THEIR SECURITIES FOR PURPOSES OF
UNITED STATES FEDERAL AND STATE SECURITIES LAWS, (III) ALL BORROWERS MATERIALS
MARKED “PUBLIC” ARE PERMITTED TO BE MADE AVAILABLE THROUGH A PORTION OF THE
PLATFORM DESIGNATED “PUBLIC INVESTOR;” AND (IV) THE ADMINISTRATIVE AGENT AND THE
CO-LEAD ARRANGERS SHALL BE ENTITLED TO TREAT ANY BORROWERS MATERIALS THAT ARE
NOT MARKED “PUBLIC” AS BEING SUITABLE ONLY FOR POSTING ON A PORTION OF THE
PLATFORM NOT DESIGNATED “PUBLIC INVESTOR.”


SECTION 9.19.  RELEASE OF LIENS AND GUARANTEES.  IN THE EVENT THAT ANY LOAN
PARTY CONVEYS, SELLS, LEASES, ASSIGNS, TRANSFERS OR OTHERWISE DISPOSES OF ALL OR
ANY PORTION OF ANY OF THE EQUITY INTERESTS OR ASSETS OF ANY SUBSIDIARY LOAN
PARTY TO A PERSON THAT IS NOT (AND IS NOT REQUIRED TO BECOME) A LOAN PARTY IN A
TRANSACTION NOT PROHIBITED BY SECTION 6.05, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY (AND THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT TO) TAKE
SUCH ACTION AND EXECUTE ANY SUCH DOCUMENTS AS MAY BE REASONABLY REQUESTED BY
HOLDINGS OR THE BORROWERS AND AT THE BORROWERS’ EXPENSE TO RELEASE ANY LIENS
CREATED BY ANY LOAN DOCUMENT IN RESPECT OF SUCH EQUITY INTERESTS OR ASSETS, AND,
IN THE CASE OF A DISPOSITION OF THE EQUITY INTERESTS OF ANY SUBSIDIARY LOAN
PARTY IN A TRANSACTION PERMITTED BY SECTION 6.05 AND AS A RESULT OF WHICH SUCH
SUBSIDIARY LOAN PARTY WOULD CEASE TO BE A SUBSIDIARY, TERMINATE SUCH SUBSIDIARY
LOAN PARTY’S OBLIGATIONS UNDER ITS GUARANTEE.  IN ADDITION, THE ADMINISTRATIVE
AGENT AGREES TO TAKE SUCH ACTIONS AS ARE REASONABLY REQUESTED BY HOLDINGS OR THE
BORROWERS AND AT THE BORROWERS’ EXPENSE TO TERMINATE THE LIENS AND SECURITY
INTERESTS CREATED BY THE LOAN DOCUMENTS WHEN ALL THE OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS AND EXPENSE REIMBURSEMENT CLAIMS TO THE
EXTENT NO CLAIM THEREFORE HAS BEEN MADE) ARE PAID IN FULL AND ALL LETTERS OF
CREDIT AND COMMITMENTS ARE TERMINATED.  IN ADDITION, IMMEDIATELY PRIOR TO THE
CONSUMMATION OF A QUALIFIED IPO, THE GUARANTEE INCURRED BY HOLDINGS OF THE
OBLIGATIONS SHALL AUTOMATICALLY TERMINATE.  ANY REPRESENTATION, WARRANTY OR
COVENANT CONTAINED IN ANY LOAN DOCUMENT RELATING TO ANY SUCH EQUITY INTERESTS,
ASSET OR SUBSIDIARY OF HOLDINGS SHALL NO LONGER BE DEEMED TO BE MADE ONCE SUCH
EQUITY INTERESTS OR ASSET IS SO CONVEYED, SOLD, LEASED, ASSIGNED, TRANSFERRED OR
DISPOSED OF.

 

148

--------------------------------------------------------------------------------


 

SECTION 9.20.  Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to the Borrowers (or to any other person who may
be entitled thereto under applicable law).

SECTION 9.21.  USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA PATRIOT Act.

[Signature Pages Follow]

 

149

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

CHASE MERGER SUB, INC.

By:

/s/ Michael Weiner

 

Name:

Michael Weiner

 

Title:

President

CHASE ACQUISITION I, INC.

By:

/s/ Michael Weiner

 

Name:

Michael Weiner

 

Title:

President

REXNORD CORPORATION

By:

/s/ Thomas Jansen

 

Name:

Thomas Jansen

 

Title:

Executive Vice President and Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

MERRILL LYNCH CAPITAL CORPORATION,

as Administrative Agent and as a Lender

By:

/s/ Justin Sendak

 

Name:

Justin Sendak

 

Title:

Managing Director

 

S-2

--------------------------------------------------------------------------------


 

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent and as a Lender

By:

/s/ Richard B. Carey

 

Name:

Richard B. Carey

 

Title:

Managing Director

By:

/s/ Edward Neuburg

 

Name:

Edward Neuburg

 

Title:

Director

 

S-3

--------------------------------------------------------------------------------


 

BEAR, STEARNS & CO. INC.,

as Co-Documentation Agent

By:

/s/ Keith C. Barnish

 

Name:

Keith C. Barnish

 

Title:

Senior Managing Director

 

S-4

--------------------------------------------------------------------------------


 

LEHMAN BROTHERS INC.,

as Co-Documentation Agent

By:

/s/ Stephen Mehos

 

Name:

Stephen Mehos

 

Title:

Managing Director

 

S-5

--------------------------------------------------------------------------------


 

Schedule 9.04

Processing and Recordation Fees

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among member of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Assignee permitted
hereunder (or to an Assignee permitted hereunder and members of its Assignee
Group), the Assignment Fee will be $2,500 plus the amount set forth below:

Transaction

 

Assignment Fee

 

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0-

 

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$

500

 

Notwithstanding the foregoing, the Administrative Agent may in its sole
discretion elect to waive such processing and recordation fee in connection with
any assignment.

--------------------------------------------------------------------------------

 